UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2017 Item 1: Schedule of Investments Vanguard High Yield Bond Portfolio Schedule of Investments (unaudited) As of March 31, 2017 Face Market Maturity Amount Value Coupon Date ($000) ($000) Corporate Bonds (96.0%) Finance (8.5%) Banking (0.3%) Royal Bank of Scotland Group plc 6.125% 12/15/22 1,635 1,732 Finance Companies (5.3%) 1,2 AerCap Global Aviation Trust 6.500% 6/15/45 3,750 3,905 Aircastle Ltd. 5.125% 3/15/21 30 32 Aircastle Ltd. 5.500% 2/15/22 830 886 Aircastle Ltd. 5.000% 4/1/23 1,225 1,288 Aircastle Ltd. 4.125% 5/1/24 1,330 1,330 CIT Group Inc. 3.875% 2/19/19 1,100 1,127 CIT Group Inc. 5.375% 5/15/20 2,915 3,104 CIT Group Inc. 5.000% 8/15/22 1,205 1,259 Homer City Generation LP 8.734% 10/1/26 3,575 1,376 Navient Corp. 5.500% 1/15/19 2,125 2,203 Navient Corp. 8.000% 3/25/20 2,000 2,157 Navient Corp. 6.625% 7/26/21 315 325 Navient Corp. 7.250% 1/25/22 615 638 Navient Corp. 6.500% 6/15/22 3,010 3,032 Navient Corp. 5.500% 1/25/23 2,325 2,225 Navient Corp. 7.250% 9/25/23 590 597 2 OneMain Financial Holdings LLC 6.750% 12/15/19 285 297 2 Park Aerospace Holdings Ltd. 5.250% 8/15/22 1,370 1,426 2 Park Aerospace Holdings Ltd. 5.500% 2/15/24 1,850 1,935 Springleaf Finance Corp. 5.250% 12/15/19 210 211 Springleaf Finance Corp. 6.000% 6/1/20 65 66 Springleaf Finance Corp. 8.250% 12/15/20 2,300 2,498 Springleaf Finance Corp. 7.750% 10/1/21 1,965 2,093 Springleaf Finance Corp. 8.250% 10/1/23 515 541 Insurance (1.9%) Genworth Holdings Inc. 7.700% 6/15/20 270 266 Genworth Holdings Inc. 7.200% 2/15/21 830 783 Genworth Holdings Inc. 7.625% 9/24/21 760 718 Genworth Holdings Inc. 4.900% 8/15/23 1,475 1,232 Genworth Holdings Inc. 4.800% 2/15/24 220 181 2 Liberty Mutual Group Inc. 7.800% 3/15/37 1,560 1,790 LifePoint Health Inc. 5.875% 12/1/23 1,635 1,684 MGIC Investment Corp. 5.750% 8/15/23 725 763 Radian Group Inc. 5.250% 6/15/20 295 308 Radian Group Inc. 7.000% 3/15/21 1,705 1,876 1 Voya Financial Inc. 5.650% 5/15/53 2,725 2,773 Other Finance (0.4%) CNO Financial Group Inc. 4.500% 5/30/20 150 155 CNO Financial Group Inc. 5.250% 5/30/25 1,190 1,220 2,3 Lincoln Finance Ltd. 6.875% 4/15/21 265 302 2 Lincoln Finance Ltd. 7.375% 4/15/21 485 515 Nationstar Mortgage LLC / Nationstar Capital Corp. 6.500% 7/1/21 459 462 Real Estate Investment Trusts (0.6%) Felcor Lodging LP 5.625% 3/1/23 2,325 2,412 Felcor Lodging LP 6.000% 6/1/25 1,160 1,212 Industrial (84.8%) Basic Industry (7.3%) AK Steel Corp. 7.625% 10/1/21 355 370 AK Steel Corp. 7.500% 7/15/23 2,265 2,458 AK Steel Corp. 7.000% 3/15/27 955 949 2 Anglo American Capital plc 3.625% 5/14/20 1,025 1,037 2 Anglo American Capital plc 4.125% 4/15/21 855 868 2 Anglo American Capital plc 4.125% 9/27/22 665 667 2 Anglo American Capital plc 4.875% 5/14/25 850 858 ArcelorMittal 5.125% 6/1/20 295 308 ArcelorMittal 7.000% 2/25/22 560 636 ArcelorMittal 6.125% 6/1/25 670 743 2 Axalta Coating Systems LLC 4.875% 8/15/24 685 706 Chemours Co. 6.625% 5/15/23 2,565 2,712 Chemours Co. 7.000% 5/15/25 1,950 2,101 2,3 Constellium NV 4.625% 5/15/21 125 130 2 Constellium NV 8.000% 1/15/23 1,520 1,558 2 Constellium NV 5.750% 5/15/24 1,085 1,001 2 Constellium NV 6.625% 3/1/25 1,380 1,332 2 First Quantum Minerals Ltd. 7.000% 2/15/21 1,252 1,290 2 First Quantum Minerals Ltd. 7.250% 5/15/22 1,580 1,625 Graphic Packaging International Inc. 4.125% 8/15/24 760 754 Hexion Inc. 6.625% 4/15/20 1,545 1,414 2 New Gold Inc. 7.000% 4/15/20 260 261 2 New Gold Inc. 6.250% 11/15/22 1,004 1,008 2 Novelis Corp. 6.250% 8/15/24 1,580 1,643 2 Novelis Corp. 5.875% 9/30/26 1,475 1,501 Olin Corp. 5.125% 9/15/27 1,685 1,710 Steel Dynamics Inc. 5.125% 10/1/21 1,320 1,351 Steel Dynamics Inc. 5.500% 10/1/24 1,185 1,235 Teck Resources Ltd. 3.750% 2/1/23 295 286 2 Teck Resources Ltd. 8.500% 6/1/24 1,395 1,609 Teck Resources Ltd. 6.125% 10/1/35 235 243 Teck Resources Ltd. 6.000% 8/15/40 200 200 Teck Resources Ltd. 6.250% 7/15/41 645 669 Teck Resources Ltd. 5.200% 3/1/42 150 141 Teck Resources Ltd. 5.400% 2/1/43 1,450 1,385 United States Steel Corp. 7.375% 4/1/20 1,034 1,110 United States Steel Corp. 6.875% 4/1/21 590 603 2 United States Steel Corp. 8.375% 7/1/21 2,640 2,930 United States Steel Corp. 7.500% 3/15/22 575 595 United States Steel Corp. 6.650% 6/1/37 460 401 2 Versum Materials Inc. 5.500% 9/30/24 530 547 2,3 VWR Funding Inc. 4.625% 4/15/22 3,500 3,876 2 Westlake Chemical Corp. 4.875% 5/15/23 230 239 Capital Goods (8.7%) 2 ARD Finance SA 7.125% 9/15/23 1,795 1,844 2 Ardagh Packaging Finance PLC / Ardagh Holdings USA Inc. 7.250% 5/15/24 1,415 1,512 2 Ardagh Packaging Finance PLC / Ardagh Holdings USA Inc. 6.000% 2/15/25 2,215 2,234 2 Ashtead Capital Inc. 6.500% 7/15/22 825 858 Berry Plastics Corp. 5.500% 5/15/22 60 62 Berry Plastics Corp. 5.125% 7/15/23 60 62 Berry Plastics Escrow LLC/Berry Plastics Escrow Corp. 6.000% 10/15/22 750 791 2 Bombardier Inc. 7.750% 3/15/20 1,500 1,601 2 Cemex Finance LLC 6.000% 4/1/24 290 305 2 Cemex SAB de CV 6.125% 5/5/25 3,580 3,822 2 Cemex SAB de CV 7.750% 4/16/26 735 827 Clean Harbors Inc. 5.250% 8/1/20 2,006 2,036 Clean Harbors Inc. 5.125% 6/1/21 2,033 2,069 CNH Industrial Capital LLC 3.625% 4/15/18 930 939 CNH Industrial Capital LLC 3.875% 7/16/18 1,745 1,771 CNH Industrial Capital LLC 3.375% 7/15/19 257 259 CNH Industrial Capital LLC 4.375% 11/6/20 1,230 1,272 CNH Industrial Capital LLC 4.875% 4/1/21 1,155 1,213 CNH Industrial NV 4.500% 8/15/23 2,320 2,349 Eagle Materials Inc. 4.500% 8/1/26 185 184 2 Flex Acquisition Co. Inc. 6.875% 1/15/25 3,170 3,218 2 HD Supply Inc. 5.250% 12/15/21 1,105 1,160 2 HD Supply Inc. 5.750% 4/15/24 280 294 2 Huntington Ingalls Industries Inc. 5.000% 11/15/25 385 401 2,3 Loxam SAS 4.250% 4/15/24 190 205 2,3 Loxam SAS 6.000% 4/15/25 185 200 Masco Corp. 7.750% 8/1/29 480 617 Masco Corp. 6.500% 8/15/32 120 142 2 Owens-Brockway Glass Container Inc. 5.875% 8/15/23 895 946 2 Owens-Brockway Glass Container Inc. 6.375% 8/15/25 355 379 PulteGroup Inc. 5.500% 3/1/26 1,245 1,290 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 5.750% 10/15/20 985 1,012 2 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 5.125% 7/15/23 1,490 1,533 2 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 7.000% 7/15/24 440 470 2 Signode Industrial Group Lux SA/Signode Industrial Group US Inc. 6.375% 5/1/22 2,293 2,342 2 Standard Industries Inc. 5.500% 2/15/23 295 301 2 Standard Industries Inc. 5.375% 11/15/24 1,085 1,100 2 Standard Industries Inc. 6.000% 10/15/25 4,295 4,435 2 Standard Industries Inc. 5.000% 2/15/27 495 484 TransDigm Inc. 6.500% 7/15/24 1,600 1,616 TransDigm Inc. 6.500% 5/15/25 2,635 2,635 United Rentals North America Inc. 6.125% 6/15/23 355 370 United Rentals North America Inc. 4.625% 7/15/23 840 864 United Rentals North America Inc. 5.500% 7/15/25 1,025 1,058 United Rentals North America Inc. 5.875% 9/15/26 1,215 1,267 United Rentals North America Inc. 5.500% 5/15/27 1,630 1,642 2 USG Corp. 5.500% 3/1/25 263 272 Communication (25.7%) 2 Altice Financing SA 6.625% 2/15/23 1,365 1,420 2 Altice Luxembourg SA 7.625% 2/15/25 600 635 2 Altice US Finance I Corp. 5.500% 5/15/26 2,500 2,562 2 Bankrate Inc. 6.125% 8/15/18 385 387 Belo Corp. 7.750% 6/1/27 205 222 Belo Corp. 7.250% 9/15/27 616 653 CCO Holdings LLC / CCO Holdings Capital Corp. 5.250% 3/15/21 250 257 CCO Holdings LLC / CCO Holdings Capital Corp. 5.250% 9/30/22 365 377 CCO Holdings LLC / CCO Holdings Capital Corp. 5.125% 2/15/23 400 412 2 CCO Holdings LLC / CCO Holdings Capital Corp. 5.125% 5/1/23 2,990 3,080 CCO Holdings LLC / CCO Holdings Capital Corp. 5.750% 9/1/23 1,150 1,193 CCO Holdings LLC / CCO Holdings Capital Corp. 5.750% 1/15/24 145 151 2 CCO Holdings LLC / CCO Holdings Capital Corp. 5.375% 5/1/25 2,441 2,508 2 CCO Holdings LLC / CCO Holdings Capital Corp. 5.750% 2/15/26 1,450 1,523 2 CCO Holdings LLC / CCO Holdings Capital Corp. 5.500% 5/1/26 1,686 1,743 2 CCO Holdings LLC / CCO Holdings Capital Corp. 5.875% 5/1/27 745 782 2 Cequel Communications Holdings I LLC / Cequel Capital Corp. 5.125% 12/15/21 1,935 1,962 Charter Communications Operating LLC / Charter Communications Operating Capital 6.484% 10/23/45 1,341 1,545 2 Columbus International Inc. 7.375% 3/30/21 1,455 1,553 CSC Holdings LLC 8.625% 2/15/19 1,345 1,480 CSC Holdings LLC 6.750% 11/15/21 1,735 1,878 2 CSC Holdings LLC 5.500% 4/15/27 2,230 2,266 DISH DBS Corp. 6.750% 6/1/21 3,805 4,109 DISH DBS Corp. 5.875% 7/15/22 3,405 3,575 DISH DBS Corp. 5.000% 3/15/23 525 528 DISH DBS Corp. 5.875% 11/15/24 1,575 1,652 DISH DBS Corp. 7.750% 7/1/26 2,350 2,726 Embarq Corp. 7.995% 6/1/36 720 711 Frontier Communications Corp. 11.000% 9/15/25 2,030 1,967 Gannett Co. Inc. 5.125% 7/15/20 1,995 2,055 2 Gannett Co. Inc. 4.875% 9/15/21 410 416 Gannett Co. Inc. 6.375% 10/15/23 2,300 2,429 2 Gannett Co. Inc. 5.500% 9/15/24 200 205 2 Gray Television Inc. 5.125% 10/15/24 1,285 1,266 2 Gray Television Inc. 5.875% 7/15/26 820 836 Lamar Media Corp. 5.000% 5/1/23 1,070 1,105 Lamar Media Corp. 5.375% 1/15/24 115 119 Lamar Media Corp. 5.750% 2/1/26 170 181 Level 3 Financing Inc. 5.375% 8/15/22 2,515 2,600 Level 3 Financing Inc. 5.625% 2/1/23 870 899 Level 3 Financing Inc. 5.125% 5/1/23 1,120 1,134 Level 3 Financing Inc. 5.375% 1/15/24 450 459 Level 3 Financing Inc. 5.375% 5/1/25 1,120 1,145 Level 3 Financing Inc. 5.250% 3/15/26 1,500 1,508 Liberty Interactive LLC 8.500% 7/15/29 1,465 1,641 Liberty Interactive LLC 8.250% 2/1/30 3,945 4,231 National CineMedia LLC 6.000% 4/15/22 1,095 1,126 2 NBCUniversal Enterprise Inc. 5.250% 3/29/49 880 924 Netflix Inc. 5.500% 2/15/22 980 1,039 Netflix Inc. 5.875% 2/15/25 2,995 3,205 2 Netflix Inc. 4.375% 11/15/26 1,265 1,243 2 Nielsen Finance LLC / Nielsen Finance Co. 5.000% 4/15/22 3,020 3,088 2 Numericable Group SA 6.000% 5/15/22 1,575 1,632 2 Numericable-SFR SA 7.375% 5/1/26 1,450 1,497 Quebecor Media Inc. 5.750% 1/15/23 2,385 2,486 Qwest Corp. 6.875% 9/15/33 481 476 SBA Communications Corp. 4.875% 7/15/22 1,545 1,566 Sinclair Television Group Inc. 6.125% 10/1/22 205 214 2 Sinclair Television Group Inc. 5.625% 8/1/24 200 204 2 Sinclair Television Group Inc. 5.875% 3/15/26 2,740 2,808 2 Sinclair Television Group Inc. 5.125% 2/15/27 1,590 1,542 2 Sirius XM Radio Inc. 4.250% 5/15/20 305 308 2 Sirius XM Radio Inc. 4.625% 5/15/23 390 399 2 Sirius XM Radio Inc. 6.000% 7/15/24 1,193 1,279 2 Sirius XM Radio Inc. 5.375% 4/15/25 382 391 2 Softbank Corp. 4.500% 4/15/20 4,925 5,048 Sprint Capital Corp. 6.875% 11/15/28 4,015 4,241 Sprint Capital Corp. 8.750% 3/15/32 635 762 2 Sprint Communications Inc. 7.000% 3/1/20 2,245 2,441 Sprint Communications Inc. 6.000% 11/15/22 325 332 Sprint Corp. 7.250% 9/15/21 2,590 2,797 Sprint Corp. 7.875% 9/15/23 8,359 9,258 Sprint Corp. 7.125% 6/15/24 1,726 1,834 Sprint Corp. 7.625% 2/15/25 1,440 1,573 T-Mobile USA Inc. 6.633% 4/28/21 2,665 2,755 T-Mobile USA Inc. 5.375% 4/15/27 2,945 3,033 Telecom Italia Capital SA 6.375% 11/15/33 381 384 Telecom Italia Capital SA 6.000% 9/30/34 1,005 990 Telecom Italia Capital SA 7.721% 6/4/38 1,280 1,418 Time Warner Cable LLC 5.875% 11/15/40 60 64 Time Warner Cable LLC 5.500% 9/1/41 1,973 2,021 4,5 Tribune Company Bank Loan 3.982% 12/27/20 122 123 4,5 Tribune Company Bank Loan 3.982% 1/27/24 1,523 1,532 Tribune Media Co. 5.875% 7/15/22 2,300 2,392 2 Unitymedia Hessen GmbH & Co. KG / Unitymedia NRW GmbH 5.500% 1/15/23 1,190 1,232 2 Univision Communications Inc. 5.125% 5/15/23 550 548 2 Univision Communications Inc. 5.125% 2/15/25 5,640 5,555 1 Viacom Inc. 5.875% 2/28/57 680 692 1 Viacom Inc. 6.250% 2/28/57 930 935 Videotron Ltd. 5.000% 7/15/22 3,763 3,928 2 Videotron Ltd. 5.375% 6/15/24 260 270 2 Virgin Media Secured Finance plc 5.500% 1/15/25 610 624 2 Virgin Media Secured Finance plc 5.500% 8/15/26 355 360 2 VTR Finance BV 6.875% 1/15/24 2,720 2,842 2 Wind Acquisition Finance SA 4.750% 7/15/20 2,185 2,218 2 Wind Acquisition Finance SA 7.375% 4/23/21 1,900 1,969 2 WMG Acquisition Corp. 6.750% 4/15/22 2,462 2,585 2 WMG Acquisition Corp. 5.000% 8/1/23 740 749 2 WMG Acquisition Corp. 4.875% 11/1/24 1,105 1,113 Zayo Group LLC / Zayo Capital Inc. 6.000% 4/1/23 3,315 3,497 Zayo Group LLC / Zayo Capital Inc. 6.375% 5/15/25 1,430 1,543 2 Zayo Group LLC / Zayo Capital Inc. 5.750% 1/15/27 445 468 Consumer Cyclical (9.2%) 2 Adient Global Holdings Ltd. 4.875% 8/15/26 3,075 3,014 American Axle & Manufacturing Inc. 6.625% 10/15/22 1,300 1,337 4,5 Bass Pro Group, LLC Bank Loan 5.970% 12/15/23 1,323 1,273 4,5 Bass Pro Group, LLC Bank Loan 5.970% 12/15/23 1,772 1,706 CalAtlantic Group Inc. 5.875% 11/15/24 140 147 CalAtlantic Group Inc. 5.250% 6/1/26 270 269 Cedar Fair LP / Canada's Wonderland Co. / MagnumManagement Corp. 5.375% 6/1/24 835 858 Dana Holding Corp. 5.375% 9/15/21 557 576 Dana Holding Corp. 5.500% 12/15/24 1,055 1,068 4,5 Delta Alpha Topco Bank Loan 8.068% 7/29/22 1,155 1,157 GLP Capital LP / GLP Financing II Inc. 4.375% 4/15/21 105 108 GLP Capital LP / GLP Financing II Inc. 5.375% 11/1/23 2,630 2,785 GLP Capital LP / GLP Financing II Inc. 5.375% 4/15/26 1,810 1,862 Goodyear Tire & Rubber Co. 4.875% 3/15/27 1,440 1,436 Group 1 Automotive Inc. 5.000% 6/1/22 1,335 1,347 2 Group 1 Automotive Inc. 5.250% 12/15/23 1,055 1,063 2 Hanesbrands Inc. 4.625% 5/15/24 730 721 2 Hanesbrands Inc. 4.875% 5/15/26 735 721 2 Hilton Domestic Operating Co. Inc. 4.250% 9/1/24 1,770 1,748 2 Hilton Worldwide Finance LLC / Hilton Worldwide Finance Corp. 4.625% 4/1/25 3,025 3,048 2 Hilton Worldwide Finance LLC / Hilton Worldwide Finance Corp. 4.875% 4/1/27 1,870 1,884 2 IHO Verwaltungs GmbH 4.500% 9/15/23 725 718 2 IHO Verwaltungs GmbH 4.750% 9/15/26 680 661 4,5 Ion Media Networks Bank Loan 4.500% 12/18/20 1,783 1,796 KB Home 4.750% 5/15/19 830 852 KB Home 8.000% 3/15/20 120 133 KB Home 7.000% 12/15/21 230 253 KB Home 7.500% 9/15/22 215 236 KB Home 7.625% 5/15/23 1,300 1,406 2 KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC 5.000% 6/1/24 815 828 2 KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC 5.250% 6/1/26 760 773 L Brands Inc. 6.625% 4/1/21 1,430 1,560 4,5 La Quinta Intermediate Holdings LLC Bank Loan 3.772% 4/14/21 1,820 1,831 Lennar Corp. 4.750% 4/1/21 740 767 Lennar Corp. 4.125% 1/15/22 1,015 1,023 Lennar Corp. 4.875% 12/15/23 625 635 Neiman Marcus Group Inc. 7.125% 6/1/28 1,820 1,329 Penske Automotive Group Inc. 5.750% 10/1/22 387 401 Penske Automotive Group Inc. 5.375% 12/1/24 813 814 PulteGroup Inc. 5.000% 1/15/27 115 115 Service Corp. International 8.000% 11/15/21 1,225 1,424 Service Corp. International 5.375% 1/15/22 905 933 2 ServiceMaster Co. LLC 5.125% 11/15/24 1,770 1,810 2 Shea Homes LP / Shea Homes Funding Corp. 5.875% 4/1/23 450 451 2 Shea Homes LP / Shea Homes Funding Corp. 6.125% 4/1/25 450 450 Toll Brothers Finance Corp. 4.875% 11/15/25 295 295 Toll Brothers Finance Corp. 4.875% 3/15/27 1,490 1,490 William Lyon Homes Inc. 7.000% 8/15/22 450 470 2 William Lyon Homes Inc. 5.875% 1/31/25 1,155 1,164 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 5.375% 3/15/22 4,121 4,209 2 ZF North America Capital Inc. 4.500% 4/29/22 470 489 2 ZF North America Capital Inc. 4.750% 4/29/25 1,725 1,785 Consumer Noncyclical (13.1%) Alere Inc. 6.500% 6/15/20 481 485 2 Alere Inc. 6.375% 7/1/23 1,135 1,158 Aramark Services Inc. 5.125% 1/15/24 975 1,021 2 Aramark Services Inc. 5.000% 4/1/25 1,400 1,444 Aramark Services Inc. 4.750% 6/1/26 580 584 2 Capsugel SA 7.000% 5/15/19 1,155 1,154 2 Change Healthcare Holdings LLC / Change Healthcare Finance Inc. 5.750% 3/1/25 1,290 1,324 CHS/Community Health Systems Inc. 7.125% 7/15/20 1,060 973 CHS/Community Health Systems Inc. 5.125% 8/1/21 525 518 CHS/Community Health Systems Inc. 6.875% 2/1/22 5,455 4,691 CHS/Community Health Systems Inc. 6.250% 3/31/23 2,185 2,223 2,4 Endo Finance LLC / Endo Finco Inc. 6.000% 2/1/25 2,845 2,432 2 Endo Finance LLC / Endo Ltd. / Endo Finco Inc. 6.000% 7/15/23 2,515 2,201 2 Envision Healthcare Corp. 5.125% 7/1/22 2,806 2,838 Envision Healthcare Corp. 5.625% 7/15/22 2,645 2,711 Grifols Worldwide Operations Ltd. 5.250% 4/1/22 996 1,035 HCA Holdings Inc. 6.250% 2/15/21 1,020 1,102 HCA Inc. 6.500% 2/15/20 3,875 4,233 HCA Inc. 5.875% 3/15/22 1,850 2,035 HCA Inc. 4.750% 5/1/23 2,100 2,189 HCA Inc. 5.875% 5/1/23 300 324 HCA Inc. 5.375% 2/1/25 505 525 HCA Inc. 5.250% 4/15/25 1,500 1,594 HCA Inc. 7.690% 6/15/25 130 148 HCA Inc. 5.875% 2/15/26 1,900 2,004 HCA Inc. 5.250% 6/15/26 975 1,027 2 inVentiv Group Holdings Inc/inVentiv Health Inc/inVentiv Health Clinical Inc. 7.500% 10/1/24 795 819 2 Kinetic Concepts Inc / KCI USA Inc. 7.875% 2/15/21 1,570 1,656 2 Lamb Weston Holdings Inc. 4.625% 11/1/24 1,040 1,058 2 Lamb Weston Holdings Inc. 4.875% 11/1/26 1,040 1,056 4,5 Lands' End, Inc. Bank Loan 4.250% 3/12/21 3,084 2,468 2 LifePoint Health Inc. 5.375% 5/1/24 1,463 1,481 2 MEDNAX Inc. 5.250% 12/1/23 580 592 2 MPH Acquisition Holdings LLC 7.125% 6/1/24 1,590 1,713 2 Post Holdings Inc. 5.500% 3/1/25 795 797 2 Post Holdings Inc. 5.000% 8/15/26 2,915 2,780 2 Post Holdings Inc. 5.750% 3/1/27 665 662 2 Quintiles IMS Inc. 5.000% 10/15/26 1,130 1,130 2 Quintiles Transnational Holdings Inc. 4.875% 5/15/23 750 759 Revlon Consumer Products Corp. 5.750% 2/15/21 570 569 Revlon Consumer Products Corp. 6.250% 8/1/24 1,880 1,880 4,5 Revlon Consumer Products Corp. Bank Loan 4.482% 9/7/23 176 176 4,5 Revlon Consumer Products Corp. Bank Loan 4.482% 9/7/23 597 597 4,5 Revlon Consumer Products Corp. Bank Loan 4.482% 9/7/23 16 16 2 Sterigenics-Nordion Holdings LLC 6.500% 5/15/23 1,915 1,958 2 Sterigenics-Nordion Topco LLC 8.125% 11/1/21 275 282 Tempur Sealy International Inc. 5.625% 10/15/23 270 271 Tenet Healthcare Corp. 5.000% 3/1/19 1,560 1,560 Tenet Healthcare Corp. 5.500% 3/1/19 785 793 Tenet Healthcare Corp. 4.750% 6/1/20 835 852 Tenet Healthcare Corp. 4.500% 4/1/21 932 933 Tenet Healthcare Corp. 4.375% 10/1/21 3,520 3,520 2 Tenet Healthcare Corp. 7.500% 1/1/22 265 286 Tenet Healthcare Corp. 8.125% 4/1/22 2,830 2,950 THC Escrow Corp. II 6.750% 6/15/23 595 585 2 Valeant Pharmaceuticals International Inc. 5.375% 3/15/20 2,445 2,188 2 Valeant Pharmaceuticals International Inc. 6.375% 10/15/20 1,550 1,403 2 Valeant Pharmaceuticals International Inc. 6.500% 3/15/22 620 638 2 Valeant Pharmaceuticals International Inc. 7.000% 3/15/24 1,390 1,426 2 Valeant Pharmaceuticals International Inc. 6.125% 4/15/25 1,500 1,155 2 Vizient Inc. 10.375% 3/1/24 1,225 1,396 Energy (12.0%) AmeriGas Finance LLC / AmeriGas Finance Corp. 5.625% 5/20/24 1,395 1,402 AmeriGas Finance LLC / AmeriGas Finance Corp. 5.875% 8/20/26 1,395 1,395 AmeriGas Partners LP / AmeriGas Finance Corp. 5.500% 5/20/25 620 615 AmeriGas Partners LP / AmeriGas Finance Corp. 5.750% 5/20/27 1,015 1,000 Anadarko Petroleum Corp. 5.550% 3/15/26 145 161 Anadarko Petroleum Corp. 6.200% 3/15/40 731 825 Anadarko Petroleum Corp. 6.600% 3/15/46 240 290 Antero Resources Corp. 5.125% 12/1/22 1,445 1,459 Concho Resources Inc. 5.500% 10/1/22 2,440 2,525 Concho Resources Inc. 5.500% 4/1/23 1,150 1,190 Continental Resources Inc. 5.000% 9/15/22 3,354 3,392 Continental Resources Inc. 4.500% 4/15/23 2,280 2,223 Continental Resources Inc. 3.800% 6/1/24 505 470 Continental Resources Inc. 4.900% 6/1/44 706 605 2 DCP Midstream LLC 9.750% 3/15/19 450 505 2 DCP Midstream LLC 5.350% 3/15/20 335 347 DCP Midstream Operating LP 2.700% 4/1/19 600 593 DCP Midstream Operating LP 4.950% 4/1/22 1,436 1,450 DCP Midstream Operating LP 3.875% 3/15/23 325 313 DCP Midstream Operating LP 5.600% 4/1/44 875 809 2 Diamondback Energy Inc. 4.750% 11/1/24 175 176 2 Diamondback Energy Inc. 5.375% 5/31/25 1,430 1,469 Energy Transfer Equity LP 7.500% 10/15/20 2,460 2,755 Energy Transfer Equity LP 5.875% 1/15/24 185 197 Energy Transfer Equity LP 5.500% 6/1/27 2,430 2,545 Ferrellgas LP / Ferrellgas Finance Corp. 6.500% 5/1/21 2,403 2,283 Ferrellgas LP / Ferrellgas Finance Corp. 6.750% 1/15/22 165 156 Ferrellgas LP / Ferrellgas Finance Corp. 6.750% 6/15/23 50 47 Kerr-McGee Corp. 6.950% 7/1/24 985 1,162 Kinder Morgan Inc. 7.750% 1/15/32 740 923 Laredo Petroleum Inc. 5.625% 1/15/22 1,662 1,662 Laredo Petroleum Inc. 7.375% 5/1/22 550 571 Laredo Petroleum Inc. 6.250% 3/15/23 2,158 2,190 Marathon Oil Corp. 3.850% 6/1/25 1,190 1,169 Marathon Oil Corp. 6.800% 3/15/32 250 285 Marathon Oil Corp. 6.600% 10/1/37 300 340 Marathon Oil Corp. 5.200% 6/1/45 395 389 Matador Resources Co. 6.875% 4/15/23 1,720 1,789 2 Matador Resources Co. 6.875% 4/15/23 1,070 1,113 2 MEG Energy Corp. 6.375% 1/30/23 850 761 2 MEG Energy Corp. 7.000% 3/31/24 1,439 1,288 2 MEG Energy Corp. 6.500% 1/15/25 2,600 2,600 MPLX LP 4.875% 12/1/24 1,410 1,479 MPLX LP 4.875% 6/1/25 2,685 2,809 Newfield Exploration Co. 5.625% 7/1/24 600 632 2 Parsley Energy LLC / Parsley Finance Corp. 5.375% 1/15/25 815 825 QEP Resources Inc. 6.800% 3/1/20 220 228 QEP Resources Inc. 6.875% 3/1/21 913 968 QEP Resources Inc. 5.375% 10/1/22 535 528 QEP Resources Inc. 5.250% 5/1/23 597 587 Rice Energy Inc. 7.250% 5/1/23 1,040 1,108 2 RSP Permian Inc. 5.250% 1/15/25 595 599 2 Sabine Pass Liquefaction LLC 5.875% 6/30/26 1,255 1,384 SM Energy Co. 6.500% 11/15/21 100 103 SM Energy Co. 6.125% 11/15/22 935 949 SM Energy Co. 6.500% 1/1/23 75 76 SM Energy Co. 5.000% 1/15/24 1,994 1,884 SM Energy Co. 5.625% 6/1/25 1,096 1,044 SM Energy Co. 6.750% 9/15/26 305 307 2 Southern Star Central Corp. 5.125% 7/15/22 480 482 Tesoro Corp. 5.125% 4/1/24 996 1,038 2 Tesoro Corp. 5.125% 12/15/26 665 697 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 5.500% 10/15/19 165 174 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 6.250% 10/15/22 1,120 1,182 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 6.375% 5/1/24 1,135 1,220 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 5.250% 1/15/25 970 1,011 Williams Cos. Inc. 7.875% 9/1/21 510 589 Williams Cos. Inc. 3.700% 1/15/23 1,225 1,204 Williams Cos. Inc. 4.550% 6/24/24 681 688 Williams Cos. Inc. 5.750% 6/24/44 795 801 WPX Energy Inc. 6.000% 1/15/22 2,706 2,740 WPX Energy Inc. 5.250% 9/15/24 3,104 2,980 Technology (7.1%) Alcatel-Lucent USA Inc. 6.500% 1/15/28 1,355 1,484 Alcatel-Lucent USA Inc. 6.450% 3/15/29 2,500 2,750 2 Camelot Finance SA 7.875% 10/15/24 1,260 1,326 CDW LLC / CDW Finance Corp. 5.000% 9/1/23 730 739 CDW LLC / CDW Finance Corp. 5.500% 12/1/24 485 508 CDW LLC / CDW Finance Corp. 5.000% 9/1/25 760 772 Equinix Inc. 5.375% 4/1/23 680 707 Equinix Inc. 5.375% 5/15/27 780 805 2 First Data Corp. 5.375% 8/15/23 2,265 2,358 2 First Data Corp. 7.000% 12/1/23 5,565 5,969 2 First Data Corp. 5.000% 1/15/24 1,500 1,526 2 First Data Corp. 5.750% 1/15/24 3,901 4,013 Infor US Inc. 6.500% 5/15/22 3,060 3,121 2,6 Iron Mountain Europe plc 6.125% 9/15/22 755 1,001 Iron Mountain Inc. 5.750% 8/15/24 825 842 2 MSCI Inc. 5.250% 11/15/24 395 417 2 MSCI Inc. 5.750% 8/15/25 1,560 1,658 2 MSCI Inc. 4.750% 8/1/26 510 516 NCR Corp. 4.625% 2/15/21 2,375 2,423 NCR Corp. 5.875% 12/15/21 145 152 NCR Corp. 5.000% 7/15/22 600 609 NCR Corp. 6.375% 12/15/23 455 479 Nokia Oyj 6.625% 5/15/39 2,250 2,371 2 Open Text Corp. 5.625% 1/15/23 1,070 1,111 2 Open Text Corp. 5.875% 6/1/26 1,345 1,402 2 Sensata Technologies BV 5.625% 11/1/24 575 598 2 Sensata Technologies BV 5.000% 10/1/25 1,610 1,622 2 Sensata Technologies UK Financing Co. plc 6.250% 2/15/26 1,520 1,607 SS&C Technologies Holdings Inc. 5.875% 7/15/23 890 941 2 Symantec Corp. 5.000% 4/15/25 1,920 1,965 Transportation (1.7%) 2 Avis Budget Car Rental LLC / Avis Budget Finance Inc. 5.125% 6/1/22 1,876 1,801 Avis Budget Car Rental LLC / Avis Budget Finance Inc. 5.500% 4/1/23 2,028 1,970 2 Avis Budget Car Rental LLC / Avis Budget Finance Inc. 6.375% 4/1/24 580 579 1 Continental Airlines 2007-1 Class B Pass Through Trust 6.903% 4/19/22 291 303 Hertz Corp. 6.750% 4/15/19 720 719 Hertz Corp. 5.875% 10/15/20 1,330 1,273 Hertz Corp. 7.375% 1/15/21 2,230 2,219 2 Hertz Corp. 5.500% 10/15/24 2,690 2,337 Utilities (2.7%) Electric (2.7%) AES Corp. 4.875% 5/15/23 600 596 AES Corp. 5.500% 3/15/24 3,706 3,762 Calpine Corp. 5.375% 1/15/23 1,025 1,034 2 Calpine Corp. 5.875% 1/15/24 285 301 Calpine Corp. 5.750% 1/15/25 4,580 4,534 GenOn Energy Inc. 7.875% 6/15/17 575 397 GenOn Energy Inc. 9.500% 10/15/18 1,800 1,204 GenOn Energy Inc. 9.875% 10/15/20 745 488 NRG Energy Inc. 7.875% 5/15/21 44 45 NRG Energy Inc. 6.250% 7/15/22 1,544 1,571 NRG Energy Inc. 6.625% 3/15/23 300 306 NRG Energy Inc. 6.250% 5/1/24 1,416 1,414 NRG Energy Inc. 7.250% 5/15/26 1,425 1,464 Total Corporate Bonds (Cost $606,759) Shares Temporary Cash Investment (2.6%) Repurchase Agreement (2.6%) Bank of America Securities, LLC (Dated 3/31/17, Repurchase Value $16,901,000, collateralized by Government National Mortgage Assn. 3.500%, 2/20/47, with a value of $17,238,000) (Cost 0.800% 4/3/17 16,900 Total Investments (98.6%) (Cost $623,659) Other Assets and Liabilities-Net (1.4%) 7 Net Assets (100%) 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, the aggregate value of these securities was $235,547,000, representing 36.5% of net assets. 3 Face amount denominated in euro. 4 Adjustable-rate security. 5 Security is a senior, secured, high-yield floating-rate loan. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At March 31, 2017, the aggregate value of these securities was $12,675,000, representing 2.0% of net assets. 6 Face amount denominated in British pounds. 7 Cash of $165,000 has been segregated as initial margin for open cleared swap contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The portfolio enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold, or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Corporate Bonds — 619,368 — Temporary Cash Investments — 16,900 — Forward Currency Contracts—Assets — 110 — Swap Contracts—Assets 1 159 — — Total 159 636,378 — 1 Represents variation margin on the last day of the reporting period. E. Forward Currency Contracts: The portfolio enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The portfolio's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The portfolio mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the portfolio cannot be repledged, resold, or rehypothecated. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2017, the portfolio had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as ordinary income for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Citbank, N.A. 4/28/17 USD 5,132 EUR 4,710 102 JPMorgan Chase Bank, N.A. 4/28/17 USD 973 GBP 771 6 Barclays Bank plc 4/28/17 USD 403 EUR 375 2 110 EUR—Euro. GBP—British pound. USD—U.S. dollar. F. Swap Contracts: The portfolio invests in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The portfolio may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as an asset (liability) and as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The portfolio mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the portfolio cannot be repledged, resold, or rehypothecated. In the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The portfolio enters into centrally cleared credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the portfolio's performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the portfolio trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. At the period ended March 31, 2017, the portfolio had the following open credit default swap contracts: Centrally Cleared Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Credit Protection Sold CDX-HY-S28-V1-5Y 6/20/22 ICE 2,885 — 5.000 2 ICE – Intercontinental Exchange. The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. G. At March 31, 2017, the cost of investment securities for tax purposes was $623,659,000. Net unrealized appreciation of investment securities for tax purposes was $12,609,000, consisting of unrealized gains of $20,967,000 on securities that had risen in value since their purchase and $8,358,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Money Market Portfolio Schedule of Investments (unaudited) As of March 31, 2017 Face Market Maturity Amount Value Yield1 Date ($000) ($000) U.S. Government and Agency Obligations (25.2%) 2 Federal Home Loan Bank Discount Notes 0.750% 4/10/17 2,100 2,100 2 Federal Home Loan Bank Discount 0.535%– Notes 0.750% 4/12/17 36,729 36,721 2 Federal Home Loan Bank Discount Notes 0.770% 4/17/17 250 250 2 Federal Home Loan Bank Discount Notes 0.750% 4/21/17 10,800 10,795 United States Treasury Bill 0.471% 4/20/17 13,359 13,356 United States Treasury Bill 0.476% 4/27/17 15,309 15,304 United States Treasury Bill 0.501% 5/4/17 15,000 14,993 United States Treasury Bill 0.536% 5/11/17 20,000 19,988 United States Treasury Bill 0.627% 5/18/17 20,000 19,984 United States Treasury Bill 0.607% 5/25/17 20,000 19,982 0.741%– United States Treasury Bill 0.756% 6/8/17 17,750 17,725 United States Treasury Bill 0.647% 6/15/17 15,000 14,980 United States Treasury Bill 0.672% 8/24/17 15,000 14,959 0.823%– United States Treasury Bill 0.833% 8/31/17 20,000 19,930 3 United States Treasury Floating Rate Note 0.952% 10/31/18 15,000 15,000 Total U.S. Government and Agency Obligations (Cost $236,067) 236,067 Commercial Paper (36.5%) Bank Holding Company (0.3%) 4 ABN Amro Funding USA LLC 1.195% 4/27/17 750 749 4 ABN Amro Funding USA LLC 1.154% 5/18/17 500 499 4 ABN Amro Funding USA LLC 1.154% 5/22/17 1,000 999 4 ABN Amro Funding USA LLC 1.125% 6/22/17 250 250 4 ABN Amro Funding USA LLC 1.205% 7/17/17 500 498 2,995 Finance—Auto (1.5%) American Honda Finance Corp. 0.932% 4/25/17 3,500 3,498 American Honda Finance Corp. 0.973% 5/4/17 2,000 1,998 American Honda Finance Corp. 0.973% 5/5/17 1,250 1,249 4 BMW US Capital LLC 0.830% 4/6/17 1,000 1,000 4 BMW US Capital LLC 0.913% 6/28/17 250 249 Toyota Motor Credit Corp. 1.046% 5/8/17 800 799 Toyota Motor Credit Corp. 1.024% 6/27/17 1,000 998 Toyota Motor Credit Corp. 1.175% 7/17/17 250 249 3 Toyota Motor Credit Corp. 1.214% 8/25/17 750 750 3 Toyota Motor Credit Corp. 1.311% 9/14/17 1,000 1,000 3 Toyota Motor Credit Corp. 1.332% 9/15/17 1,000 1,000 3 Toyota Motor Credit Corp. 1.281% 10/6/17 750 750 3 Toyota Motor Credit Corp. 1.281% 10/10/17 500 500 14,040 Vanguard Money Market Portfolio Foreign Banks (21.9%) 3, Australia & New Zealand Banking 4 Group Ltd. 0.984% 9/7/17 3,250 3,250 3, Australia & New Zealand Banking 4 Group Ltd. 0.998% 9/12/17 1,000 1,000 3, 4 Bank of Nova Scotia 1.474% 5/12/17 5,000 5,002 3, 4 Bank of Nova Scotia 1.200% 6/6/17 5,000 5,000 3, 4 Bank of Nova Scotia 1.220% 7/6/17 2,000 2,000 3, 4 Canadian Imperial Bank of Commerce 1.434% 7/24/17 5,000 5,000 3, 4 Canadian Imperial Bank of Commerce 1.261% 8/3/17 5,000 5,000 3, 4 Commonwealth Bank of Australia 1.532% 5/19/17 1,250 1,250 3, 4 Commonwealth Bank of Australia 1.532% 5/26/17 3,750 3,750 3, 4 Commonwealth Bank of Australia 1.626% 6/21/17 2,000 2,000 3, 4 Commonwealth Bank of Australia 1.422% 6/30/17 2,250 2,250 3, 4 Commonwealth Bank of Australia 1.602% 6/30/17 2,750 2,750 3, 4 Commonwealth Bank of Australia 1.334% 8/1/17 2,750 2,750 3, 4 Commonwealth Bank of Australia 1.335% 8/3/17 2,250 2,250 3, 4 Commonwealth Bank of Australia 1.662% 9/25/17 1,250 1,250 3, 4 Commonwealth Bank of Australia 1.350% 1/5/18 1,000 1,000 3, 4 Commonwealth Bank of Australia 1.463% 1/12/18 4,000 4,000 3, 4 Commonwealth Bank of Australia 1.254% 1/25/18 2,000 2,000 3, 4 Commonwealth Bank of Australia 1.342% 2/26/18 500 500 credit agricole corporate and investment bank (new york) 0.800% 4/3/17 5,000 5,000 4 danske corp. 1.129% 4/24/17 1,750 1,749 4 Danske Corp. 1.104% 5/9/17 1,000 999 4 Danske Corp. 1.104% 5/10/17 1,250 1,248 4 1.033%– Danske Corp. 1.074% 6/1/17 8,800 8,784 4 Danske Corp. 1.114% 6/14/17 4,500 4,490 4 Danske Corp. 1.084% 6/16/17 1,508 1,505 4 DBS Bank Ltd. 0.860% 4/5/17 23,500 23,498 3, 4 HSBC Bank plc 1.228% 12/20/17 2,750 2,750 3, 4 HSBC Bank plc 1.308% 3/19/18 1,500 1,500 1.053%– ING US Funding LLC 1.084% 5/12/17 6,000 5,993 ING US Funding LLC 1.129% 5/15/17 2,500 2,497 Lloyds Bank plc 1.084% 5/4/17 2,300 2,298 Vanguard Money Market Portfolio Lloyds Bank plc 0.982% 5/26/17 600 599 Lloyds Bank plc 1.064% 6/13/17 1,000 998 3, 4 National Australia Bank Ltd. 1.458% 4/10/17 2,500 2,500 4 National Australia Bank Ltd. 1.096% 4/18/17 1,500 1,499 3, 4 National Australia Bank Ltd. 1.260% 8/4/17 1,500 1,500 3, 4 National Australia Bank Ltd. 1.297% 9/8/17 6,000 6,000 4 National Australia Bank Ltd. 1.197% 9/25/17 5,000 4,971 Natixis (New York Branch) 0.900% 4/3/17 9,000 8,999 4 Societe Generale SA 0.840% 4/3/17 18,500 18,499 4 Svenska Handelsbanken AB 1.217% 9/5/17 500 497 4 Svenska Handelsbanken AB 1.259% 10/2/17 1,500 1,490 4 Svenska Handelsbanken AB 1.321% 11/1/17 500 496 Swedbank AB 1.008% 6/12/17 3,000 2,994 Swedbank AB 1.003% 6/14/17 900 898 Swedbank AB 1.003% 6/16/17 3,300 3,293 Swedbank AB 1.013% 6/19/17 10,000 9,978 Swedbank AB 1.008% 6/22/17 800 798 4 Toronto Dominion Holdings USA Inc. 1.165% 7/3/17 1,000 997 3, 4 Westpac Banking Corp. 1.382% 4/27/17 3,000 3,000 3, 4 Westpac Banking Corp. 1.522% 5/26/17 4,250 4,250 4 Westpac Banking Corp. 1.207% 8/4/17 2,000 1,992 4 Westpac Banking Corp. 1.259% 8/30/17 5,000 4,974 3, 4 Westpac Banking Corp. 1.480% 10/6/17 2,000 2,000 3, 4 Westpac Banking Corp. 1.411% 12/14/17 3,000 3,000 3, 4 Westpac Banking Corp. 1.170% 3/1/18 2,000 2,000 3, 4 Westpac Banking Corp. 1.263% 3/12/18 3,000 3,000 205,535 Foreign Governments (10.5%) 4 1.176%– CDP Financial Inc. 1.217% 4/3/17 7,750 7,750 4 1.155%– CDP Financial Inc. 1.156% 4/20/17 2,250 2,249 4 CDP Financial Inc. 1.147% 5/8/17 500 499 4 CDP Financial Inc. 1.104% 5/9/17 250 250 4 CDP Financial Inc. 1.155% 5/26/17 1,500 1,497 4 1.206%– CDP Financial Inc. 1.288% 6/8/17 6,250 6,235 4 CDP Financial Inc. 1.257% 6/30/17 500 498 4 CDP Financial Inc. 1.204% 7/6/17 250 249 4 CDP Financial Inc. 1.235% 7/17/17 250 249 4 CDP Financial Inc. 1.154% 7/24/17 250 249 4 1.185%– CDP Financial Inc. 1.226% 8/4/17 9,300 9,261 4 CDP Financial Inc. 1.359% 9/27/17 500 497 5 CPPIB Capital Inc. 0.877% 6/2/17 3,000 2,996 5 CPPIB Capital Inc. 0.877% 6/5/17 2,000 1,997 5 CPPIB Capital Inc. 0.867% 6/20/17 5,000 4,990 Export Development Canada 1.003% 6/15/17 500 499 Vanguard Money Market Portfolio 4 1.033%– Ontario Teachers' Finance Trust 1.207% 4/11/17 3,350 3,349 4 Ontario Teachers' Finance Trust 1.187% 4/17/17 2,000 1,999 4 Ontario Teachers' Finance Trust 1.239% 4/26/17 250 250 4 Ontario Teachers' Finance Trust 1.239% 4/27/17 4,740 4,736 4 Ontario Teachers' Finance Trust 1.228% 5/10/17 250 250 4 Ontario Teachers' Finance Trust 1.239% 5/19/17 600 599 3, 4 Ontario Teachers' Finance Trust 1.374% 5/24/17 1,000 1,000 4 Ontario Teachers' Finance Trust 1.329% 6/29/17 11,324 11,287 3, 4 Ontario Teachers' Finance Trust 1.352% 7/27/17 500 500 3, 4 Ontario Teachers' Finance Trust 1.261% 8/3/17 1,000 1,000 4 Ontario Teachers' Finance Trust 1.269% 8/21/17 500 498 4 Ontario Teachers' Finance Trust 1.310% 8/24/17 500 497 4 Ontario Teachers' Finance Trust 1.257% 9/6/17 5,000 4,973 4 Ontario Teachers' Finance Trust 1.259% 9/18/17 500 497 3, 4 Ontario Teachers' Finance Trust 1.111% 10/13/17 1,000 1,000 5 0.850%– PSP Capital Inc. 0.948% 4/3/17 12,015 12,014 5 PSP Capital Inc. 0.982% 4/17/17 500 500 5 PSP Capital Inc. 0.982% 4/18/17 1,000 1,000 5 PSP Capital Inc. 0.982% 4/19/17 500 500 5 PSP Capital Inc. 1.033% 4/28/17 1,981 1,979 5 PSP Capital Inc. 1.034% 5/5/17 1,000 999 5 PSP Capital Inc. 1.034% 5/8/17 750 749 5 PSP Capital Inc. 1.034% 5/9/17 500 499 5 PSP Capital Inc. 1.023% 5/24/17 1,000 999 5 PSP Capital Inc. 1.023% 5/25/17 500 499 5 PSP Capital Inc. 1.024% 5/30/17 500 499 5 PSP Capital Inc. 1.013% 6/1/17 350 349 5 PSP Capital Inc. 0.963% 6/20/17 250 249 5 0.953%– PSP Capital Inc. 0.963% 6/23/17 500 499 5 PSP Capital Inc. 0.953% 6/28/17 4,700 4,689 5 PSP Capital Inc. 0.943% 6/30/17 500 499 98,922 Foreign Industrial (1.9%) Nestle Finance International Ltd. 0.893% 6/22/17 2,500 2,495 Nestle Finance International Ltd. 0.862% 6/29/17 2,000 1,996 4 Total Capital Canada Ltd. 0.952% 4/3/17 2,000 2,000 4 Total Capital Canada Ltd. 0.952% 4/10/17 500 500 4 Total Capital Canada Ltd. 0.952% 4/11/17 3,750 3,749 4 Total Capital Canada Ltd. 0.942% 4/18/17 3,000 2,998 4 Total Capital Canada Ltd. 0.932% 4/28/17 500 499 4 Total Capital Canada Ltd. 1.028% 6/20/17 3,000 2,993 Toyota Capital Canada Inc. 1.013% 4/5/17 500 500 Toyota Capital Canada Inc. 1.187% 8/14/17 250 249 18,979 Industrial (0.4%) GE Capital Treasury Services US LLC 0.903% 6/26/17 750 748 4 Henkel of America Inc. 1.133% 6/12/17 250 249 4 Henkel of America Inc. 1.174% 6/20/17 500 499 4 Henkel of America Inc. 1.184% 6/19/17 500 499 4 Henkel of America Inc. 1.143% 6/21/17 500 499 Vanguard Money Market Portfolio 4 Henkel of America Inc. 1.093% 6/23/17 250 249 4 Henkel of America Inc. 1.093% 6/26/17 500 499 3,242 Total Commercial Paper (Cost $342,713) 342,713 Certificates of Deposit (32.9%) Domestic Banks (5.9%) Citibank NA 1.050% 4/3/17 4,000 4,000 Citibank NA 1.220% 8/7/17 1,250 1,250 Citibank NA 1.280% 8/17/17 1,000 1,000 Citibank NA 1.260% 8/21/17 1,500 1,500 Citibank NA 1.260% 8/22/17 1,250 1,250 Citibank NA 1.260% 8/23/17 1,250 1,250 Citibank NA 1.260% 8/24/17 1,250 1,250 3 Citibank NA 1.172% 8/30/17 2,500 2,500 3 HSBC Bank USA NA 1.421% 4/3/17 3,000 3,000 3 HSBC Bank USA NA 1.578% 4/19/17 1,000 1,000 3 HSBC Bank USA NA 1.440% 5/4/17 750 750 3 HSBC Bank USA NA 1.300% 6/5/17 1,500 1,500 3 HSBC Bank USA NA 1.164% 9/1/17 4,000 4,000 3 HSBC Bank USA NA 1.004% 10/2/17 2,000 2,000 3 HSBC Bank USA NA 1.194% 3/2/18 750 750 3 HSBC Bank USA NA 1.190% 3/6/18 1,000 1,000 3 JPMorgan Chase Bank NA 1.526% 4/21/17 500 500 3 JPMorgan Chase Bank NA 1.339% 5/2/17 500 500 3 State Street Bank & Trust Co. 1.356% 6/21/17 9,000 9,000 Wells Fargo Bank NA 0.940% 4/3/17 2,000 2,000 3 Wells Fargo Bank NA 1.452% 4/25/17 3,000 3,000 3 Wells Fargo Bank NA 1.271% 5/4/17 2,000 2,000 3 Wells Fargo Bank NA 1.184% 6/1/17 4,000 4,000 3 Wells Fargo Bank NA 1.364% 7/24/17 1,000 1,000 3 Wells Fargo Bank NA 0.990% 9/6/17 5,000 5,000 55,000 Eurodollar Certificates of Deposit (0.4%) 3 National Australia Bank Ltd. 1.220% 11/6/17 4,000 4,000 Yankee Certificates of Deposit (26.6%) 3 Bank of Montreal (Chicago Branch) 1.189% 5/2/17 5,000 5,000 3 Bank of Montreal (Chicago Branch) 1.224% 6/7/17 7,000 7,000 3 Bank of Montreal (Chicago Branch) 1.210% 7/5/17 5,000 5,000 3 Bank of Montreal (Chicago Branch) 0.971% 9/1/17 1,000 1,000 3 Bank of Montreal (Chicago Branch) 1.000% 9/6/17 1,000 1,000 3 Bank of Montreal (Chicago Branch) 1.168% 9/20/17 4,000 4,000 3 Bank of Nova Scotia (Houston Branch) 1.516% 6/9/17 1,000 1,001 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.120% 5/17/17 5,000 5,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.140% 5/18/17 3,000 3,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.140% 6/1/17 5,000 5,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.140% 6/2/17 4,000 4,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.220% 7/20/17 1,000 1,000 BNP Paribas SA (New York Branch) 0.890% 4/4/17 13,000 13,000 BNP Paribas SA (New York Branch) 0.880% 4/6/17 5,000 5,000 Vanguard Money Market Portfolio 3 Canadian Imperial Bank of Commerce (New York Branch) 1.201% 5/3/17 1,000 1,000 3 Canadian Imperial Bank of Commerce (New York Branch) 1.282% 5/15/17 5,000 5,000 Canadian Imperial Bank of Commerce (New York Branch) 1.170% 8/8/17 4,000 4,000 Canadian Imperial Bank of Commerce (New York Branch) 1.400% 9/20/17 3,000 3,001 DNB Bank ASA (New York Branch) 0.870% 4/6/17 8,000 8,000 DNB Bank ASA (New York Branch) 1.050% 6/2/17 5,000 5,000 DNB Bank ASA (New York Branch) 1.020% 6/27/17 10,000 10,000 KBC Bank NV (New York Branch) 0.880% 4/5/17 500 500 Natixis (New York Branch) 0.860% 4/5/17 3,000 3,000 Nordea Bank AB (New York Branch) 1.000% 5/26/17 5,000 5,000 Nordea Bank AB (New York Branch) 0.985% 6/22/17 3,000 3,000 Nordea Bank AB (New York Branch) 0.990% 6/30/17 1,750 1,750 Nordea Bank AB (New York Branch) 1.350% 9/8/17 9,000 9,003 3 Royal Bank of Canada (New York Branch) 1.261% 6/12/17 7,000 7,000 3 Royal Bank of Canada (New York Branch) 1.191% 7/3/17 5,000 5,000 3 Royal Bank of Canada (New York Branch) 1.158% 9/20/17 5,260 5,260 3 Royal Bank of Canada (New York Branch) 1.238% 12/20/17 8,000 8,000 3 Royal Bank of Canada (New York Branch) 1.184% 3/7/18 1,125 1,125 3 Royal Bank of Canada (New York Branch) 1.298% 3/20/18 1,220 1,220 Skandinaviska Enskilda Banken AB (New York Branch) 0.870% 4/6/17 18,000 18,000 Skandinaviska Enskilda Banken AB (New York Branch) 0.950% 5/30/17 5,000 5,000 Sumitomo Mitsui Banking Corp. (New York Branch) 1.100% 4/4/17 5,000 5,000 Sumitomo Mitsui Banking Corp. (New York Branch) 1.100% 4/5/17 3,000 3,000 Sumitomo Mitsui Banking Corp. (New York Branch) 1.100% 4/21/17 1,000 1,000 Sumitomo Mitsui Banking Corp. (New York Branch) 1.100% 6/8/17 500 500 3 Svenska HandelsBanken AB (New York Branch) 1.209% 5/2/17 5,000 5,000 3 Svenska HandelsBanken AB (New York Branch) 1.452% 5/26/17 5,000 5,000 3 Svenska HandelsBanken AB (New York Branch) 1.210% 7/5/17 5,000 5,000 Svenska HandelsBanken AB (New York Branch) 1.210% 7/26/17 1,000 1,000 Swedbank AB (New York Branch) 0.880% 4/3/17 5,000 5,000 3 Swedbank AB (New York Branch) 1.317% 5/22/17 5,000 5,000 3 Toronto Dominion Bank (New York Branch) 1.217% 6/8/17 4,000 4,000 3 Toronto Dominion Bank (New York Branch) 1.335% 7/6/17 4,250 4,250 Toronto Dominion Bank (New York Branch) 1.170% 8/22/17 5,000 5,000 Vanguard Money Market Portfolio 3 Toronto Dominion Bank (New York Branch) 1.249% 9/5/17 4,000 4,000 3 Toronto Dominion Bank (New York Branch) 1.224% 11/1/17 2,000 2,000 3 Toronto Dominion Bank (New York Branch) 1.238% 12/20/17 3,000 3,000 3 Toronto Dominion Bank (New York Branch) 1.298% 3/20/18 5,000 5,000 UBS AG (Stamford Branch) 1.000% 6/1/17 5,000 5,000 UBS AG (Stamford Branch) 1.010% 6/9/17 3,000 3,000 UBS AG (Stamford Branch) 1.010% 6/12/17 2,000 2,000 3 UBS AG (Stamford Branch) 1.037% 7/10/17 5,000 5,000 3 Westpac Banking Corp. (New York Branch) 1.663% 9/28/17 1,500 1,500 3 Westpac Banking Corp. (New York Branch) 1.662% 9/29/17 2,000 2,000 250,110 Total Certificates of Deposit (Cost $309,110) 309,110 Other Notes (0.9%) Bank of America NA 1.060% 5/12/17 2,400 2,400 Bank of America NA 1.050% 6/1/17 1,500 1,500 Bank of America NA 1.060% 7/3/17 1,500 1,500 3 Bank of America NA 0.944% 7/6/17 1,500 1,500 3 Bank of America NA 1.184% 10/2/17 1,500 1,500 Total Other Notes (Cost $8,400) 8,400 Tax-Exempt Municipal Bonds (2.6%) 6 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) VRDO 0.950% 4/7/17 250 250 6 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.870% 4/7/17 7,400 7,400 5, BlackRock Municipal Income Trust 6 TOB VRDO 1.010% 4/3/17 1,650 1,650 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.940% 4/7/17 750 750 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.940% 4/7/17 1,000 1,000 6 Clark County NV Airport Improvement Revenue VRDO 0.920% 4/7/17 750 750 6 Indiana Finance Authority Revenue VRDO 0.920% 4/7/17 7,895 7,895 6 Jacksonville FL Capital Project Revenue VRDO 0.920% 4/7/17 250 250 6 Kentucky Higher Education Student Loan Corp. Student Loan Revenue VRDO 0.890% 4/7/17 250 250 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.850% 4/7/17 250 250 Vanguard Money Market Portfolio Maryland Economic Development Corp. Revenue (Howard Hughes Medical Institute) VRDO 0.850% 4/7/17 250 250 6 New York State Dormitory Authority Revenue (City University System) VRDO 0.880% 4/7/17 1,650 1,650 6 New York State Housing Finance Agency Housing Revenue (th Street) VRDO 0.840% 4/7/17 500 500 6 University of Alabama at Birmingham Hospital Revenue VRDO 0.910% 4/7/17 250 250 University of Texas Permanent University Fund Revenue VRDO 0.890% 4/7/17 1,000 1,000 Total Tax-Exempt Municipal Bonds (Cost $24,095) 24,095 Corporate Bonds (0.4%) Credit Suisse AG (New York Branch) 1.375% 5/26/17 1,000 1,001 3 Toyota Motor Credit Corp. 1.373% 4/24/17 3,000 3,000 Total Corporate Bonds (Cost $4,001) 4,001 Taxable Municipal Bonds (1.5%) 5, BlackRock Municipal Bond Trust TOB 6 VRDO 1.010% 4/3/17 285 285 5, BlackRock Municipal Income 6 Investment Quality Trust TOB VRDO 1.010% 4/3/17 300 300 5, BlackRock Municipal Income Trust II 6 TOB VRDO 1.010% 4/3/17 2,000 2,000 5, BlackRock MuniHoldings Fund II, 6 Inc. TOB VRDO 1.010% 4/3/17 330 330 5, BlackRock MuniHoldings Fund, Inc. 6 TOB VRDO 1.010% 4/3/17 195 195 5, BlackRock MuniHoldings Quality Fund 6 II, Inc. TOB VRDO 1.010% 4/3/17 1,550 1,550 5, BlackRock MuniHoldings Quality Fund 6 II, Inc. TOB VRDO 1.010% 4/3/17 390 390 5, BlackRock MuniVest Fund II, Inc. 6 TOB VRDO 1.010% 4/3/17 1,150 1,150 5, BlackRock MuniVest Fund, Inc. TOB 6 VRDO 1.010% 4/3/17 1,000 1,000 5, BlackRock MuniYield Investment 6 Quality Fund TOB VRDO 1.010% 4/3/17 380 380 5, BlackRock MuniYield Investment 6 Quality Fund TOB VRDO 1.010% 4/3/17 1,000 1,000 5, BlackRock Strategic Municipal Trust 6 TOB VRDO 1.010% 4/3/17 200 200 5 Los Angeles CA Department of Water & Power Revenue TOB VRDO 1.060% 4/7/17 145 145 5 Massachusetts Transportation Fund Revenue TOB VRDO 1.060% 4/7/17 100 100 6 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue 1.000% 4/7/17 4,095 4,095 6 New York State Housing Finance Agency Housing Revenue VRDO 0.980% 4/7/17 500 500 5 Seattle WA Municipal Light & Power Revenue TOB VRDO 1.060% 4/7/17 100 100 Total Taxable Municipal Bonds (Cost $13,720) 13,720 Vanguard Money Market Portfolio Total Investments (100.0%) (Cost $938,106) 938,106 Other Assets and Liabilities-Net (0.0%) 62 Net Assets (100%) 938,168 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At March 31, 2017, the aggregate value of these securities was $242,585,000, representing 25.9% of net assets. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, the aggregate value of these securities was $47,280,000, representing 5.0% of net assets. 6 Scheduled principal and interest payments are guaranteed by bank letter of credit. TOB Tender Option Bond. — VRD —Variable Rate Demand Obligation. O Vanguard Money Market Portfolio A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At March 31, 2017, 100% of the market value of the portfolio's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Short-Term Investment-Grade Portfolio Schedule of Investments (unaudited) As of March 31, 2017 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (17.6%) U.S. Government Securities (17.5%) United States Treasury Inflation Indexed Bonds 1.625% 1/15/18 4,050 4,791 United States Treasury Inflation Indexed Bonds 0.125% 4/15/18 20,925 22,161 United States Treasury Inflation Indexed Bonds 0.375% 1/15/27 28,959 28,994 United States Treasury Inflation Indexed Bonds 1.000% 2/15/46 1,000 1,040 United States Treasury Inflation Indexed Bonds 0.875% 2/15/47 1,750 1,733 United States Treasury Note/Bond 1.250% 11/15/18 2,450 2,452 United States Treasury Note/Bond 1.125% 1/15/19 6,800 6,787 United States Treasury Note/Bond 1.250% 1/31/19 6,000 6,001 United States Treasury Note/Bond 0.750% 2/15/19 20,100 19,918 United States Treasury Note/Bond 2.750% 2/15/19 1,000 1,028 United States Treasury Note/Bond 1.500% 2/28/19 4,600 4,621 United States Treasury Note/Bond 1.000% 3/15/19 8,300 8,257 1 United States Treasury Note/Bond 1.625% 3/31/19 8,500 8,560 United States Treasury Note/Bond 0.875% 4/15/19 7,200 7,141 United States Treasury Note/Bond 1.625% 4/30/19 4,500 4,531 United States Treasury Note/Bond 0.875% 6/15/19 9,000 8,913 United States Treasury Note/Bond 1.625% 6/30/19 5,010 5,043 United States Treasury Note/Bond 0.750% 7/15/19 14,518 14,325 United States Treasury Note/Bond 0.750% 8/15/19 13,179 12,992 United States Treasury Note/Bond 1.000% 8/31/19 6,770 6,710 United States Treasury Note/Bond 1.625% 8/31/19 3,000 3,018 United States Treasury Note/Bond 0.875% 9/15/19 1,800 1,777 United States Treasury Note/Bond 1.000% 11/30/19 12,500 12,363 United States Treasury Note/Bond 1.375% 1/15/20 4,933 4,921 United States Treasury Note/Bond 1.375% 2/15/20 24,500 24,424 United States Treasury Note/Bond 1.125% 4/30/20 25,000 24,680 United States Treasury Note/Bond 1.375% 10/31/20 6,400 6,329 2 United States Treasury Note/Bond 1.625% 11/30/20 6,927 6,905 United States Treasury Note/Bond 1.125% 2/28/21 900 878 United States Treasury Note/Bond 1.875% 5/31/22 1,000 995 2 United States Treasury Note/Bond 1.750% 9/30/22 1,000 985 Nonconventional Mortgage-Backed Securities (0.1%) 3,4,5Fannie Mae Pool 2.625% 12/1/32 9 9 3,4,5Fannie Mae Pool 2.675% 6/1/33 64 67 3,4,5Fannie Mae Pool 2.685% 7/1/32 6 7 3,4,5Fannie Mae Pool 2.778% 5/1/33 48 51 3,4,5Fannie Mae Pool 3.000% 9/1/32 5 6 3,4,5Fannie Mae Pool 3.010% 8/1/37 14 15 3,4,5Fannie Mae Pool 3.035% 8/1/33 91 95 3,4,5Fannie Mae Pool 3.050% 7/1/33 121 125 3,4,5Fannie Mae Pool 3.145% 5/1/33 9 9 3,4,5Fannie Mae Pool 3.445% 2/1/37 27 29 3,4,5Freddie Mac Non Gold Pool 2.754% 9/1/32 1 1 3,4,5Freddie Mac Non Gold Pool 3.000% 8/1/37 44 46 3,4,5Freddie Mac Non Gold Pool 3.143% 9/1/32 20 20 3,4,5Freddie Mac Non Gold Pool 3.211% 8/1/33 18 19 3,4,5Freddie Mac Non Gold Pool 3.435% 10/1/32 11 12 3,4,5Freddie Mac Non Gold Pool 3.586% 1/1/33 12 13 3,4,5Freddie Mac Non Gold Pool 3.711% 2/1/33 11 12 Total U.S. Government and Agency Obligations (Cost $265,031) Asset-Backed/Commercial Mortgage-Backed Securities (17.5%) 3 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 280 280 3 Ally Auto Receivables Trust 2015-1 2.260% 10/15/20 100 101 3 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 1,600 1,601 3,5 American Express Credit Account Secured Note Trust 2012-4 1.462% 5/15/20 700 701 3,5,6American Homes 4 Rent 2014-SFR1 1.943% 6/17/31 118 118 3,5,6American Homes 4 Rent 2014-SFR1 2.293% 6/17/31 110 110 3,6 American Homes 4 Rent 2014-SFR2 3.786% 10/17/36 288 299 3,6 American Homes 4 Rent 2014-SFR2 4.290% 10/17/36 80 83 3,6 American Homes 4 Rent 2014-SFR3 3.678% 12/17/36 423 433 3,6 American Homes 4 Rent 2015-SFR1 3.467% 4/17/52 367 371 3,6 American Homes 4 Rent 2015-SFR2 3.732% 10/17/45 176 182 3,6 American Homes 4 Rent 2015-SFR2 4.295% 10/17/45 100 103 3,6 Americold 2rust Series 2010-ARTA 4.954% 1/14/29 428 463 3,6 Americold 2rust Series 2010-ARTA 6.811% 1/14/29 275 307 3 AmeriCredit Automobile Receivables Trust 2013-1 1.570% 1/8/19 11 11 3 AmeriCredit Automobile Receivables Trust 2013-2 1.790% 3/8/19 98 98 3 AmeriCredit Automobile Receivables Trust 2013-3 2.380% 6/10/19 310 310 3 AmeriCredit Automobile Receivables Trust 2013-3 3.000% 7/8/19 500 504 3 AmeriCredit Automobile Receivables Trust 2013-4 2.720% 9/9/19 66 66 3 AmeriCredit Automobile Receivables Trust 2013-4 3.310% 10/8/19 110 111 3 AmeriCredit Automobile Receivables Trust 2013-5 2.290% 11/8/19 155 156 3 AmeriCredit Automobile Receivables Trust 2013-5 2.860% 12/9/19 175 177 3 AmeriCredit Automobile Receivables Trust 2014-1 2.150% 3/9/20 100 100 3 AmeriCredit Automobile Receivables Trust 2014-2 2.180% 6/8/20 280 281 3 AmeriCredit Automobile Receivables Trust 2015-3 1.540% 3/9/20 650 650 3 AmeriCredit Automobile Receivables Trust 2015-3 2.080% 9/8/20 170 171 3 AmeriCredit Automobile Receivables Trust 2015-3 2.730% 3/8/21 290 292 3 AmeriCredit Automobile Receivables Trust 2015-3 3.340% 8/8/21 200 203 3 AmeriCredit Automobile Receivables Trust 2016-1 1.810% 10/8/20 460 461 3 AmeriCredit Automobile Receivables Trust 2016-1 2.890% 1/10/22 280 283 3 AmeriCredit Automobile Receivables Trust 2016-1 3.590% 2/8/22 200 204 3 AmeriCredit Automobile Receivables Trust 2016-2 1.600% 11/9/20 370 370 3 AmeriCredit Automobile Receivables Trust 2016-2 2.210% 5/10/21 120 120 3 AmeriCredit Automobile Receivables Trust 2016-2 2.870% 11/8/21 130 131 3 AmeriCredit Automobile Receivables Trust 2016-2 3.650% 5/9/22 220 225 3 AmeriCredit Automobile Receivables Trust 2016-3 2.710% 9/8/22 240 238 3 AmeriCredit Automobile Receivables Trust 2016-4 2.410% 7/8/22 595 590 3,6 AOA 2015-1177 Mortgage Trust 2.957% 12/13/29 280 284 3,6 Applebee's Funding LLC/IHOP Funding LLC 4.277% 9/5/44 270 264 3,6 ARI Fleet Lease Trust 2015-A 1.670% 9/15/23 160 159 3,6 ARL Second LLC 2014-1A 2.920% 6/15/44 451 437 3,6 Aventura Mall Trust 2013-AVM 3.743% 12/5/32 480 504 3,6 Avis Budget Rental Car Funding AESOP LLC 2013-1A 1.920% 9/20/19 360 360 3,6 Avis Budget Rental Car Funding AESOP LLC 2013-2A 2.970% 2/20/20 500 507 3,6 Avis Budget Rental Car Funding AESOP LLC 2015-1A 2.500% 7/20/21 730 729 3,6 Avis Budget Rental Car Funding AESOP LLC 2015-2A 2.630% 12/20/21 1,120 1,121 3,6 Avis Budget Rental Car Funding AESOP LLC 2016-1A 2.990% 6/20/22 600 607 3,6 Avis Budget Rental Car Funding AESOP LLC 2016-2A 2.720% 11/20/22 425 421 3,6 Avis Budget Rental Car Funding AESOP LLC 2017-1A 3.070% 9/20/23 640 645 3,6 BAMLL Commercial Mortgage Securities Trust 2012-PARK 2.959% 12/10/30 125 126 3 Banc of America Commercial Mortgage Trust 2008-1 6.187% 2/10/51 1,295 1,318 3 Banc of America Commercial Mortgage Trust 2008-1 6.231% 2/10/51 110 112 3 Banc of America Commercial Mortgage Trust 2015-UBS7 3.705% 9/15/48 220 228 3 Banc of America Commercial Mortgage Trust 2015-UBS7 4.366% 9/15/48 40 41 3,7 Banc of America Funding 2006-H Trust 3.219% 9/20/46 334 305 3 Bank of America Mortgage 2002-J Trust 3.961% 9/25/32 1 1 3,5,6Bank of America Student Loan Trust 2010-1A 1.838% 2/25/43 393 390 6 Bank of Montreal 1.750% 6/15/21 570 555 Bank of Nova Scotia 1.875% 4/26/21 470 461 6 Bank of Nova Scotia 1.875% 9/20/21 590 575 3,7 Bear Stearns ARM Trust 2006-4 3.175% 10/25/36 493 473 3,7 Bear Stearns ARM Trust 2007-3 3.433% 5/25/47 395 384 3 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 6/11/50 1,469 1,481 3,5,6BMW Floorplan Master Owner Trust 2015-1A 1.412% 7/15/20 1,425 1,427 3,5 Brazos Higher Education Authority Inc. Series 2005-3 1.353% 6/25/26 324 315 3,5 Brazos Higher Education Authority Inc. Series 2011-1 1.852% 2/25/30 473 470 3 Cabela's Credit Card Master Note Trust 2015- 1A 2.260% 3/15/23 220 220 3,5 Cabela's Credit Card Master Note Trust 2015- 2 1.582% 7/17/23 600 605 3,6 CAL Funding II Ltd. Series 2012-1A 3.470% 10/25/27 112 109 3,6 CAL Funding II Ltd. Series 2013-1A 3.350% 3/27/28 210 204 3,6 California Republic Auto Receivables Trust 2015-4 2.580% 6/15/21 400 404 3 California Republic Auto Receivables Trust 2016-2 1.560% 7/15/20 200 200 3 California Republic Auto Receivables Trust 2016-2 1.830% 12/15/21 170 169 3 California Republic Auto Receivables Trust 2016-2 2.520% 5/16/22 150 147 3 California Republic Auto Receivables Trust 2016-2 3.510% 3/15/23 70 70 3 Capital Auto Receivables Asset Trust 2013-3 3.690% 2/20/19 315 317 3 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 356 357 3 Capital Auto Receivables Asset Trust 2013-4 2.670% 2/20/19 330 331 3 Capital Auto Receivables Asset Trust 2013-4 3.220% 5/20/19 290 292 3 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 153 153 3 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 150 150 3 Capital Auto Receivables Asset Trust 2014-1 2.840% 4/22/19 100 101 3 Capital Auto Receivables Asset Trust 2014-1 3.390% 7/22/19 100 101 3 Capital Auto Receivables Asset Trust 2015-3 1.940% 1/21/20 530 532 3 Capital Auto Receivables Asset Trust 2015-3 2.130% 5/20/20 520 522 3 Capital Auto Receivables Asset Trust 2015-3 2.430% 9/21/20 150 151 3 Capital Auto Receivables Asset Trust 2015-3 2.900% 12/21/20 170 171 3 Capital Auto Receivables Asset Trust 2016-2 3.160% 11/20/23 40 40 3 Capital Auto Receivables Asset Trust 2016-3 1.540% 8/20/20 250 250 3 Capital Auto Receivables Asset Trust 2016-3 2.350% 9/20/21 140 138 3 Capital Auto Receivables Asset Trust 2016-3 2.650% 1/20/24 80 79 3 Capital One Multi-Asset Execution Trust 2015- A4 2.750% 5/15/25 830 844 3 Capital One Multi-Asset Execution Trust 2015- A8 2.050% 8/15/23 370 368 3,5 Capital One Multi-Asset Execution Trust 2016- A2 1.542% 2/15/24 375 380 3,5,6CARDS II Trust 2016-1A 1.612% 7/15/21 1,355 1,360 3 CarMax Auto Owner Trust 2013-3 2.850% 2/18/20 85 85 3 CarMax Auto Owner Trust 2014-1 1.690% 8/15/19 50 50 3 CarMax Auto Owner Trust 2014-1 1.930% 11/15/19 100 100 3 CarMax Auto Owner Trust 2015-2 3.040% 11/15/21 140 140 3 CarMax Auto Owner Trust 2015-3 2.280% 4/15/21 107 107 3 CarMax Auto Owner Trust 2015-3 2.680% 6/15/21 150 151 3 CarMax Auto Owner Trust 2016-2 2.160% 12/15/21 120 119 3 CarMax Auto Owner Trust 2016-2 3.250% 11/15/22 140 141 3 CarMax Auto Owner Trust 2016-3 2.200% 6/15/22 140 137 3 CarMax Auto Owner Trust 2016-3 2.940% 1/17/23 100 99 3 CD 2016-CD1 Commercial Mortgage Trust 2.724% 8/10/49 35 33 3 CD 2017-CD3 Commercial Mortgage Trust 3.631% 2/10/50 830 854 3 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 2.161% 10/15/21 700 703 3,6 CFCRE Commercial Mortgage Trust 2011-C2 5.755% 12/15/47 390 440 3 CFCRE Commercial Mortgage Trust 2016-C4 3.283% 5/10/58 502 500 3,6 Chesapeake Funding II LLC 2016-2A 1.880% 6/15/28 2,190 2,184 3 CHL Mortgage Pass-Through Trust 2003- HYB3 3.061% 11/19/33 25 25 3,7 CHL Mortgage Pass-Through Trust 2006- HYB1 3.222% 3/20/36 249 217 3,7 CHL Mortgage Pass-Through Trust 2007- HYB2 3.363% 2/25/47 264 219 3,6 Chrysler Capital Auto Receivables Trust 2013- AA 1.830% 3/15/19 100 100 3,6 Chrysler Capital Auto Receivables Trust 2013- AA 2.280% 7/15/19 115 115 3,6 Chrysler Capital Auto Receivables Trust 2013- AA 2.930% 8/17/20 125 125 3,6 Chrysler Capital Auto Receivables Trust 2014- AA 2.280% 11/15/19 240 240 3,6 Chrysler Capital Auto Receivables Trust 2014- BA 3.440% 8/16/21 10 10 3,6 Chrysler Capital Auto Receivables Trust 2015- BA 2.260% 10/15/20 500 502 3,6 Chrysler Capital Auto Receivables Trust 2015- BA 2.700% 12/15/20 160 161 3,6 Chrysler Capital Auto Receivables Trust 2015- BA 3.260% 4/15/21 245 247 3,6 Chrysler Capital Auto Receivables Trust 2015- BA 4.170% 1/16/23 375 378 3,6 Chrysler Capital Auto Receivables Trust 2016- AA 2.880% 2/15/22 120 121 3,6 Chrysler Capital Auto Receivables Trust 2016- AA 4.220% 2/15/23 630 642 3,6 Chrysler Capital Auto Receivables Trust 2016- BA 1.640% 7/15/21 240 239 3,6 Chrysler Capital Auto Receivables Trust 2016- BA 1.870% 2/15/22 130 128 3 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 153 156 3,6 Citigroup Commercial Mortgage Trust 2012- GC8 3.683% 9/10/45 52 54 3 Citigroup Commercial Mortgage Trust 2013- GC11 1.987% 4/10/46 90 90 3 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 156 159 3 Citigroup Commercial Mortgage Trust 2013- GC15 3.161% 9/10/46 546 556 3 Citigroup Commercial Mortgage Trust 2013- GC15 3.942% 9/10/46 200 209 3 Citigroup Commercial Mortgage Trust 2013- GC15 4.371% 9/10/46 90 98 3 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 490 519 3 Citigroup Commercial Mortgage Trust 2014- GC21 3.477% 5/10/47 270 281 3 Citigroup Commercial Mortgage Trust 2014- GC21 3.575% 5/10/47 175 180 3 Citigroup Commercial Mortgage Trust 2014- GC21 3.855% 5/10/47 1,165 1,220 3 Citigroup Commercial Mortgage Trust 2014- GC23 3.622% 7/10/47 570 590 3 Citigroup Commercial Mortgage Trust 2014- GC23 3.863% 7/10/47 310 319 3 Citigroup Commercial Mortgage Trust 2014- GC23 4.175% 7/10/47 130 137 3 Citigroup Commercial Mortgage Trust 2014- GC23 4.466% 7/10/47 153 157 3 Citigroup Commercial Mortgage Trust 2014- GC25 3.372% 10/10/47 400 407 3 Citigroup Commercial Mortgage Trust 2014- GC25 3.635% 10/10/47 1,213 1,249 3 Citigroup Commercial Mortgage Trust 2014- GC25 4.345% 10/10/47 170 177 3 Citigroup Commercial Mortgage Trust 2014- GC25 4.532% 10/10/47 20 20 3 Citigroup Commercial Mortgage Trust 2015- GC27 2.944% 2/10/48 180 183 3 Citigroup Commercial Mortgage Trust 2015- GC27 3.137% 2/10/48 770 766 3 Citigroup Commercial Mortgage Trust 2015- GC31 3.762% 6/10/48 415 431 3 Citigroup Commercial Mortgage Trust 2015- GC33 3.778% 9/10/58 580 603 3 Citigroup Commercial Mortgage Trust 2015- GC33 4.571% 9/10/58 100 98 3 Citigroup Commercial Mortgage Trust 2016- C1 3.209% 5/10/49 795 792 3,7 Citigroup Mortgage Loan Trust 2007-AR8 3.166% 7/25/37 196 182 3,6 CKE Restaurant Holdings Inc. 2013-1A 4.474% 3/20/43 535 531 3,6 CLI Funding V LLC 2013-1A 2.830% 3/18/28 385 372 3 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 18 18 3,5,6Colony American Homes 2014-1A 2.093% 5/17/31 275 275 3,5,6Colony American Homes 2014-1A 2.293% 5/17/31 395 394 3,5,6Colony American Homes 2014-2 2.293% 7/17/31 350 348 3,5,6Colony American Homes 2015-1 2.443% 7/17/32 20 20 3,5,6Colony American Homes 2015-1A 2.143% 7/17/32 268 268 3,5,6Colony Starwood Homes 2016-1A Trust 2.443% 7/17/33 239 240 3,5,6Colony Starwood Homes 2016-1A Trust 3.093% 7/17/33 105 106 3 COMM 2007-C9 Mortgage Trust 5.807% 12/10/49 158 159 3 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 75 77 3 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 100 105 3 COMM 2012-CCRE3 Mortgage Trust 2.822% 10/15/45 510 515 3,6 COMM 2012-CCRE3 Mortgage Trust 3.416% 10/15/45 260 266 3 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 264 266 3 COMM 2012-CCRE4 Mortgage Trust 3.251% 10/15/45 40 41 3 COMM 2012-CCRE5 Mortgage Trust 2.771% 12/10/45 70 70 3 COMM 2013-CCRE10 Mortgage Trust 2.972% 8/10/46 529 538 3 COMM 2013-CCRE10 Mortgage Trust 3.795% 8/10/46 250 264 3 COMM 2013-CCRE11 Mortgage Trust 3.983% 8/10/50 270 287 3 COMM 2013-CCRE11 Mortgage Trust 4.258% 8/10/50 1,047 1,128 3 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 350 367 3 COMM 2013-CCRE12 Mortgage Trust 3.765% 10/10/46 180 189 3 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 1,000 1,066 3 COMM 2013-CCRE13 Mortgage Trust 4.194% 11/10/23 656 706 3 COMM 2013-CCRE13 Mortgage Trust 4.746% 12/10/23 110 121 3 COMM 2013-CCRE13 Mortgage Trust 4.746% 12/10/23 200 214 3,6 COMM 2013-CCRE6 Mortgage Trust 3.147% 3/10/46 250 251 3,6 COMM 2013-CCRE6 Mortgage Trust 3.397% 3/10/46 70 70 3 COMM 2013-CCRE8 Mortgage Trust 3.334% 6/10/46 70 72 3 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 1,165 1,217 3 COMM 2013-CCRE9 Mortgage Trust 4.232% 7/10/45 699 757 3,6 COMM 2013-CCRE9 Mortgage Trust 4.256% 7/10/45 250 266 3,6 COMM 2013-CCRE9 Mortgage Trust 4.256% 7/10/45 280 290 3 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 501 507 3,6 COMM 2013-LC13 Mortgage Trust 3.774% 8/10/46 250 264 3 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 315 339 3,6 COMM 2013-LC13 Mortgage Trust 4.557% 8/10/46 435 468 3 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 100 101 3,6 COMM 2013-SFS Mortgage Trust 2.987% 4/12/35 110 111 3,6 COMM 2014-277P Mortgage Trust 3.611% 8/10/49 980 1,016 3 COMM 2014-CCRE14 Mortgage Trust 3.743% 2/10/47 130 137 3 COMM 2014-CCRE14 Mortgage Trust 3.955% 2/10/47 50 53 3 COMM 2014-CCRE14 Mortgage Trust 4.236% 2/10/47 420 450 3 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 300 305 3 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 450 478 3 COMM 2014-CCRE15 Mortgage Trust 4.426% 2/10/47 250 267 3 COMM 2014-CCRE17 Mortgage Trust 3.700% 5/10/47 40 42 3 COMM 2014-CCRE17 Mortgage Trust 3.977% 5/10/47 1,130 1,193 3 COMM 2014-CCRE17 Mortgage Trust 4.174% 5/10/47 650 685 3 COMM 2014-CCRE17 Mortgage Trust 4.895% 5/10/47 200 213 3 COMM 2014-CCRE18 Mortgage Trust 3.452% 7/15/47 300 312 3 COMM 2014-CCRE18 Mortgage Trust 3.550% 7/15/47 90 93 3 COMM 2014-CCRE18 Mortgage Trust 3.828% 7/15/47 729 762 3 COMM 2014-CCRE20 Mortgage Trust 3.326% 11/10/47 30 30 3 COMM 2014-CCRE20 Mortgage Trust 3.590% 11/10/47 926 953 3 COMM 2014-CCRE21 Mortgage Trust 3.528% 12/10/47 880 901 3 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 465 489 3 COMM 2015-CCRE22 Mortgage Trust 3.309% 3/10/48 825 829 3 COMM 2015-CCRE24 Mortgage Trust 3.445% 8/10/48 200 209 3 COMM 2015-CCRE24 Mortgage Trust 3.696% 8/10/48 415 428 3 COMM 2015-CCRE25 Mortgage Trust 3.759% 8/10/48 750 778 3 COMM 2015-CCRE26 Mortgage Trust 3.630% 10/10/48 753 771 3 COMM 2015-CCRE27 Mortgage Trust 3.612% 10/10/48 405 415 3 COMM 2015-CCRE27 Mortgage Trust 4.472% 10/10/48 210 212 3 COMM 2015-LC19 Mortgage Trust 3.040% 2/10/48 90 92 3 COMM 2015-LC19 Mortgage Trust 3.183% 2/10/48 360 361 6 Commonwealth Bank of Australia 2.000% 6/18/19 600 600 6 Commonwealth Bank of Australia 2.125% 7/22/20 630 628 3,6 Core Industrial Trust 2015-TEXW 3.077% 2/10/34 1,040 1,062 3 Credit Suisse Commercial Mortgage Trust Series 2008-C1 6.062% 2/15/41 764 781 3 CSAIL 2015-C1 Commercial Mortgage Trust 3.505% 4/15/50 290 296 3 CSAIL 2015-C2 Commercial Mortgage Trust 3.504% 6/15/57 1,000 1,018 3 CSAIL 2015-C3 Commercial Mortgage Trust 3.718% 8/15/48 414 427 3 CSAIL 2015-C3 Commercial Mortgage Trust 4.360% 8/15/48 240 241 3 CSAIL 2015-C4 Commercial Mortgage Trust 3.808% 11/15/48 738 767 3 CSAIL 2016-C5 Commercial Mortgage Trust 4.537% 11/15/48 220 228 3 CSAIL 2016-C7 Commercial Mortgage Trust 3.502% 11/15/49 830 842 3,6 DB Master Finance LLC 2015-1A 3.262% 2/20/45 214 215 3 DBJPM 16-C1 Mortgage Trust 3.352% 5/10/49 60 56 3,6 Drive Auto Receivables Trust 2015-AA 2.280% 6/17/19 18 18 3,6 Drive Auto Receivables Trust 2015-AA 3.060% 5/17/21 190 191 3,6 Drive Auto Receivables Trust 2015-AA 4.120% 7/15/22 140 142 3,6 Drive Auto Receivables Trust 2015-BA 2.120% 6/17/19 1 1 3,6 Drive Auto Receivables Trust 2015-BA 2.760% 7/15/21 420 422 3,6 Drive Auto Receivables Trust 2015-BA 3.840% 7/15/21 250 255 3,6 Drive Auto Receivables Trust 2015-CA 2.230% 9/16/19 44 44 3,6 Drive Auto Receivables Trust 2015-CA 3.010% 5/17/21 515 519 3,6 Drive Auto Receivables Trust 2015-CA 4.200% 9/15/21 380 386 3,6 Drive Auto Receivables Trust 2015-DA 2.590% 12/16/19 408 409 3,6 Drive Auto Receivables Trust 2015-DA 3.380% 11/15/21 750 760 3,6 Drive Auto Receivables Trust 2015-DA 4.590% 1/17/23 750 776 3,6 Drive Auto Receivables Trust 2016-AA 2.110% 5/15/19 91 91 3,6 Drive Auto Receivables Trust 2016-AA 3.910% 5/17/21 170 173 3,6 Drive Auto Receivables Trust 2016-BA 1.670% 7/15/19 28 28 3,6 Drive Auto Receivables Trust 2016-BA 2.560% 6/15/20 200 201 3,6 Drive Auto Receivables Trust 2016-BA 3.190% 7/15/22 340 344 3,6 Drive Auto Receivables Trust 2016-BA 4.530% 8/15/23 480 492 3,6 Drive Auto Receivables Trust 2016-C 1.670% 11/15/19 630 630 3,6 Drive Auto Receivables Trust 2016-C 2.370% 11/16/20 490 491 3,6 Drive Auto Receivables Trust 2016-C 4.180% 3/15/24 540 551 3,5,6Edsouth Indenture No 9 LLC 2015-1 1.782% 10/25/56 578 572 3,6 Enterprise Fleet Financing LLC Series 2015-1 1.740% 9/20/20 140 139 3,6 Enterprise Fleet Financing LLC Series 2015-2 2.090% 2/22/21 600 600 3,6 Enterprise Fleet Financing LLC Series 2016-2 2.040% 2/22/22 240 238 3,5,6Evergreen Credit Card Trust Series 2016-3 1.412% 11/16/20 650 652 3,4,5Fannie Mae Connecticut Avenue Securities 2015-C03 2.482% 7/25/25 8 8 3,4,5Fannie Mae Connecticut Avenue Securities 2015-C03 2.482% 7/25/25 75 75 3,4,5Fannie Mae Connecticut Avenue Securities 2015-C04 2.582% 4/25/28 144 144 3,4,5Fannie Mae Connecticut Avenue Securities 2015-C04 2.682% 4/25/28 86 86 3,4,5Fannie Mae Connecticut Avenue Securities 2016-C04 2.432% 1/25/29 154 155 3,4,5Fannie Mae Connecticut Avenue Securities 2016-C05 2.332% 1/25/29 91 91 3,4 FHLMC Multifamily Structured Pass Through Certificates K054 2.745% 1/25/26 380 376 3,4 FHLMC Multifamily Structured Pass Through Certificates K056 2.525% 5/25/26 160 155 3,4 FHLMC Multifamily Structured Pass Through Certificates K057 2.570% 7/25/26 140 136 3,4 FHLMC Multifamily Structured Pass Through Certificates K061 3.347% 11/25/26 670 691 3,4 FHLMC Multifamily Structured Pass Through Certificates K062 3.413% 12/25/26 650 673 3,7 First Horizon Mortgage Pass-Through Trust 2006-AR3 2.411% 11/25/36 167 150 7 First Horizon Mortgage Pass-Through Trust 2006-AR4 3.034% 1/25/37 356 313 3,6 Flagship Credit Auto Trust 2016-4 1.960% 2/16/21 380 379 3 Ford Credit Auto Lease Trust 2015-B 1.920% 3/15/19 380 379 3 Ford Credit Auto Owner Trust 2013-D 1.720% 7/15/19 310 311 3,6 Ford Credit Auto Owner Trust 2014-REV1 2.260% 11/15/25 620 625 3,6 Ford Credit Auto Owner Trust 2014-REV1 2.410% 11/15/25 260 261 3,6 Ford Credit Auto Owner Trust 2014-REV2 2.310% 4/15/26 580 585 3,6 Ford Credit Auto Owner Trust 2014-REV2 2.510% 4/15/26 140 141 3 Ford Credit Auto Owner Trust 2015-C 2.010% 3/15/21 295 295 3 Ford Credit Auto Owner Trust 2015-C 2.260% 3/15/22 135 135 3,6 Ford Credit Auto Owner Trust 2015-REV2 2.440% 1/15/27 1,500 1,514 3 Ford Credit Auto Owner Trust 2016-B 1.850% 9/15/21 170 168 3,6 Ford Credit Auto Owner Trust 2016-REV1 2.310% 8/15/27 660 661 3,6 Ford Credit Auto Owner Trust 2016-REV2 2.030% 12/15/27 1,700 1,677 3 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690% 9/15/19 200 200 3 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.140% 9/15/19 200 200 3 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.100% 6/15/20 150 151 3 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.290% 6/15/20 150 150 3 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.790% 6/15/20 60 60 3 Ford Credit Floorplan Master Owner Trust A Series 2014-2 2.310% 2/15/21 100 100 3 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 1,680 1,680 3 Ford Credit Floorplan Master Owner Trust A Series 2015-5 2.390% 8/15/22 600 603 3,5 Ford Credit Floorplan Master Owner Trust A Series 2016-4 1.442% 7/15/20 1,150 1,153 3,4,5Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA2 2.232% 10/25/28 130 131 3,4,5Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA2 3.182% 10/25/28 250 255 3,4,5Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA3 2.082% 12/25/28 179 179 3,4,5Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA3 2.982% 12/25/28 250 255 3,6 FRS I LLC 2013-1A 1.800% 4/15/43 62 61 3,6 FRS I LLC 2013-1A 3.080% 4/15/43 488 479 3,5 GE Dealer Floorplan Master Note Trust Series 2015-2 1.628% 1/20/22 395 397 3 GM Financial Automobile Leasing Trust 2015- 1 1.730% 6/20/19 150 150 3 GM Financial Automobile Leasing Trust 2015- 2 2.420% 7/22/19 140 140 3 GM Financial Automobile Leasing Trust 2015- 2 2.990% 7/22/19 120 121 3 GM Financial Automobile Leasing Trust 2015- 3 1.690% 3/20/19 670 671 3 GM Financial Automobile Leasing Trust 2015- 3 2.320% 11/20/19 90 90 3 GM Financial Automobile Leasing Trust 2015- 3 2.980% 11/20/19 190 191 3 GM Financial Automobile Leasing Trust 2015- 3 3.480% 8/20/20 190 191 3 GM Financial Automobile Leasing Trust 2016- 2 2.580% 3/20/20 150 150 3,7 GMACM Mortgage Loan Trust 2005-AR6 3.431% 11/19/35 68 64 3,6 GMF Floorplan Owner Revolving Trust 2015-1 1.650% 5/15/20 1,450 1,448 3,6 GMF Floorplan Owner Revolving Trust 2015-1 1.970% 5/15/20 250 249 3,5,6GMF Floorplan Owner Revolving Trust 2016-1 1.762% 5/17/21 980 989 3,6 GMF Floorplan Owner Revolving Trust 2016-1 2.410% 5/17/21 290 291 3,6 GMF Floorplan Owner Revolving Trust 2016-1 2.850% 5/17/21 220 219 3,5,6Golden Credit Card Trust 2015-1A 1.352% 2/15/20 1,200 1,201 3,6 Golden Credit Card Trust 2015-2A 2.020% 4/15/22 1,345 1,344 3,6 Golden Credit Card Trust 2016-5A 1.600% 9/15/21 1,370 1,357 3,6 GRACE 2014-GRCE Mortgage Trust 3.369% 6/10/28 500 518 3,6 GreatAmerica Leasing Receivables Funding LLC Series 2015-1 2.020% 6/21/21 120 120 3,6 GS Mortgage Securities Corporation II 2012- BWTR 2.954% 11/5/34 860 871 3 GS Mortgage Securities Corporation II 2015- GC30 3.382% 5/10/50 600 608 3,6 GS Mortgage Securities Corporation Trust 2012-ALOHA 3.551% 4/10/34 790 827 3,6 GS Mortgage Securities Trust 2010-C2 5.184% 12/10/43 100 110 3,6 GS Mortgage Securities Trust 2011-GC3 5.633% 3/10/44 70 76 3,6 GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 25 27 3 GS Mortgage Securities Trust 2012-GCJ7 5.715% 5/10/45 210 226 3 GS Mortgage Securities Trust 2013-GC13 4.033% 7/10/46 543 585 3,6 GS Mortgage Securities Trust 2013-GC13 4.066% 7/10/46 140 142 3 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 306 311 3 GS Mortgage Securities Trust 2013-GCJ12 3.777% 6/10/46 200 205 3 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 453 458 3 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 200 208 3 GS Mortgage Securities Trust 2013-GCJ14 3.955% 8/10/46 575 609 3 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 1,015 1,093 3 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 892 944 3 GS Mortgage Securities Trust 2014-GC20 4.258% 4/10/47 20 21 3 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 1,007 1,060 3 GS Mortgage Securities Trust 2014-GC24 4.162% 9/10/47 380 398 3 GS Mortgage Securities Trust 2014-GC24 4.508% 9/10/47 270 287 3 GS Mortgage Securities Trust 2014-GC24 4.529% 9/10/47 410 420 3 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 530 546 3 GS Mortgage Securities Trust 2015-GC28 3.136% 2/10/48 930 935 3 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 770 780 3 GS Mortgage Securities Trust 2015-GC32 3.764% 7/10/48 309 321 3 GS Mortgage Securities Trust 2015-GC34 3.506% 10/10/48 698 710 3 GS Mortgage Securities Trust 2015-GC34 4.655% 10/10/48 310 311 6 GTP Acquisition Partners I LLC 3.482% 6/16/25 630 626 3,6 Hertz Vehicle Financing II LP 2015-3A 2.670% 9/25/21 400 397 3,6 Hertz Vehicle Financing LLC 2013-1A 1.830% 8/25/19 1,500 1,495 3,6 Hertz Vehicle Financing LLC 2016-2A 2.950% 3/25/22 840 837 3,6 Hertz Vehicle Financing LLC 2016-3A 2.270% 7/25/20 570 566 3,6 Hertz Vehicle Financing LLC 2016-4A 2.650% 7/25/22 640 619 3,6 Hilton USA Trust 2016-HHV 3.719% 11/5/38 60 61 3,6 Houston Galleria Mall Trust 2015-HGLR 3.087% 3/5/37 770 764 3,6 Hudsons Bay Simon JV Trust 2015-HB7 3.914% 8/5/34 500 509 3,6 Hyundai Auto Lease Securitization Trust 2015-A 2.070% 11/15/19 500 501 3,6 Hyundai Auto Lease Securitization Trust 2015-B 2.210% 5/15/20 375 376 3 Hyundai Auto Receivables Trust 2013-B 2.480% 9/16/19 250 251 3 Hyundai Auto Receivables Trust 2013-C 2.480% 3/15/19 150 151 3 Hyundai Auto Receivables Trust 2013-C 3.090% 1/15/20 130 131 3 Hyundai Auto Receivables Trust 2014-A 2.020% 8/15/19 200 200 3 Hyundai Auto Receivables Trust 2014-A 2.530% 7/15/20 140 141 3 Hyundai Auto Receivables Trust 2014-B 2.100% 11/15/19 250 250 3 Hyundai Auto Receivables Trust 2015-C 2.150% 11/15/21 90 90 3 Hyundai Auto Receivables Trust 2015-C 2.550% 11/15/21 210 211 3,6 Icon Brands Holdings LLC 2012-1A 4.229% 1/25/43 339 310 5 Illinois Student Assistance Commission Series 2010-1 2.088% 4/25/22 176 176 3,5,6Invitation Homes 2014-SFR1 Trust 2.443% 6/17/31 317 317 3,5,6Invitation Homes 2014-SFR2 Trust 2.013% 9/17/31 279 279 3,5,6Invitation Homes 2014-SFR2 Trust 2.543% 9/17/31 220 220 3,5,6Invitation Homes 2015-SFR2 Trust 2.293% 6/17/32 195 196 3,5,6Invitation Homes 2015-SFR2 Trust 2.593% 6/17/32 70 70 3,5,6Invitation Homes 2015-SFR3 Trust 2.693% 8/17/32 80 80 3,6 Irvine Core Office Trust 2013-IRV 3.174% 5/15/48 358 362 3 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 86 87 3 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 2/12/51 600 605 3 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 2/15/51 376 379 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 72 75 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616% 11/15/43 53 53 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 4.070% 11/15/43 74 78 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.540% 11/15/43 150 160 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.540% 11/15/43 170 179 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388% 2/15/46 382 390 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.717% 2/15/46 651 703 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 5.360% 2/15/46 70 75 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.409% 8/15/46 100 110 3 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 407 424 3 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 440 444 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 3.424% 10/15/45 100 101 3 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 4.271% 6/15/45 650 686 3,6 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 150 154 3 JP Morgan Chase Commercial Mortgage Securities Trust 2012-LC9 2.840% 12/15/47 950 956 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 3.994% 1/15/46 365 388 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 4.053% 1/15/46 170 169 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 280 294 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 30 32 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 410 439 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.517% 12/15/46 400 429 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.910% 12/15/46 550 597 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.975% 12/15/46 270 281 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 1.855% 4/15/46 15 15 3 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 354 357 3 JP Morgan Chase Commercial Mortgage Securities Trust 2016-JP4 3.648% 12/15/49 290 298 3 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 439 459 3 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.026% 7/15/45 180 189 3 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 360 379 3 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 300 322 3 JPMBB Commercial Mortgage Securities Trust 2013-C15 2.977% 11/15/45 247 251 3 JPMBB Commercial Mortgage Securities Trust 2013-C15 3.659% 11/15/45 100 105 3 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.131% 11/15/45 800 856 3 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.927% 11/15/45 430 465 3 JPMBB Commercial Mortgage Securities Trust 2013-C15 5.047% 11/15/45 340 357 3 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.199% 1/15/47 497 533 3 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 900 955 3 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.439% 2/15/47 300 320 3 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.814% 2/15/47 300 321 3 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.814% 2/15/47 150 152 3 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.428% 8/15/47 220 229 3 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.639% 11/15/47 300 310 3 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.231% 1/15/48 590 595 3 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.494% 1/15/48 1,030 1,054 3 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.179% 2/15/48 350 350 3 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.551% 7/15/48 580 594 3 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.559% 7/15/48 210 219 3 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.822% 7/15/48 1,010 1,050 3 JPMBB Commercial Mortgage Securities Trust 2015-C30 4.226% 7/15/48 385 403 3 JPMBB Commercial Mortgage Securities Trust 2015-C31 3.801% 8/15/48 270 280 3 JPMBB Commercial Mortgage Securities Trust 2015-C32 3.598% 11/15/48 263 269 3 JPMBB Commercial Mortgage Securities Trust 2015-C33 3.562% 12/15/48 145 151 3 JPMBB Commercial Mortgage Securities Trust 2015-C33 3.770% 12/15/48 513 532 3 JPMCC Commercial Mortgage Securities Trust 2017-JP5 3.723% 3/15/50 800 827 3 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 662 673 3,6 LCCM 2014-909 Mortgage Trust 3.388% 5/15/31 450 456 3,6 Madison Avenue Trust 2013-650M 3.843% 10/12/32 295 309 3 MASTR Adjustable Rate Mortgages Trust 2004-3 2.920% 4/25/34 19 17 3,5 MBNA Credit Card Master Note Trust 2004- A3 1.172% 8/16/21 755 757 3 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A2 2.850% 2/25/33 44 43 3 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A4 3.188% 7/25/33 13 13 3 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 166 167 3,6 Miramax LLC 2014-1A 3.340% 7/20/26 72 71 3,6 MMAF Equipment Finance LLC 2011-AA 3.040% 8/15/28 247 248 3,6 MMAF Equipment Finance LLC 2012-AA 1.980% 6/10/32 370 371 3,6 MMAF Equipment Finance LLC 2015-AA 2.490% 2/19/36 800 795 3 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 506 517 3 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.792% 8/15/45 50 52 3 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 2.858% 11/15/45 142 144 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.084% 7/15/46 70 71 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.084% 7/15/46 683 734 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.085% 8/15/46 168 171 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.960% 8/15/46 270 286 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.170% 8/15/46 1,080 1,174 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.824% 10/15/46 190 200 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 4.259% 10/15/46 80 87 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 200 212 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 130 132 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 60 60 3 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 595 604 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 450 479 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.384% 2/15/47 450 480 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 3.773% 4/15/47 890 934 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 4.051% 4/15/47 575 610 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 4.894% 4/15/47 50 52 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 905 954 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.094% 6/15/47 230 243 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.324% 6/15/47 300 320 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.757% 6/15/47 300 307 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 3.741% 8/15/47 620 646 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 4.011% 8/15/47 160 166 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 490 516 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326% 12/15/47 310 321 3 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 380 390 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069% 2/15/48 175 179 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 935 938 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 845 852 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.451% 7/15/50 90 92 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.719% 7/15/50 422 437 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.479% 5/15/48 420 431 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.732% 5/15/48 715 739 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.383% 10/15/48 410 423 3 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.635% 10/15/48 338 349 3 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C29 4.753% 5/15/49 40 42 3 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C32 3.720% 12/15/49 571 589 3 Morgan Stanley Capital I Trust 2007-IQ15 5.942% 6/11/49 464 467 3 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 12/12/49 997 1,005 3 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 380 391 3 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 60 62 3,6 Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 411 411 3,6 Morgan Stanley Capital I Trust 2014-150E 3.912% 9/9/32 675 706 3,6 Morgan Stanley Capital I Trust 2014-CPT 3.350% 7/13/29 600 620 3,6 Morgan Stanley Capital I Trust 2015-420 3.727% 10/11/50 699 723 3 Morgan Stanley Capital I Trust 2015-UBS8 3.809% 12/15/48 514 534 3 Morgan Stanley Capital I Trust 2015-UBS8 4.590% 12/15/48 350 351 3 Morgan Stanley Capital I Trust 2016-UB11 2.782% 8/15/49 133 128 3 Morgan Stanley Mortgage Loan Trust 2006- 8AR 2.996% 6/25/36 152 146 3,6 MSBAM Commercial Mortgage Securities Trust 2012-CKSV 3.277% 10/15/30 815 809 6 National Australia Bank Ltd. 2.250% 3/16/21 245 244 3,5 Navient Student Loan Trust 2015-3 1.632% 6/26/56 560 558 3,5,6Navient Student Loan Trust 2016-3 1.832% 6/25/65 200 201 3,5,6Navient Student Loan Trust 2016-6A 1.732% 3/25/66 610 612 3,5,6Navistar Financial Dealer Note Master Trust II 2016-1A 2.332% 9/27/21 670 670 3,5 New Mexico Educational Assistance Foundation 2013-1 1.484% 1/2/25 366 361 3,6 NextGear Floorplan Master Owner Trust 2016-1A 2.740% 4/15/21 370 373 5 North Carolina State Education Assistance Authority 2011-1 1.938% 1/26/26 177 177 3,6 OBP Depositor LLC Trust 2010-OBP 4.646% 7/15/45 225 240 3,6 Palisades Center Trust 2016-PLSD 2.713% 4/13/33 200 199 3,5,6Pepper Residential Securities Trust 2017A- A1UA 1.958% 3/10/58 827 827 3,5,6Pepper Residential Securities Trust 2018A 1.950% 3/12/47 120 120 3,5,6PFS Financing Corp. 2015-AA 1.532% 4/15/20 250 250 3,5,6PHEAA Student Loan Trust 2016-2A 1.932% 11/25/65 936 937 3,6 Porsche Innovative Lease Owner Trust 2015- 1 1.430% 5/21/21 340 340 3,6 Progress Residential 2015-SFR2 Trust 2.740% 6/12/32 178 177 3,6 Progress Residential 2015-SFR3 Trust 3.067% 11/12/32 618 618 3,6 Progress Residential 2015-SFR3 Trust 3.733% 11/12/32 230 232 3,5,6Resimac Premier Series 2014-1A 1.821% 12/12/45 326 324 3,5,6Resimac Premier Series 2016-1A 2.248% 10/10/47 1,291 1,292 3,7 RFMSI Series 2006-SA2 Trust 4.146% 8/25/36 399 351 3,7 RFMSI Series 2006-SA3 Trust 4.244% 9/25/36 120 110 Royal Bank of Canada 2.200% 9/23/19 177 178 Royal Bank of Canada 2.100% 10/14/20 950 946 3 Royal Bank of Canada 1.875% 2/5/21 215 214 Royal Bank of Canada 2.300% 3/22/21 545 545 3 Santander Drive Auto Receivables Trust 2013-2 1.950% 3/15/19 136 136 3 Santander Drive Auto Receivables Trust 2015-3 1.490% 6/17/19 20 20 3 Santander Drive Auto Receivables Trust 2015-3 3.490% 5/17/21 355 361 3 Santander Drive Auto Receivables Trust 2015-4 1.580% 9/16/19 70 70 3 Santander Drive Auto Receivables Trust 2015-4 2.260% 6/15/20 600 603 3 Santander Drive Auto Receivables Trust 2015-4 2.970% 3/15/21 600 608 3 Santander Drive Auto Receivables Trust 2016-1 2.470% 12/15/20 720 726 3 Santander Drive Auto Receivables Trust 2016-2 2.080% 2/16/21 170 170 3 Santander Drive Auto Receivables Trust 2016-2 2.660% 11/15/21 110 111 3 Santander Drive Auto Receivables Trust 2016-2 3.390% 4/15/22 100 101 3 Santander Drive Auto Receivables Trust 2016-3 1.890% 6/15/21 490 489 3 Santander Drive Auto Receivables Trust 2016-3 2.460% 3/15/22 770 769 6 SBA Tower Trust 3.156% 10/15/20 270 271 3,6 Securitized Term Auto Receivables Trust 2016-1A 1.524% 3/25/20 270 269 3,6 Securitized Term Auto Receivables Trust 2016-1A 1.794% 2/25/21 250 248 3,5,6Silver Bay Realty 2014-1 Trust 1.913% 9/17/31 248 248 3,5,6Silver Bay Realty 2014-1 Trust 2.393% 9/17/31 160 160 3,6 SLM Private Education Loan Trust 2011-A 4.370% 4/17/28 214 218 3,6 SLM Private Education Loan Trust 2011-B 3.740% 2/15/29 1,094 1,116 3,6 SLM Private Education Loan Trust 2011-C 4.540% 10/17/44 455 472 3,6 SLM Private Education Loan Trust 2012-B 3.480% 10/15/30 218 220 3,5,6SLM Private Education Loan Trust 2013-A 1.962% 5/17/27 600 604 3,6 SLM Private Education Loan Trust 2013-A 2.500% 3/15/47 200 194 3,6 SLM Private Education Loan Trust 2013-B 1.850% 6/17/30 250 248 3,6 SLM Private Education Loan Trust 2013-B 3.000% 5/16/44 300 298 3,6 SLM Private Education Loan Trust 2013-C 3.500% 6/15/44 140 141 3,6 SLM Private Education Loan Trust 2014-A 2.590% 1/15/26 100 101 3,6 SLM Private Education Loan Trust 2014-A 3.500% 11/15/44 100 100 3,5 SLM Student Loan Trust 2005-5 1.138% 4/25/25 491 491 3 SMART ABS Series 2016-2US Trust 2.050% 12/14/22 110 107 3,6 SMB Private Education Loan Trust 2016-A 2.700% 5/15/31 345 345 3,5,6SMB Private Education Loan Trust 2016-B 2.362% 2/17/32 310 317 3,5,6SMB Private Education Loan Trust 2016-C 2.012% 9/15/34 300 301 3,5,6SMB Private Education Loan Trust 2017-A 1.680% 9/15/34 300 298 3,6 SoFi Professional Loan Program 2016-B LLC 2.740% 10/25/32 240 241 3,6 SoFi Professional Loan Program 2016-C LLC 2.360% 12/27/32 145 143 3,6 SoFi Professional Loan Program 2016-D LLC 2.340% 4/25/33 155 152 3,5,6SoFi Professional Loan Program 2016-D LLC 1.932% 1/25/39 180 182 3,6 SoFi Professional Loan Program 2017-A LLC 2.400% 3/26/40 50 49 3,6 SoFi Professional Loan Program 2017-B LLC 2.740% 5/25/40 340 340 6 Stadshypotek AB 1.750% 4/9/20 388 381 3,5,6SWAY Residential 2014-1 Trust 2.243% 1/17/32 388 389 3 Synchrony Credit Card Master Note Trust 2015-1 2.370% 3/15/23 200 202 3 Synchrony Credit Card Master Note Trust 2015-4 2.380% 9/15/23 1,140 1,150 3 Synchrony Credit Card Master Note Trust 2016-1 2.390% 3/15/22 1,170 1,174 3 Synchrony Credit Card Master Note Trust 2016-3 1.580% 9/15/22 740 734 3 Synchrony Credit Card Master Note Trust 2016-3 1.910% 9/15/22 610 604 3 Synchrony Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 2,000 2,016 3 Synchrony Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 445 445 3,6 Taco Bell Funding LLC 2016-1A 3.832% 5/25/46 219 221 3,6 Taco Bell Funding LLC 2016-1A 4.377% 5/25/46 209 211 3,6 Taco Bell Funding LLC 2016-1A 4.970% 5/25/46 328 334 3,6 Tidewater Auto Receivables Trust 2016-AA 2.300% 9/15/19 176 176 3,6 TMSQ 2014-1500 Mortgage Trust 3.680% 10/10/36 540 550 6 Toronto-Dominion Bank 1.950% 4/2/20 385 383 6 Toronto-Dominion Bank 2.250% 3/15/21 730 728 3,5,6Trafigura Securitisation Finance plc 2014-1A 1.862% 10/15/18 510 509 3,5,6Trillium Credit Card Trust II 2016-1A 1.702% 5/26/21 3,050 3,064 3 UBS Commercial Mortgage Trust 2012-C1 4.171% 5/10/45 30 32 3,6 UBS-BAMLL Trust 2012-WRM 3.663% 6/10/30 606 622 3 UBS-Barclays Commercial Mortgage Trust 2012-C4 2.850% 12/10/45 223 225 3 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.244% 4/10/46 150 154 3 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.469% 4/10/46 50 51 3,6 VNDO 2012-6AVE Mortgage Trust 2.996% 11/15/30 297 301 3,6 VNDO 2013-PENN Mortgage Trust 3.808% 12/13/29 270 283 3,6 VNDO 2013-PENN Mortgage Trust 3.947% 12/13/29 80 82 3,6 VNDO 2013-PENN Mortgage Trust 3.947% 12/13/29 60 62 3,6 Volkswagen Credit Auto Master Trust 2014- 1A 1.400% 7/22/19 1,210 1,209 3,6 Volvo Financial Equipment LLC Series 2015- 1A 1.910% 1/15/20 220 219 3,6 Volvo Financial Equipment LLC Series 2016- 1A 1.890% 9/15/20 230 229 3 WaMu Mortgage Pass-Through Certificates Series 2002-AR18 Trust 3.002% 1/25/33 9 8 3 WaMu Mortgage Pass-Through Certificates Series 2003-AR7 Trust 2.676% 8/25/33 14 14 3 WaMu Mortgage Pass-Through Certificates Series 2003-AR9 Trust 2.785% 9/25/33 19 19 3 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 705 716 3 Wells Fargo Commercial Mortgage Trust 2012-LC5 3.539% 10/15/45 40 41 3 Wells Fargo Commercial Mortgage Trust 2013-LC12 3.928% 7/15/46 185 196 3 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.218% 7/15/46 768 826 3 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.296% 7/15/46 110 118 3 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.477% 8/15/50 500 521 3 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.817% 8/15/50 1,100 1,150 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.020% 8/15/50 200 209 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.322% 8/15/50 350 372 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.458% 8/15/50 220 225 3 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.244% 12/15/47 690 710 3 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.405% 12/15/47 80 82 3 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 290 294 3 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 555 553 3 Wells Fargo Commercial Mortgage Trust 2015-C27 3.190% 2/15/48 750 749 3 Wells Fargo Commercial Mortgage Trust 2015-C27 3.278% 2/15/48 170 175 3 Wells Fargo Commercial Mortgage Trust 2015-C27 3.451% 2/15/48 820 832 3 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400% 6/15/48 100 104 3 Wells Fargo Commercial Mortgage Trust 2015-C29 3.637% 6/15/48 872 897 3 Wells Fargo Commercial Mortgage Trust 2015-C29 4.225% 6/15/48 270 264 3 Wells Fargo Commercial Mortgage Trust 2015-C30 3.411% 9/15/58 486 492 3 Wells Fargo Commercial Mortgage Trust 2015-C30 3.664% 9/15/58 420 433 3 Wells Fargo Commercial Mortgage Trust 2015-C30 4.067% 9/15/58 350 365 3 Wells Fargo Commercial Mortgage Trust 2015-C30 4.496% 9/15/58 270 276 3 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.839% 9/15/58 609 635 3 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.207% 9/15/58 275 289 3 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.541% 9/15/58 315 314 3 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.556% 9/15/48 190 198 3 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.789% 9/15/48 600 621 3 Wells Fargo Commercial Mortgage Trust 2016-C32 3.560% 1/15/59 640 654 3 Wells Fargo Commercial Mortgage Trust 2016-C37 3.794% 12/15/49 230 239 3 Wells Fargo Commercial Mortgage Trust 2017-RC1 3.631% 1/15/60 410 420 3,5 Wells Fargo Dealer Floorplan Master Note Trust Series 2012-2 1.728% 4/22/19 900 900 3,7 Wells Fargo Mortgage Backed Securities 2006-AR14 Trust 3.074% 10/25/36 284 265 3,6 Wendys Funding LLC 2015-1A 3.371% 6/15/45 276 277 3,6 Wendys Funding LLC 2015-1A 4.080% 6/15/45 394 397 3,6 Wendys Funding LLC 2015-1A 4.497% 6/15/45 148 144 6 Westpac Banking Corp. 2.000% 3/3/20 745 742 6 Westpac Banking Corp. 2.250% 11/9/20 615 615 3,6 WFLD 2014-MONT Mortgage Trust 3.755% 8/10/31 875 908 3,6 WFRBS Commercial Mortgage Trust 2011-C3 4.375% 3/15/44 274 293 3 WFRBS Commercial Mortgage Trust 2012- C10 2.875% 12/15/45 265 268 3 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 274 285 3 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 135 142 3 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 102 104 3 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 587 595 3 WFRBS Commercial Mortgage Trust 2012-C9 3.388% 11/15/45 70 71 3 WFRBS Commercial Mortgage Trust 2013- C13 3.345% 5/15/45 50 51 3 WFRBS Commercial Mortgage Trust 2013- C15 3.720% 8/15/46 480 503 3 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 355 380 3 WFRBS Commercial Mortgage Trust 2013- C16 4.415% 9/15/46 350 380 3 WFRBS Commercial Mortgage Trust 2013- C17 3.558% 12/15/46 85 89 3 WFRBS Commercial Mortgage Trust 2013- C17 4.023% 12/15/46 230 245 3 WFRBS Commercial Mortgage Trust 2013- C18 3.676% 12/15/46 160 168 3 WFRBS Commercial Mortgage Trust 2013- C18 4.162% 12/15/46 665 712 3 WFRBS Commercial Mortgage Trust 2013- C18 4.664% 12/15/46 140 153 3 WFRBS Commercial Mortgage Trust 2014- C19 3.829% 3/15/47 80 84 3 WFRBS Commercial Mortgage Trust 2014- C19 4.101% 3/15/47 530 562 3 WFRBS Commercial Mortgage Trust 2014- C20 3.638% 5/15/47 503 527 3 WFRBS Commercial Mortgage Trust 2014- C20 3.995% 5/15/47 965 1,018 3 WFRBS Commercial Mortgage Trust 2014- C20 4.378% 5/15/47 280 295 3 WFRBS Commercial Mortgage Trust 2014- C20 4.513% 5/15/47 90 90 3 WFRBS Commercial Mortgage Trust 2014- C21 3.410% 8/15/47 30 31 3 WFRBS Commercial Mortgage Trust 2014- C21 3.678% 8/15/47 985 1,022 3 WFRBS Commercial Mortgage Trust 2014- C21 3.891% 8/15/47 170 174 3 WFRBS Commercial Mortgage Trust 2014- C21 4.234% 8/15/47 300 293 3 WFRBS Commercial Mortgage Trust 2014- C23 3.917% 10/15/57 340 358 3 WFRBS Commercial Mortgage Trust 2014- C24 3.607% 11/15/47 515 531 3 WFRBS Commercial Mortgage Trust 2014- LC14 3.522% 3/15/47 35 36 3 WFRBS Commercial Mortgage Trust 2014- LC14 3.766% 3/15/47 60 63 3 WFRBS Commercial Mortgage Trust 2014- LC14 4.045% 3/15/47 980 1,040 3,5 World Financial Network Credit Card Master Note Trust Series 2015-A 1.392% 2/15/22 510 511 3 World Omni Auto Receivables Trust 2016-B 1.300% 2/15/22 375 371 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $261,005) Corporate Bonds (51.8%) Finance (24.6%) Banking (20.2%) 6 ABN AMRO Bank NV 1.800% 6/4/18 675 674 6 ABN AMRO Bank NV 2.500% 10/30/18 400 403 8 ABN AMRO Bank NV 3.250% 4/9/20 100 77 American Express Centurion Bank 6.000% 9/13/17 1,650 1,683 American Express Co. 6.150% 8/28/17 490 499 American Express Co. 7.000% 3/19/18 463 486 American Express Credit Corp. 1.875% 11/5/18 899 900 American Express Credit Corp. 2.125% 3/18/19 236 237 American Express Credit Corp. 2.250% 8/15/19 602 606 American Express Credit Corp. 1.700% 10/30/19 311 309 American Express Credit Corp. 2.200% 3/3/20 1,530 1,535 American Express Credit Corp. 2.375% 5/26/20 800 804 American Express Credit Corp. 2.250% 5/5/21 643 637 American Express Credit Corp. 2.700% 3/3/22 500 499 6 ANZ New Zealand International Ltd. 1.750% 3/29/18 695 695 Australia & New Zealand Banking Group Ltd. 1.450% 5/15/18 400 399 Australia & New Zealand Banking Group Ltd. 2.000% 11/16/18 790 792 Australia & New Zealand Banking Group Ltd. 2.550% 11/23/21 1,235 1,228 5,8 Australia & New Zealand Banking Group Ltd. 4.480% 5/17/26 350 276 Bank of America Corp. 5.700% 5/2/17 162 162 Bank of America Corp. 6.400% 8/28/17 391 399 Bank of America Corp. 6.000% 9/1/17 1,040 1,059 Bank of America Corp. 2.000% 1/11/18 783 785 Bank of America Corp. 6.875% 4/25/18 1,077 1,133 Bank of America Corp. 5.650% 5/1/18 391 407 Bank of America Corp. 1.950% 5/12/18 700 701 Bank of America Corp. 6.500% 7/15/18 200 211 Bank of America Corp. 2.600% 1/15/19 2,940 2,971 Bank of America Corp. 2.151% 11/9/20 585 579 Bank of America Corp. 2.503% 10/21/22 580 565 3 Bank of America Corp. 3.124% 1/20/23 1,070 1,074 3 Bank of America Corp. 3.824% 1/20/28 1,175 1,177 Bank of America NA 6.100% 6/15/17 160 161 Bank of America NA 1.650% 3/26/18 1,685 1,686 Bank of America NA 1.750% 6/5/18 1,160 1,163 5,8 Bank of America NA 2.870% 11/5/18 600 461 Bank of Montreal 1.300% 7/14/17 450 450 Bank of Montreal 1.400% 9/11/17 510 510 Bank of Montreal 1.450% 4/9/18 250 250 Bank of Montreal 1.400% 4/10/18 700 699 Bank of New York Mellon Corp. 1.969% 6/20/17 200 200 Bank of New York Mellon Corp. 2.100% 1/15/19 81 82 Bank of New York Mellon Corp. 2.200% 5/15/19 1,060 1,068 Bank of New York Mellon Corp. 2.300% 9/11/19 710 716 Bank of New York Mellon Corp. 2.150% 2/24/20 500 501 Bank of New York Mellon Corp. 2.600% 8/17/20 461 465 Bank of New York Mellon Corp. 2.450% 11/27/20 425 426 Bank of Nova Scotia 1.250% 4/11/17 235 235 Bank of Nova Scotia 1.450% 4/25/18 425 424 Bank of Nova Scotia 1.700% 6/11/18 760 761 Bank of Nova Scotia 2.050% 6/5/19 220 221 Bank of Nova Scotia 1.650% 6/14/19 615 611 Bank of Nova Scotia 2.700% 3/7/22 700 703 Bank of Nova Scotia 4.500% 12/16/25 125 130 6 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.150% 9/14/18 800 801 6 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/10/19 250 250 6 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/5/20 1,385 1,379 6 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.750% 9/14/20 1,917 1,928 6 Banque Federative du Credit Mutuel SA 2.000% 4/12/19 570 567 6 Banque Federative du Credit Mutuel SA 2.750% 10/15/20 1,275 1,276 6 Banque Federative du Credit Mutuel SA 2.500% 4/13/21 425 420 Barclays plc 3.684% 1/10/23 1,125 1,131 Barclays plc 4.375% 1/12/26 200 203 BB&T Corp. 4.900% 6/30/17 250 252 BB&T Corp. 1.600% 8/15/17 180 180 BB&T Corp. 2.050% 6/19/18 430 432 BB&T Corp. 2.450% 1/15/20 1,115 1,126 Bear Stearns Cos. LLC 6.400% 10/2/17 945 967 Bear Stearns Cos. LLC 7.250% 2/1/18 710 742 BNP Paribas SA 2.700% 8/20/18 1,898 1,918 6 BNP Paribas SA 3.800% 1/10/24 840 838 BPCE SA 1.613% 7/25/17 396 396 8 BPCE SA 4.500% 4/17/18 200 155 BPCE SA 2.500% 12/10/18 880 886 5,8 BPCE SA 3.080% 4/24/20 430 329 8 BPCE SA 3.500% 4/24/20 1,000 768 BPCE SA 2.750% 12/2/21 255 253 Branch Banking & Trust Co. 1.350% 10/1/17 720 720 Branch Banking & Trust Co. 2.100% 1/15/20 500 501 Branch Banking & Trust Co. 2.625% 1/15/22 1,950 1,952 6 Caisse Centrale Desjardins 1.750% 1/29/18 1,630 1,629 Canadian Imperial Bank of Commerce 1.550% 1/23/18 630 629 Capital One Bank USA NA 2.150% 11/21/18 350 350 Capital One Bank USA NA 2.250% 2/13/19 580 581 Capital One Bank USA NA 2.300% 6/5/19 540 541 Capital One Financial Corp. 2.450% 4/24/19 611 614 Capital One Financial Corp. 3.050% 3/9/22 640 639 Capital One NA 1.500% 9/5/17 430 430 Capital One NA 1.650% 2/5/18 700 700 Capital One NA 1.500% 3/22/18 1,405 1,402 Citigroup Inc. 1.850% 11/24/17 1,450 1,452 Citigroup Inc. 1.800% 2/5/18 860 860 Citigroup Inc. 1.700% 4/27/18 1,990 1,989 Citigroup Inc. 1.750% 5/1/18 1,302 1,302 Citigroup Inc. 2.150% 7/30/18 118 118 Citigroup Inc. 2.500% 9/26/18 1,275 1,286 Citigroup Inc. 2.550% 4/8/19 701 707 Citigroup Inc. 2.500% 7/29/19 540 545 5,8 Citigroup Inc. 3.020% 8/7/19 600 461 Citigroup Inc. 2.900% 12/8/21 1,010 1,012 Citigroup Inc. 4.600% 3/9/26 118 121 3,6,9Colonial BancGroup Inc. 7.114% 5/29/49 560 — Commonwealth Bank of Australia 1.900% 9/18/17 470 471 Commonwealth Bank of Australia 1.625% 3/12/18 295 295 Commonwealth Bank of Australia 2.500% 9/20/18 1,380 1,394 Commonwealth Bank of Australia 1.750% 11/2/18 546 545 Commonwealth Bank of Australia 2.250% 3/13/19 1,635 1,642 5,8 Commonwealth Bank of Australia 2.660% 4/24/19 480 369 8 Commonwealth Bank of Australia 4.250% 4/24/19 200 158 Commonwealth Bank of Australia 2.300% 9/6/19 1,105 1,112 5,8 Commonwealth Bank of Australia 2.630% 10/18/19 200 154 Commonwealth Bank of Australia 2.300% 3/12/20 510 510 Commonwealth Bank of Australia 2.400% 11/2/20 1,090 1,088 5,8 Commonwealth Bank of Australia 2.990% 7/12/21 1,000 775 6 Commonwealth Bank of Australia 2.000% 9/6/21 165 161 6 Commonwealth Bank of Australia 2.750% 3/10/22 2,575 2,575 5,8 Commonwealth Bank of Australia 3.720% 11/5/24 1,400 1,084 6 Commonwealth Bank of Australia 4.500% 12/9/25 395 412 5,8 Commonwealth Bank of Australia 4.435% 6/3/26 700 552 Cooperatieve Rabobank UA 1.700% 3/19/18 860 861 8 Cooperatieve Rabobank UA 7.250% 4/20/18 250 201 Cooperatieve Rabobank UA 2.250% 1/14/19 2,020 2,031 Cooperatieve Rabobank UA 2.250% 1/14/20 1,445 1,449 Cooperatieve Rabobank UA 2.500% 1/19/21 50 50 5,8 Cooperatieve Rabobank UA 3.285% 3/4/21 250 195 Cooperatieve Rabobank UA 4.625% 12/1/23 250 263 8 Cooperatieve Rabobank UA 4.300% 7/2/25 400 310 3,8 Cooperatieve Rabobank UA 5.000% 7/2/25 300 236 6 Credit Agricole SA 3.375% 1/10/22 720 719 10 Credit Agricole SA 2.625% 3/17/27 615 666 Credit Suisse AG 1.700% 4/27/18 1,405 1,404 Credit Suisse AG 2.300% 5/28/19 990 994 6 Credit Suisse Group AG 3.574% 1/9/23 1,275 1,272 6 Credit Suisse Group AG 4.282% 1/9/28 720 717 Credit Suisse Group Funding Guernsey Ltd. 2.750% 3/26/20 95 95 Credit Suisse Group Funding Guernsey Ltd. 3.125% 12/10/20 585 588 Credit Suisse Group Funding Guernsey Ltd. 3.800% 6/9/23 1,070 1,070 6 Danske Bank A/S 2.750% 9/17/20 572 576 6 Danske Bank A/S 2.800% 3/10/21 326 329 6 Danske Bank A/S 2.700% 3/2/22 160 159 Deutsche Bank AG 1.875% 2/13/18 345 344 Deutsche Bank AG 2.500% 2/13/19 176 176 6 Deutsche Bank AG 4.250% 10/14/21 2,110 2,164 Discover Bank 2.600% 11/13/18 588 593 Fifth Third Bank 2.150% 8/20/18 778 782 Fifth Third Bank 2.300% 3/15/19 670 674 Fifth Third Bank 2.375% 4/25/19 614 619 Fifth Third Bank 1.625% 9/27/19 1,015 1,003 Fifth Third Bank 2.250% 6/14/21 686 678 First Republic Bank 2.375% 6/17/19 1,185 1,184 11 Goldman Sachs Group Inc. 6.125% 5/14/17 892 1,124 5,8 Goldman Sachs Group Inc. 3.730% 11/29/17 140 108 Goldman Sachs Group Inc. 5.950% 1/18/18 2,670 2,757 Goldman Sachs Group Inc. 2.375% 1/22/18 2,020 2,031 Goldman Sachs Group Inc. 6.150% 4/1/18 862 899 Goldman Sachs Group Inc. 2.900% 7/19/18 1,960 1,985 5,8 Goldman Sachs Group Inc. 3.470% 8/8/18 880 680 8 Goldman Sachs Group Inc. 5.000% 8/8/18 440 347 Goldman Sachs Group Inc. 2.625% 1/31/19 1,550 1,567 5,8 Goldman Sachs Group Inc. 3.080% 8/21/19 50 38 8 Goldman Sachs Group Inc. 5.000% 8/21/19 1,230 986 Goldman Sachs Group Inc. 2.550% 10/23/19 640 646 Goldman Sachs Group Inc. 2.300% 12/13/19 2,435 2,434 Goldman Sachs Group Inc. 5.375% 3/15/20 501 543 Goldman Sachs Group Inc. 2.750% 9/15/20 1,703 1,717 Goldman Sachs Group Inc. 2.600% 12/27/20 1,235 1,235 Goldman Sachs Group Inc. 2.875% 2/25/21 1,736 1,749 Goldman Sachs Group Inc. 2.625% 4/25/21 984 981 Goldman Sachs Group Inc. 5.750% 1/24/22 927 1,044 Goldman Sachs Group Inc. 3.000% 4/26/22 2,505 2,511 10 Goldman Sachs Group Inc. 1.250% 5/1/25 263 277 6 HSBC Bank plc 1.500% 5/15/18 535 533 HSBC Bank USA NA 6.000% 8/9/17 290 294 HSBC Holdings plc 3.400% 3/8/21 1,120 1,146 HSBC Holdings plc 2.950% 5/25/21 1,590 1,592 HSBC Holdings plc 2.650% 1/5/22 3,690 3,639 3 HSBC Holdings plc 3.262% 3/13/23 1,525 1,533 HSBC Holdings plc 3.600% 5/25/23 430 437 HSBC USA Inc. 1.625% 1/16/18 1,355 1,355 HSBC USA Inc. 2.625% 9/24/18 865 873 HSBC USA Inc. 2.375% 11/13/19 1,170 1,175 HSBC USA Inc. 2.350% 3/5/20 1,231 1,234 Huntington Bancshares Inc. 2.600% 8/2/18 810 817 Huntington National Bank 2.000% 6/30/18 1,280 1,283 Huntington National Bank 2.200% 11/6/18 525 527 Huntington National Bank 2.375% 3/10/20 1,325 1,331 Huntington National Bank 2.875% 8/20/20 819 831 6 ING Bank NV 1.800% 3/16/18 203 204 6 ING Bank NV 2.500% 10/1/19 400 403 6 ING Bank NV 2.450% 3/16/20 570 572 6 ING Bank NV 2.700% 8/17/20 93 94 ING Groep NV 3.150% 3/29/22 705 705 Intesa Sanpaolo SPA 3.875% 1/16/18 556 562 JPMorgan Chase & Co. 1.800% 1/25/18 470 471 JPMorgan Chase & Co. 1.700% 3/1/18 2,277 2,277 JPMorgan Chase & Co. 1.625% 5/15/18 63 63 JPMorgan Chase & Co. 2.350% 1/28/19 1,550 1,569 JPMorgan Chase & Co. 2.200% 10/22/19 1,404 1,411 JPMorgan Chase & Co. 2.250% 1/23/20 1,532 1,537 JPMorgan Chase & Co. 2.750% 6/23/20 2,870 2,905 JPMorgan Chase & Co. 4.250% 10/15/20 139 147 JPMorgan Chase & Co. 2.550% 10/29/20 1,977 1,983 JPMorgan Chase & Co. 2.550% 3/1/21 495 495 JPMorgan Chase & Co. 2.400% 6/7/21 550 547 JPMorgan Chase & Co. 2.295% 8/15/21 1,195 1,182 JPMorgan Chase & Co. 2.972% 1/15/23 1,884 1,883 JPMorgan Chase & Co. 2.700% 5/18/23 409 400 3 JPMorgan Chase & Co. 3.782% 2/1/28 580 585 3 JPMorgan Chase & Co. 4.260% 2/22/48 265 264 JPMorgan Chase Bank NA 6.000% 7/5/17 215 218 JPMorgan Chase Bank NA 6.000% 10/1/17 775 792 KeyBank NA 1.650% 2/1/18 136 136 KeyBank NA 1.700% 6/1/18 250 250 KeyBank NA 2.350% 3/8/19 1,246 1,256 KeyBank NA 2.500% 11/22/21 250 248 8 Lloyds Bank plc 3.250% 4/1/20 600 460 Lloyds Banking Group plc 3.750% 1/11/27 1,270 1,247 6 Macquarie Bank Ltd. 1.600% 10/27/17 1,400 1,398 5,8 Macquarie Bank Ltd. 2.820% 10/26/18 390 299 6 Macquarie Bank Ltd. 2.400% 1/21/20 865 864 6 Macquarie Bank Ltd. 4.875% 6/10/25 300 316 Manufacturers & Traders Trust Co. 6.625% 12/4/17 925 955 Manufacturers & Traders Trust Co. 1.450% 3/7/18 855 854 Manufacturers & Traders Trust Co. 2.300% 1/30/19 970 978 Manufacturers & Traders Trust Co. 2.250% 7/25/19 990 997 Manufacturers & Traders Trust Co. 2.100% 2/6/20 470 469 5 Manufacturers & Traders Trust Co. 1.695% 12/1/21 245 241 Mitsubishi UFJ Financial Group Inc. 2.950% 3/1/21 1,200 1,210 Mitsubishi UFJ Financial Group Inc. 2.190% 9/13/21 165 161 Mitsubishi UFJ Financial Group Inc. 2.998% 2/22/22 80 81 6 Mitsubishi UFJ Trust & Banking Corp. 1.600% 10/16/17 710 710 6 Mitsubishi UFJ Trust & Banking Corp. 2.450% 10/16/19 1,055 1,058 6 Mitsubishi UFJ Trust & Banking Corp. 2.650% 10/19/20 760 761 Mizuho Financial Group Inc. 2.953% 2/28/22 815 815 Morgan Stanley 5.550% 4/27/17 455 456 Morgan Stanley 6.250% 8/28/17 335 341 Morgan Stanley 5.950% 12/28/17 1,179 1,216 Morgan Stanley 1.875% 1/5/18 1,495 1,498 Morgan Stanley 6.625% 4/1/18 529 554 Morgan Stanley 2.125% 4/25/18 740 743 Morgan Stanley 2.500% 1/24/19 1,090 1,101 Morgan Stanley 2.450% 2/1/19 872 880 Morgan Stanley 2.375% 7/23/19 988 993 Morgan Stanley 5.625% 9/23/19 182 197 Morgan Stanley 5.500% 1/26/20 364 395 Morgan Stanley 2.650% 1/27/20 148 149 Morgan Stanley 2.800% 6/16/20 489 495 Morgan Stanley 2.500% 4/21/21 1,033 1,028 Morgan Stanley 2.625% 11/17/21 2,650 2,633 Morgan Stanley 3.875% 1/27/26 140 142 Morgan Stanley 3.625% 1/20/27 410 406 11 Morgan Stanley 2.625% 3/9/27 1,205 1,509 MUFG Americas Holdings Corp. 1.625% 2/9/18 300 300 MUFG Americas Holdings Corp. 2.250% 2/10/20 700 699 MUFG Union Bank NA 2.625% 9/26/18 945 954 MUFG Union Bank NA 2.250% 5/6/19 580 582 National Australia Bank Ltd. 2.300% 7/25/18 500 504 National Australia Bank Ltd. 2.000% 1/14/19 556 557 National Australia Bank Ltd. 1.375% 7/12/19 500 493 National Australia Bank Ltd. 2.250% 1/10/20 820 821 National Australia Bank Ltd. 1.875% 7/12/21 400 388 National Australia Bank Ltd. 2.800% 1/10/22 975 980 6 National Australia Bank Ltd. 3.500% 1/10/27 60 61 National Bank of Canada 2.100% 12/14/18 675 678 National City Bank 5.800% 6/7/17 375 378 National City Corp. 6.875% 5/15/19 190 209 6 Nordea Bank AB 1.625% 9/30/19 495 490 6 Nordea Bank AB 2.500% 9/17/20 307 307 PNC Bank NA 4.875% 9/21/17 565 574 PNC Bank NA 6.000% 12/7/17 115 118 PNC Bank NA 1.500% 2/23/18 1,300 1,299 PNC Bank NA 6.875% 4/1/18 100 105 PNC Bank NA 1.600% 6/1/18 1,900 1,899 PNC Bank NA 1.850% 7/20/18 740 742 PNC Bank NA 1.800% 11/5/18 1,122 1,123 PNC Bank NA 2.200% 1/28/19 1,185 1,193 PNC Bank NA 2.250% 7/2/19 1,010 1,017 PNC Bank NA 2.400% 10/18/19 1,791 1,809 PNC Bank NA 2.300% 6/1/20 364 365 PNC Bank NA 2.600% 7/21/20 1,135 1,145 PNC Bank NA 2.450% 11/5/20 439 441 PNC Bank NA 2.150% 4/29/21 352 348 PNC Bank NA 2.550% 12/9/21 1,035 1,034 PNC Bank NA 2.625% 2/17/22 2,890 2,890 PNC Funding Corp. 5.125% 2/8/20 180 194 Regions Bank 7.500% 5/15/18 250 265 Royal Bank of Canada 1.250% 6/16/17 480 480 Royal Bank of Canada 1.500% 1/16/18 95 95 Royal Bank of Canada 2.200% 7/27/18 600 604 Royal Bank of Canada 1.800% 7/30/18 439 440 Royal Bank of Canada 2.000% 12/10/18 530 532 Royal Bank of Canada 2.150% 3/15/19 825 830 Royal Bank of Canada 1.500% 7/29/19 1,420 1,406 Royal Bank of Canada 2.125% 3/2/20 3,550 3,553 Royal Bank of Canada 2.350% 10/30/20 187 188 Royal Bank of Canada 2.750% 2/1/22 115 116 Santander Bank NA 8.750% 5/30/18 795 852 Santander Holdings USA Inc. 2.700% 5/24/19 950 953 6 Santander Holdings USA Inc. 3.700% 3/28/22 730 731 Santander UK Group Holdings plc 3.571% 1/10/23 900 901 Santander UK plc 1.650% 9/29/17 125 125 Santander UK plc 3.050% 8/23/18 1,130 1,147 Santander UK plc 2.000% 8/24/18 386 388 Santander UK plc 2.500% 3/14/19 1,510 1,522 Santander UK plc 2.350% 9/10/19 1,599 1,608 6 Skandinaviska Enskilda Banken AB 1.750% 3/19/18 450 450 Skandinaviska Enskilda Banken AB 2.625% 3/15/21 250 251 Skandinaviska Enskilda Banken AB 1.875% 9/13/21 1,200 1,164 Sumitomo Mitsui Banking Corp. 2.450% 1/16/20 705 705 Sumitomo Mitsui Financial Group Inc. 2.934% 3/9/21 170 171 Sumitomo Mitsui Financial Group Inc. 2.058% 7/14/21 182 177 5,8 Sumitomo Mitsui Financial Group Inc. 3.065% 3/29/22 1,100 840 8 Sumitomo Mitsui Financial Group Inc. 3.662% 3/29/22 500 384 SunTrust Bank 2.250% 1/31/20 815 817 SunTrust Banks Inc. 6.000% 9/11/17 205 209 SunTrust Banks Inc. 2.900% 3/3/21 580 587 Svenska Handelsbanken AB 2.500% 1/25/19 548 554 5,8 Svenska Handelsbanken AB 2.730% 4/10/19 200 153 8 Svenska Handelsbanken AB 4.500% 4/10/19 390 308 Svenska Handelsbanken AB 1.500% 9/6/19 585 577 Svenska Handelsbanken AB 2.450% 3/30/21 1,800 1,796 Svenska Handelsbanken AB 1.875% 9/7/21 1,105 1,074 6 Swedbank AB 2.800% 3/14/22 1,295 1,297 Synchrony Financial 3.000% 8/15/19 1,874 1,903 Synchrony Financial 2.700% 2/3/20 912 915 Synchrony Financial 4.250% 8/15/24 140 143 Synchrony Financial 4.500% 7/23/25 195 200 Synchrony Financial 3.700% 8/4/26 761 737 Toronto-Dominion Bank 1.625% 3/13/18 1,140 1,142 Toronto-Dominion Bank 2.125% 7/2/19 1,560 1,568 Toronto-Dominion Bank 1.450% 8/13/19 500 495 Toronto-Dominion Bank 2.250% 11/5/19 1,015 1,021 Toronto-Dominion Bank 2.500% 12/14/20 565 571 Toronto-Dominion Bank 2.125% 4/7/21 1,175 1,164 UBS AG 1.800% 3/26/18 1,895 1,896 UBS AG 2.375% 8/14/19 282 284 6 UBS Group Funding Jersey Ltd. 2.950% 9/24/20 1,005 1,012 6 UBS Group Funding Jersey Ltd. 3.000% 4/15/21 450 450 6 UBS Group Funding Jersey Ltd. 2.650% 2/1/22 1,151 1,125 10 UBS Group Funding Jersey Ltd. 1.500% 11/30/24 350 377 6 UBS Group Funding Switzerland AG 3.491% 5/23/23 105 105 6 UBS Group Funding Switzerland AG 4.253% 3/23/28 265 269 US Bank NA 1.375% 9/11/17 1,010 1,010 US Bank NA 1.350% 1/26/18 502 501 US Bank NA 2.125% 10/28/19 508 510 Wachovia Corp. 5.750% 6/15/17 717 723 Wachovia Corp. 5.750% 2/1/18 1,316 1,359 9 Washington Mutual Bank / Debt not acquired by JPMorgan 6.875% 6/15/11 517 — Wells Fargo & Co. 5.625% 12/11/17 480 493 Wells Fargo & Co. 1.500% 1/16/18 980 979 8 Wells Fargo & Co. 4.250% 1/25/18 120 93 8 Wells Fargo & Co. 4.000% 8/8/19 600 471 Wells Fargo & Co. 2.600% 7/22/20 680 687 Wells Fargo & Co. 2.100% 7/26/21 445 436 8 Wells Fargo & Co. 3.000% 7/27/21 1,150 869 5,8 Wells Fargo & Co. 3.090% 7/27/21 250 193 Wells Fargo & Co. 3.069% 1/24/23 365 367 11 Wells Fargo & Co. 2.000% 7/28/25 159 197 Wells Fargo Bank NA 6.000% 11/15/17 1,413 1,451 Wells Fargo Bank NA 1.800% 11/28/18 620 622 Wells Fargo Bank NA 1.750% 5/24/19 1,778 1,772 Wells Fargo Bank NA 2.150% 12/6/19 2,060 2,067 Westpac Banking Corp. 1.500% 12/1/17 1,175 1,175 Westpac Banking Corp. 1.600% 1/12/18 1,025 1,025 Westpac Banking Corp. 2.250% 7/30/18 500 503 Westpac Banking Corp. 1.950% 11/23/18 485 486 Westpac Banking Corp. 2.250% 1/17/19 1,040 1,046 Westpac Banking Corp. 1.600% 8/19/19 965 954 Westpac Banking Corp. 4.875% 11/19/19 845 903 Westpac Banking Corp. 2.300% 5/26/20 70 70 5,8 Westpac Banking Corp. 2.850% 10/28/20 200 154 Westpac Banking Corp. 2.600% 11/23/20 1,505 1,516 Westpac Banking Corp. 2.100% 5/13/21 1,276 1,253 5,8 Westpac Banking Corp. 2.955% 6/3/21 1,100 852 Westpac Banking Corp. 2.000% 8/19/21 1,900 1,853 Westpac Banking Corp. 2.800% 1/11/22 1,020 1,025 5,8 Westpac Banking Corp. 3.845% 3/14/24 1,500 1,160 5,8 Westpac Banking Corp. 4.885% 3/10/26 400 320 Westpac Banking Corp. 3.350% 3/8/27 390 388 3 Westpac Banking Corp. 4.322% 11/23/31 965 975 Brokerage (0.3%) 6 Apollo Management Holdings LP 4.400% 5/27/26 105 107 Charles Schwab Corp. 6.375% 9/1/17 140 143 Charles Schwab Corp. 1.500% 3/10/18 465 465 Franklin Resources Inc. 1.375% 9/15/17 380 380 Jefferies Group LLC 5.125% 4/13/18 365 376 Jefferies Group LLC 4.850% 1/15/27 490 501 Legg Mason Inc. 2.700% 7/15/19 140 141 9 Lehman Brothers Holdings E-Capital Trust I 3.589% 8/19/65 210 — Nomura Holdings Inc. 2.750% 3/19/19 620 625 NYSE Euronext 2.000% 10/5/17 418 419 Stifel Financial Corp. 3.500% 12/1/20 620 632 Stifel Financial Corp. 4.250% 7/18/24 75 76 TD Ameritrade Holding Corp. 2.950% 4/1/22 415 420 Finance Companies (0.6%) AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.750% 5/15/19 315 323 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.250% 7/1/20 165 172 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.625% 10/30/20 450 475 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.500% 5/15/21 1,345 1,409 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.950% 2/1/22 635 651 Air Lease Corp. 5.625% 4/1/17 1,993 1,993 Air Lease Corp. 3.375% 1/15/19 755 770 Air Lease Corp. 4.250% 9/15/24 80 83 GE Capital International Funding Co. 2.342% 11/15/20 2,724 2,735 GE Capital International Funding Co. 4.418% 11/15/35 200 211 International Lease Finance Corp. 4.625% 4/15/21 235 247 6 SMBC Aviation Capital Finance DAC 2.650% 7/15/21 645 627 Insurance (2.0%) Aetna Inc. 1.700% 6/7/18 435 435 Aetna Inc. 2.800% 6/15/23 235 233 Aflac Inc. 3.625% 6/15/23 140 145 6 AIG Global Funding 2.700% 12/15/21 315 314 Alleghany Corp. 5.625% 9/15/20 210 230 Alterra Finance LLC 6.250% 9/30/20 235 263 American Financial Group Inc. 9.875% 6/15/19 770 895 American International Group Inc. 2.300% 7/16/19 142 143 American International Group Inc. 4.875% 6/1/22 205 222 American International Group Inc. 4.125% 2/15/24 150 154 American International Group Inc. 3.750% 7/10/25 200 199 Anthem Inc. 1.875% 1/15/18 465 465 Aon plc 4.750% 5/15/45 140 140 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 625 688 Assurant Inc. 2.500% 3/15/18 700 704 3,10 AXA SA 5.125% 7/4/43 105 130 3,10 AXA SA 3.375% 7/6/47 300 330 3,11 AXA SA 5.625% 1/16/54 200 266 AXIS Specialty Finance LLC 5.875% 6/1/20 300 330 AXIS Specialty Finance plc 2.650% 4/1/19 350 353 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 600 627 Berkshire Hathaway Finance Corp. 1.300% 8/15/19 880 871 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 115 118 Berkshire Hathaway Inc. 2.100% 8/14/19 125 126 Berkshire Hathaway Inc. 2.750% 3/15/23 965 965 Chubb INA Holdings Inc. 2.875% 11/3/22 250 252 Chubb INA Holdings Inc. 2.700% 3/13/23 140 139 CNA Financial Corp. 7.350% 11/15/19 100 113 3,10 Credit Agricole Assurances SA 4.750% 9/27/48 100 111 Enstar Group Ltd. 4.500% 3/10/22 685 691 6,10 Liberty Mutual Finance Europe DAC 1.750% 3/27/24 400 433 10 Liberty Mutual Group Inc. 2.750% 5/4/26 261 297 Manulife Financial Corp. 4.150% 3/4/26 175 185 Marsh & McLennan Cos. Inc. 2.550% 10/15/18 125 127 Marsh & McLennan Cos. Inc. 2.350% 3/6/20 340 341 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 80 87 Marsh & McLennan Cos. Inc. 2.750% 1/30/22 920 924 Marsh & McLennan Cos. Inc. 4.350% 1/30/47 50 51 6 MassMutual Global Funding II 2.100% 8/2/18 300 302 6 MassMutual Global Funding II 2.500% 10/17/22 365 357 MetLife Inc. 1.756% 12/15/17 300 300 MetLife Inc. 6.817% 8/15/18 315 336 MetLife Inc. 7.717% 2/15/19 220 243 MetLife Inc. 4.368% 9/15/23 86 92 3 MetLife Inc. 5.250% 12/29/49 165 171 6 Metropolitan Life Global Funding I 1.500% 1/10/18 650 650 8 Metropolitan Life Global Funding I 4.500% 10/10/18 1,040 816 6 Metropolitan Life Global Funding I 2.300% 4/10/19 275 277 6 Metropolitan Life Global Funding I 1.950% 9/15/21 465 452 6 Metropolitan Life Global Funding I 3.000% 1/10/23 300 301 6 Metropolitan Life Global Funding I 3.450% 12/18/26 140 141 6 New York Life Global Funding 1.950% 2/11/20 430 429 6 New York Life Global Funding 2.900% 1/17/24 450 451 10 NN Group NV 1.000% 3/18/22 310 337 3,10 NN Group NV 4.625% 4/8/44 616 704 11 PGH Capital plc 5.750% 7/7/21 200 281 11 Phoenix Group Holdings 4.125% 7/20/22 325 412 6 Pricoa Global Funding I 2.550% 11/24/20 235 236 6 Pricoa Global Funding I 2.200% 6/3/21 260 256 6 Principal Life Global Funding II 2.200% 4/8/20 685 681 3 Progressive Corp. 6.700% 6/15/67 765 758 Prudential Financial Inc. 7.375% 6/15/19 255 284 Prudential Financial Inc. 4.500% 11/16/21 300 325 3 Prudential Financial Inc. 5.375% 5/15/45 290 303 Reinsurance Group of America Inc. 6.450% 11/15/19 505 557 Reinsurance Group of America Inc. 3.950% 9/15/26 620 627 6 Reliance Standard Life Global Funding II 2.150% 10/15/18 680 682 6 Reliance Standard Life Global Funding II 2.500% 1/15/20 1,255 1,254 6 Reliance Standard Life Global Funding II 2.375% 5/4/20 430 424 6 Reliance Standard Life Global Funding II 3.050% 1/20/21 205 207 6 TIAA Asset Management Finance Co. LLC 2.950% 11/1/19 1,463 1,488 Torchmark Corp. 9.250% 6/15/19 170 196 Travelers Cos. Inc. 5.800% 5/15/18 55 58 Travelers Cos. Inc. 5.900% 6/2/19 70 76 Travelers Cos. Inc. 3.900% 11/1/20 105 111 UnitedHealth Group Inc. 1.900% 7/16/18 480 482 UnitedHealth Group Inc. 2.700% 7/15/20 350 357 UnitedHealth Group Inc. 4.250% 4/15/47 200 204 Real Estate Investment Trusts (1.5%) Alexandria Real Estate Equities Inc. 2.750% 1/15/20 715 718 10 ATF Netherlands BV 2.125% 3/13/23 400 432 10 ATF Netherlands BV 1.500% 7/15/24 800 820 Boston Properties LP 3.700% 11/15/18 100 102 Boston Properties LP 5.875% 10/15/19 781 846 Brandywine Operating Partnership LP 5.700% 5/1/17 305 306 Brandywine Operating Partnership LP 4.950% 4/15/18 475 488 Brandywine Operating Partnership LP 3.950% 2/15/23 314 314 Brandywine Operating Partnership LP 4.100% 10/1/24 185 185 Brixmor Operating Partnership LP 3.850% 2/1/25 146 145 Brixmor Operating Partnership LP 4.125% 6/15/26 725 726 Brixmor Operating Partnership LP 3.900% 3/15/27 470 461 Camden Property Trust 4.875% 6/15/23 50 54 Camden Property Trust 4.250% 1/15/24 150 156 Camden Property Trust 3.500% 9/15/24 45 45 DDR Corp. 4.750% 4/15/18 725 741 DDR Corp. 7.875% 9/1/20 170 197 DDR Corp. 3.625% 2/1/25 65 62 DDR Corp. 4.250% 2/1/26 305 303 8 DEXUS Finance Pty Ltd. 4.200% 11/9/22 200 156 Digital Realty Trust LP 3.400% 10/1/20 706 725 Digital Realty Trust LP 3.950% 7/1/22 840 877 Digital Realty Trust LP 4.750% 10/1/25 165 175 Duke Realty LP 6.500% 1/15/18 75 78 Duke Realty LP 3.250% 6/30/26 107 104 ERP Operating LP 2.375% 7/1/19 125 126 ERP Operating LP 4.750% 7/15/20 53 57 Essex Portfolio LP 3.500% 4/1/25 53 53 Federal Realty Investment Trust 2.550% 1/15/21 232 232 8 General Property Trust 4.500% 9/11/20 90 71 6 Goodman Australia Industrial Fund 3.400% 9/30/26 410 398 8 GPT Wholesale Office Fund No. 1 4.000% 5/18/22 50 39 HCP Inc. 2.625% 2/1/20 295 296 HCP Inc. 4.250% 11/15/23 180 186 HCP Inc. 4.200% 3/1/24 195 200 HCP Inc. 3.400% 2/1/25 365 353 HCP Inc. 4.000% 6/1/25 210 211 Healthcare Trust of America Holdings LP 3.700% 4/15/23 320 321 Healthcare Trust of America Holdings LP 3.500% 8/1/26 250 240 Kilroy Realty LP 4.800% 7/15/18 435 448 Kimco Realty Corp. 3.800% 4/1/27 485 484 Liberty Property LP 4.750% 10/1/20 260 277 Liberty Property LP 3.750% 4/1/25 85 86 Omega Healthcare Investors Inc. 4.375% 8/1/23 1,000 1,012 Omega Healthcare Investors Inc. 4.500% 1/15/25 485 483 Omega Healthcare Investors Inc. 5.250% 1/15/26 524 545 Realty Income Corp. 2.000% 1/31/18 130 130 Realty Income Corp. 5.750% 1/15/21 95 105 Realty Income Corp. 4.125% 10/15/26 455 468 6 Scentre Group Trust 1 / Scentre Group Trust 2 3.750% 3/23/27 690 694 8 Scentre Group Trust 2 5.000% 10/23/19 200 160 Senior Housing Properties Trust 3.250% 5/1/19 850 857 Simon Property Group LP 2.150% 9/15/17 40 40 Simon Property Group LP 2.500% 9/1/20 269 274 Simon Property Group LP 4.375% 3/1/21 175 186 Simon Property Group LP 2.350% 1/30/22 295 291 Ventas Realty LP 3.125% 6/15/23 111 109 Ventas Realty LP 3.500% 2/1/25 165 162 Ventas Realty LP 3.850% 4/1/27 485 482 Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 560 561 Vereit Operating Partnership LP 3.000% 2/6/19 505 507 Welltower Inc. 4.700% 9/15/17 365 370 Welltower Inc. 2.250% 3/15/18 385 387 Welltower Inc. 4.125% 4/1/19 1,137 1,175 Welltower Inc. 4.000% 6/1/25 170 172 Industrial (24.2%) Basic Industry (0.8%) Agrium Inc. 6.750% 1/15/19 1,087 1,172 6 Air Liquide Finance SA 1.375% 9/27/19 510 502 6 Air Liquide Finance SA 1.750% 9/27/21 580 555 Air Products & Chemicals Inc. 1.200% 10/15/17 275 275 Air Products & Chemicals Inc. 4.375% 8/21/19 170 180 Airgas Inc. 1.650% 2/15/18 555 556 Airgas Inc. 2.375% 2/15/20 240 241 Airgas Inc. 3.050% 8/1/20 300 308 8 BHP Billiton Finance Ltd. 3.750% 10/18/17 340 262 CF Industries Inc. 6.875% 5/1/18 640 666 6 CF Industries Inc. 3.400% 12/1/21 230 229 CF Industries Inc. 3.450% 6/1/23 155 146 EI du Pont de Nemours & Co. 6.000% 7/15/18 658 694 EI du Pont de Nemours & Co. 4.625% 1/15/20 270 288 8 Glencore Australia Holdings Pty Ltd. 4.500% 9/19/19 100 78 Goldcorp Inc. 2.125% 3/15/18 360 360 International Paper Co. 7.950% 6/15/18 125 134 LyondellBasell Industries NV 5.000% 4/15/19 120 126 Monsanto Co. 1.150% 6/30/17 230 230 Monsanto Co. 5.125% 4/15/18 535 552 Monsanto Co. 1.850% 11/15/18 75 75 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 693 699 Potash Corp. of Saskatchewan Inc. 6.500% 5/15/19 275 297 PPG Industries Inc. 2.300% 11/15/19 680 686 Praxair Inc. 4.500% 8/15/19 710 752 Praxair Inc. 4.050% 3/15/21 165 175 Praxair Inc. 3.000% 9/1/21 25 26 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 120 137 Vale Overseas Ltd. 5.625% 9/15/19 230 244 Vale Overseas Ltd. 5.875% 6/10/21 1,170 1,252 Capital Goods (2.3%) Acuity Brands Lighting Inc. 6.000% 12/15/19 200 219 Caterpillar Financial Services Corp. 7.150% 2/15/19 1,135 1,243 Caterpillar Financial Services Corp. 1.350% 5/18/19 810 802 Caterpillar Financial Services Corp. 2.100% 1/10/20 820 820 Caterpillar Financial Services Corp. 1.700% 8/9/21 1,000 965 Caterpillar Financial Services Corp. 1.931% 10/1/21 2,387 2,320 Caterpillar Inc. 7.900% 12/15/18 1,460 1,604 Embraer Netherlands Finance BV 5.400% 2/1/27 705 724 6 Embraer Overseas Ltd. 5.696% 9/16/23 263 283 General Electric Capital Corp. 5.625% 5/1/18 145 152 General Electric Capital Corp. 6.000% 8/7/19 731 803 General Electric Capital Corp. 2.200% 1/9/20 736 745 General Electric Capital Corp. 5.550% 5/4/20 1,357 1,502 General Electric Capital Corp. 4.375% 9/16/20 750 807 General Electric Capital Corp. 4.625% 1/7/21 1,877 2,037 General Electric Capital Corp. 5.300% 2/11/21 163 180 General Electric Capital Corp. 4.650% 10/17/21 470 516 6 General Electric Co. / LJ VP Holdings LLC 3.800% 6/18/19 555 577 Illinois Tool Works Inc. 3.375% 9/15/21 425 444 Illinois Tool Works Inc. 2.650% 11/15/26 1,015 978 John Deere Capital Corp. 5.350% 4/3/18 655 680 John Deere Capital Corp. 5.750% 9/10/18 680 720 John Deere Capital Corp. 1.250% 10/9/19 450 444 John Deere Capital Corp. 2.375% 7/14/20 1,245 1,254 John Deere Capital Corp. 2.450% 9/11/20 1,075 1,084 John Deere Capital Corp. 2.550% 1/8/21 360 363 John Deere Capital Corp. 2.800% 3/4/21 815 828 John Deere Capital Corp. 3.900% 7/12/21 240 254 8 John Deere Financial Ltd. 3.500% 12/18/19 890 690 10 Leonardo SPA 4.500% 1/19/21 100 120 Masco Corp. 7.125% 3/15/20 1,225 1,380 Parker-Hannifin Corp. 5.500% 5/15/18 85 89 6,10 Parker-Hannifin Corp. 1.125% 3/1/25 500 533 Precision Castparts Corp. 2.500% 1/15/23 645 636 Raytheon Co. 6.400% 12/15/18 1,620 1,752 Raytheon Co. 4.400% 2/15/20 55 59 Raytheon Co. 3.125% 10/15/20 222 229 Rockwell Automation Inc. 5.650% 12/1/17 115 118 Roper Technologies Inc. 2.800% 12/15/21 315 315 Roper Technologies Inc. 3.800% 12/15/26 840 844 6 Siemens Financieringsmaatschappij NV 2.200% 3/16/20 1,545 1,551 6 Siemens Financieringsmaatschappij NV 2.700% 3/16/22 1,245 1,246 Textron Inc. 7.250% 10/1/19 250 279 Textron Inc. 3.875% 3/1/25 240 244 United Rentals North America Inc. 4.625% 7/15/23 1,120 1,152 United Rentals North America Inc. 5.875% 9/15/26 165 172 United Rentals North America Inc. 5.500% 5/15/27 235 237 Communication (2.8%) 21st Century Fox America Inc. 7.250% 5/18/18 175 185 6 Activision Blizzard Inc. 2.300% 9/15/21 350 343 6 Activision Blizzard Inc. 6.125% 9/15/23 520 564 America Movil SAB de CV 5.625% 11/15/17 805 825 America Movil SAB de CV 5.000% 10/16/19 500 534 America Movil SAB de CV 5.000% 3/30/20 1,845 1,982 American Tower Corp. 4.500% 1/15/18 510 521 10 American Tower Corp. 1.375% 4/4/25 1,015 1,073 11 AT&T Inc. 5.875% 4/28/17 700 880 AT&T Inc. 1.700% 6/1/17 275 275 AT&T Inc. 1.400% 12/1/17 600 600 AT&T Inc. 5.500% 2/1/18 309 319 AT&T Inc. 5.600% 5/15/18 175 183 AT&T Inc. 5.800% 2/15/19 780 833 AT&T Inc. 5.875% 10/1/19 1,370 1,482 AT&T Inc. 5.200% 3/15/20 395 427 AT&T Inc. 4.600% 2/15/21 100 106 AT&T Inc. 3.200% 3/1/22 340 343 CBS Corp. 4.625% 5/15/18 60 62 CBS Corp. 2.300% 8/15/19 20 20 Comcast Cable Communications LLC 8.875% 5/1/17 375 377 Comcast Corp. 5.875% 2/15/18 410 426 Comcast Corp. 3.375% 8/15/25 315 318 Crown Castle International Corp. 3.400% 2/15/21 700 712 Crown Castle International Corp. 2.250% 9/1/21 400 389 Crown Castle International Corp. 4.450% 2/15/26 400 416 Deutsche Telekom International Finance BV 6.750% 8/20/18 275 293 Deutsche Telekom International Finance BV 6.000% 7/8/19 175 190 Discovery Communications LLC 3.800% 3/13/24 245 243 Electronic Arts Inc. 3.700% 3/1/21 350 363 Grupo Televisa SAB 6.000% 5/15/18 250 261 Grupo Televisa SAB 6.625% 3/18/25 100 116 Grupo Televisa SAB 5.000% 5/13/45 400 366 GTE Corp. 6.840% 4/15/18 60 63 Interpublic Group of Cos. Inc. 2.250% 11/15/17 78 79 6 KT Corp. 1.750% 4/22/17 815 815 Moody's Corp. 2.750% 7/15/19 1,425 1,443 Moody's Corp. 5.500% 9/1/20 220 241 6 NBCUniversal Enterprise Inc. 1.974% 4/15/19 1,610 1,613 NBCUniversal Media LLC 4.375% 4/1/21 585 628 NBCUniversal Media LLC 2.875% 1/15/23 550 550 Omnicom Group Inc. 6.250% 7/15/19 125 136 Omnicom Group Inc. 4.450% 8/15/20 120 128 Orange SA 2.750% 2/6/19 720 728 Orange SA 1.625% 11/3/19 1,200 1,180 Qwest Corp. 6.500% 6/1/17 185 186 6 SES Global Americas Holdings GP 2.500% 3/25/19 1,295 1,289 6 Sky plc 2.625% 9/16/19 300 301 Telefonica Emisiones SAU 6.221% 7/3/17 380 384 8 Telstra Corp. Ltd. 4.500% 11/13/18 590 464 8 Telstra Corp. Ltd. 4.000% 9/16/22 270 214 6 Telstra Corp. Ltd. 3.125% 4/7/25 408 406 Thomson Reuters Corp. 6.500% 7/15/18 730 772 Time Warner Cable LLC 5.850% 5/1/17 800 802 Time Warner Cable LLC 8.750% 2/14/19 395 441 Time Warner Cable LLC 8.250% 4/1/19 555 619 Verizon Communications Inc. 5.500% 2/15/18 25 26 Verizon Communications Inc. 6.100% 4/15/18 380 398 Verizon Communications Inc. 3.650% 9/14/18 1,525 1,565 Verizon Communications Inc. 4.500% 9/15/20 2,310 2,463 Verizon Communications Inc. 3.450% 3/15/21 800 819 Verizon Communications Inc. 1.750% 8/15/21 500 479 Verizon Communications Inc. 3.000% 11/1/21 200 201 6 Verizon Communications Inc. 2.946% 3/15/22 3,049 3,035 Verizon Communications Inc. 5.150% 9/15/23 930 1,021 Verizon Communications Inc. 4.125% 3/16/27 910 926 Verizon Communications Inc. 4.522% 9/15/48 65 59 Viacom Inc. 5.625% 9/15/19 75 81 Viacom Inc. 3.875% 12/15/21 400 415 Viacom Inc. 3.450% 10/4/26 200 190 Vodafone Group plc 1.250% 9/26/17 305 305 Consumer Cyclical (3.7%) 10 Accor SA 1.250% 1/25/24 200 211 Alibaba Group Holding Ltd. 1.625% 11/28/17 905 904 Alibaba Group Holding Ltd. 2.500% 11/28/19 391 393 American Honda Finance Corp. 0.950% 5/5/17 380 380 American Honda Finance Corp. 1.600% 7/13/18 255 255 American Honda Finance Corp. 2.125% 10/10/18 1,005 1,013 American Honda Finance Corp. 1.500% 11/19/18 350 349 American Honda Finance Corp. 1.700% 2/22/19 350 350 American Honda Finance Corp. 2.000% 2/14/20 1,200 1,204 American Honda Finance Corp. 2.450% 9/24/20 415 418 American Honda Finance Corp. 1.700% 9/9/21 395 384 AutoZone Inc. 7.125% 8/1/18 480 513 AutoZone Inc. 1.625% 4/21/19 205 203 Block Financial LLC 4.125% 10/1/20 245 251 6 BMW US Capital LLC 2.000% 4/11/21 735 719 CVS Health Corp. 1.900% 7/20/18 395 396 CVS Health Corp. 2.250% 12/5/18 480 483 CVS Health Corp. 2.800% 7/20/20 3,130 3,179 6 Daimler Finance North America LLC 2.400% 4/10/17 260 260 6 Daimler Finance North America LLC 1.375% 8/1/17 475 475 Delphi Automotive plc 3.150% 11/19/20 365 372 Dollar General Corp. 4.125% 7/15/17 305 307 Dollar General Corp. 1.875% 4/15/18 235 235 DR Horton Inc. 4.375% 9/15/22 160 169 6 Experian Finance plc 2.375% 6/15/17 1,105 1,107 Ford Motor Credit Co. LLC 2.145% 1/9/18 335 336 Ford Motor Credit Co. LLC 2.375% 1/16/18 365 367 Ford Motor Credit Co. LLC 5.000% 5/15/18 1,715 1,772 Ford Motor Credit Co. LLC 2.240% 6/15/18 350 351 8 Ford Motor Credit Co. LLC 4.050% 12/10/18 1,880 1,463 Ford Motor Credit Co. LLC 2.375% 3/12/19 115 115 Ford Motor Credit Co. LLC 2.597% 11/4/19 320 322 Ford Motor Credit Co. LLC 2.459% 3/27/20 465 463 8 Ford Motor Credit Co. LLC 3.588% 6/2/20 790 609 Ford Motor Credit Co. LLC 3.157% 8/4/20 340 345 Ford Motor Credit Co. LLC 3.200% 1/15/21 570 577 Ford Motor Credit Co. LLC 5.750% 2/1/21 200 220 Ford Motor Credit Co. LLC 3.336% 3/18/21 1,705 1,725 Ford Motor Credit Co. LLC 5.875% 8/2/21 400 445 Ford Motor Credit Co. LLC 3.339% 3/28/22 725 728 Ford Motor Credit Co. LLC 4.250% 9/20/22 365 380 General Motors Co. 3.500% 10/2/18 885 904 General Motors Financial Co. Inc. 3.250% 5/15/18 1,535 1,557 General Motors Financial Co. Inc. 6.750% 6/1/18 1,110 1,170 General Motors Financial Co. Inc. 3.100% 1/15/19 130 132 General Motors Financial Co. Inc. 2.400% 5/9/19 760 761 General Motors Financial Co. Inc. 3.500% 7/10/19 700 719 General Motors Financial Co. Inc. 3.200% 7/13/20 935 951 General Motors Financial Co. Inc. 3.700% 11/24/20 720 740 General Motors Financial Co. Inc. 4.200% 3/1/21 895 933 General Motors Financial Co. Inc. 3.200% 7/6/21 550 552 General Motors Financial Co. Inc. 4.375% 9/25/21 60 63 General Motors Financial Co. Inc. 3.450% 1/14/22 835 843 6 Harley-Davidson Financial Services Inc. 1.550% 11/17/17 85 85 6 Harley-Davidson Financial Services Inc. 2.400% 9/15/19 235 236 6 Harley-Davidson Financial Services Inc. 2.150% 2/26/20 255 253 6 Harley-Davidson Funding Corp. 6.800% 6/15/18 90 95 6 Hyundai Capital America 4.000% 6/8/17 193 194 6 Hyundai Capital America 3.100% 4/5/22 500 499 6 Hyundai Capital Services Inc. 3.000% 3/6/22 315 314 Lowe's Cos. Inc. 1.625% 4/15/17 1,016 1,016 Lowe's Cos. Inc. 1.150% 4/15/19 295 291 Lowe's Cos. Inc. 4.625% 4/15/20 460 492 Macy's Retail Holdings Inc. 7.450% 7/15/17 175 178 Macy's Retail Holdings Inc. 3.450% 1/15/21 485 487 Marriott International Inc. 6.375% 6/15/17 195 197 Mastercard Inc. 2.000% 4/1/19 225 227 McDonald's Corp. 2.100% 12/7/18 290 292 6 Nissan Motor Acceptance Corp. 2.000% 3/8/19 775 774 Nordstrom Inc. 6.250% 1/15/18 264 274 NVR Inc. 3.950% 9/15/22 165 171 PACCAR Financial Corp. 1.750% 8/14/18 160 160 PACCAR Financial Corp. 2.200% 9/15/19 450 453 PACCAR Financial Corp. 2.500% 8/14/20 70 71 10 Priceline Group Inc. 0.800% 3/10/22 1,000 1,064 QVC Inc. 3.125% 4/1/19 230 233 Smithsonian Institute Washington DC GO 3.434% 9/1/23 150 159 Starbucks Corp. 2.100% 2/4/21 310 311 TJX Cos. Inc. 2.750% 6/15/21 450 458 8 Toyota Finance Australia Ltd. 4.250% 5/15/19 460 363 Toyota Motor Credit Corp. 1.450% 1/12/18 650 650 Toyota Motor Credit Corp. 1.550% 7/13/18 400 400 Toyota Motor Credit Corp. 2.000% 10/24/18 255 256 Toyota Motor Credit Corp. 2.100% 1/17/19 470 474 Toyota Motor Credit Corp. 2.125% 7/18/19 985 992 Toyota Motor Credit Corp. 2.750% 5/17/21 165 167 8 Toyota Motor Credit Corp. 2.750% 7/26/21 70 53 Toyota Motor Credit Corp. 3.400% 9/15/21 150 156 Toyota Motor Credit Corp. 2.600% 1/11/22 265 266 VF Corp. 5.950% 11/1/17 140 144 Visa Inc. 1.200% 12/14/17 830 830 Visa Inc. 2.200% 12/14/20 2,070 2,078 8 Volkswagen Financial Services Australia Pty Ltd. 4.250% 4/4/18 80 62 8 Volkswagen Financial Services Australia Pty Ltd. 3.250% 8/13/19 680 521 6 Volkswagen Group of America Finance LLC 1.250% 5/23/17 815 815 6 Volkswagen Group of America Finance LLC 1.600% 11/20/17 200 200 6 Volkswagen Group of America Finance LLC 1.650% 5/22/18 200 199 6 Volkswagen Group of America Finance LLC 2.125% 5/23/19 290 289 Wal-Mart Stores Inc. 3.625% 7/8/20 715 754 Wal-Mart Stores Inc. 3.250% 10/25/20 457 477 Walgreens Boots Alliance Inc. 1.750% 5/30/18 440 441 Walgreens Boots Alliance Inc. 2.600% 6/1/21 1,110 1,112 Walgreens Boots Alliance Inc. 3.800% 11/18/24 160 163 6 Wesfarmers Ltd. 1.874% 3/20/18 425 425 Consumer Noncyclical (5.4%) Abbott Laboratories 2.350% 11/22/19 2,250 2,259 Abbott Laboratories 2.800% 9/15/20 500 505 Abbott Laboratories 2.900% 11/30/21 2,000 2,007 AbbVie Inc. 1.800% 5/14/18 3,140 3,143 AbbVie Inc. 2.000% 11/6/18 415 416 AbbVie Inc. 2.500% 5/14/20 2,270 2,286 AbbVie Inc. 2.300% 5/14/21 710 701 Actavis Funding SCS 2.350% 3/12/18 5,400 5,420 Actavis Funding SCS 2.450% 6/15/19 235 236 Actavis Funding SCS 3.000% 3/12/20 685 695 Actavis Funding SCS 3.450% 3/15/22 1,810 1,842 Actavis Inc. 1.875% 10/1/17 512 513 Actavis Inc. 6.125% 8/15/19 235 256 Agilent Technologies Inc. 6.500% 11/1/17 99 102 Agilent Technologies Inc. 5.000% 7/15/20 265 286 Allergan Inc. 1.350% 3/15/18 200 199 Altria Group Inc. 9.250% 8/6/19 1,714 1,991 Altria Group Inc. 4.750% 5/5/21 941 1,019 AmerisourceBergen Corp. 3.500% 11/15/21 300 309 Anheuser-Busch Cos. LLC 5.500% 1/15/18 150 155 Anheuser-Busch InBev Finance Inc. 1.250% 1/17/18 65 65 Anheuser-Busch InBev Finance Inc. 1.900% 2/1/19 1,700 1,702 Anheuser-Busch InBev Finance Inc. 2.150% 2/1/19 415 418 Anheuser-Busch InBev Finance Inc. 2.650% 2/1/21 4,730 4,759 Anheuser-Busch InBev Finance Inc. 3.300% 2/1/23 400 407 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 150 151 Anheuser-Busch InBev Finance Inc. 4.700% 2/1/36 400 422 10 Anheuser-Busch InBev SA/NV 3.250% 1/24/33 100 124 10 Anheuser-Busch InBev SA/NV 2.750% 3/17/36 455 518 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 750 825 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 1,150 1,249 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 100 99 Baxalta Inc. 2.875% 6/23/20 2,400 2,433 Biogen Inc. 6.875% 3/1/18 120 126 Biogen Inc. 2.900% 9/15/20 560 570 Boston Scientific Corp. 2.650% 10/1/18 540 546 10 Bunge Finance Europe BV 1.850% 6/16/23 312 345 Cardinal Health Inc. 1.900% 6/15/17 170 170 6 Cargill Inc. 6.000% 11/27/17 300 309 6 Cargill Inc. 7.350% 3/6/19 500 551 6 Cargill Inc. 3.250% 11/15/21 250 257 Catholic Health Initiatives Colorado GO 2.600% 8/1/18 100 101 Celgene Corp. 2.125% 8/15/18 300 301 Clorox Co. 5.950% 10/15/17 120 123 10 Coca-Cola Co. 0.500% 3/8/24 775 816 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 600 602 Conagra Brands Inc. 4.950% 8/15/20 61 65 Constellation Brands Inc. 3.875% 11/15/19 600 623 Constellation Brands Inc. 3.750% 5/1/21 520 539 Constellation Brands Inc. 6.000% 5/1/22 400 453 Constellation Brands Inc. 4.750% 11/15/24 305 329 Constellation Brands Inc. 4.750% 12/1/25 385 414 Covidien International Finance SA 6.000% 10/15/17 1,218 1,245 Diageo Capital plc 1.125% 4/29/18 170 169 Edwards Lifesciences Corp. 2.875% 10/15/18 600 608 Express Scripts Holding Co. 3.300% 2/25/21 300 305 Express Scripts Holding Co. 3.000% 7/15/23 900 872 Express Scripts Holding Co. 4.500% 2/25/26 200 204 8 FBG Finance Pty Ltd. 3.750% 8/7/20 470 367 8 Fonterra Co-operative Group Ltd. 4.500% 6/30/21 100 80 10 Fresenius SE & Co. KGaA 4.000% 2/1/24 700 875 Gilead Sciences Inc. 2.550% 9/1/20 3,490 3,521 Gilead Sciences Inc. 4.500% 4/1/21 270 290 Gilead Sciences Inc. 4.400% 12/1/21 490 525 Gilead Sciences Inc. 1.950% 3/1/22 470 455 Gilead Sciences Inc. 2.500% 9/1/23 470 454 6 Grupo Bimbo SAB de CV 4.500% 1/25/22 300 316 6 Grupo Bimbo SAB de CV 3.875% 6/27/24 200 200 Hershey Co. 1.600% 8/21/18 60 60 Ingredion Inc. 1.800% 9/25/17 144 144 Kraft Foods Group Inc. 2.250% 6/5/17 228 228 Kraft Foods Group Inc. 6.125% 8/23/18 291 308 Kraft Heinz Foods Co. 2.000% 7/2/18 250 250 10 Kraft Heinz Foods Co. 2.250% 5/25/28 200 214 McKesson Corp. 2.284% 3/15/19 750 755 11 McKesson Corp. 3.125% 2/17/29 400 517 Mead Johnson Nutrition Co. 3.000% 11/15/20 500 509 Medtronic Inc. 1.500% 3/15/18 675 675 Medtronic Inc. 1.375% 4/1/18 100 100 Medtronic Inc. 2.500% 3/15/20 1,765 1,790 Medtronic Inc. 3.150% 3/15/22 500 514 Medtronic Inc. 3.625% 3/15/24 100 104 Merck Sharp & Dohme Corp. 5.000% 6/30/19 180 193 10 Mylan NV 3.125% 11/22/28 162 181 Newell Brands Inc. 2.600% 3/29/19 94 95 Newell Brands Inc. 3.150% 4/1/21 800 817 Newell Brands Inc. 3.850% 4/1/23 500 517 Newell Brands Inc. 5.375% 4/1/36 100 113 PepsiCo Inc. 2.250% 1/7/19 100 101 PepsiCo Inc. 4.500% 1/15/20 400 429 PepsiCo Inc. 1.850% 4/30/20 900 898 6 Pernod Ricard SA 5.750% 4/7/21 150 166 6 Pernod Ricard SA 4.450% 1/15/22 150 160 Perrigo Co. plc 2.300% 11/8/18 616 619 Perrigo Co. plc 4.000% 11/15/23 310 315 Perrigo Co. plc 5.300% 11/15/43 305 312 Perrigo Finance Unlimited Co. 3.500% 3/15/21 200 203 Perrigo Finance Unlimited Co. 3.500% 12/15/21 200 203 Perrigo Finance Unlimited Co. 3.900% 12/15/24 1,135 1,129 Perrigo Finance Unlimited Co. 4.900% 12/15/44 1,020 992 Pharmacia LLC 6.500% 12/1/18 200 216 Philip Morris International Inc. 1.125% 8/21/17 125 125 Quest Diagnostics Inc. 2.700% 4/1/19 465 471 Reynolds American Inc. 8.125% 6/23/19 1,216 1,371 Reynolds American Inc. 3.250% 6/12/20 383 393 6 Roche Holdings Inc. 2.250% 9/30/19 705 711 6 Roche Holdings Inc. 1.750% 1/28/22 905 873 Shire Acquisitions Investments Ireland DAC 2.400% 9/23/21 1,400 1,363 Shire Acquisitions Investments Ireland DAC 2.875% 9/23/23 300 290 Stryker Corp. 2.000% 3/8/19 150 150 Teva Pharmaceutical Finance Netherlands III BV 2.200% 7/21/21 2,855 2,750 Teva Pharmaceutical Finance Netherlands III BV 2.800% 7/21/23 425 405 Teva Pharmaceutical Finance Netherlands III BV 3.150% 10/1/26 125 115 The Kroger Co. 6.800% 12/15/18 150 162 The Kroger Co. 2.000% 1/15/19 300 301 The Kroger Co. 2.300% 1/15/19 760 765 The Kroger Co. 6.150% 1/15/20 250 276 The Kroger Co. 2.600% 2/1/21 450 448 The Kroger Co. 2.950% 11/1/21 490 493 Thermo Fisher Scientific Inc. 2.150% 12/14/18 400 402 Tyson Foods Inc. 2.650% 8/15/19 755 763 Wyeth LLC 5.450% 4/1/17 80 80 Energy (4.1%) Anadarko Petroleum Corp. 4.850% 3/15/21 550 589 Anadarko Petroleum Corp. 3.450% 7/15/24 200 195 Anadarko Petroleum Corp. 6.600% 3/15/46 200 242 BP Capital Markets plc 1.846% 5/5/17 725 725 BP Capital Markets plc 1.375% 11/6/17 550 550 BP Capital Markets plc 1.375% 5/10/18 2,575 2,569 BP Capital Markets plc 2.241% 9/26/18 705 709 8 BP Capital Markets plc 4.750% 11/15/18 550 434 BP Capital Markets plc 4.750% 3/10/19 930 980 BP Capital Markets plc 1.676% 5/3/19 250 249 BP Capital Markets plc 2.237% 5/10/19 500 503 BP Capital Markets plc 2.521% 1/15/20 720 728 BP Capital Markets plc 2.315% 2/13/20 1,600 1,612 BP Capital Markets plc 4.500% 10/1/20 600 646 BP Capital Markets plc 2.112% 9/16/21 200 196 BP Capital Markets plc 3.062% 3/17/22 250 253 BP Capital Markets plc 3.216% 11/28/23 350 351 BP Capital Markets plc 3.814% 2/10/24 300 311 Chevron Corp. 1.718% 6/24/18 1,060 1,063 Chevron Corp. 4.950% 3/3/19 700 742 Chevron Corp. 2.193% 11/15/19 200 202 Chevron Corp. 1.961% 3/3/20 1,095 1,095 Chevron Corp. 2.427% 6/24/20 515 520 Chevron Corp. 2.419% 11/17/20 450 454 ConocoPhillips 5.750% 2/1/19 1,150 1,231 ConocoPhillips Co. 4.200% 3/15/21 2,455 2,613 ConocoPhillips Co. 2.875% 11/15/21 250 253 ConocoPhillips Co. 4.950% 3/15/26 450 500 Devon Energy Corp. 4.000% 7/15/21 470 486 Devon Energy Corp. 3.250% 5/15/22 500 494 Dominion Gas Holdings LLC 2.500% 12/15/19 500 504 Dominion Gas Holdings LLC 2.800% 11/15/20 300 304 Dominion Gas Holdings LLC 3.550% 11/1/23 300 305 El Paso Natural Gas Co. LLC 5.950% 4/15/17 250 250 Enbridge Energy Partners LP 4.375% 10/15/20 25 26 3 Enbridge Energy Partners LP 8.050% 10/1/77 30 29 Encana Corp. 3.900% 11/15/21 150 153 Energy Transfer Partners LP 2.500% 6/15/18 450 452 Energy Transfer Partners LP 6.700% 7/1/18 990 1,044 Energy Transfer Partners LP 4.150% 10/1/20 981 1,018 Energy Transfer Partners LP 4.650% 6/1/21 545 573 Energy Transfer Partners LP 5.200% 2/1/22 195 209 EOG Resources Inc. 5.875% 9/15/17 50 51 EOG Resources Inc. 5.625% 6/1/19 425 457 EOG Resources Inc. 2.450% 4/1/20 300 302 EOG Resources Inc. 2.625% 3/15/23 200 195 Hess Corp. 4.300% 4/1/27 200 196 Kinder Morgan Energy Partners LP 2.650% 2/1/19 50 50 Kinder Morgan Energy Partners LP 9.000% 2/1/19 125 140 Kinder Morgan Energy Partners LP 6.850% 2/15/20 315 351 Kinder Morgan Energy Partners LP 6.500% 4/1/20 425 470 Kinder Morgan Energy Partners LP 5.300% 9/15/20 125 135 Kinder Morgan Inc. 7.000% 6/15/17 570 577 Kinder Morgan Inc. 3.050% 12/1/19 40 41 Kinder Morgan Inc. 7.800% 8/1/31 150 188 Kinder Morgan Inc. 7.750% 1/15/32 200 249 Marathon Oil Corp. 5.900% 3/15/18 340 352 Marathon Oil Corp. 2.700% 6/1/20 300 298 Marathon Oil Corp. 2.800% 11/1/22 1,400 1,342 Marathon Oil Corp. 3.850% 6/1/25 200 196 MPLX LP 4.500% 7/15/23 780 809 Nabors Industries Inc. 6.150% 2/15/18 235 244 Nabors Industries Inc. 5.000% 9/15/20 200 207 Nabors Industries Inc. 4.625% 9/15/21 225 227 6 Nabors Industries Inc. 5.500% 1/15/23 340 348 Occidental Petroleum Corp. 1.500% 2/15/18 1,140 1,140 Occidental Petroleum Corp. 2.600% 4/15/22 805 802 ONEOK Partners LP 2.000% 10/1/17 25 25 ONEOK Partners LP 3.200% 9/15/18 280 284 Petro-Canada 6.050% 5/15/18 115 120 Phillips 66 2.950% 5/1/17 1,035 1,036 Pioneer Natural Resources Co. 6.875% 5/1/18 225 237 Pioneer Natural Resources Co. 3.450% 1/15/21 600 614 Regency Energy Partners LP / Regency Energy Finance Corp. 5.875% 3/1/22 240 263 Regency Energy Partners LP / Regency Energy Finance Corp. 5.000% 10/1/22 205 217 Sabine Pass Liquefaction LLC 5.625% 2/1/21 1,835 1,977 Sabine Pass Liquefaction LLC 6.250% 3/15/22 850 941 Sabine Pass Liquefaction LLC 5.625% 4/15/23 250 272 Sabine Pass Liquefaction LLC 5.750% 5/15/24 440 480 6 Schlumberger Holdings Corp. 2.350% 12/21/18 100 101 Shell International Finance BV 1.900% 8/10/18 100 100 Shell International Finance BV 1.625% 11/10/18 500 499 Shell International Finance BV 2.000% 11/15/18 325 326 Shell International Finance BV 1.375% 5/10/19 1,600 1,585 Shell International Finance BV 1.375% 9/12/19 1,500 1,482 Shell International Finance BV 4.300% 9/22/19 750 792 Shell International Finance BV 2.125% 5/11/20 1,300 1,301 Shell International Finance BV 2.250% 11/10/20 1,250 1,251 Shell International Finance BV 1.875% 5/10/21 2,100 2,055 Shell International Finance BV 1.750% 9/12/21 400 388 6 Southern Natural Gas Co. LLC 5.900% 4/1/17 270 270 Southern Natural Gas Co. LLC / Southern Natural Issuing Corp. 4.400% 6/15/21 155 164 Spectra Energy Partners LP 2.950% 9/25/18 230 233 Tennessee Gas Pipeline Co. LLC 7.000% 10/15/28 40 48 Tennessee Gas Pipeline Co. LLC 7.625% 4/1/37 200 243 Total Capital Canada Ltd. 1.450% 1/15/18 1,045 1,046 Total Capital International SA 1.550% 6/28/17 485 485 Total Capital International SA 2.125% 1/10/19 1,130 1,136 Total Capital International SA 2.100% 6/19/19 400 402 8 Total Capital International SA 4.250% 11/26/21 134 107 Total Capital SA 2.125% 8/10/18 275 277 Total Capital SA 4.450% 6/24/20 950 1,017 Total Capital SA 4.250% 12/15/21 475 510 TransCanada PipeLines Ltd. 2.500% 8/1/22 40 39 TransCanada PipeLines Ltd. 4.625% 3/1/34 165 173 Transocean Inc. 4.250% 10/15/17 1,555 1,563 Williams Partners LP 5.250% 3/15/20 120 129 Williams Partners LP 4.000% 11/15/21 395 409 Williams Partners LP 3.600% 3/15/22 200 203 Williams Partners LP 3.900% 1/15/25 253 252 6 Woodside Finance Ltd. 8.750% 3/1/19 250 278 Other Industrial (0.4%) 6 CK Hutchison International 17 Ltd. 2.875% 4/5/22 1,400 1,400 10 Fluor Corp. 1.750% 3/21/23 540 600 6 Hutchison Whampoa Finance CI Ltd. 7.450% 8/1/17 255 259 6 Hutchison Whampoa International 09 Ltd. 7.625% 4/9/19 2,990 3,304 6 Hutchison Whampoa International 14 Ltd. 1.625% 10/31/17 970 969 10 Kennedy Wilson Europe Real Estate plc 3.250% 11/12/25 300 333 Technology (3.0%) Altera Corp. 2.500% 11/15/18 100 101 Amphenol Corp. 2.550% 1/30/19 115 116 Apple Inc. 1.300% 2/23/18 365 365 Apple Inc. 2.100% 5/6/19 1,330 1,344 5,8 Apple Inc. 2.430% 8/28/19 790 605 8 Apple Inc. 2.850% 8/28/19 510 394 Apple Inc. 1.550% 2/7/20 465 462 Apple Inc. 2.000% 5/6/20 615 618 Apple Inc. 2.250% 2/23/21 2,400 2,407 Apple Inc. 2.850% 5/6/21 875 896 Apple Inc. 2.150% 2/9/22 230 227 Apple Inc. 2.500% 2/9/22 1,170 1,175 Apple Inc. 2.700% 5/13/22 330 334 Applied Materials Inc. 2.625% 10/1/20 580 589 Avnet Inc. 3.750% 12/1/21 80 81 Baidu Inc. 2.250% 11/28/17 385 386 Baidu Inc. 3.250% 8/6/18 825 836 Baidu Inc. 2.750% 6/9/19 425 429 6 Broadcom Corp. / Broadcom Cayman Finance Ltd. 2.375% 1/15/20 1,385 1,385 6 Broadcom Corp. / Broadcom Cayman Finance Ltd. 3.000% 1/15/22 1,385 1,382 Cisco Systems Inc. 4.450% 1/15/20 650 696 Cisco Systems Inc. 2.200% 2/28/21 1,090 1,090 6 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 3.480% 6/1/19 1,910 1,958 6 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 4.420% 6/15/21 1,780 1,861 6 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 5.450% 6/15/23 175 188 6 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.100% 7/15/36 160 201 6 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.350% 7/15/46 160 207 Equifax Inc. 6.300% 7/1/17 120 121 6 Everett Spinco Inc. 2.875% 3/27/20 330 332 6 Everett Spinco Inc. 4.250% 4/15/24 705 715 Fidelity National Information Services Inc. 1.450% 6/5/17 445 445 Fidelity National Information Services Inc. 2.000% 4/15/18 110 110 Fidelity National Information Services Inc. 2.850% 10/15/18 1,175 1,191 Fidelity National Information Services Inc. 3.625% 10/15/20 1,500 1,555 Fidelity National Information Services Inc. 2.250% 8/15/21 350 343 Fiserv Inc. 2.700% 6/1/20 175 177 Hewlett Packard Enterprise Co. 2.450% 10/5/17 960 966 Hewlett Packard Enterprise Co. 2.850% 10/5/18 1,125 1,139 Hewlett Packard Enterprise Co. 3.600% 10/15/20 1,480 1,521 Intel Corp. 1.350% 12/15/17 792 793 8 Intel Corp. 3.250% 12/1/19 400 310 Intel Corp. 2.450% 7/29/20 475 482 International Business Machines Corp. 5.700% 9/14/17 691 705 International Business Machines Corp. 2.500% 1/27/22 700 704 KLA-Tencor Corp. 2.375% 11/1/17 335 336 Lam Research Corp. 2.750% 3/15/20 580 587 Microsoft Corp. 2.400% 2/6/22 2,325 2,339 Microsoft Corp. 2.875% 2/6/24 2,090 2,096 Oracle Corp. 2.375% 1/15/19 925 937 Oracle Corp. 5.000% 7/8/19 400 429 Pitney Bowes Inc. 5.750% 9/15/17 20 20 Pitney Bowes Inc. 5.600% 3/15/18 120 124 Pitney Bowes Inc. 3.375% 10/1/21 315 309 Seagate HDD Cayman 3.750% 11/15/18 340 348 6 Seagate HDD Cayman 4.250% 3/1/22 395 391 Seagate HDD Cayman 4.750% 6/1/23 415 415 Tech Data Corp. 3.700% 2/15/22 680 682 Total System Services Inc. 2.375% 6/1/18 880 884 Tyco Electronics Group SA 6.550% 10/1/17 205 210 Tyco Electronics Group SA 2.375% 12/17/18 350 353 Tyco Electronics Group SA 2.350% 8/1/19 455 458 Tyco Electronics Group SA 4.875% 1/15/21 45 48 Tyco Electronics Group SA 3.500% 2/3/22 80 82 Xerox Corp. 6.350% 5/15/18 180 188 Xerox Corp. 2.800% 5/15/20 50 50 Xerox Corp. 2.750% 9/1/20 170 169 Xerox Corp. 4.500% 5/15/21 805 840 Xilinx Inc. 2.125% 3/15/19 490 491 Transportation (1.7%) 3,6 AA Aircraft Financing 2013-1 LLC 6.500% 11/1/17 395 395 6 Air Canada 7.750% 4/15/21 1,150 1,295 3,6 American Airlines 2013-2 Class A Pass Through Trust 3.596% 11/1/19 459 455 Burlington Northern Santa Fe LLC 3.450% 9/15/21 200 209 Burlington Northern Santa Fe LLC 3.000% 3/15/23 225 228 Burlington Northern Santa Fe LLC 3.850% 9/1/23 1,185 1,254 Burlington Northern Santa Fe LLC 3.750% 4/1/24 100 105 Canadian National Railway Co. 5.850% 11/15/17 370 380 3 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 7/2/19 11 11 3 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 4 4 3 Continental Airlines 1999-1 Class B Pass Through Trust 6.795% 2/2/20 4 4 3 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 94 103 3 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 10/1/22 809 888 3 Continental Airlines 2012-2 Class B Pass Through Trust 5.500% 4/29/22 54 57 Continental Airlines 2012-3 Class C Pass Thru Certificates 6.125% 4/29/18 1,480 1,530 3,12 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718% 7/2/24 506 569 3 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 955 1,099 3 Delta Air Lines 2007-1 Class B Pass Through Trust 8.021% 8/10/22 216 246 3 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 6/17/21 508 559 3 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 254 267 3 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 11/23/20 89 93 3 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 55 58 Delta Air Lines Inc. 2.875% 3/13/20 1,735 1,748 Delta Air Lines Inc. 3.625% 3/15/22 2,150 2,188 6 ERAC USA Finance LLC 6.375% 10/15/17 795 814 6 ERAC USA Finance LLC 2.800% 11/1/18 430 435 6 ERAC USA Finance LLC 2.350% 10/15/19 285 285 6 ERAC USA Finance LLC 2.700% 11/1/23 815 784 3,6 Heathrow Funding Ltd. 4.875% 7/15/23 200 214 6 HPHT Finance 15 Ltd. 2.250% 3/17/18 695 695 JB Hunt Transport Services Inc. 2.400% 3/15/19 120 121 Kansas City Southern 2.350% 5/15/20 1,255 1,242 Kansas City Southern 4.950% 8/15/45 440 445 3 Northwest Airlines 2007-1 Class B Pass Through Trust 8.028% 11/1/17 511 529 8 Qantas Airways Ltd. 7.500% 6/11/21 1,250 1,085 Ryder System Inc. 2.500% 3/1/18 190 191 Ryder System Inc. 2.250% 9/1/21 350 343 3 Southwest Airlines Co. 2007-1 Pass Through Trust 6.650% 8/1/22 306 335 3 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 115 126 3 Spirit Airlines 2015-1 Pass Through Trust B 4.450% 10/1/25 323 330 3 UAL 2007-1 Pass Through Trust 6.636% 7/2/22 458 494 Union Pacific Corp. 5.750% 11/15/17 225 231 Union Pacific Corp. 5.700% 8/15/18 710 749 Union Pacific Corp. 2.250% 2/15/19 385 389 Union Pacific Corp. 1.800% 2/1/20 200 199 Union Pacific Corp. 2.250% 6/19/20 575 579 United Continental Holdings Inc. 6.375% 6/1/18 140 146 3 US Airways 2001-1C Pass Through Trust 7.346% 9/20/23 165 181 6 WestJet Airlines Ltd. 3.500% 6/16/21 470 471 Utilities (3.0%) Electric (2.8%) Arizona Public Service Co. 8.750% 3/1/19 691 779 8 AusNet Services Holdings Pty Ltd. 4.400% 8/16/27 100 77 Baltimore Gas & Electric Co. 3.500% 11/15/21 150 156 Baltimore Gas & Electric Co. 2.800% 8/15/22 100 100 Berkshire Hathaway Energy Co. 5.750% 4/1/18 910 946 Berkshire Hathaway Energy Co. 2.000% 11/15/18 890 893 Berkshire Hathaway Energy Co. 2.400% 2/1/20 400 403 6 Cleco Corporate Holdings LLC 3.743% 5/1/26 667 659 CMS Energy Corp. 6.250% 2/1/20 225 248 Commonwealth Edison Co. 6.150% 9/15/17 705 719 Commonwealth Edison Co. 5.800% 3/15/18 880 915 Commonwealth Edison Co. 2.150% 1/15/19 160 161 Commonwealth Edison Co. 4.000% 8/1/20 675 711 Commonwealth Edison Co. 3.400% 9/1/21 200 207 Connecticut Light & Power Co. 5.500% 2/1/19 250 266 Dominion Resources Inc. 1.875% 1/15/19 785 784 Dominion Resources Inc. 5.200% 8/15/19 100 107 Dynegy Inc. 6.750% 11/1/19 35 36 Dynegy Inc. 7.375% 11/1/22 330 327 6 EDP Finance BV 4.900% 10/1/19 868 910 6 EDP Finance BV 4.125% 1/15/20 1,405 1,438 6 EDP Finance BV 5.250% 1/14/21 310 331 11 EDP Finance BV 8.625% 1/4/24 100 167 Emera US Finance LP 2.150% 6/15/19 465 465 Emera US Finance LP 2.700% 6/15/21 810 805 Emera US Finance LP 3.550% 6/15/26 95 93 Emera US Finance LP 4.750% 6/15/46 160 161 Exelon Corp. 1.550% 6/9/17 600 600 Exelon Corp. 2.850% 6/15/20 510 517 Exelon Corp. 2.450% 4/15/21 215 213 Exelon Corp. 2.500% 6/1/22 501 506 Exelon Corp. 3.950% 6/15/25 240 247 Exelon Generation Co. LLC 2.950% 1/15/20 320 324 FirstEnergy Corp. 2.750% 3/15/18 755 758 FirstEnergy Corp. 4.250% 3/15/23 188 194 6 FirstEnergy Transmission LLC 4.350% 1/15/25 1,249 1,299 6 Fortis Inc. 2.100% 10/4/21 535 519 6 Fortis Inc. 3.055% 10/4/26 350 329 Georgia Power Co. 5.400% 6/1/18 185 192 Georgia Power Co. 2.400% 4/1/21 1,245 1,242 Great Plains Energy Inc. 2.500% 3/9/20 470 473 Great Plains Energy Inc. 3.150% 4/1/22 820 826 LG&E & KU Energy LLC 3.750% 11/15/20 325 337 MidAmerican Energy Co. 5.300% 3/15/18 893 925 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 150 170 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 715 716 Nevada Power Co. 6.500% 5/15/18 771 813 Nevada Power Co. 6.500% 8/1/18 225 239 Oncor Electric Delivery Co. LLC 5.000% 9/30/17 610 620 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 190 203 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 350 421 Pacific Gas & Electric Co. 5.625% 11/30/17 1,220 1,252 Pacific Gas & Electric Co. 8.250% 10/15/18 770 843 Pacific Gas & Electric Co. 3.500% 10/1/20 1,315 1,366 Pacific Gas & Electric Co. 4.250% 5/15/21 360 383 Pacific Gas & Electric Co. 3.250% 9/15/21 560 573 Pacific Gas & Electric Co. 4.450% 4/15/42 40 42 Pacific Gas & Electric Co. 4.000% 12/1/46 40 39 PacifiCorp 5.650% 7/15/18 490 515 PacifiCorp 5.500% 1/15/19 114 121 PacifiCorp 3.850% 6/15/21 100 106 PPL Capital Funding Inc. 4.200% 6/15/22 50 53 PPL Capital Funding Inc. 3.500% 12/1/22 225 230 PPL Capital Funding Inc. 3.100% 5/15/26 960 922 Puget Energy Inc. 5.625% 7/15/22 645 714 SCANA Corp. 4.750% 5/15/21 185 193 South Carolina Electric & Gas Co. 5.250% 11/1/18 130 137 South Carolina Electric & Gas Co. 6.500% 11/1/18 294 315 Southern Co. 1.550% 7/1/18 1,000 996 Southern Co. 1.850% 7/1/19 1,180 1,173 Southern Co. 2.150% 9/1/19 350 350 Southern Co. 2.750% 6/15/20 1,120 1,129 Southern Co. 2.350% 7/1/21 1,645 1,611 3 Southern Co. 5.500% 3/15/57 325 333 Southern Power Co. 1.950% 12/15/19 990 983 10 Southern Power Co. 1.000% 6/20/22 165 175 Southwestern Electric Power Co. 5.875% 3/1/18 245 254 Southwestern Electric Power Co. 6.450% 1/15/19 1,215 1,307 8 United Energy Distribution Pty Ltd. 3.500% 9/12/23 740 552 Virginia Electric & Power Co. 2.950% 1/15/22 350 356 Natural Gas (0.2%) 6 Engie SA 2.875% 10/10/22 175 173 Sempra Energy 2.300% 4/1/17 945 945 Sempra Energy 6.150% 6/15/18 580 611 Sempra Energy 2.400% 3/15/20 235 237 Sempra Energy 2.850% 11/15/20 230 232 Southern Co. Gas Capital Corp. 2.450% 10/1/23 155 149 Total Corporate Bonds (Cost $777,333) Sovereign Bonds (5.7%) Arab Republic of Egypt 6.125% 1/31/22 260 270 Argentine Republic 7.000% 4/17/17 240 240 Argentine Republic 8.750% 6/2/17 190 192 Argentine Republic 5.625% 1/26/22 450 460 Argentine Republic 6.875% 1/26/27 150 152 6 Avi Funding Co. Ltd. 2.850% 9/16/20 275 275 6 Banco de Costa Rica 5.250% 8/12/18 200 204 6 Banco del Estado de Chile 2.000% 11/9/17 200 200 6 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 100 100 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 950 950 Banco Nacional de Desenvolvimento Economico e Social 6.369% 6/16/18 170 177 6 Bank Nederlandse Gemeenten NV 1.125% 5/25/18 730 727 6 Bank Nederlandse Gemeenten NV 2.500% 1/23/23 50 50 10 Banque Centrale de Tunisie SA 5.625% 2/17/24 260 277 6 Banque Ouest Africaine de Developpement 5.500% 5/6/21 200 209 6 Bermuda 5.603% 7/20/20 455 501 6 Bermuda 4.138% 1/3/23 200 205 6 Bermuda 4.854% 2/6/24 200 210 6 BOC Aviation Ltd. 2.375% 9/15/21 350 338 6 Caisse d'Amortissement de la Dette Sociale 1.375% 1/29/18 125 125 6 Caixa Economica Federal 2.375% 11/6/17 125 125 Caixa Economica Federal 4.250% 5/13/19 200 203 6 CDP Financial Inc. 4.400% 11/25/19 500 531 6 CDP Financial Inc. 3.150% 7/24/24 670 682 CNOOC Nexen Finance 2014 ULC 1.625% 4/30/17 825 825 6 CNPC General Capital Ltd. 2.750% 4/19/17 125 125 6 CNPC General Capital Ltd. 2.750% 5/14/19 235 237 Corp. Andina de Fomento 1.500% 8/8/17 210 210 Corp. Andina de Fomento 2.125% 9/27/21 755 738 Corp. Andina de Fomento 4.375% 6/15/22 750 800 6 Corp. Financiera de Desarrollo SA 4.750% 2/8/22 150 159 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 780 816 6 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 400 419 6 CPPIB Capital Inc. 1.250% 9/20/19 1,400 1,384 6,13 Dexia Credit Local SA 1.875% 9/15/21 235 227 Ecopetrol SA 5.875% 9/18/23 220 239 6 Electricite de France SA 2.150% 1/22/19 810 811 8 Emirates NBD PJSC 5.750% 5/8/19 300 239 Export-Import Bank of Korea 2.875% 9/17/18 300 304 Export-Import Bank of Korea 1.500% 10/21/19 1,345 1,327 Export-Import Bank of Korea 5.125% 6/29/20 500 542 Federative Republic of Brazil 6.000% 4/7/26 719 780 6 Fondo MIVIVIENDA SA 3.375% 4/2/19 500 509 Fondo MIVIVIENDA SA 3.375% 4/2/19 150 153 10 French Republic 0.000% 5/25/22 1,250 1,325 6 ICBCIL Finance Co. Ltd. 2.375% 5/19/19 200 199 Industrial & Commercial Bank of China Ltd. 2.351% 11/13/17 355 355 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 400 408 International Bank for Reconstruction & Development 1.375% 5/24/21 1,100 1,075 14 Japan 0.000% 5/12/17 690,000 6,202 15 Japan Bank for International Cooperation 1.750% 7/31/18 700 700 15 Japan Finance Organization for Municipalities 4.000% 1/13/21 250 263 KazMunayGas National Co. JSC 9.125% 7/2/18 1,075 1,158 Kingdom of Saudi Arabia 2.375% 10/26/21 1,600 1,572 Kingdom of Saudi Arabia 3.250% 10/26/26 620 603 6 Kommunalbanken AS 1.125% 5/23/18 700 698 Korea Development Bank 3.875% 5/4/17 675 676 Korea Development Bank 2.250% 8/7/17 555 556 Korea Development Bank 3.500% 8/22/17 575 578 Korea Development Bank 1.500% 1/22/18 600 599 6 Korea Expressway Corp. 1.625% 4/28/17 200 200 Korea Expressway Corp. 1.625% 4/28/17 200 200 Korea Expressway Corp. 1.875% 10/22/17 515 515 Korea Gas Corp. 2.875% 7/29/18 200 202 Korea National Oil Corp. 2.750% 1/23/19 350 353 6 Korea Resources Corp. 2.125% 5/2/18 125 125 6 Korea Western Power Co. Ltd. 2.875% 10/10/18 200 202 Majapahit Holding BV 8.000% 8/7/19 400 449 16 Mexican Bonos 5.750% 3/5/26 25,500 1,250 National Savings Bank 8.875% 9/18/18 200 213 6 Nederlandse Waterschapsbank NV 1.250% 9/9/19 475 469 6 NongHyup Bank 1.875% 9/12/21 235 225 North American Development Bank 2.300% 10/10/18 150 151 6 OCP SA 5.625% 4/25/24 200 213 6 Ontario Teachers' Cadillac Fairview Properties Trust 3.125% 3/20/22 632 639 6 Ontario Teachers' Cadillac Fairview Properties Trust 3.875% 3/20/27 200 203 6 Ooredoo International Finance Ltd. 3.250% 2/21/23 125 124 Ooredoo International Finance Ltd. 5.000% 10/19/25 200 216 3 Oriental Republic of Uruguay 5.100% 6/18/50 230 222 6 Perusahaan Penerbit SBSN Indonesia II 4.000% 11/21/18 200 206 Petrobras Global Finance BV 8.750% 5/23/26 175 203 Petrobras Global Finance BV 7.375% 1/17/27 735 781 Petroleos Mexicanos 5.750% 3/1/18 274 283 Petroleos Mexicanos 5.500% 2/4/19 1,174 1,232 Petroleos Mexicanos 8.000% 5/3/19 30 33 Petroleos Mexicanos 5.500% 1/21/21 1,674 1,773 Petroleos Mexicanos 5.375% 3/13/22 65 68 6 Petroleos Mexicanos 5.375% 3/13/22 140 147 Petroleos Mexicanos 4.625% 9/21/23 1 1 Province of British Columbia 1.200% 4/25/17 225 225 Province of Manitoba 1.300% 4/3/17 775 775 Province of New Brunswick 2.750% 6/15/18 10 10 Province of Ontario 1.200% 2/14/18 300 299 Province of Ontario 3.000% 7/16/18 275 279 Province of Ontario 1.625% 1/18/19 1,480 1,476 Province of Ontario 1.250% 6/17/19 595 588 Province of Ontario 1.875% 5/21/20 230 229 Province of Ontario 2.500% 4/27/26 135 131 Province of Quebec 3.500% 7/29/20 250 260 Province of Quebec 2.750% 8/25/21 715 726 Province of Quebec 2.375% 1/31/22 835 834 Province of Quebec 2.625% 2/13/23 150 150 3,6 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 75 79 3 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 277 291 Republic of Colombia 4.375% 7/12/21 200 211 Republic of Croatia 6.250% 4/27/17 1,755 1,758 Republic of Hungary 4.000% 3/25/19 800 830 Republic of Hungary 6.250% 1/29/20 1,015 1,113 Republic of Hungary 6.375% 3/29/21 300 338 Republic of Indonesia 6.875% 1/17/18 280 291 Republic of Indonesia 5.875% 3/13/20 520 568 Republic of Indonesia 4.875% 5/5/21 1,230 1,316 10 Republic of Indonesia 2.875% 7/8/21 615 700 10 Republic of Indonesia 2.625% 6/14/23 380 424 10 Republic of Indonesia 3.375% 7/30/25 430 489 Republic of Kazakhstan 3.875% 10/14/24 200 202 Republic of Kazakhstan 4.875% 10/14/44 200 197 Republic of Lithuania 7.375% 2/11/20 1,160 1,319 6 Republic of Lithuania 7.375% 2/11/20 1,345 1,532 6 Republic of Lithuania 6.125% 3/9/21 195 220 Republic of Lithuania 6.125% 3/9/21 1,005 1,134 Republic of Namibia 5.500% 11/3/21 100 106 Republic of Namibia 5.250% 10/29/25 200 201 Republic of Panama 9.375% 4/1/29 55 81 Republic of Poland 6.375% 7/15/19 1,440 1,580 Republic of Poland 5.125% 4/21/21 580 635 Republic of Poland 5.000% 3/23/22 1,020 1,121 Republic of Romania 6.750% 2/7/22 300 347 Republic of Romania 4.375% 8/22/23 300 316 10 Republic of Romania 2.750% 10/29/25 365 411 Republic of Serbia 5.250% 11/21/17 400 408 6 Republic of Serbia 5.250% 11/21/17 530 541 Republic of Slovenia 5.500% 10/26/22 280 314 6 Republic of Slovenia 5.250% 2/18/24 300 336 Republic of South Africa 5.875% 9/16/25 200 215 Republic of Turkey 7.500% 7/14/17 2,185 2,221 Republic of Turkey 6.750% 4/3/18 1,155 1,200 Republic of Turkey 7.000% 3/11/19 965 1,031 Republic of Turkey 5.625% 3/30/21 275 287 SABIC Capital II BV 2.625% 10/3/18 400 403 Sinopec Group Overseas Development 2013 Ltd. 2.500% 10/17/18 235 236 6 Sinopec Group Overseas Development 2013 Ltd. 4.375% 10/17/23 600 635 State Bank of India 4.125% 8/1/17 800 805 State of Israel 4.000% 6/30/22 400 426 State of Israel 2.875% 3/16/26 215 211 State of Kuwait 2.750% 3/20/22 1,148 1,150 Statoil ASA 3.125% 8/17/17 175 176 Statoil ASA 1.200% 1/17/18 1,225 1,220 Statoil ASA 2.250% 11/8/19 500 503 Sultanate of Oman 5.375% 3/8/27 200 209 Svensk Exportkredit AB 1.750% 5/30/17 100 100 Svensk Exportkredit AB 1.125% 4/5/18 250 249 6 Temasek Financial I Ltd. 4.300% 10/25/19 250 264 United Mexican States 3.625% 3/15/22 1,685 1,734 United Mexican States 4.000% 10/2/23 115 119 16 United Mexican States 7.500% 6/3/27 4,500 248 Vnesheconombank Via VEB Finance plc 5.450% 11/22/17 100 102 YPF SA 8.875% 12/19/18 60 65 Total Sovereign Bonds (Cost $84,869) Taxable Municipal Bonds (0.2%) California Department of Water Resources Water System Revenue (Central Valley Project) 1.871% 12/1/19 5 5 California Department of Water Resources Water System Revenue (Central Valley Project) 1.871% 12/1/19 195 196 California GO 5.950% 3/1/18 650 676 California GO 6.200% 10/1/19 350 388 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 150 151 George Washington University District of Columbia GO 3.485% 9/15/22 200 207 Harris County TX Toll Road Revenue 1.361% 8/15/17 250 250 Illinois GO 5.665% 3/1/18 110 113 JobsOhio Beverage System Statewide Liquor Profits Revenue 2.217% 1/1/19 150 152 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-EGSL 3.220% 2/1/21 426 432 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-ELL 3.450% 2/1/22 315 321 5 Mississippi GO (Nissan North America, Inc. Project) 1.484% 11/1/17 300 300 University of California Revenue 2.054% 5/15/18 100 101 University of California Revenue 1.745% 5/15/19 250 251 Total Taxable Municipal Bonds (Cost $3,495) Shares Convertible Preferred Stocks (0.0%) 9 Lehman Brothers Holdings Inc. Pfd. (Cost $695) 7.250% 700 — Temporary Cash Investments (8.8%) Money Market Fund (6.3%) 17 Vanguard Market Liquidity Fund 0.965% 945,305 Face Amount ($000) Certificates of Deposit (1.5%) Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.520% 8/9/17 2,895 2,897 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.570% 10/27/17 3,435 3,437 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.700% 1/26/18 2,200 2,203 Royal Bank of Canada (New York Branch) 1.360% 10/5/17 2,865 2,865 Royal Bank of Canada (New York Branch) 1.290% 10/27/17 4,600 4,596 Svenska HandelsBanken AB (New York Branch) 1.280% 5/12/17 2,175 2,176 Toronto Dominion Bank (New York Branch) 1.350% 8/11/17 1,870 1,870 Wells Fargo Bank NA 1.320% 10/27/17 3,390 3,388 Commercial Paper (1.0%) 6,18 Commonwealth Bank of Australia 1.399% 9/1/17 1,640 1,631 6,18 Danske Corp. 1.502% 8/28/17 1,055 1,049 6,18 Danske Corp. 1.471% 10/16/17 1,160 1,151 6,18 Electricite de France 1.543% 8/9/17 450 448 6,18 Electricite de France 1.543% 8/10/17 115 114 6,18 Electricite de France 1.906% 1/5/18 860 847 6,18 Electricite de France 1.832% 1/10/18 600 592 6,18 Engie SA 1.490% 10/2/17 320 317 6,18 Engie SA 1.490%–1.543% 10/6/17 865 858 6,18 Engie SA 1.543% 10/10/17 505 501 6,18 Engie SA 1.520% 10/12/17 675 669 6,18 Engie SA 1.520% 10/13/17 290 287 6,18 Engie SA 1.520% 10/16/17 1,580 1,566 6,18 Engie SA 1.520% 10/18/17 780 773 6,18 Engie SA 1.543% 10/19/17 1,045 1,035 6,18 Engie SA 1.543% 10/20/17 1,395 1,382 6,18 Engie SA 1.544% 11/9/17 490 485 6,18 Engie SA 1.565% 11/10/17 485 480 6,18 Engie SA 1.565% 11/15/17 455 450 Total Temporary Cash Investments (Cost $132,609) Expiration Date Contracts Options Purchased (0.0%) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $122.00 (Cost $14) 4/21/17 91 3 Total Investments (101.6%) (Cost $1,525,051) Liability for Options Written (0.0%) Written Options on Futures (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 4/21/17 10 (2) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 5/26/17 208 (45) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.50 5/26/17 26 (8) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $122.50 4/21/17 10 — Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $121.50 5/26/17 91 (10) Total Options on Futures Written (Premiums Received $115) Notional Amount Counterparty ($000) Written Swaptions (0.0%) Call Swaptions on CDX.NA.IG.28.V1 5-Year Index, Strike: 67.5% GSCM 5/17/17 3,220 (5) Call Swaptions on CDX.NA.IG.28.V1 5-Year Index, Strike: 62.5% GSCM 5/17/17 1,610 (1) Put Swaptions on CDX.NA.IG.28.V1 5-Year Index, Strike: 72.5% GSCM 5/17/17 3,220 (3) Total Swaptions Written (Premiums Received $10) Total Liabilities on Options Written (0.0%) (Premiums Received $124) Other Asset and Liabilities-Net (-1.6%) Net Assets (100%) 1 Securities with a value of $811,000 have been segregated as initial margin for open cleared swap contracts. 2 Securities with a value of $1,950,000 have been segregated as initial margin for open futures contracts. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Adjustable-rate security. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, the aggregate value of these securities was $223,078,000, representing 14.8% of net assets. 7 Security made only partial principal and/or interest payments during the period ended March 31, 2017. 8 Face amount denominated in Australian dollars. 9 Non-income-producing securitysecurity in default. 10 Face amount denominated in euro. 11 Face amount denominated in British pounds. 12 Scheduled principal and interest payments are guaranteed by Municipal Bond Insurance Association. 13 Guaranteed by multiple countries. 14 Face amount denominated in Japanese yen. 15 Guaranteed by the Government of Japan. 16 Face amount denominated in Mexican peso. 17 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 18 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At March 31, 2017, the aggregate value of these securities was $14,635,000, representing 1.0% of net assets. GO—General Obligation Bond. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Vanguard Short-Term Investment-Grade Portfolio B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 263,809 — Asset-Backed/Commercial Mortgage-Backed Securities — 261,904 120 Corporate Bonds — 778,365 — Sovereign Bonds — 85,312 — Taxable Municipal Bonds — 3,543 — Convertible Preferred Stocks — — — Temporary Cash Investments 94,549 38,067 — Options Purchased 3 — — Liability for Options Written (65) (9) — Futures Contracts—Assets 1 190 — — Futures Contracts—Liabilities 1 (264) — — Forward Currency Contracts—Assets — 361 — Forward Currency Contracts—Liabilities — (391) — Swap Contracts—Assets 3 1 369 — Swap Contracts—Liabilities (13) 1 (395) — Total 94,403 1,430,935 120 1 Represents variation margin on the last day of the reporting period. D. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is Vanguard Short-Term Investment-Grade Portfolio the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 5-Year U.S. Treasury Note June 2017 969 114,077 333 Ultra 10-Year U.S. Treasury Note June 2017 (368) (49,272) (298) 2-Year U.S. Treasury Note June 2017 212 45,888 28 AUD 90-Day Bank Bill June 2017 (56) (42,597) (4) 10-Year U.S. Treasury Note June 2017 (328) (40,857) 13 AUD 3-Year Treasury Bond June 2017 (111) (9,477) (49) Euro-Bund June 2017 (47) (8,094) (27) Ultra Long U.S. Treasury Bond June 2017 (43) (6,907) (53) Euro-Bobl June 2017 (38) (5,343) 6 Long Gilt June 2017 (18) (2,877) (29) 30-Year U.S. Treasury Bond June 2017 (9) (1,358) (33) Euro-Buxl June 2017 (4) (719) (6) AUD 10-Year Treasury Bond June 2017 (5) (491) (7) (126) Unrealized appreciation (depreciation) on open futures contracts, except for AUD 90-Day Bank Bill, AUD 3-Year Treasury Bond, and AUD 10-Year Treasury Bond futures contracts, is required to be treated as realized gain (loss) for tax purposes. E. Forward Currency Contracts: The portfolio enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The portfolio's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The portfolio mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the portfolio cannot be repledged, resold, or rehypothecated. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate the forward currency contracts, determine the net amount owed by either party in Vanguard Short-Term Investment-Grade Portfolio accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2017, the portfolio had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as ordinary income for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Goldman Sachs Bank AG 4/13/17 EUR 700 USD 745 2 Goldman Sachs Bank AG 4/13/17 EUR 440 USD 479 (10) Citibank, N.A. 4/13/17 EUR 275 USD 294 — JPMorgan Chase Bank N.A. 4/12/17 MXN 741 USD 38 2 Citibank, N.A. 4/13/17 USD 23,028 AUD 30,396 (190) Credit Suisse International 4/13/17 USD 13,975 EUR 13,069 25 JPMorgan Chase Bank N.A. 5/12/17 USD 6,526 JPY 690,000 319 Barclays Capital 4/13/17 USD 4,029 GBP 3,294 (100) Goldman Sachs Bank AG 4/12/17 USD 1,429 MXN 28,155 (72) JPMorgan Chase Bank N.A. 4/13/17 USD 1,191 AUD 1,555 3 JPMorgan Chase Bank N.A. 4/13/17 USD 898 EUR 850 (9) Morgan Stanley Capital Services LLC 4/13/17 USD 573 AUD 750 — Barclays Capital 4/13/17 USD 538 EUR 500 4 JPMorgan Chase Bank N.A. 4/13/17 USD 531 AUD 700 (3) Goldman Sachs Bank AG 4/13/17 USD 466 GBP 375 (4) Citibank, N.A. 4/13/17 USD 432 EUR 400 5 BNP Paribas 4/13/17 USD 214 AUD 280 1 Citibank, N.A. 4/13/17 USD 213 EUR 200 — Goldman Sachs Bank AG 4/13/17 USD 212 EUR 200 (1) Barclays Capital 4/13/17 USD 106 EUR 100 (1) Bank of America N.A. 4/13/17 USD 96 EUR 90 — Barclays Capital 4/13/17 USD 77 AUD 100 — Barclays Capital 4/13/17 USD 62 AUD 81 (1) Vanguard Short-Term Investment-Grade Portfolio Bank of America N.A. 4/13/17 USD 54 EUR 50 — Goldman Sachs Bank AG 4/13/17 USD 41 AUD 54 — (30) AUD—Australian dollar. EUR—Euro. GBP—British pound. JPY—Japanese yen. MXN—Mexican peso. USD—U.S. dollar. F. Swap Contracts: The portfolio invests in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The portfolio may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The portfolio enters into interest rate swap transactions to adjust the portfolio's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The portfolio invests in cross-currency swaps to hedge the currency risk associated with investing in foreign securities. Under the terms of the swaps, the parties exchange a series of payments calculated on the basis of a fixed rate applied to a notional amount, on specified dates and in a specified currency. Additionally, currency amounts are exchanged by the counterparties at the initiation of the contract, with an agreement to reverse the exchange of the currency amounts upon termination of the contract. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as an asset (liability) and as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled Vanguard Short-Term Investment-Grade Portfolio swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The portfolio mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the portfolio cannot be repledged, resold or rehypothecated. In the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The portfolio enters into centrally cleared interest rate and credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the portfolio's performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the portfolio trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. At March 31, 2017, the portfolio had the following open swap contracts: Centrally Cleared Credit Default Swaps Periodic Premium Unrealized Notional Received Appreciation Termination Amount (Paid) (Depreciation) Reference Entity Date Clearinghouse (000) (%) ($000) Credit Protection Purchased CDX-NA-IG-28-V1 6/20/22 ICE USD 1,560 (1.000) — iTraxx Europe Crossover Index- S27-V1 6/20/22 ICE EUR 1,200 (5.000) (4) iTraxx Europe Senior Financials-S27-V1 6/20/22 ICE EUR 11,650 (1.000) (26) iTraxx Europe-S27-V1 6/20/22 ICE EUR 4,300 (1.000) (8) (38) EUR—Euro. ICE—Intercontinental Exchange. Vanguard Short-Term Investment-Grade Portfolio USD—U.S. dollar. Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Credit Protection Sold/Moody's Rating Berkshire Hathaway Inc./Aa2 6/20/21 JPMC 245 (1) 1.000 4 Berkshire Hathaway Inc./Aa2 6/20/21 GSI 160 (1) 1.000 2 Berkshire Hathaway Inc./Aa2 12/20/21 GSI 350 (3) 1.000 4 Berkshire Hathaway Inc./Aa2 6/20/22 BARC 835 (15) 1.000 (1) Energy Transfer Partners LP/Baa3 6/20/17 BOANA 370 1 1.000 2 Federation of Malaysia/A3 6/20/22 BARC 290 3 1.000 2 Federation of Malaysia/A3 6/20/22 GSI 220 1 1.000 - General Electric Capital Corp./A1 12/20/19 DBAG 710 (8) 1.000 6 Hartford Financial Services Group Inc./Baa2 3/20/18 GSCM 250 - 1.000 2 Kohls Corp./Baa2 6/20/21 GSI 160 4 1.000 - Kohls Corp./Baa2 6/20/21 GSI 80 2 1.000 - Kohls Corp./Baa2 6/20/21 GSI 80 2 1.000 - Metlife Inc./A3 12/20/20 GSCM 350 - 1.000 6 Metlife Inc./A3 12/20/21 BARC 160 - 1.000 1 People’s Republic of China/Aa3 6/20/22 BARC 1,298 (11) 1.000 (1) Republic of Chile/Aa3 6/20/22 BNPSW 1,085 (14) 1.000 - Republic of Chile/Aa3 6/20/22 BARC 325 (3) 1.000 1 Republic of Chile/Aa3 6/20/22 CITNA 240 (2) 1.000 1 Republic of Indonesia/Baa3 6/20/22 BNPSW 475 7 1.000 - Republic of Philippines/Baa2 6/20/22 BARC 440 (3) 1.000 - Russian Federation/Ba1 6/20/17 GSCM 460 2 1.000 3 Russian Federation/Ba1 6/20/17 GSCM 380 2 1.000 2 Russian Federation/Ba1 6/20/17 GSCM 200 1 1.000 1 Vanguard Short-Term Investment-Grade Portfolio Total 35 Credit Protection Purchased Aetna Inc. 12/20/19 CSFBI 475 8 (1.000) (3) Aetna Inc. 6/20/20 GSCM 470 12 (1.000) (1) Altria Group Inc. 12/20/21 GSI 1,740 49 (1.000) (11) Altria Group Inc. 12/20/21 GSI 350 10 (1.000) (2) Altria Group Inc. 12/20/21 GSI 230 6 (1.000) (1) American International Group Inc. 6/20/20 BOANA 280 3 (1.000) (2) American International Group Inc. 6/20/20 BOANA 280 3 (1.000) (2) American International Group Inc. 12/20/20 GSCM 350 6 (1.000) - American International Group Inc. 12/20/20 GSCM 175 (2) (1.000) (5) Autozone Inc. 12/20/20 GSCM 240 6 (1.000) - Avnet Inc. 12/20/21 GSI 80 - (1.000) (1) Banco Bilbao Vizcaya Argentaria SA 6/20/21 BOANA 585 (4) (1.000) (5) Bank of America Corp. 3/20/20 GSCM 520 5 (1.000) (5) Bank of China Ltd. 12/20/21 BNPSW 300 (1) (1.000) (3) CMBX-NA-AAA-9 9/17/58 GSI 910 (34) (0.500) (15) CMBX-NA-AAA-9 9/17/58 GSI 475 (28) (0.500) (17) CMBX-NA-AAA-9 9/17/58 GSI 475 (17) (0.500) (6) CMBX-NA-AAA-9 9/17/58 CSFBI 475 (17) (0.500) (6) CMBX-NA-AAA-9 9/17/58 DBAG 470 (27) (0.500) (17) CMBX-NA-AAA-9 9/17/58 JPM 470 (24) (0.500) (13) CMBX-NA-AAA-9 9/17/58 MSCS 470 (20) (0.500) (10) CMBX-NA-AAA-9 9/17/58 MSCS 470 (25) (0.500) (15) CMBX-NA-AAA-9 9/17/58 JPM 460 (17) (0.500) (7) CMBX-NA-AAA-9 9/17/58 DBAG 440 (17) (0.500) (7) CMBX-NA-AAA-9 9/17/58 GSI 90 (4) (0.500) (2) Commerzbank AG 6/20/21 BOANA 590 (6) (1.000) (8) CVS Health Corp. 12/20/20 BOANA 240 6 (1.000) - CVS Health Corp. 12/20/20 BOANA 240 6 (1.000) - Vanguard Short-Term Investment-Grade Portfolio CVS Health Corp. 12/20/20 BOANA 120 2 (1.000) (1) CVS Health Corp. 12/20/20 BOANA 120 3 (1.000) - CVS Health Corp. 12/20/21 JPMC 700 19 (1.000) (1) CVS Health Corp. 12/20/21 BARC 465 14 (1.000) 1 CVS Health Corp. 12/20/21 BARC 160 5 (1.000) - EI du Pont de Nemours & Co. 12/20/20 JPMC 625 11 (1.000) (5) Engie SA 12/20/21 BNPSW 400 1 7 (1.000) (1) Federal Express Corp. 12/20/18 GSCM 520 3 (1.000) (6) Federation of Malaysia 6/20/22 BARC 500 (5) (1.000) (3) Federative Republic of Brazil 6/20/22 DBAG 815 (51) (1.000) (4) Federative Republic of Brazil 6/20/22 BARC 645 (39) (1.000) (2) Federative Republic of Brazil 6/20/22 JPMC 500 (32) (1.000) (3) Federative Republic of Brazil 6/20/22 BOANA 500 (31) (1.000) (2) Federative Republic of Brazil 6/20/22 BOANA 442 (27) (1.000) (2) Federative Republic of Brazil 6/20/22 BNPSW 350 (23) (1.000) (3) Federative Republic of Brazil 12/20/25 BOANA 578 (144) (1.000) (68) Federative Republic of Brazil 12/20/25 GSCM 275 (64) (1.000) (28) Lincoln National Corp. 6/20/21 BARC 80 (2) (1.000) (3) Lincoln National Corp. 6/20/21 BARC 80 2 (1.000) 1 Lincoln National Corp. 12/20/21 BARC 160 - (1.000) (2) McKesson Corp. 3/20/19 JPMC 430 6 (1.000) (2) McKesson Corp. 3/20/19 JPMC 430 6 (1.000) (2) People’s Republic of China 6/20/22 GSI 700 4 (1.000) (2) PPG Industries Inc. 3/20/18 GSCM 240 1 (1.000) (1) Qantas Airways Ltd. 12/20/21 DBAG 160 (4) (1.000) (4) Raytheon Co. 12/20/21 GSI 585 20 (1.000) (3) Raytheon Co. 12/20/21 GSI 580 20 (1.000) (2) Republic of Colombia 6/20/22 BARC 500 (11) (1.000) (3) Republic of Colombia 6/20/22 GSI 416 (8) (1.000) (1) Republic of Colombia 6/20/22 BARC 280 (6) (1.000) (2) Republic of Indonesia 6/20/22 BARC 500 (10) (1.000) (4) Vanguard Short-Term Investment-Grade Portfolio Republic of Korea 9/20/18 JPMC 200 1 (1.000) (2) Republic of Korea 6/20/22 GSI 500 14 (1.000) 2 Republic of Korea 6/20/22 BNPSW 490 13 (1.000) 1 Republic of Korea 6/20/22 GSI 60 2 (1.000) - Republic of South Africa 12/20/20 JPMC 550 (32) (1.000) (23) Republic of South Africa 6/20/22 BOANA 900 (41) (1.000) 8 Republic of Turkey 3/20/19 BNPSW 485 - (1.000) (1) Republic of Turkey 3/20/19 BNPSW 480 - (1.000) (1) Republic of Turkey 12/20/19 GSCM 825 (12) (1.000) (6) Republic of Turkey 12/20/19 GSCM 815 (11) (1.000) (6) Republic of Turkey 6/20/22 BNPSW 1,000 (64) (1.000) (2) Royal Bank of Scotland plc 12/20/20 BNPSW 430 3 (1.000) (2) Societe General SA 12/20/21 JPMC 235 1 (1.000) (1) Standard Chartered Bank 12/20/21 JPMC 395 (1) (1.000) (6) United Mexican States 12/20/18 DBAG 100 - (1.000) (1) United Mexican States 6/20/22 JPMC 1,000 (21) (1.000) (7) UnitedHealth Group Inc. 12/20/19 CSFBI 475 8 (1.000) (3) UnitedHealth Group Inc. 6/20/20 CSFBI 470 11 (1.000) (2) Wells Fargo & Co. 9/20/20 BOANA 620 9 (1.000) (6) Total (380) (345) The notional amount represents the maximum potential amount the portfolio could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. 1 Notional amount denominated in euro. BARCBarclays Bank plc. BNPSWBNP Paribas. BOANABank of America, N.A. CITNA—Citibank N.A. CSFBICredit Suisse First Boston International. DBAGDeutsche Bank AG. GSCMGoldman Sachs Bank USA. GSIGoldman Sachs International. JPMJP Morgan Securities. JPMCJP Morgan Chase Bank. MSCSMorgan Stanley Capital Services LLC. Vanguard Short-Term Investment-Grade Portfolio Centrally Cleared Interest Rate Swaps Fixed Interest Floating Rate Interest Unrealized Future Notional Received Rate Appreciation Termination Effective Amount (Paid) Received (Depreciation) Date Date Clearinghouse ($000) (%) (Paid) (%) ($000) 6/21/18 6/21/17 1 CME 6,522 1.000 (0.000) 2 5 6/21/19 6/21/17 1 CME 3,830 (1.250) 0.000 2 (9) 6/21/20 6/21/17 1 CME 2,700 (1.250) 0.000 2 (12) 6/21/21 6/21/17 1 CME 500 1.250 (0.000) 2 3 6/21/22 6/21/17 1 CME 570 1.250 (0.000) 2 5 6/21/24 6/21/17 1 CME 2,254 (1.500) 0.000 2 (26) (34) CME—Chicago Mercantile Exchange. Forward interest rate swap. In a forward interest rate swap, the portfolio and the counterparty agree to make 1 periodic net payments beginning on a specified future effective date. 2 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. Cross-Currency Swaps Notional Amount Notional of Amount of Unrealized Fixed Interest Currency Currency Appreciation Rate Fixed Interest Termination Received Delivered (Depreciation) Received Rate Paid Date Counterparty ($000) (000) ($000) USD 5.453% GBP 5.875% 4/28/17 MSCS 586 GBP 350 148 USD 5.693% GBP 6.125% 5/14/17 BARC 381 GBP 230 93 USD 5.686% GBP 6.125% 5/14/17 BARC 317 GBP 191 78 319 Vanguard Short-Term Investment-Grade Portfolio BARC—Barclays Bank plc. GBP—British pound. MSCS—Morgan Stanley Capital Services LLC. USD—U.S. dollar. At March 31, 2017, counterparties had deposited in segregated accounts securities with a value of $832,000 in connection with open swap contracts and forward currency contracts. G. Options: The portfolio invests in options contracts on futures and swaps to adjust its exposure to the underlying investments. The primary risk associated with purchasing options is that the value of the underlying investments may move in such a way that the option is out-of-the-money (the exercise price of the option exceeds the value of the underlying investment), the position is worthless at expiration, and the portfolio loses the premium paid. The primary risk associated with selling options is that the value of the underlying investments may move in such a way that the option is in-the-money (the exercise price of the option exceeds the value of the underlying investment), the counterparty exercises the option, and the portfolio loses an amount equal to the market value of the option written less the premium received. The portfolio invests in options on futures, which are exchange-traded. Counterparty risk involving exchange-traded options on futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades options on futures on an exchange, monitors the financial strength of its clearing brokers and clearinghouses, and has entered into clearing agreements with its clearing brokers. The portfolio invests in options on swaps (swaptions), which are transacted over-the-counter (OTC) and not on an exchange. A receiver swaption gives the owner the right to receive the total return of a specified asset, reference rate, or index. A payer swaption gives the owner the right to pay the total return of a specified asset, reference rate, or index. Swaptions also include options that allow an existing swap to be terminated or extended by one of the counterparties. Unlike exchange-traded options, which are standardized with respect to the underlying instrument, expiration date, contract size, and strike price, the terms of OTC options generally are established through negotiation with the other party to the option contract. Although this type of arrangement allows the purchaser or writer greater flexibility to tailor an option to its needs, OTC options generally involve greater credit risk than exchange-traded options. Credit risk involves the possibility that a counterparty may default on its obligation to pay net amounts due to the portfolio. The portfolio mitigates its counterparty risk by entering into swaptions with a diverse group of prequalified counterparties and monitoring their financial strength. Options contracts are valued at their quoted daily settlement prices. Swaptions are valued daily based on market quotations received from independent pricing services or recognized dealers. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. H. At March 31, 2017, the cost of investment securities for tax purposes was $1,525,098,000. Net unrealized appreciation of investment securities for tax purposes was $571,000, consisting of unrealized gains of $8,685,000 on securities that had risen in value since their purchase and $8,114,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total Bond Market Index Portfolio Schedule of Investments (unaudited) As of March 31, 2017 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (62.6%) U.S. Government Securities (39.0%) United States Treasury Note/Bond 0.625% 4/30/18 4,507 4,484 United States Treasury Note/Bond 1.000% 5/15/18 3,470 3,465 United States Treasury Note/Bond 9.125% 5/15/18 50 54 United States Treasury Note/Bond 0.875% 5/31/18 4,425 4,413 United States Treasury Note/Bond 2.375% 5/31/18 1,299 1,317 United States Treasury Note/Bond 1.125% 6/15/18 783 783 United States Treasury Note/Bond 0.625% 6/30/18 274 272 United States Treasury Note/Bond 2.375% 6/30/18 4,429 4,496 United States Treasury Note/Bond 0.875% 7/15/18 4,473 4,458 United States Treasury Note/Bond 0.750% 7/31/18 115 114 United States Treasury Note/Bond 2.250% 7/31/18 2,778 2,818 United States Treasury Note/Bond 1.000% 8/15/18 1,755 1,751 United States Treasury Note/Bond 1.500% 8/31/18 13,725 13,787 United States Treasury Note/Bond 1.000% 9/15/18 5,499 5,485 United States Treasury Note/Bond 0.750% 9/30/18 5,725 5,689 United States Treasury Note/Bond 1.375% 9/30/18 14,903 14,945 United States Treasury Note/Bond 0.875% 10/15/18 2,415 2,404 United States Treasury Note/Bond 0.750% 10/31/18 80 79 United States Treasury Note/Bond 1.250% 10/31/18 3,975 3,978 United States Treasury Note/Bond 1.750% 10/31/18 5,575 5,624 United States Treasury Note/Bond 1.250% 11/15/18 2,719 2,721 United States Treasury Note/Bond 1.000% 11/30/18 3,850 3,837 United States Treasury Note/Bond 1.250% 11/30/18 2,655 2,657 United States Treasury Note/Bond 1.375% 11/30/18 3,030 3,039 United States Treasury Note/Bond 1.250% 12/15/18 7,058 7,062 United States Treasury Note/Bond 1.250% 12/31/18 2,095 2,096 United States Treasury Note/Bond 1.375% 12/31/18 9,800 9,824 United States Treasury Note/Bond 1.500% 12/31/18 9,117 9,160 United States Treasury Note/Bond 1.125% 1/15/19 3,461 3,454 United States Treasury Note/Bond 1.125% 1/31/19 1,525 1,522 United States Treasury Note/Bond 1.250% 1/31/19 1,300 1,300 United States Treasury Note/Bond 1.500% 1/31/19 11,025 11,075 United States Treasury Note/Bond 2.750% 2/15/19 2,050 2,107 United States Treasury Note/Bond 8.875% 2/15/19 110 126 United States Treasury Note/Bond 1.125% 2/28/19 7,635 7,617 United States Treasury Note/Bond 1.375% 2/28/19 8,575 8,595 United States Treasury Note/Bond 1.500% 2/28/19 6,500 6,529 United States Treasury Note/Bond 1.000% 3/15/19 10,780 10,724 United States Treasury Note/Bond 1.250% 3/31/19 4,300 4,299 United States Treasury Note/Bond 1.500% 3/31/19 575 578 United States Treasury Note/Bond 1.625% 3/31/19 5,100 5,136 United States Treasury Note/Bond 0.875% 4/15/19 8,975 8,902 United States Treasury Note/Bond 1.250% 4/30/19 66 66 United States Treasury Note/Bond 1.625% 4/30/19 12,543 12,629 United States Treasury Note/Bond 0.875% 5/15/19 16,139 15,998 United States Treasury Note/Bond 3.125% 5/15/19 5,200 5,397 United States Treasury Note/Bond 1.125% 5/31/19 5,650 5,629 United States Treasury Note/Bond 1.500% 5/31/19 5,100 5,121 United States Treasury Note/Bond 0.875% 6/15/19 6,053 5,994 United States Treasury Note/Bond 1.000% 6/30/19 441 438 United States Treasury Note/Bond 1.625% 6/30/19 3,702 3,726 United States Treasury Note/Bond 0.750% 7/15/19 10,440 10,301 United States Treasury Note/Bond 1.625% 7/31/19 2,487 2,503 United States Treasury Note/Bond 0.750% 8/15/19 8,514 8,393 United States Treasury Note/Bond 3.625% 8/15/19 1,800 1,895 United States Treasury Note/Bond 8.125% 8/15/19 64 74 United States Treasury Note/Bond 1.000% 8/31/19 175 173 United States Treasury Note/Bond 1.625% 8/31/19 4,236 4,261 United States Treasury Note/Bond 0.875% 9/15/19 6,355 6,276 United States Treasury Note/Bond 1.000% 9/30/19 2,075 2,055 United States Treasury Note/Bond 1.750% 9/30/19 2,150 2,169 United States Treasury Note/Bond 1.000% 10/15/19 9,915 9,816 United States Treasury Note/Bond 1.250% 10/31/19 625 622 United States Treasury Note/Bond 1.500% 10/31/19 500 501 United States Treasury Note/Bond 1.000% 11/15/19 9,075 8,976 United States Treasury Note/Bond 3.375% 11/15/19 10,318 10,837 United States Treasury Note/Bond 1.500% 11/30/19 4,242 4,248 United States Treasury Note/Bond 1.375% 12/15/19 7,160 7,145 United States Treasury Note/Bond 1.125% 12/31/19 500 496 United States Treasury Note/Bond 1.625% 12/31/19 3,275 3,289 United States Treasury Note/Bond 1.250% 1/31/20 424 421 United States Treasury Note/Bond 1.375% 1/31/20 664 662 United States Treasury Note/Bond 1.375% 2/15/20 9,610 9,580 United States Treasury Note/Bond 3.625% 2/15/20 11,175 11,849 United States Treasury Note/Bond 8.500% 2/15/20 887 1,062 United States Treasury Note/Bond 1.250% 2/29/20 2,143 2,128 United States Treasury Note/Bond 1.375% 2/29/20 2,094 2,086 United States Treasury Note/Bond 1.625% 3/15/20 14,960 15,011 United States Treasury Note/Bond 1.125% 3/31/20 5,900 5,832 United States Treasury Note/Bond 1.375% 3/31/20 7,070 7,038 United States Treasury Note/Bond 1.125% 4/30/20 7,175 7,083 United States Treasury Note/Bond 1.375% 4/30/20 12,273 12,208 United States Treasury Note/Bond 3.500% 5/15/20 3,515 3,722 United States Treasury Note/Bond 1.375% 5/31/20 900 894 United States Treasury Note/Bond 1.500% 5/31/20 4,508 4,496 United States Treasury Note/Bond 1.625% 6/30/20 1,110 1,111 United States Treasury Note/Bond 1.875% 6/30/20 9,825 9,914 United States Treasury Note/Bond 1.625% 7/31/20 5,119 5,119 United States Treasury Note/Bond 2.000% 7/31/20 2,419 2,449 United States Treasury Note/Bond 2.625% 8/15/20 2,258 2,330 United States Treasury Note/Bond 8.750% 8/15/20 8,425 10,384 United States Treasury Note/Bond 1.375% 8/31/20 1,825 1,808 United States Treasury Note/Bond 2.125% 8/31/20 967 982 United States Treasury Note/Bond 2.000% 9/30/20 597 604 United States Treasury Note/Bond 1.375% 10/31/20 2,685 2,655 United States Treasury Note/Bond 1.750% 10/31/20 8,461 8,480 United States Treasury Note/Bond 2.625% 11/15/20 4,305 4,444 United States Treasury Note/Bond 1.625% 11/30/20 5,586 5,569 United States Treasury Note/Bond 2.000% 11/30/20 8,575 8,662 United States Treasury Note/Bond 1.750% 12/31/20 5,856 5,859 United States Treasury Note/Bond 2.375% 12/31/20 8,150 8,341 United States Treasury Note/Bond 1.375% 1/31/21 1,933 1,906 United States Treasury Note/Bond 2.125% 1/31/21 4,171 4,228 United States Treasury Note/Bond 3.625% 2/15/21 6,833 7,316 United States Treasury Note/Bond 7.875% 2/15/21 1,180 1,449 United States Treasury Note/Bond 1.125% 2/28/21 580 566 United States Treasury Note/Bond 2.000% 2/28/21 4,050 4,086 United States Treasury Note/Bond 1.250% 3/31/21 12,340 12,086 United States Treasury Note/Bond 2.250% 3/31/21 9,450 9,615 United States Treasury Note/Bond 1.375% 4/30/21 650 639 United States Treasury Note/Bond 2.250% 4/30/21 5,375 5,469 United States Treasury Note/Bond 3.125% 5/15/21 5,975 6,285 United States Treasury Note/Bond 1.375% 5/31/21 4,340 4,263 United States Treasury Note/Bond 2.000% 5/31/21 9,483 9,554 United States Treasury Note/Bond 1.125% 6/30/21 6,671 6,478 United States Treasury Note/Bond 1.125% 7/31/21 9,520 9,233 United States Treasury Note/Bond 2.250% 7/31/21 6,425 6,530 United States Treasury Note/Bond 2.125% 8/15/21 3,845 3,890 United States Treasury Note/Bond 1.125% 8/31/21 1,578 1,529 United States Treasury Note/Bond 2.000% 8/31/21 7,250 7,288 United States Treasury Note/Bond 1.125% 9/30/21 1,417 1,371 United States Treasury Note/Bond 2.125% 9/30/21 1,900 1,920 United States Treasury Note/Bond 1.250% 10/31/21 4,654 4,523 United States Treasury Note/Bond 2.000% 10/31/21 4,670 4,690 United States Treasury Note/Bond 2.000% 11/15/21 1,065 1,070 United States Treasury Note/Bond 8.000% 11/15/21 2,570 3,262 United States Treasury Note/Bond 1.750% 11/30/21 4,860 4,828 United States Treasury Note/Bond 1.875% 11/30/21 5,058 5,052 United States Treasury Note/Bond 2.000% 12/31/21 2,895 2,906 United States Treasury Note/Bond 2.125% 12/31/21 5,953 6,009 United States Treasury Note/Bond 1.500% 1/31/22 1,850 1,814 United States Treasury Note/Bond 1.875% 1/31/22 8,835 8,816 United States Treasury Note/Bond 2.000% 2/15/22 235 236 United States Treasury Note/Bond 1.750% 2/28/22 7,479 7,412 United States Treasury Note/Bond 1.875% 2/28/22 5,015 5,004 United States Treasury Note/Bond 1.750% 3/31/22 10,649 10,546 United States Treasury Note/Bond 1.875% 3/31/22 12,610 12,576 United States Treasury Note/Bond 1.750% 4/30/22 6,175 6,111 United States Treasury Note/Bond 1.875% 5/31/22 5,650 5,624 United States Treasury Note/Bond 2.125% 6/30/22 1,040 1,047 United States Treasury Note/Bond 2.000% 7/31/22 6,975 6,972 United States Treasury Note/Bond 1.625% 8/15/22 205 201 United States Treasury Note/Bond 7.250% 8/15/22 100 127 United States Treasury Note/Bond 1.875% 8/31/22 4,459 4,424 United States Treasury Note/Bond 1.750% 9/30/22 10,287 10,130 United States Treasury Note/Bond 1.875% 10/31/22 6,520 6,457 United States Treasury Note/Bond 1.625% 11/15/22 4,125 4,029 United States Treasury Note/Bond 7.625% 11/15/22 40 52 United States Treasury Note/Bond 2.000% 11/30/22 9,450 9,413 United States Treasury Note/Bond 2.125% 12/31/22 8,629 8,648 United States Treasury Note/Bond 1.750% 1/31/23 5,625 5,520 United States Treasury Note/Bond 2.000% 2/15/23 123 122 United States Treasury Note/Bond 7.125% 2/15/23 1,690 2,162 United States Treasury Note/Bond 1.500% 2/28/23 2,070 2,001 United States Treasury Note/Bond 1.500% 3/31/23 9,130 8,813 United States Treasury Note/Bond 1.625% 4/30/23 5,215 5,066 United States Treasury Note/Bond 1.750% 5/15/23 8,100 7,922 United States Treasury Note/Bond 1.625% 5/31/23 7,175 6,963 United States Treasury Note/Bond 1.375% 6/30/23 5,050 4,823 United States Treasury Note/Bond 1.250% 7/31/23 5,300 5,015 United States Treasury Note/Bond 2.500% 8/15/23 4,760 4,855 United States Treasury Note/Bond 6.250% 8/15/23 6,565 8,179 United States Treasury Note/Bond 1.375% 8/31/23 7,935 7,558 United States Treasury Note/Bond 1.375% 9/30/23 1,615 1,537 United States Treasury Note/Bond 1.625% 10/31/23 3,750 3,623 United States Treasury Note/Bond 2.750% 11/15/23 7,111 7,362 United States Treasury Note/Bond 2.125% 11/30/23 6,400 6,376 United States Treasury Note/Bond 2.250% 12/31/23 3,975 3,988 United States Treasury Note/Bond 2.250% 1/31/24 6,325 6,343 United States Treasury Note/Bond 2.750% 2/15/24 8,910 9,219 United States Treasury Note/Bond 2.125% 2/29/24 7,415 7,373 United States Treasury Note/Bond 2.125% 3/31/24 5,825 5,789 United States Treasury Note/Bond 2.500% 5/15/24 9,960 10,134 United States Treasury Note/Bond 2.375% 8/15/24 11,564 11,654 United States Treasury Note/Bond 2.250% 11/15/24 10,181 10,154 United States Treasury Note/Bond 7.500% 11/15/24 25 34 United States Treasury Note/Bond 2.000% 2/15/25 3,325 3,250 United States Treasury Note/Bond 2.125% 5/15/25 9,810 9,660 United States Treasury Note/Bond 2.000% 8/15/25 10,781 10,498 United States Treasury Note/Bond 6.875% 8/15/25 1,957 2,638 United States Treasury Note/Bond 2.250% 11/15/25 8,496 8,422 United States Treasury Note/Bond 1.625% 2/15/26 10,542 9,911 United States Treasury Note/Bond 6.000% 2/15/26 4,160 5,376 United States Treasury Note/Bond 1.625% 5/15/26 9,289 8,713 United States Treasury Note/Bond 1.500% 8/15/26 4,949 4,579 United States Treasury Note/Bond 6.750% 8/15/26 630 862 United States Treasury Note/Bond 2.000% 11/15/26 10,355 10,002 United States Treasury Note/Bond 6.500% 11/15/26 765 1,035 United States Treasury Note/Bond 2.250% 2/15/27 14,347 14,163 United States Treasury Note/Bond 6.625% 2/15/27 1,065 1,461 United States Treasury Note/Bond 6.375% 8/15/27 185 252 United States Treasury Note/Bond 6.125% 11/15/27 346 465 United States Treasury Note/Bond 5.500% 8/15/28 955 1,240 United States Treasury Note/Bond 5.250% 11/15/28 1,435 1,833 United States Treasury Note/Bond 6.125% 8/15/29 830 1,149 United States Treasury Note/Bond 6.250% 5/15/30 1,350 1,913 United States Treasury Note/Bond 5.375% 2/15/31 1,170 1,562 United States Treasury Note/Bond 4.500% 2/15/36 2,900 3,677 United States Treasury Note/Bond 4.750% 2/15/37 400 522 United States Treasury Note/Bond 4.375% 2/15/38 2,400 2,995 United States Treasury Note/Bond 3.500% 2/15/39 2,395 2,635 United States Treasury Note/Bond 4.250% 5/15/39 3,782 4,618 United States Treasury Note/Bond 4.500% 8/15/39 2,306 2,911 United States Treasury Note/Bond 4.375% 11/15/39 2,817 3,496 United States Treasury Note/Bond 4.625% 2/15/40 5,050 6,486 United States Treasury Note/Bond 4.375% 5/15/40 3,735 4,637 United States Treasury Note/Bond 3.875% 8/15/40 3,680 4,253 United States Treasury Note/Bond 4.250% 11/15/40 1,480 1,806 United States Treasury Note/Bond 4.750% 2/15/41 3,956 5,179 United States Treasury Note/Bond 4.375% 5/15/41 1,340 1,668 United States Treasury Note/Bond 3.750% 8/15/41 3,030 3,436 United States Treasury Note/Bond 3.125% 11/15/41 1,916 1,961 United States Treasury Note/Bond 3.125% 2/15/42 1,081 1,106 United States Treasury Note/Bond 3.000% 5/15/42 3,875 3,874 United States Treasury Note/Bond 2.750% 8/15/42 4,510 4,299 United States Treasury Note/Bond 2.750% 11/15/42 13,296 12,660 United States Treasury Note/Bond 3.125% 2/15/43 5,200 5,302 United States Treasury Note/Bond 2.875% 5/15/43 5,350 5,208 United States Treasury Note/Bond 3.625% 8/15/43 6,980 7,770 United States Treasury Note/Bond 3.750% 11/15/43 4,617 5,253 United States Treasury Note/Bond 3.625% 2/15/44 3,224 3,591 United States Treasury Note/Bond 3.375% 5/15/44 6,129 6,538 1 United States Treasury Note/Bond 3.125% 8/15/44 8,006 8,160 United States Treasury Note/Bond 3.000% 11/15/44 10,540 10,491 United States Treasury Note/Bond 2.500% 2/15/45 6,460 5,803 United States Treasury Note/Bond 3.000% 5/15/45 4,767 4,738 United States Treasury Note/Bond 2.875% 8/15/45 9,208 8,927 United States Treasury Note/Bond 3.000% 11/15/45 3,799 3,774 United States Treasury Note/Bond 2.500% 2/15/46 8,128 7,282 United States Treasury Note/Bond 2.500% 5/15/46 6,381 5,711 United States Treasury Note/Bond 2.250% 8/15/46 4,236 3,583 United States Treasury Note/Bond 2.875% 11/15/46 10,882 10,554 United States Treasury Note/Bond 3.000% 2/15/47 3,600 3,585 Agency Bonds and Notes (2.1%) 2 AID-Iraq 2.149% 1/18/22 100 100 2 AID-Israel 5.500% 12/4/23 50 59 2 AID-Israel 5.500% 4/26/24 475 565 2 AID-Jordan 1.945% 6/23/19 200 202 2 AID-Jordan 2.503% 10/30/20 225 231 2 AID-Jordan 2.578% 6/30/22 200 204 2 AID-Ukraine 1.844% 5/16/19 200 202 2 AID-Ukraine 1.847% 5/29/20 200 203 2 AID-Ukraine 1.471% 9/29/21 175 171 3 Federal Farm Credit Banks 0.750% 4/18/18 250 249 3 Federal Farm Credit Banks 1.100% 6/1/18 100 100 3 Federal Farm Credit Banks 5.150% 11/15/19 500 546 3 Federal Farm Credit Banks 3.500% 12/20/23 75 80 3 Federal Home Loan Banks 1.125% 4/25/18 550 550 3 Federal Home Loan Banks 0.875% 6/29/18 1,175 1,171 3 Federal Home Loan Banks 0.625% 8/7/18 550 546 3 Federal Home Loan Banks 5.375% 8/15/18 150 158 3 Federal Home Loan Banks 0.875% 10/1/18 1,000 994 3 Federal Home Loan Banks 1.250% 1/16/19 500 499 3 Federal Home Loan Banks 1.375% 3/18/19 500 500 3 Federal Home Loan Banks 1.125% 6/21/19 1,200 1,192 3 Federal Home Loan Banks 0.875% 8/5/19 550 543 3 Federal Home Loan Banks 1.000% 9/26/19 600 593 3 Federal Home Loan Banks 1.375% 11/15/19 400 399 3 Federal Home Loan Banks 1.875% 3/13/20 75 76 3 Federal Home Loan Banks 4.125% 3/13/20 300 322 3 Federal Home Loan Banks 5.250% 12/11/20 425 478 3 Federal Home Loan Banks 1.375% 2/18/21 450 443 3 Federal Home Loan Banks 5.625% 6/11/21 35 40 3 Federal Home Loan Banks 1.125% 7/14/21 525 508 3 Federal Home Loan Banks 1.875% 11/29/21 500 498 3 Federal Home Loan Banks 2.125% 3/10/23 970 966 3 Federal Home Loan Banks 5.500% 7/15/36 1,400 1,841 4 Federal Home Loan Mortgage Corp. 0.750% 4/9/18 500 498 4 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 550 574 4 Federal Home Loan Mortgage Corp. 0.875% 10/12/18 1,000 994 4 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 625 654 4 Federal Home Loan Mortgage Corp. 1.125% 4/15/19 600 597 4 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 1,150 1,158 4 Federal Home Loan Mortgage Corp. 0.875% 7/19/19 871 860 4 Federal Home Loan Mortgage Corp. 1.250% 8/1/19 479 477 4 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 1,150 1,143 4 Federal Home Loan Mortgage Corp. 1.500% 1/17/20 500 499 4 Federal Home Loan Mortgage Corp. 1.375% 5/1/20 1,300 1,290 4 Federal Home Loan Mortgage Corp. 1.125% 8/12/21 1,000 966 4 Federal Home Loan Mortgage Corp. 2.375% 1/13/22 800 814 4 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 127 177 4 Federal Home Loan Mortgage Corp. 6.750% 3/15/31 1,525 2,174 4 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 502 696 4 Federal National Mortgage Assn. 0.875% 5/21/18 510 508 4 Federal National Mortgage Assn. 1.125% 7/20/18 1,500 1,499 4 Federal National Mortgage Assn. 1.875% 9/18/18 1,483 1,496 4 Federal National Mortgage Assn. 1.125% 10/19/18 700 698 4 Federal National Mortgage Assn. 1.625% 11/27/18 1,330 1,337 4 Federal National Mortgage Assn. 1.125% 12/14/18 1,315 1,311 4 Federal National Mortgage Assn. 1.375% 1/28/19 600 600 4 Federal National Mortgage Assn. 1.875% 2/19/19 500 505 4 Federal National Mortgage Assn. 1.000% 2/26/19 550 546 4 Federal National Mortgage Assn. 1.750% 6/20/19 1,000 1,007 4 Federal National Mortgage Assn. 0.875% 8/2/19 1,000 986 4 Federal National Mortgage Assn. 1.000% 8/28/19 1,700 1,681 4 Federal National Mortgage Assn. 1.750% 9/12/19 2,000 2,013 4 Federal National Mortgage Assn. 0.000% 10/9/19 570 545 4 Federal National Mortgage Assn. 1.000% 10/24/19 500 494 4 Federal National Mortgage Assn. 1.750% 11/26/19 1,000 1,006 4 Federal National Mortgage Assn. 1.625% 1/21/20 1,000 1,002 4 Federal National Mortgage Assn. 1.500% 2/28/20 632 630 4 Federal National Mortgage Assn. 1.500% 6/22/20 1,000 995 4 Federal National Mortgage Assn. 1.500% 11/30/20 1,000 991 4 Federal National Mortgage Assn. 1.875% 12/28/20 1,000 1,004 4 Federal National Mortgage Assn. 1.375% 2/26/21 550 541 4 Federal National Mortgage Assn. 1.250% 8/17/21 525 510 4 Federal National Mortgage Assn. 1.375% 10/7/21 1,200 1,170 4 Federal National Mortgage Assn. 2.000% 1/5/22 500 500 4 Federal National Mortgage Assn. 2.625% 9/6/24 500 508 4 Federal National Mortgage Assn. 2.125% 4/24/26 575 548 4 Federal National Mortgage Assn. 1.875% 9/24/26 500 465 4 Federal National Mortgage Assn. 6.250% 5/15/29 175 234 4 Federal National Mortgage Assn. 7.125% 1/15/30 925 1,334 4 Federal National Mortgage Assn. 7.250% 5/15/30 300 439 4 Federal National Mortgage Assn. 6.625% 11/15/30 300 421 4 Federal National Mortgage Assn. 5.625% 7/15/37 275 369 3 Financing Corp. 9.650% 11/2/18 225 254 Private Export Funding Corp. 1.875% 7/15/18 100 101 Private Export Funding Corp. 4.375% 3/15/19 200 211 Private Export Funding Corp. 1.450% 8/15/19 125 125 Private Export Funding Corp. 2.250% 3/15/20 150 152 Private Export Funding Corp. 2.300% 9/15/20 50 51 Private Export Funding Corp. 4.300% 12/15/21 100 109 Private Export Funding Corp. 2.800% 5/15/22 125 129 Private Export Funding Corp. 2.050% 11/15/22 1,075 1,061 Private Export Funding Corp. 3.550% 1/15/24 100 106 Private Export Funding Corp. 2.450% 7/15/24 100 99 Private Export Funding Corp. 3.250% 6/15/25 50 52 3 Tennessee Valley Authority 4.500% 4/1/18 175 181 3 Tennessee Valley Authority 1.750% 10/15/18 150 151 3 Tennessee Valley Authority 3.875% 2/15/21 250 269 3 Tennessee Valley Authority 1.875% 8/15/22 175 172 3 Tennessee Valley Authority 2.875% 9/15/24 191 196 3 Tennessee Valley Authority 6.750% 11/1/25 134 175 3 Tennessee Valley Authority 7.125% 5/1/30 1,000 1,425 3 Tennessee Valley Authority 4.650% 6/15/35 175 203 3 Tennessee Valley Authority 5.880% 4/1/36 250 329 3 Tennessee Valley Authority 5.500% 6/15/38 100 128 3 Tennessee Valley Authority 5.250% 9/15/39 412 520 3 Tennessee Valley Authority 4.875% 1/15/48 100 117 3 Tennessee Valley Authority 5.375% 4/1/56 50 64 3 Tennessee Valley Authority 4.625% 9/15/60 180 204 3 Tennessee Valley Authority 4.250% 9/15/65 200 211 Conventional Mortgage-Backed Securities (21.3%) 4,5 Fannie Mae Pool 2.000% 8/1/28–8/1/31 1,410 1,378 4,5,6Fannie Mae Pool 2.500% 1/1/27–10/1/46 23,029 23,101 4,5,6Fannie Mae Pool 3.000% 11/1/25–4/1/47 73,780 73,994 4,5,6Fannie Mae Pool 3.500% 10/1/20–4/1/47 69,799 71,758 4,5,6Fannie Mae Pool 4.000% 8/1/18–4/1/47 42,689 45,000 4,5 Fannie Mae Pool 4.500% 2/1/18–4/1/47 19,795 21,314 4,5 Fannie Mae Pool 5.000% 9/1/17–1/1/44 10,260 11,213 4,5 Fannie Mae Pool 5.500% 9/1/17–4/1/40 8,774 9,741 4,5 Fannie Mae Pool 6.000% 6/1/17–5/1/41 5,525 6,246 4,5 Fannie Mae Pool 6.500% 11/1/18–10/1/39 1,650 1,840 4,5 Fannie Mae Pool 7.000% 6/1/23–11/1/37 496 567 4,5 Fannie Mae Pool 7.500% 11/1/22–2/1/32 50 54 4,5 Fannie Mae Pool 8.000% 6/1/22–11/1/30 39 41 4,5 Fannie Mae Pool 8.500% 7/1/22–4/1/31 10 12 4,5 Fannie Mae Pool 9.000% 7/1/22–12/1/24 2 2 4,5 Fannie Mae Pool 9.500% 12/1/18–2/1/25 2 2 4,5 Freddie Mac Gold Pool 2.000% 8/1/28–1/1/29 642 628 4,5,6Freddie Mac Gold Pool 2.500% 4/1/27–10/1/46 16,817 16,833 4,5,6Freddie Mac Gold Pool 3.000% 10/1/26–4/1/47 51,135 51,206 4,5,6Freddie Mac Gold Pool 3.500% 9/1/25–4/1/47 45,505 46,791 4,5,6Freddie Mac Gold Pool 4.000% 7/1/18–4/1/47 26,641 28,041 4,5 Freddie Mac Gold Pool 4.500% 1/1/18–5/1/46 10,989 11,765 4,5 Freddie Mac Gold Pool 5.000% 10/1/17–10/1/41 5,921 6,429 4,5 Freddie Mac Gold Pool 5.500% 4/1/17–6/1/41 4,828 5,371 4,5 Freddie Mac Gold Pool 6.000% 5/1/17–3/1/39 3,391 3,819 4,5 Freddie Mac Gold Pool 6.500% 6/1/17–4/1/39 1,053 1,175 4,5 Freddie Mac Gold Pool 7.000% 4/1/23–2/1/37 336 392 4,5 Freddie Mac Gold Pool 7.500% 11/1/19–4/1/28 27 32 4,5 Freddie Mac Gold Pool 8.000% 1/1/22–7/1/30 26 31 4,5 Freddie Mac Gold Pool 8.500% 4/1/23–11/1/30 18 21 4,5 Freddie Mac Gold Pool 9.000% 5/1/27–5/1/30 5 6 5 Ginnie Mae I Pool 3.000% 1/15/26–12/15/45 3,513 3,562 5,6 Ginnie Mae I Pool 3.500% 11/15/25–4/1/47 4,097 4,260 5,6 Ginnie Mae I Pool 4.000% 10/15/24–4/1/47 5,435 5,750 5 Ginnie Mae I Pool 4.500% 8/15/18–3/15/41 5,971 6,416 5 Ginnie Mae I Pool 5.000% 1/15/18–4/15/41 3,877 4,260 5 Ginnie Mae I Pool 5.500% 6/15/18–12/15/40 2,267 2,541 5 Ginnie Mae I Pool 6.000% 1/15/24–3/15/40 1,651 1,878 5 Ginnie Mae I Pool 6.500% 11/15/23–2/15/39 428 482 5 Ginnie Mae I Pool 7.000% 5/15/23–10/15/31 114 127 5 Ginnie Mae I Pool 7.500% 4/15/22–1/15/31 48 52 5 Ginnie Mae I Pool 8.000% 2/15/22–10/15/30 32 36 5 Ginnie Mae I Pool 8.500% 6/15/24–9/15/26 5 5 5 Ginnie Mae I Pool 9.000% 12/15/19–10/15/26 2 2 5 Ginnie Mae I Pool 9.500% 12/15/21 1 1 5 Ginnie Mae II Pool 2.500% 6/20/27–11/20/46 1,307 1,302 5,6 Ginnie Mae II Pool 3.000% 2/20/27–4/1/47 52,003 52,592 5,6 Ginnie Mae II Pool 3.500% 9/20/25–4/1/47 62,473 64,929 5,6 Ginnie Mae II Pool 4.000% 9/20/25–4/1/47 28,224 29,878 5 Ginnie Mae II Pool 4.500% 2/20/39–1/20/46 11,980 12,947 5 Ginnie Mae II Pool 5.000% 3/20/18–7/20/44 4,914 5,330 5 Ginnie Mae II Pool 5.500% 6/20/34–9/20/41 1,760 1,935 5 Ginnie Mae II Pool 6.000% 3/20/33–7/20/39 907 1,020 5 Ginnie Mae II Pool 6.500% 12/20/35–11/20/39 317 363 5 Ginnie Mae II Pool 7.000% 8/20/36–4/20/38 35 42 Nonconventional Mortgage-Backed Securities (0.2%) 4,5 Fannie Mae Pool 2.110% 3/1/43 189 189 4,5 Fannie Mae Pool 2.185% 10/1/42 82 83 4,5 Fannie Mae Pool 2.187% 6/1/43 145 146 4,5 Fannie Mae Pool 2.217% 9/1/42 112 116 4,5,7Fannie Mae Pool 2.233% 4/1/37 26 27 4,5 Fannie Mae Pool 2.262% 7/1/43 198 197 4,5 Fannie Mae Pool 2.430% 5/1/43 308 309 4,5 Fannie Mae Pool 2.441% 10/1/42 105 106 4,5 Fannie Mae Pool 2.452% 9/1/43 20 21 4,5,7Fannie Mae Pool 2.551% 9/1/37 62 66 4,5,7Fannie Mae Pool 2.655% 6/1/37 28 30 4,5,7Fannie Mae Pool 2.678% 5/1/42 143 149 4,5 Fannie Mae Pool 2.713% 1/1/42 73 75 4,5,7Fannie Mae Pool 2.738% 7/1/38 8 9 4,5,7Fannie Mae Pool 2.750% 12/1/41 58 60 4,5 Fannie Mae Pool 2.753% 3/1/42 110 114 4,5,7Fannie Mae Pool 2.854% 8/1/35 105 112 4,5,7Fannie Mae Pool 2.893% 12/1/35 53 56 4,5,7Fannie Mae Pool 2.905% 5/1/40 25 26 4,5 Fannie Mae Pool 2.909% 12/1/40 34 36 4,5,7Fannie Mae Pool 2.910% 9/1/40 44 47 4,5,7Fannie Mae Pool 2.915% 6/1/36 1 1 4,5,7Fannie Mae Pool 2.931% 9/1/43 138 145 4,5,7Fannie Mae Pool 2.945% 7/1/39 11 11 4,5,7Fannie Mae Pool 2.950% 7/1/37 11 12 4,5,7Fannie Mae Pool 2.955% 3/1/41 45 48 4,5,7Fannie Mae Pool 2.964% 8/1/40 46 48 4,5,7Fannie Mae Pool 3.005% 5/1/41 39 41 4,5,7Fannie Mae Pool 3.006% 9/1/34–7/1/42 105 113 4,5,7Fannie Mae Pool 3.032% 12/1/33 14 15 4,5,7Fannie Mae Pool 3.041% 5/1/40 13 13 4,5,7Fannie Mae Pool 3.042% 1/1/35 66 71 4,5 Fannie Mae Pool 3.063% 2/1/41 42 44 4,5,7Fannie Mae Pool 3.086% 10/1/40 56 58 4,5 Fannie Mae Pool 3.088% 2/1/41 32 34 4,5,7Fannie Mae Pool 3.090% 8/1/39 19 20 4,5,7Fannie Mae Pool 3.107% 7/1/36 11 12 4,5,7Fannie Mae Pool 3.110% 11/1/36 37 39 4,5,7Fannie Mae Pool 3.127% 10/1/39 19 20 4,5,7Fannie Mae Pool 3.152% 8/1/37 44 46 4,5,7Fannie Mae Pool 3.162% 5/1/36 3 4 4,5,7Fannie Mae Pool 3.180% 2/1/36 15 16 4,5,7Fannie Mae Pool 3.194% 11/1/39 11 12 4,5,7Fannie Mae Pool 3.250% 11/1/34 19 20 4,5,7Fannie Mae Pool 3.257% 12/1/39 54 56 4,5,7Fannie Mae Pool 3.279% 11/1/41 54 57 4,5,7Fannie Mae Pool 3.286% 10/1/40 39 41 4,5,7Fannie Mae Pool 3.295% 5/1/42 26 27 4,5,7Fannie Mae Pool 3.296% 12/1/40 52 55 4,5,7Fannie Mae Pool 3.305% 11/1/41 56 60 4,5,7Fannie Mae Pool 3.308% 12/1/41 53 56 4,5,7Fannie Mae Pool 3.310% 11/1/39 28 29 4,5,7Fannie Mae Pool 3.315% 11/1/40 16 17 4,5,7Fannie Mae Pool 3.334% 12/1/40 43 46 4,5 Fannie Mae Pool 3.344% 8/1/42 104 105 4,5,7Fannie Mae Pool 3.362% 1/1/37 38 40 4,5,7Fannie Mae Pool 3.396% 1/1/42 51 54 4,5,7Fannie Mae Pool 3.435% 11/1/33–12/1/40 55 58 4,5,7Fannie Mae Pool 3.445% 1/1/40 29 31 4,5,7Fannie Mae Pool 3.474% 2/1/41 27 27 4,5,7Fannie Mae Pool 3.491% 3/1/41 81 85 4,5 Fannie Mae Pool 3.569% 7/1/41 127 135 4,5 Fannie Mae Pool 3.619% 4/1/41 51 52 4,5 Fannie Mae Pool 3.675% 6/1/41 12 13 4,5 Fannie Mae Pool 3.771% 6/1/41 70 74 4,5,7Fannie Mae Pool 3.781% 9/1/40 90 96 4,5,7Fannie Mae Pool 3.829% 11/1/39 20 20 4,5,7Fannie Mae Pool 3.866% 8/1/39 51 52 4,5,7Fannie Mae Pool 4.482% 10/1/37 37 38 4,5 Fannie Mae Pool 5.188% 3/1/38 9 10 4,5,7Fannie Mae Pool 5.542% 4/1/37 28 29 4,5,7Fannie Mae Pool 5.562% 10/1/37 43 44 4,5 Fannie Mae Pool 5.860% 12/1/37 43 45 4,5,7Freddie Mac Non Gold Pool 2.235% 10/1/37 2 2 4,5 Freddie Mac Non Gold Pool 2.355% 5/1/42 19 19 4,5 Freddie Mac Non Gold Pool 2.582% 6/1/37 28 28 4,5 Freddie Mac Non Gold Pool 2.712% 7/1/35 24 25 4,5 Freddie Mac Non Gold Pool 2.734% 2/1/42 51 52 4,5 Freddie Mac Non Gold Pool 2.795% 1/1/41 54 57 4,5,7Freddie Mac Non Gold Pool 2.799% 11/1/34 35 37 4,5,7Freddie Mac Non Gold Pool 2.852% 5/1/36 13 14 4,5 Freddie Mac Non Gold Pool 2.875% 5/1/38 3 3 4,5 Freddie Mac Non Gold Pool 3.005% 5/1/40 18 19 4,5 Freddie Mac Non Gold Pool 3.051% 1/1/41 13 13 4,5,7Freddie Mac Non Gold Pool 3.072% 10/1/36 16 17 4,5 Freddie Mac Non Gold Pool 3.074% 5/1/40 14 15 4,5,7Freddie Mac Non Gold Pool 3.075% 10/1/37 20 21 4,5 Freddie Mac Non Gold Pool 3.109% 2/1/36 12 13 4,5,7Freddie Mac Non Gold Pool 3.130% 6/1/40–6/1/41 49 51 4,5 Freddie Mac Non Gold Pool 3.131% 6/1/40 42 44 4,5 Freddie Mac Non Gold Pool 3.157% 12/1/36 18 19 4,5,7Freddie Mac Non Gold Pool 3.221% 12/1/34 28 29 4,5,7Freddie Mac Non Gold Pool 3.222% 12/1/36 42 43 4,5 Freddie Mac Non Gold Pool 3.250% 1/1/38 10 11 4,5,7Freddie Mac Non Gold Pool 3.262% 3/1/37 5 6 4,5,7Freddie Mac Non Gold Pool 3.265% 12/1/36 9 10 4,5,7Freddie Mac Non Gold Pool 3.272% 12/1/35 28 29 4,5 Freddie Mac Non Gold Pool 3.352% 1/1/35 6 6 4,5 Freddie Mac Non Gold Pool 3.362% 2/1/37 11 11 4,5,7Freddie Mac Non Gold Pool 3.363% 11/1/40 41 42 4,5,7Freddie Mac Non Gold Pool 3.364% 12/1/40 48 50 4,5,7Freddie Mac Non Gold Pool 3.380% 11/1/40 17 18 4,5,7Freddie Mac Non Gold Pool 3.397% 2/1/42 38 40 4,5,7Freddie Mac Non Gold Pool 3.505% 12/1/40 22 22 4,5,7Freddie Mac Non Gold Pool 3.544% 3/1/41 18 19 4,5 Freddie Mac Non Gold Pool 3.574% 6/1/40 65 68 4,5,7Freddie Mac Non Gold Pool 3.653% 2/1/41 15 16 4,5,7Freddie Mac Non Gold Pool 3.660% 2/1/41 45 47 4,5 Freddie Mac Non Gold Pool 3.679% 9/1/40 58 61 4,5,7Freddie Mac Non Gold Pool 4.560% 9/1/37 18 19 4,5 Freddie Mac Non Gold Pool 5.125% 3/1/38 41 43 4,5 Freddie Mac Non Gold Pool 5.761% 5/1/37 28 29 5,7 Ginnie Mae II Pool 2.000% 1/20/41–3/20/43 229 236 5,7 Ginnie Mae II Pool 2.125% 7/20/38–6/20/43 195 201 5,7 Ginnie Mae II Pool 2.250% 10/20/38–12/20/42 293 301 5,7 Ginnie Mae II Pool 2.500% 1/20/41–1/20/42 236 242 5,7 Ginnie Mae II Pool 2.625% 5/20/41 35 36 5,7 Ginnie Mae II Pool 3.000% 11/20/40–10/20/41 107 110 Total U.S. Government and Agency Obligations (Cost $1,877,857) Asset-Backed/Commercial Mortgage-Backed Securities (2.8%) 5 AEP Texas Central Transition Funding II LLC 2006-A 5.170% 1/1/18 32 33 5 Ally Auto Receivables Trust 2013-2 1.240% 11/15/18 13 13 5 Ally Auto Receivables Trust 2014-1 0.970% 10/15/18 12 12 5 Ally Auto Receivables Trust 2014-1 1.530% 4/15/19 25 25 5 Ally Auto Receivables Trust 2014-3 1.280% 6/17/19 52 52 5 Ally Auto Receivables Trust 2014-3 1.720% 3/16/20 55 55 5 Ally Auto Receivables Trust 2015-1 1.390% 9/16/19 22 22 5 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 50 50 5 Ally Auto Receivables Trust 2015-2 1.490% 11/15/19 96 96 5 Ally Auto Receivables Trust 2015-2 1.840% 6/15/20 50 50 5 Ally Master Owner Trust Series 2014-4 1.430% 6/17/19 100 100 5 Ally Master Owner Trust Series 2015-3 1.630% 5/15/20 150 150 5 American Express Credit Account Master Trust 2014-3 1.490% 4/15/20 175 175 5 American Express Credit Account Master Trust 2014-4 1.430% 6/15/20 100 100 5 American Express Credit Account Master Trust 2017-1 1.930% 9/15/22 250 250 5 AmeriCredit Automobile Receivables Trust 2014-1 1.680% 7/8/19 22 22 5 AmeriCredit Automobile Receivables Trust 2014-3 1.150% 6/10/19 15 15 5 AmeriCredit Automobile Receivables Trust 2015-2 1.270% 1/8/20 56 56 5 AmeriCredit Automobile Receivables Trust 2016-3 1.460% 5/10/21 75 75 5 BA Credit Card Trust 2017-A1 1.950% 8/15/22 250 250 5 Banc of America Commercial Mortgage Trust 2008-1 6.231% 2/10/51 334 338 5 Banc of America Commercial Mortgage Trust 2015-UBS7 3.429% 9/15/48 50 52 5 Banc of America Commercial Mortgage Trust 2015-UBS7 3.705% 9/15/48 75 78 5 Banc of America Commercial Mortgage Trust 2017-BNK3 3.574% 2/15/50 72 74 5 Banc of America Commercial Mortgage Trust 2017-BNK3 3.748% 2/15/50 28 29 Bank of Nova Scotia 2.125% 9/11/19 250 250 Bank of Nova Scotia 1.850% 4/14/20 450 446 Bank of Nova Scotia 1.875% 4/26/21 175 172 5 Barclays Dryrock Issuance Trust 2015-2 1.560% 3/15/21 100 100 5 Barclays Dryrock Issuance Trust 2016-1 1.520% 5/16/22 125 124 5 BBCMS MORTGAGE TRUST 2017-C1 3.674% 2/15/50 325 334 5 BBCMS MORTGAGE TRUST 2017-C1 3.898% 2/15/50 100 103 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.768% 6/11/40 114 114 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.694% 6/11/50 178 178 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.895% 6/11/50 235 239 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.700% 6/11/50 488 492 5 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.513% 1/12/45 122 121 5 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.742% 9/11/42 391 394 5 BMW Vehicle Lease Trust 2015-1 1.240% 12/20/17 40 40 5 BMW Vehicle Lease Trust 2015-2 1.400% 9/20/18 100 100 5 BMW Vehicle Lease Trust 2015-2 1.550% 2/20/19 50 50 5 BMW Vehicle Owner Trust 2014-A 0.970% 11/26/18 25 25 5 BMW Vehicle Owner Trust 2014-A 1.500% 2/25/21 75 75 5 Capital Auto Receivables Asset Trust 2014-2 1.620% 10/22/18 14 14 5 Capital Auto Receivables Asset Trust 2014-3 1.480% 11/20/18 20 20 5 Capital Auto Receivables Asset Trust 2014-3 1.830% 4/22/19 25 25 5 Capital Auto Receivables Asset Trust 2015-1 1.610% 6/20/19 200 200 5 Capital Auto Receivables Asset Trust 2015-1 1.860% 10/21/19 50 50 5 Capital Auto Receivables Asset Trust 2015-2 1.730% 9/20/19 125 125 5 Capital Auto Receivables Asset Trust 2015-2 1.970% 1/21/20 75 75 5 Capital Auto Receivables Asset Trust 2015-3 1.720% 1/22/19 100 100 5 Capital Auto Receivables Asset Trust 2015-3 1.940% 1/21/20 100 100 5 Capital Auto Receivables Asset Trust 2015-3 2.130% 5/20/20 75 75 5 Capital Auto Receivables Asset Trust 2015-4 1.830% 3/20/20 75 75 5 Capital Auto Receivables Asset Trust 2015-4 2.010% 7/20/20 75 75 5 Capital Auto Receivables Asset Trust 2016-3 1.690% 3/20/21 50 50 5 Capital One Multi-Asset Execution Trust 2007- A7 5.750% 7/15/20 225 229 5 Capital One Multi-Asset Execution Trust 2014- A5 1.480% 7/15/20 150 150 5 Capital One Multi-Asset Execution Trust 2015- A2 2.080% 3/15/23 250 251 5 Capital One Multi-Asset Execution Trust 2015- A5 1.600% 5/17/21 100 100 5 Capital One Multi-Asset Execution Trust 2015- A8 2.050% 8/15/23 150 149 5 Capital One Multi-Asset Execution Trust 2016- A3 1.340% 4/15/22 170 169 5 Capital One Multi-Asset Execution Trust 2016- A4 1.330% 6/15/22 200 198 5 Capital One Multi-Asset Execution Trust 2016- A6 1.820% 9/15/22 100 100 5 CarMax Auto Owner Trust 2013-2 0.840% 11/15/18 17 17 5 CarMax Auto Owner Trust 2013-3 1.490% 1/15/19 29 29 5 CarMax Auto Owner Trust 2013-4 1.280% 5/15/19 23 23 5 CarMax Auto Owner Trust 2014-1 0.790% 10/15/18 4 4 5 CarMax Auto Owner Trust 2014-1 1.320% 7/15/19 25 25 5 CarMax Auto Owner Trust 2014-2 0.980% 1/15/19 20 20 5 CarMax Auto Owner Trust 2014-3 1.160% 6/17/19 32 32 5 CarMax Auto Owner Trust 2014-3 1.730% 2/18/20 25 25 5 CarMax Auto Owner Trust 2014-4 1.250% 11/15/19 73 73 5 CarMax Auto Owner Trust 2015-2 1.370% 3/16/20 46 46 5 CarMax Auto Owner Trust 2015-2 1.800% 3/15/21 50 50 5 CarMax Auto Owner Trust 2015-3 1.630% 5/15/20 100 100 5 CarMax Auto Owner Trust 2015-3 1.980% 2/16/21 50 50 5 CarMax Auto Owner Trust 2015-4 1.560% 11/16/20 100 100 5 CarMax Auto Owner Trust 2015-4 1.830% 6/15/21 50 50 5 CarMax Auto Owner Trust 2016-3 1.390% 5/17/21 100 99 5 CarMax Auto Owner Trust 2016-3 1.600% 1/18/22 50 49 5 CD 2007-CD5 Commercial Mortgage Trust 5.886% 11/15/44 183 184 5 CD 2016-CD1 Commercial Mortgage Trust 2.724% 8/10/49 150 143 5 CD 2016-CD2 Commercial Mortgage Trust 3.526% 11/10/49 100 102 5 CD 2017-CD3 Commercial Mortgage Trust 3.453% 2/10/50 25 26 5 CD 2017-CD3 Commercial Mortgage Trust 3.631% 2/10/50 144 148 5 CD 2017-CD3 Commercial Mortgage Trust 3.833% 2/10/50 31 32 5 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.170% 8/1/19 2 2 5 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.302% 8/1/20 26 27 5 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 3.028% 10/15/25 350 359 5 CFCRE Commercial Mortgage Trust 2016-C3 3.865% 1/10/48 125 130 5 CFCRE Commercial Mortgage Trust 2016-C4 3.283% 5/10/58 150 149 5 CFCRE Commercial Mortgage Trust 2016-C4 3.691% 5/10/58 100 101 5 CFCRE Commercial Mortgage Trust 2016-C6 3.217% 11/10/49 250 247 5 Chase Issuance Trust 2012-A4 1.580% 8/16/21 150 149 5 Chase Issuance Trust 2012-A7 2.160% 9/16/24 313 307 5 Chase Issuance Trust 2013-A1 1.300% 2/18/20 275 275 5 Chase Issuance Trust 2014-A2 2.770% 3/15/23 225 229 5 Chase Issuance Trust 2014-A6 1.260% 7/15/19 300 300 5 Chase Issuance Trust 2014-A7 1.380% 11/15/19 225 225 5 Chase Issuance Trust 2015-A4 1.840% 4/15/22 150 149 5 Chase Issuance Trust 2015-A5 1.360% 4/15/20 325 325 5 Chase Issuance Trust 2016-A2 1.370% 6/15/21 225 223 5 Chase Issuance Trust 2016-A4 1.490% 7/15/22 200 197 5 Chase Issuance Trust 2016-A5 1.270% 7/15/21 225 222 5 Citibank Credit Card Issuance Trust 2007-A8 5.650% 9/20/19 250 255 5 Citibank Credit Card Issuance Trust 2008-A1 5.350% 2/7/20 245 253 5 Citibank Credit Card Issuance Trust 2014-A1 2.880% 1/23/23 100 103 5 Citibank Credit Card Issuance Trust 2014-A4 1.230% 4/24/19 425 425 5 Citibank Credit Card Issuance Trust 2014-A5 2.680% 6/7/23 200 204 5 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 500 504 5 Citibank Credit Card Issuance Trust 2014-A8 1.730% 4/9/20 325 326 5 Citibank Credit Card Issuance Trust 2016-A2 2.190% 11/20/23 200 200 5 Citibank Credit Card Issuance Trust 2017-A2 1.740% 1/19/21 325 325 5 Citigroup Commercial Mortgage Trust 2007- C6 5.779% 12/10/49 351 352 5 Citigroup Commercial Mortgage Trust 2008- C7 6.127% 12/10/49 406 410 5 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 75 76 5 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 100 102 5 Citigroup Commercial Mortgage Trust 2013- GC15 3.161% 9/10/46 75 76 5 Citigroup Commercial Mortgage Trust 2013- GC15 4.371% 9/10/46 50 54 5 Citigroup Commercial Mortgage Trust 2013- GC15 4.649% 9/10/46 75 82 5 Citigroup Commercial Mortgage Trust 2014- GC19 2.790% 3/10/47 37 38 5 Citigroup Commercial Mortgage Trust 2014- GC19 3.552% 3/10/47 25 26 5 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 25 27 5 Citigroup Commercial Mortgage Trust 2014- GC19 4.345% 3/10/47 25 27 5 Citigroup Commercial Mortgage Trust 2014- GC21 3.855% 5/10/47 50 52 5 Citigroup Commercial Mortgage Trust 2014- GC21 4.328% 5/10/47 50 52 5 Citigroup Commercial Mortgage Trust 2014- GC23 3.622% 7/10/47 100 104 5 Citigroup Commercial Mortgage Trust 2014- GC25 3.635% 10/10/47 175 180 5 Citigroup Commercial Mortgage Trust 2015- GC27 3.137% 2/10/48 225 224 5 Citigroup Commercial Mortgage Trust 2015- GC27 3.571% 2/10/48 100 102 5 Citigroup Commercial Mortgage Trust 2015- GC29 2.674% 4/10/48 50 51 5 Citigroup Commercial Mortgage Trust 2015- GC29 3.192% 4/10/48 175 175 5 Citigroup Commercial Mortgage Trust 2015- GC29 3.758% 4/10/48 84 84 5 Citigroup Commercial Mortgage Trust 2015- GC31 3.762% 6/10/48 100 104 5 Citigroup Commercial Mortgage Trust 2015- GC33 3.778% 9/10/58 100 104 5 Citigroup Commercial Mortgage Trust 2016- C1 3.003% 5/10/49 55 55 5 Citigroup Commercial Mortgage Trust 2016- C1 3.209% 5/10/49 125 125 5 Citigroup Commercial Mortgage Trust 2016- GC36 3.616% 2/10/49 225 231 5 Citigroup Commercial Mortgage Trust 2016- P4 2.902% 7/10/49 75 73 5 COBALT CMBS Commercial Mortgage Trust 2007-C3 5.880% 5/15/46 157 158 5 COMM 2007-C9 Mortgage Trust 5.807% 12/10/49 155 155 5 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 58 60 5 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 65 68 5,8 COMM 2012-CCRE3 Mortgage Trust 3.416% 10/15/45 78 80 5 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 125 126 5 COMM 2013-CCRE10 Mortgage Trust 4.210% 8/10/46 20 22 5 COMM 2013-CCRE11 Mortgage Trust 3.047% 8/10/50 30 30 5 COMM 2013-CCRE11 Mortgage Trust 3.660% 8/10/50 30 32 5 COMM 2013-CCRE11 Mortgage Trust 3.983% 8/10/50 40 42 5 COMM 2013-CCRE11 Mortgage Trust 4.258% 8/10/50 150 162 5 COMM 2013-CCRE11 Mortgage Trust 4.715% 8/10/50 30 33 5 COMM 2013-CCRE12 Mortgage Trust 1.295% 10/10/46 10 10 5 COMM 2013-CCRE12 Mortgage Trust 2.904% 10/10/46 50 51 5 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 50 52 5 COMM 2013-CCRE12 Mortgage Trust 3.765% 10/10/46 50 52 5 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 50 53 5 COMM 2013-CCRE12 Mortgage Trust 4.300% 10/10/46 25 27 5 COMM 2013-CCRE12 Mortgage Trust 4.762% 10/10/46 25 27 5 COMM 2013-CCRE6 Mortgage Trust 3.101% 3/10/46 65 66 5 COMM 2013-CCRE7 Mortgage Trust 3.213% 3/10/46 50 51 5 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 71 74 5 COMM 2013-CCRE9 Mortgage Trust 4.232% 7/10/45 90 97 5 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 40 41 5 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 40 43 5 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 104 105 5 COMM 2013-LC6 Mortgage Trust 3.282% 1/10/46 58 59 5 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 87 88 5 COMM 2014-CCRE15 Mortgage Trust 3.595% 2/10/47 30 31 5 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 56 59 5 COMM 2014-CCRE15 Mortgage Trust 4.711% 2/10/47 28 30 5 COMM 2014-CCRE16 Mortgage Trust 3.653% 4/10/47 50 53 5 COMM 2014-CCRE16 Mortgage Trust 4.278% 4/10/47 75 79 5 COMM 2014-CCRE17 Mortgage Trust 3.012% 5/10/47 50 51 5 COMM 2014-CCRE17 Mortgage Trust 3.598% 5/10/47 25 26 5 COMM 2014-CCRE17 Mortgage Trust 3.977% 5/10/47 50 53 5 COMM 2014-CCRE17 Mortgage Trust 4.377% 5/10/47 25 26 5 COMM 2014-CCRE18 Mortgage Trust 3.452% 7/15/47 50 52 5 COMM 2014-CCRE19 Mortgage Trust 3.796% 8/10/47 175 183 5 COMM 2014-CCRE19 Mortgage Trust 4.080% 8/10/47 50 52 5 COMM 2014-CCRE20 Mortgage Trust 3.590% 11/10/47 50 51 5 COMM 2014-CCRE21 Mortgage Trust 3.095% 12/10/47 86 88 5 COMM 2014-CCRE21 Mortgage Trust 3.528% 12/10/47 175 179 5 COMM 2014-LC15 Mortgage Trust 2.840% 4/10/47 50 51 5 COMM 2014-LC15 Mortgage Trust 4.006% 4/10/47 150 158 5 COMM 2014-LC17 Mortgage Trust 3.164% 10/10/47 100 102 5 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 50 53 5 COMM 2014-UBS2 Mortgage Trust 2.820% 3/10/47 24 24 5 COMM 2014-UBS2 Mortgage Trust 3.472% 3/10/47 22 23 5 COMM 2014-UBS2 Mortgage Trust 3.961% 3/10/47 54 57 5 COMM 2014-UBS2 Mortgage Trust 4.199% 3/10/47 15 16 COMM 2014-UBS2 Mortgage Trust 4.701% 3/10/47 10 11 5 COMM 2014-UBS3 Mortgage Trust 2.844% 6/10/47 50 51 5 COMM 2014-UBS3 Mortgage Trust 3.819% 6/10/47 100 104 5 COMM 2014-UBS4 Mortgage Trust 3.694% 8/10/47 125 129 5 COMM 2014-UBS4 Mortgage Trust 3.968% 8/10/47 44 45 5 COMM 2014-UBS5 Mortgage Trust 3.838% 9/10/47 125 130 5 COMM 2014-UBS6 Mortgage Trust 2.935% 12/10/47 125 127 5 COMM 2014-UBS6 Mortgage Trust 3.387% 12/10/47 125 129 5 COMM 2014-UBS6 Mortgage Trust 3.644% 12/10/47 225 231 5 COMM 2014-UBS6 Mortgage Trust 4.048% 12/10/47 50 52 5 COMM 2015-CCRE22 Mortgage Trust 2.856% 3/10/48 50 51 5 COMM 2015-CCRE22 Mortgage Trust 3.309% 3/10/48 150 151 5 COMM 2015-CCRE22 Mortgage Trust 3.603% 3/10/48 50 51 5 COMM 2015-CCRE23 Mortgage Trust 3.257% 5/10/48 75 77 5 COMM 2015-CCRE23 Mortgage Trust 3.497% 5/10/48 100 102 5 COMM 2015-CCRE23 Mortgage Trust 3.801% 5/10/48 50 51 5 COMM 2015-CCRE25 Mortgage Trust 3.759% 8/10/48 125 130 5 COMM 2015-CCRE26 Mortgage Trust 3.630% 10/10/48 225 230 5 COMM 2015-CCRE27 Mortgage Trust 3.404% 10/10/48 125 129 5 COMM 2015-CCRE27 Mortgage Trust 3.612% 10/10/48 125 128 5 COMM 2015-LC19 Mortgage Trust 3.040% 2/10/48 25 26 5 COMM 2015-LC19 Mortgage Trust 3.183% 2/10/48 125 125 5 COMM 2015-LC19 Mortgage Trust 3.527% 2/10/48 50 51 5 COMM 2016-CCRE28 Mortgage Trust 3.762% 2/10/49 150 155 5 COMM 2016-DC2 Mortgage Trust 3.550% 2/10/49 125 130 5 Credit Suisse Commercial Mortgage Trust Series 2007-C3 5.715% 6/15/39 22 22 5 CSAIL 2015-C1 Commercial Mortgage Trust 3.505% 4/15/50 100 102 5 CSAIL 2015-C1 Commercial Mortgage Trust 3.791% 4/15/50 75 78 5 CSAIL 2015-C1 Commercial Mortgage Trust 4.044% 4/15/50 50 51 5 CSAIL 2015-C2 Commercial Mortgage Trust 1.454% 6/15/57 64 64 5 CSAIL 2015-C2 Commercial Mortgage Trust 3.504% 6/15/57 150 153 5 CSAIL 2015-C2 Commercial Mortgage Trust 3.849% 6/15/57 75 78 5 CSAIL 2015-C3 Commercial Mortgage Trust 3.448% 8/15/48 85 88 5 CSAIL 2015-C3 Commercial Mortgage Trust 3.718% 8/15/48 100 103 5 CSAIL 2015-C3 Commercial Mortgage Trust 4.110% 8/15/48 50 52 5 CSAIL 2015-C4 Commercial Mortgage Trust 3.617% 11/15/48 50 52 5 CSAIL 2015-C4 Commercial Mortgage Trust 3.808% 11/15/48 75 78 5 CSAIL 2016-C7 Commercial Mortgage Trust 3.502% 11/15/49 200 203 5 DBJPM 16-C1 Mortgage Trust 3.276% 5/10/49 75 75 5 DBJPM 16-C3 Mortgage Trust 2.890% 9/10/49 100 97 5 Discover Card Execution Note Trust 2007-A1 5.650% 3/16/20 275 280 5 Discover Card Execution Note Trust 2014-A3 1.220% 10/15/19 200 200 5 Discover Card Execution Note Trust 2014-A5 1.390% 4/15/20 300 300 5 Discover Card Execution Note Trust 2015-A2 1.900% 10/17/22 275 275 5 Discover Card Execution Note Trust 2015-A3 1.450% 3/15/21 225 225 5 Discover Card Execution Note Trust 2015-A4 2.190% 4/17/23 225 226 5 Discover Card Execution Note Trust 2016-A1 1.640% 7/15/21 350 350 5 Discover Card Execution Note Trust 2017-A2 2.390% 7/15/24 150 151 4,5 Fannie Mae-Aces 2011-M2 3.764% 4/25/21 150 157 4,5 Fannie Mae-Aces 2011-M4 3.726% 6/25/21 335 350 4,5 Fannie Mae-Aces 2013-M12 2.399% 3/25/23 253 249 4,5 Fannie Mae-Aces 2013-M14 2.533% 4/25/23 296 291 4,5 Fannie Mae-Aces 2013-M14 3.329% 10/25/23 350 364 4,5 Fannie Mae-Aces 2013-M4 2.608% 3/25/22 24 24 4,5 Fannie Mae-Aces 2013-M7 2.280% 12/27/22 100 99 4,5 Fannie Mae-Aces 2014-M1 2.323% 11/25/18 330 333 4,5 Fannie Mae-Aces 2014-M1 3.246% 7/25/23 450 465 4,5 Fannie Mae-Aces 2014-M10 2.171% 9/25/19 200 200 4,5 Fannie Mae-Aces 2014-M12 2.614% 10/25/21 350 354 4,5 Fannie Mae-Aces 2014-M13 1.637% 11/25/17 24 24 4,5 Fannie Mae-Aces 2014-M13 2.566% 8/25/24 45 45 4,5 Fannie Mae-Aces 2014-M13 3.021% 8/25/24 125 127 4,5 Fannie Mae-Aces 2014-M2 3.513% 12/25/23 346 364 4,5 Fannie Mae-Aces 2014-M3 2.613% 1/25/24 122 124 4,5 Fannie Mae-Aces 2014-M3 3.472% 1/25/24 175 184 4,5 Fannie Mae-Aces 2014-M4 3.346% 3/25/24 175 182 4,5 Fannie Mae-Aces 2014-M6 2.679% 5/25/21 325 329 4,5 Fannie Mae-Aces 2014-M7 3.249% 6/25/24 338 349 4,5 Fannie Mae-Aces 2014-M8 2.346% 6/25/24 40 40 4,5 Fannie Mae-Aces 2014-M8 3.056% 6/25/24 175 176 4,5 Fannie Mae-Aces 2014-M9 1.462% 4/25/17 11 11 4,5 Fannie Mae-Aces 2014-M9 3.103% 7/25/24 200 204 4,5 Fannie Mae-Aces 2015-M1 1.626% 2/25/18 56 56 4,5 Fannie Mae-Aces 2015-M1 2.532% 9/25/24 300 294 4,5 Fannie Mae-Aces 2015-M10 3.092% 4/25/27 100 100 4,5 Fannie Mae-Aces 2015-M12 2.792% 5/25/25 225 224 4,5 Fannie Mae-Aces 2015-M15 2.923% 10/25/25 275 275 4,5 Fannie Mae-Aces 2015-M2 2.620% 12/25/24 215 208 4,5 Fannie Mae-Aces 2015-M3 2.723% 10/25/24 100 99 4,5 Fannie Mae-Aces 2015-M4 2.509% 7/25/22 150 150 4,5 Fannie Mae-Aces 2015-M7 1.550% 4/25/18 50 50 4,5 Fannie Mae-Aces 2015-M7 2.590% 12/25/24 200 196 4,5 Fannie Mae-Aces 2015-M8 2.344% 1/25/25 111 111 4,5 Fannie Mae-Aces 2015-M8 2.900% 1/25/25 100 100 4,5 Fannie Mae-Aces 2016-M11 2.369% 7/25/26 250 237 4,5 Fannie Mae-Aces 2016-M12 2.449% 9/25/26 250 242 4,5 Fannie Mae-Aces 2016-M2 2.152% 1/25/23 200 196 4,5 Fannie Mae-Aces 2016-M3 2.702% 2/25/26 100 98 4,5 Fannie Mae-Aces 2016-M4 2.576% 3/25/26 100 97 4,5 Fannie Mae-Aces 2016-M5 2.469% 4/25/26 200 192 4,5 Fannie Mae-Aces 2016-M7 2.157% 10/25/23 50 49 4,5 Fannie Mae-Aces 2016-M7 2.499% 9/25/26 75 71 4,5 Fannie Mae-Aces 2017-M1 2.417% 10/25/26 200 190 4,5 FHLMC Multifamily Structured Pass Through Certificates K005 3.484% 4/25/19 73 74 4,5 FHLMC Multifamily Structured Pass Through Certificates K006 3.398% 7/25/19 83 85 4,5 FHLMC Multifamily Structured Pass Through Certificates K007 3.342% 12/25/19 11 11 4,5 FHLMC Multifamily Structured Pass Through Certificates K009 2.757% 5/25/20 153 154 4,5 FHLMC Multifamily Structured Pass Through Certificates K010 3.320% 7/25/20 167 168 4,5 FHLMC Multifamily Structured Pass Through Certificates K011 4.084% 11/25/20 250 267 4,5 FHLMC Multifamily Structured Pass Through Certificates K014 3.871% 4/25/21 133 142 4,5 FHLMC Multifamily Structured Pass Through Certificates K017 2.873% 12/25/21 350 359 4,5 FHLMC Multifamily Structured Pass Through Certificates K019 2.272% 3/25/22 150 150 4,5 FHLMC Multifamily Structured Pass Through Certificates K020 2.373% 5/25/22 350 351 4,5 FHLMC Multifamily Structured Pass Through Certificates K021 2.396% 6/25/22 225 226 4,5 FHLMC Multifamily Structured Pass Through Certificates K026 2.510% 11/25/22 325 327 4,5 FHLMC Multifamily Structured Pass Through Certificates K027 2.637% 1/25/23 325 329 4,5 FHLMC Multifamily Structured Pass Through Certificates K028 3.111% 2/25/23 475 492 4,5 FHLMC Multifamily Structured Pass Through Certificates K029 3.320% 2/25/23 325 340 4,5 FHLMC Multifamily Structured Pass Through Certificates K030 2.779% 9/25/22 249 255 4,5 FHLMC Multifamily Structured Pass Through Certificates K030 3.250% 4/25/23 325 339 4,5 FHLMC Multifamily Structured Pass Through Certificates K031 3.300% 4/25/23 340 355 4,5 FHLMC Multifamily Structured Pass Through Certificates K032 3.016% 2/25/23 260 265 4,5 FHLMC Multifamily Structured Pass Through Certificates K032 3.310% 5/25/23 340 355 4,5 FHLMC Multifamily Structured Pass Through Certificates K033 2.871% 2/25/23 270 277 4,5 FHLMC Multifamily Structured Pass Through Certificates K033 3.060% 7/25/23 325 335 4,5 FHLMC Multifamily Structured Pass Through Certificates K034 3.531% 7/25/23 288 304 4,5 FHLMC Multifamily Structured Pass Through Certificates K035 3.458% 8/25/23 400 421 4,5 FHLMC Multifamily Structured Pass Through Certificates K036 3.527% 10/25/23 325 344 4,5 FHLMC Multifamily Structured Pass Through Certificates K038 2.604% 10/25/23 103 105 4,5 FHLMC Multifamily Structured Pass Through Certificates K038 3.389% 3/25/24 400 419 4,5 FHLMC Multifamily Structured Pass Through Certificates K039 2.683% 12/25/23 63 63 4,5 FHLMC Multifamily Structured Pass Through Certificates K039 3.303% 7/25/24 225 235 4,5 FHLMC Multifamily Structured Pass Through Certificates K040 2.768% 4/25/24 91 92 4,5 FHLMC Multifamily Structured Pass Through Certificates K040 3.241% 9/25/24 275 285 4,5 FHLMC Multifamily Structured Pass Through Certificates K041 3.171% 10/25/24 275 284 4,5 FHLMC Multifamily Structured Pass Through Certificates K042 2.267% 6/25/24 46 45 4,5 FHLMC Multifamily Structured Pass Through Certificates K043 2.532% 10/25/23 47 47 4,5 FHLMC Multifamily Structured Pass Through Certificates K043 3.062% 12/25/24 150 153 4,5 FHLMC Multifamily Structured Pass Through Certificates K045 2.493% 11/25/24 118 118 4,5 FHLMC Multifamily Structured Pass Through Certificates K045 3.023% 1/25/25 175 178 4,5 FHLMC Multifamily Structured Pass Through Certificates K046 3.205% 3/25/25 175 180 4,5 FHLMC Multifamily Structured Pass Through Certificates K047 2.827% 12/25/24 96 97 4,5 FHLMC Multifamily Structured Pass Through Certificates K047 3.329% 5/25/25 175 181 4,5 FHLMC Multifamily Structured Pass Through Certificates K048 3.284% 6/25/25 225 233 4,5 FHLMC Multifamily Structured Pass Through Certificates K049 3.010% 7/25/25 125 127 4,5 FHLMC Multifamily Structured Pass Through Certificates K050 3.334% 8/25/25 200 208 4,5 FHLMC Multifamily Structured Pass Through Certificates K052 3.151% 11/25/25 125 128 4,5 FHLMC Multifamily Structured Pass Through Certificates K053 2.995% 12/25/25 75 76 4,5 FHLMC Multifamily Structured Pass Through Certificates K054 2.745% 1/25/26 200 198 4,5 FHLMC Multifamily Structured Pass Through Certificates K056 2.525% 5/25/26 150 145 4,5 FHLMC Multifamily Structured Pass Through Certificates K058 2.653% 8/25/26 100 98 4,5 FHLMC Multifamily Structured Pass Through Certificates K063 3.430% 1/25/27 475 493 4,5 FHLMC Multifamily Structured Pass Through Certificates K152 3.080% 1/25/31 100 99 4,5 FHLMC Multifamily Structured Pass Through Certificates K503 1.384% 1/25/19 129 128 4,5 FHLMC Multifamily Structured Pass Through Certificates K503 2.456% 8/25/19 325 329 4,5 FHLMC Multifamily Structured Pass Through Certificates K504 2.566% 9/25/20 100 102 4,5 FHLMC Multifamily Structured Pass Through Certificates K702 3.154% 2/25/18 528 534 4,5 FHLMC Multifamily Structured Pass Through Certificates K704 2.412% 8/25/18 74 74 4,5 FHLMC Multifamily Structured Pass Through Certificates K706 2.323% 10/25/18 99 100 4,5 FHLMC Multifamily Structured Pass Through Certificates K707 2.220% 12/25/18 150 151 4,5 FHLMC Multifamily Structured Pass Through Certificates K710 1.883% 5/25/19 25 25 4,5 FHLMC Multifamily Structured Pass Through Certificates K711 1.321% 12/25/18 124 123 4,5 FHLMC Multifamily Structured Pass Through Certificates K711 1.730% 7/25/19 425 424 4,5 FHLMC Multifamily Structured Pass Through Certificates K712 1.869% 11/25/19 200 200 4,5 FHLMC Multifamily Structured Pass Through Certificates K713 2.313% 3/25/20 525 531 4,5 FHLMC Multifamily Structured Pass Through Certificates K714 3.034% 10/25/20 400 413 4,5 FHLMC Multifamily Structured Pass Through Certificates K716 3.130% 6/25/21 370 384 4,5 FHLMC Multifamily Structured Pass Through Certificates K716 2.413% 8/25/47 54 55 4,5 FHLMC Multifamily Structured Pass Through Certificates K717 2.991% 9/25/21 225 232 4,5 FHLMC Multifamily Structured Pass Through Certificates K718 2.375% 9/25/21 205 206 4,5 FHLMC Multifamily Structured Pass Through Certificates K718 2.791% 1/25/22 225 230 4,5 FHLMC Multifamily Structured Pass Through Certificates KW01 2.853% 1/25/26 200 200 4,5 FHLMC Multifamily Structures Pass Through Certificates K715 2.856% 1/25/21 125 128 4,5 FHLMC Multifamily Structures Pass Through Certificates K720 2.716% 6/25/22 150 153 4,5 FHLMC Multifamily Structures Pass Through Certificates K723 2.454% 8/25/23 125 124 4,5 FHLMC Multifamily Structures Pass Through Certificates K724 3.062% 11/25/23 100 103 5 Fifth Third Auto Trust 2014-1 1.140% 10/15/20 38 38 5 Fifth Third Auto Trust 2014-2 0.890% 11/15/18 8 8 5 Fifth Third Auto Trust 2015-1 1.420% 3/16/20 100 100 5 Ford Credit Auto Lease Trust 2015-A 1.130% 6/15/18 49 49 5 Ford Credit Auto Lease Trust 2015-A 1.310% 8/15/18 50 50 5 Ford Credit Auto Lease Trust 2015-B 1.380% 12/15/18 75 75 5 Ford Credit Auto Lease Trust 2015-B 1.540% 2/15/19 75 75 5 Ford Credit Auto Owner Trust 2013-B 0.760% 8/15/18 1 1 5 Ford Credit Auto Owner Trust 2013-C 1.250% 10/15/18 7 7 5 Ford Credit Auto Owner Trust 2014-B 0.900% 10/15/18 18 18 5 Ford Credit Auto Owner Trust 2015-A 1.280% 9/15/19 35 35 5 Ford Credit Auto Owner Trust 2015-A 1.640% 6/15/20 25 25 5 Ford Credit Auto Owner Trust 2015-B 1.160% 11/15/19 60 60 5 Ford Credit Auto Owner Trust 2015-B 1.580% 8/15/20 50 50 5 Ford Credit Auto Owner Trust 2015-C 1.410% 2/15/20 50 50 5 Ford Credit Auto Owner Trust 2015-C 1.740% 2/15/21 50 50 5 Ford Credit Auto Owner Trust 2017-A 1.670% 6/15/21 100 100 5 Ford Credit Auto Owner Trust 2017-A 1.920% 4/15/22 75 75 5 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 225 225 5 Ford Credit Floorplan Master Owner Trust A Series 2016-1 1.760% 2/15/21 225 225 5 GE Commercial Mortgage Corp. Series 2007- C1 Trust 5.543% 12/10/49 2 2 5 GM Financial Automobile Leasing Trust 2015- 2 1.680% 12/20/18 100 100 5 GM Financial Automobile Leasing Trust 2015- 2 1.850% 7/22/19 50 50 5 GM Financial Automobile Leasing Trust 2015- 3 1.690% 3/20/19 50 50 5 GM Financial Automobile Leasing Trust 2015- 3 1.810% 11/20/19 50 50 5 GM Financial Automobile Leasing Trust 2016- 1 1.790% 3/20/20 100 100 5 GM Financial Automobile Leasing Trust 2016- 2 1.620% 9/20/19 100 100 5 GM Financial Automobile Leasing Trust 2016- 3 1.610% 12/20/19 75 75 5 GS Mortgage Securities Corporation II 2013- GC10 2.943% 2/10/46 92 93 5 GS Mortgage Securities Corporation II 2013- GC10 3.279% 2/10/46 35 35 5 GS Mortgage Securities Corporation II 2015- GC30 2.726% 5/10/50 100 101 5 GS Mortgage Securities Corporation II 2015- GC30 3.382% 5/10/50 150 152 5 GS Mortgage Securities Trust 2011-GC5 3.707% 8/10/44 80 84 5 GS Mortgage Securities Trust 2012-GC6 3.482% 1/10/45 299 311 5 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 175 181 5 GS Mortgage Securities Trust 2012-GCJ9 2.773% 11/10/45 125 126 5 GS Mortgage Securities Trust 2013-GC13 4.033% 7/10/46 20 22 5 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 90 92 5 GS Mortgage Securities Trust 2013-GCJ12 3.375% 6/10/46 39 39 5 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 45 45 5 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 30 31 5 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 150 162 5 GS Mortgage Securities Trust 2014-GC22 3.467% 6/10/47 50 52 5 GS Mortgage Securities Trust 2014-GC22 3.862% 6/10/47 50 52 5 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 125 132 5 GS Mortgage Securities Trust 2014-GC24 4.508% 9/10/47 25 27 5 GS Mortgage Securities Trust 2014-GC26 2.902% 11/10/47 50 51 5 GS Mortgage Securities Trust 2014-GC26 3.365% 11/10/47 75 78 5 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 225 232 5 GS Mortgage Securities Trust 2014-GC26 3.964% 11/10/47 50 51 5 GS Mortgage Securities Trust 2014-GC26 4.215% 11/10/47 50 53 5 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 150 152 5 GS Mortgage Securities Trust 2015-GC32 3.513% 7/10/48 125 130 5 GS Mortgage Securities Trust 2015-GC32 3.764% 7/10/48 50 52 5 GS Mortgage Securities Trust 2015-GC34 3.278% 10/10/48 125 128 5 GS Mortgage Securities Trust 2015-GC34 3.506% 10/10/48 100 102 5 GS Mortgage Securities Trust 2016-GS2 3.050% 5/10/49 75 74 5 GS Mortgage Securities Trust 2016-GS3 2.850% 10/10/49 200 194 5 GS Mortgage Securities Trust 2016-GS4 3.442% 11/10/49 75 76 5 GS Mortgage Securities Trust 2016-GS4 3.645% 11/10/49 50 50 5 GS Mortgage Securities Trust 2017-GS5 3.674% 3/10/50 150 155 5 GS Mortgage Securities Trust 2017-GS5 3.826% 3/10/50 50 52 5 Honda Auto Receivables 2014-1 Owner Trust 1.040% 2/21/20 29 29 5 Honda Auto Receivables 2014-2 Owner Trust 0.770% 3/19/18 7 7 5 Honda Auto Receivables 2014-3 Owner Trust 0.880% 6/15/18 23 23 5 Honda Auto Receivables 2014-3 Owner Trust 1.310% 10/15/20 50 50 5 Honda Auto Receivables 2015-1 Owner Trust 1.050% 10/15/18 54 54 5 Honda Auto Receivables 2015-1 Owner Trust 1.320% 11/16/20 75 75 5 Honda Auto Receivables 2015-2 Owner Trust 1.040% 2/21/19 52 52 5 Honda Auto Receivables 2015-2 Owner Trust 1.470% 8/23/21 50 50 5 Honda Auto Receivables 2015-3 Owner Trust 1.270% 4/18/19 92 92 5 Honda Auto Receivables 2015-3 Owner Trust 1.560% 10/18/21 50 50 5 Honda Auto Receivables 2015-4 Owner Trust 1.230% 9/23/19 125 125 5 Huntington Auto Trust 2015-1 1.240% 9/16/19 82 82 5 Hyundai Auto Receivables Trust 2013-B 1.010% 2/15/19 4 4 5 Hyundai Auto Receivables Trust 2013-C 1.550% 3/15/19 31 31 5 Hyundai Auto Receivables Trust 2014-A 0.790% 7/16/18 2 2 5 Hyundai Auto Receivables Trust 2014-B 0.900% 12/17/18 21 21 5 Hyundai Auto Receivables Trust 2015-A 1.370% 7/15/20 50 50 5 Hyundai Auto Receivables Trust 2015-C 1.460% 2/18/20 50 50 5 Hyundai Auto Receivables Trust 2015-C 1.780% 11/15/21 50 50 5 Hyundai Auto Receivables Trust 2016-B 1.290% 4/15/21 75 74 5 Hyundai Auto Receivables Trust 2016-B 1.450% 11/15/22 75 73 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.939% 4/17/45 2 2 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.794% 2/12/51 277 279 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.981% 2/12/51 75 76 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP11 5.841% 6/15/49 142 142 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 218 227 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 150 151 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 3.483% 6/15/45 176 183 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.143% 12/15/47 52 53 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.372% 12/15/47 39 39 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 100 107 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 208 210 5 JP Morgan Chase Commercial Mortgage Securities Trust 2014-C20 2.872% 7/15/47 50 51 5 JP Morgan Chase Commercial Mortgage Securities Trust 2015-JP1 3.914% 1/15/49 75 79 5 JP Morgan Chase Commercial Mortgage Securities Trust 2016-JP3 2.870% 8/15/49 250 242 5 JP Morgan Chase Commercial Mortgage Securities Trust 2016-JP4 3.648% 12/15/49 100 103 5 JP Morgan Chase Commercial Mortgage Securities Trust 2016-JP4 3.870% 12/15/49 75 77 5 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 39 41 5 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.026% 7/15/45 26 27 5 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 40 42 5 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 100 107 5 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.409% 8/15/46 30 32 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 2.977% 11/15/45 66 67 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 3.659% 11/15/45 10 10 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.131% 11/15/45 65 70 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.420% 11/15/45 35 37 5 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 127 135 5 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.439% 2/15/47 25 27 5 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.814% 2/15/47 30 32 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.046% 4/15/47 50 51 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.669% 4/15/47 50 52 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.997% 4/15/47 95 100 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 4.243% 4/15/47 50 53 5 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.428% 8/15/47 30 31 5 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.775% 8/15/47 25 26 5 JPMBB Commercial Mortgage Securities Trust 2014-C22 3.801% 9/15/47 175 181 5 JPMBB Commercial Mortgage Securities Trust 2014-C22 4.110% 9/15/47 50 52 5 JPMBB Commercial Mortgage Securities Trust 2014-C23 3.934% 9/15/47 85 90 5 JPMBB Commercial Mortgage Securities Trust 2014-C23 4.202% 9/15/47 50 53 5 JPMBB Commercial Mortgage Securities Trust 2014-C24 2.940% 11/15/47 50 51 5 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.639% 11/15/47 50 52 5 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.914% 11/15/47 75 77 5 JPMBB Commercial Mortgage Securities Trust 2014-C25 3.672% 11/15/47 200 207 5 JPMBB Commercial Mortgage Securities Trust 2014-C25 4.065% 11/15/47 50 52 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.019% 1/15/48 125 128 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.494% 1/15/48 175 179 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.800% 1/15/48 50 51 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.951% 1/15/48 50 50 5 JPMBB Commercial Mortgage Securities Trust 2015-C27 2.734% 2/15/48 100 102 5 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.017% 2/15/48 110 112 5 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.179% 2/15/48 59 59 5 JPMBB Commercial Mortgage Securities Trust 2015-C28 2.773% 10/15/48 125 127 5 JPMBB Commercial Mortgage Securities Trust 2015-C28 3.227% 10/15/48 125 125 5 JPMBB Commercial Mortgage Securities Trust 2015-C28 3.532% 10/15/48 50 50 5 JPMBB Commercial Mortgage Securities Trust 2015-C29 2.921% 5/15/48 100 102 5 JPMBB Commercial Mortgage Securities Trust 2015-C29 3.304% 5/15/48 57 59 5 JPMBB Commercial Mortgage Securities Trust 2015-C29 3.611% 5/15/48 100 103 5 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.559% 7/15/48 125 131 5 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.822% 7/15/48 100 104 5 JPMBB Commercial Mortgage Securities Trust 2015-C30 4.226% 7/15/48 50 52 5 JPMBB Commercial Mortgage Securities Trust 2015-C31 3.540% 8/15/48 53 55 5 JPMBB Commercial Mortgage Securities Trust 2015-C31 3.801% 8/15/48 57 59 5 JPMBB Commercial Mortgage Securities Trust 2015-C32 3.358% 11/15/48 125 129 5 JPMBB Commercial Mortgage Securities Trust 2015-C32 3.598% 11/15/48 125 128 5 JPMBB Commercial Mortgage Securities Trust 2015-C33 3.770% 12/15/48 82 85 5 JPMBB Commercial Mortgage Securities Trust 2016-C1 3.316% 3/15/49 75 77 5 JPMCC Commercial Mortgage Securities Trust 2017-JP5 3.723% 3/15/50 400 414 5 JPMDB Commercial Mortgage Securities Trust 2016-C2 3.144% 6/15/49 75 74 5 JPMDB Commercial Mortgage Securities Trust 2016-C2 3.484% 6/15/49 50 50 5 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 463 471 5 LB-UBS Commercial Mortgage Trust 2008-C1 6.126% 4/15/41 143 147 5 Mercedes-Benz Auto Lease Trust 2015-B 1.340% 7/16/18 50 50 5 Mercedes-Benz Auto Lease Trust 2015-B 1.530% 5/17/21 50 50 5 Mercedes-Benz Auto Receivables Trust 2014- 1 0.870% 10/15/18 12 12 5 Mercedes-Benz Auto Receivables Trust 2015- 1 1.340% 12/16/19 50 50 5 Mercedes-Benz Auto Receivables Trust 2015- 1 1.750% 12/15/21 25 25 5 Merrill Lynch Mortgage Trust 2007-C1 5.841% 6/12/50 560 561 5 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 307 310 5 ML-CFC Commercial Mortgage Trust 2007-7 5.790% 6/12/50 58 58 5 ML-CFC Commercial Mortgage Trust 2007-9 5.700% 9/12/49 94 95 5 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 100 102 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.170% 8/15/46 40 43 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.370% 8/15/46 20 22 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.001% 10/15/46 50 51 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 4.259% 10/15/46 100 108 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 68 69 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 14 14 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.134% 12/15/48 100 101 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.376% 12/15/48 50 51 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 50 51 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.456% 5/15/46 50 52 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 1.250% 2/15/47 45 45 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 2.916% 2/15/47 100 102 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 3.669% 2/15/47 110 114 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 100 106 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.640% 2/15/47 100 106 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.477% 6/15/47 25 26 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 100 105 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.324% 6/15/47 50 53 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.194% 10/15/47 100 102 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 4.442% 10/15/47 50 53 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.101% 12/15/47 125 128 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326% 12/15/47 50 52 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 75 77 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069% 2/15/48 50 51 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 200 201 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.040% 4/15/48 100 102 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 75 76 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.883% 4/15/48 50 50 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 2.982% 7/15/50 75 77 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.398% 7/15/50 50 52 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.719% 7/15/50 125 129 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.383% 10/15/48 125 129 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.635% 10/15/48 75 77 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C26 3.323% 10/15/48 75 78 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C26 3.531% 10/15/48 75 78 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C27 3.557% 12/15/47 50 52 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C27 3.753% 12/15/47 75 78 5 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C28 3.288% 1/15/49 100 102 5 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C28 3.544% 1/15/49 225 231 5 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C30 2.860% 9/15/49 200 194 5 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C31 3.102% 11/15/49 250 245 5 Morgan Stanley Capital I Trust 2007-IQ15 5.942% 6/11/49 146 147 5 Morgan Stanley Capital I Trust 2007-IQ16 5.809% 12/12/49 387 391 5 Morgan Stanley Capital I Trust 2007-IQ16 6.068% 12/12/49 125 128 5 Morgan Stanley Capital I Trust 2007-TOP27 5.791% 6/11/42 134 135 5 Morgan Stanley Capital I Trust 2008-TOP29 6.301% 1/11/43 356 364 5 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 350 360 5 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 75 78 5 Morgan Stanley Capital I Trust 2015-UBS8 3.809% 12/15/48 75 78 5 Morgan Stanley Capital I Trust 2016-BNK2 3.049% 11/15/49 100 98 5 Morgan Stanley Capital I Trust 2016-BNK2 3.282% 11/15/49 83 82 5 Morgan Stanley Capital I Trust 2016-UB11 2.782% 8/15/49 200 192 5 Morgan Stanley Capital I Trust 2016-UBS12 3.596% 12/15/49 200 204 5 Nissan Auto Lease Trust 2015-B 1.540% 4/16/18 100 100 5 Nissan Auto Lease Trust 2015-B 1.700% 4/15/21 50 50 5 Nissan Auto Lease Trust 2016-B 1.610% 1/18/22 100 100 5 Nissan Auto Receivables 2013-A Owner Trust 0.750% 7/15/19 34 34 5 Nissan Auto Receivables 2013-B Owner Trust 1.310% 10/15/19 20 20 5 Nissan Auto Receivables 2013-C Owner Trust 0.670% 8/15/18 2 2 5 Nissan Auto Receivables 2013-C Owner Trust 1.300% 6/15/20 25 25 5 Nissan Auto Receivables 2014-A Owner Trust 0.720% 8/15/18 5 5 5 Nissan Auto Receivables 2014-A Owner Trust 1.340% 8/17/20 75 75 5 Nissan Auto Receivables 2014-B Owner Trust 1.110% 5/15/19 25 25 5 Nissan Auto Receivables 2015-A Owner Trust 1.050% 10/15/19 69 69 5 Nissan Auto Receivables 2015-B Owner Trust 1.340% 3/16/20 75 75 5 Nissan Auto Receivables 2015-B Owner Trust 1.790% 1/17/22 50 50 5 Nissan Auto Receivables 2015-C Owner Trust 1.370% 5/15/20 50 50 5 Nissan Auto Receivables 2015-C Owner Trust 1.670% 2/15/22 75 75 5 Nissan Auto Receivables 2016-C Owner Trust 1.180% 1/15/21 100 99 5 Nissan Auto Receivables 2016-C Owner Trust 1.380% 1/17/23 75 73 5 Nissan Master Owner Trust Receivables Series 2016-A 1.540% 6/15/21 100 99 Royal Bank of Canada 2.200% 9/23/19 225 226 5 Royal Bank of Canada 2.000% 10/1/19 400 401 Royal Bank of Canada 2.100% 10/14/20 800 797 5 Royal Bank of Canada 1.875% 2/5/21 400 398 Royal Bank of Canada 2.300% 3/22/21 175 175 5 Synchrony Credit Card Master Note Trust 2014-1 1.610% 11/15/20 100 100 5 Synchrony Credit Card Master Note Trust 2016-2 2.210% 5/15/24 98 97 5 Synchrony Credit Card Master Note Trust 2016-3 1.580% 9/15/22 150 149 5 Synchrony Credit Card Master Note Trust Series 2012-7 1.760% 9/15/22 148 147 5 TIAA Seasoned Commercial Mortgage Trust 2007-C4 5.474% 8/15/39 13 13 8 Toronto-Dominion Bank 2.250% 3/15/21 250 249 5 Toyota Auto Receivables 2014-A Owner Trust 1.180% 6/17/19 24 24 5 Toyota Auto Receivables 2014-B Owner Trust 0.760% 3/15/18 5 5 5 Toyota Auto Receivables 2014-B Owner Trust 1.310% 9/16/19 25 25 5 Toyota Auto Receivables 2015-B Owner Trust 1.270% 5/15/19 152 152 5 Toyota Auto Receivables 2015-B Owner Trust 1.740% 9/15/20 125 125 5 Toyota Auto Receivables 2015-C Owner Trust 1.340% 6/17/19 100 100 5 Toyota Auto Receivables 2015-C Owner Trust 1.690% 12/15/20 75 75 5 Toyota Auto Receivables 2016-B Owner Trust 1.300% 4/15/20 50 50 5 Toyota Auto Receivables 2016-B Owner Trust 1.520% 8/16/21 75 74 5 Toyota Auto Receivables 2016-C Owner Trust 1.140% 8/17/20 75 74 5 Toyota Auto Receivables 2016-C Owner Trust 1.320% 11/15/21 50 49 5 UBS-Barclays Commercial Mortgage Trust 2013-C5 3.185% 3/10/46 104 106 5 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.244% 4/10/46 165 169 5 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.469% 4/10/46 25 25 5 USAA Auto Owner Trust 2014-1 0.940% 5/15/19 14 14 5 Volkswagen Auto Loan Enhanced Trust 2014- 1 0.910% 10/22/18 17 17 5 Volkswagen Auto Loan Enhanced Trust 2014- 1 1.450% 9/21/20 50 50 5 Volkswagen Auto Loan Enhanced Trust 2014- 2 0.950% 4/22/19 69 69 5 Volkswagen Auto Loan Enhanced Trust 2014- 2 1.390% 5/20/21 75 75 5 Wachovia Bank Commercial Mortgage Trust Series 2007-C33 6.053% 2/15/51 26 26 5 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 70 71 5 Wells Fargo Commercial Mortgage Trust 2014-LC16 2.819% 8/15/50 50 51 5 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.817% 8/15/50 75 78 5 Wells Fargo Commercial Mortgage Trust 2014-LC18 2.954% 12/15/47 100 102 5 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.271% 12/15/47 75 77 5 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.405% 12/15/47 125 128 5 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.808% 12/15/47 75 77 5 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 125 127 5 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 75 75 5 Wells Fargo Commercial Mortgage Trust 2015-C26 3.580% 2/15/48 50 51 5 Wells Fargo Commercial Mortgage Trust 2015-C27 3.190% 2/15/48 275 275 5 Wells Fargo Commercial Mortgage Trust 2015-C28 3.540% 5/15/48 175 179 5 Wells Fargo Commercial Mortgage Trust 2015-C28 3.872% 5/15/48 31 32 5 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400% 6/15/48 125 129 5 Wells Fargo Commercial Mortgage Trust 2015-C29 3.637% 6/15/48 175 180 5 Wells Fargo Commercial Mortgage Trust 2015-LC20 2.978% 4/15/50 29 29 5 Wells Fargo Commercial Mortgage Trust 2015-LC20 3.184% 4/15/50 225 224 5 Wells Fargo Commercial Mortgage Trust 2015-LC20 3.719% 4/15/50 50 50 5 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.571% 9/15/58 50 52 5 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.839% 9/15/58 75 78 5 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.207% 9/15/58 75 79 5 Wells Fargo Commercial Mortgage Trust 2015-NXS1 2.632% 5/15/48 50 51 5 Wells Fargo Commercial Mortgage Trust 2015-NXS1 2.934% 5/15/48 50 51 5 Wells Fargo Commercial Mortgage Trust 2015-NXS1 3.148% 5/15/48 50 50 5 Wells Fargo Commercial Mortgage Trust 2015-P2 3.656% 12/15/48 100 104 5 Wells Fargo Commercial Mortgage Trust 2015-P2 3.809% 12/15/48 50 52 5 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.789% 9/15/48 100 104 5 Wells Fargo Commercial Mortgage Trust 2016-BNK1 2.652% 8/15/49 150 143 5 Wells Fargo Commercial Mortgage Trust 2016-C32 3.324% 1/15/59 58 59 5 Wells Fargo Commercial Mortgage Trust 2016-C32 3.560% 1/15/59 125 128 5 Wells Fargo Commercial Mortgage Trust 2016-C33 3.426% 3/15/59 50 51 5 Wells Fargo Commercial Mortgage Trust 2016-C34 3.096% 6/15/49 75 74 5 Wells Fargo Commercial Mortgage Trust 2016-C37 3.794% 12/15/49 100 104 5 Wells Fargo Commercial Mortgage Trust 2016-LC24 2.825% 10/15/49 100 99 5 Wells Fargo Commercial Mortgage Trust 2016-LC24 2.942% 10/15/49 162 157 5 WFRBS Commercial Mortgage Trust 2012-C6 3.440% 4/15/45 175 182 5 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 125 130 5 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 100 105 5 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 75 77 5 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 140 142 5 WFRBS Commercial Mortgage Trust 2013- C11 3.071% 3/15/45 94 96 5 WFRBS Commercial Mortgage Trust 2013- C12 3.198% 3/15/48 39 40 5 WFRBS Commercial Mortgage Trust 2013- C12 3.560% 3/15/48 18 18 5 WFRBS Commercial Mortgage Trust 2013- C13 3.001% 5/15/45 76 77 5 WFRBS Commercial Mortgage Trust 2013- C13 3.345% 5/15/45 15 15 5 WFRBS Commercial Mortgage Trust 2013- C14 3.337% 6/15/46 150 154 5 WFRBS Commercial Mortgage Trust 2013- C14 3.488% 6/15/46 75 77 5 WFRBS Commercial Mortgage Trust 2013- C15 3.720% 8/15/46 20 21 5 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 100 107 5 WFRBS Commercial Mortgage Trust 2013- C15 4.358% 8/15/46 20 21 5 WFRBS Commercial Mortgage Trust 2013- C16 3.223% 9/15/46 50 51 5 WFRBS Commercial Mortgage Trust 2013- C16 3.963% 9/15/46 30 32 5 WFRBS Commercial Mortgage Trust 2013- C16 4.415% 9/15/46 30 33 5 WFRBS Commercial Mortgage Trust 2013- C16 4.668% 9/15/46 50 54 5 WFRBS Commercial Mortgage Trust 2013- C17 2.921% 12/15/46 25 25 5 WFRBS Commercial Mortgage Trust 2013- C17 3.558% 12/15/46 25 26 5 WFRBS Commercial Mortgage Trust 2013- C17 4.023% 12/15/46 25 27 5 WFRBS Commercial Mortgage Trust 2013- C17 4.255% 12/15/46 25 27 5 WFRBS Commercial Mortgage Trust 2013- C17 4.788% 12/15/46 25 27 5 WFRBS Commercial Mortgage Trust 2014- C19 1.233% 3/15/47 11 11 5 WFRBS Commercial Mortgage Trust 2014- C19 3.618% 3/15/47 25 26 5 WFRBS Commercial Mortgage Trust 2014- C19 3.660% 3/15/47 25 26 5 WFRBS Commercial Mortgage Trust 2014- C19 4.101% 3/15/47 50 53 5 WFRBS Commercial Mortgage Trust 2014- C19 4.723% 3/15/47 25 27 5 WFRBS Commercial Mortgage Trust 2014- C20 3.036% 5/15/47 25 26 5 WFRBS Commercial Mortgage Trust 2014- C20 3.638% 5/15/47 25 26 5 WFRBS Commercial Mortgage Trust 2014- C20 3.995% 5/15/47 25 26 5 WFRBS Commercial Mortgage Trust 2014- C20 4.176% 5/15/47 25 26 5 WFRBS Commercial Mortgage Trust 2014- C21 3.678% 8/15/47 75 78 5 WFRBS Commercial Mortgage Trust 2014- C22 3.752% 9/15/57 150 156 5 WFRBS Commercial Mortgage Trust 2014- C22 4.371% 9/15/57 25 26 5 WFRBS Commercial Mortgage Trust 2014- C23 3.636% 10/15/57 76 80 5 WFRBS Commercial Mortgage Trust 2014- C23 3.917% 10/15/57 50 53 5 WFRBS Commercial Mortgage Trust 2014- C24 3.428% 11/15/47 65 66 5 WFRBS Commercial Mortgage Trust 2014- C24 3.607% 11/15/47 65 67 5 WFRBS Commercial Mortgage Trust 2014- LC14 1.193% 3/15/47 19 19 5 WFRBS Commercial Mortgage Trust 2014- LC14 2.862% 3/15/47 25 25 5 WFRBS Commercial Mortgage Trust 2014- LC14 3.522% 3/15/47 60 62 5 WFRBS Commercial Mortgage Trust 2014- LC14 4.045% 3/15/47 140 149 5 WFRBS Commercial Mortgage Trust 2014- LC14 4.351% 3/15/47 60 64 5 World Omni Auto Receivables Trust 2013-B 1.320% 1/15/20 24 24 5 World Omni Auto Receivables Trust 2014-A 0.940% 4/15/19 11 11 5 World Omni Auto Receivables Trust 2014-A 1.530% 6/15/20 50 50 5 World Omni Auto Receivables Trust 2014-B 1.140% 1/15/20 42 42 5 World Omni Auto Receivables Trust 2015-B 1.490% 12/15/20 50 50 5 World Omni Auto Receivables Trust 2015-B 1.840% 1/17/22 50 50 5 World Omni Automobile Lease Securitization Trust 2014-A 1.370% 1/15/20 12 12 5 World Omni Automobile Lease Securitization Trust 2015-A 1.540% 10/15/18 100 100 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $83,693) Corporate Bonds (27.9%) Finance (8.7%) Banking (6.2%) American Express Co. 7.000% 3/19/18 650 683 American Express Co. 3.625% 12/5/24 150 151 American Express Co. 4.050% 12/3/42 67 66 American Express Credit Corp. 2.250% 8/15/19 1,000 1,007 American Express Credit Corp. 2.200% 3/3/20 250 251 American Express Credit Corp. 2.375% 5/26/20 330 332 American Express Credit Corp. 2.600% 9/14/20 300 303 American Express Credit Corp. 2.250% 5/5/21 275 273 American Express Credit Corp. 2.700% 3/3/22 250 250 Australia & New Zealand Banking Group Ltd. 2.000% 11/16/18 300 301 Australia & New Zealand Banking Group Ltd. 1.600% 7/15/19 425 421 Australia & New Zealand Banking Group Ltd. 2.050% 9/23/19 250 250 Australia & New Zealand Banking Group Ltd. 2.700% 11/16/20 300 303 Australia & New Zealand Banking Group Ltd. 2.300% 6/1/21 325 321 Australia & New Zealand Banking Group Ltd. 2.550% 11/23/21 250 249 Australia & New Zealand Banking Group Ltd. 3.700% 11/16/25 250 260 Banco Bilbao Vizcaya Argentaria SA 3.000% 10/20/20 250 253 Bank of America Corp. 6.000% 9/1/17 1 1 Bank of America Corp. 6.875% 4/25/18 1,125 1,184 Bank of America Corp. 5.650% 5/1/18 900 936 Bank of America Corp. 6.500% 7/15/18 75 79 Bank of America Corp. 2.600% 1/15/19 1,188 1,200 Bank of America Corp. 2.650% 4/1/19 400 405 Bank of America Corp. 7.625% 6/1/19 300 335 Bank of America Corp. 2.250% 4/21/20 500 498 Bank of America Corp. 2.625% 10/19/20 575 577 Bank of America Corp. 2.625% 4/19/21 755 754 Bank of America Corp. 5.700% 1/24/22 125 140 Bank of America Corp. 2.503% 10/21/22 300 292 Bank of America Corp. 3.300% 1/11/23 650 654 5 Bank of America Corp. 3.124% 1/20/23 145 146 Bank of America Corp. 4.100% 7/24/23 300 314 Bank of America Corp. 4.125% 1/22/24 325 339 Bank of America Corp. 4.000% 4/1/24 725 752 Bank of America Corp. 4.200% 8/26/24 475 486 Bank of America Corp. 4.000% 1/22/25 455 454 Bank of America Corp. 3.950% 4/21/25 500 498 Bank of America Corp. 3.875% 8/1/25 800 814 Bank of America Corp. 4.450% 3/3/26 200 206 Bank of America Corp. 3.500% 4/19/26 100 99 Bank of America Corp. 4.250% 10/22/26 350 355 Bank of America Corp. 3.248% 10/21/27 400 381 5 Bank of America Corp. 3.824% 1/20/28 325 325 Bank of America Corp. 6.110% 1/29/37 435 509 Bank of America Corp. 7.750% 5/14/38 240 330 Bank of America Corp. 5.875% 2/7/42 200 242 Bank of America Corp. 5.000% 1/21/44 600 654 Bank of America Corp. 4.875% 4/1/44 300 322 Bank of America Corp. 4.750% 4/21/45 100 100 5 Bank of America Corp. 4.443% 1/20/48 100 101 Bank of America NA 1.750% 6/5/18 300 301 Bank of America NA 2.050% 12/7/18 250 251 Bank of America NA 6.000% 10/15/36 250 307 Bank of Montreal 1.400% 4/10/18 250 250 Bank of Montreal 1.800% 7/31/18 250 250 Bank of Montreal 1.350% 8/28/18 100 100 Bank of Montreal 2.375% 1/25/19 150 151 Bank of Montreal 1.500% 7/18/19 400 396 Bank of Montreal 2.100% 12/12/19 175 176 Bank of Montreal 1.900% 8/27/21 325 317 Bank of Montreal 2.550% 11/6/22 150 149 Bank of New York Mellon Corp. 2.100% 1/15/19 250 252 Bank of New York Mellon Corp. 2.200% 5/15/19 275 277 Bank of New York Mellon Corp. 5.450% 5/15/19 200 214 Bank of New York Mellon Corp. 2.300% 9/11/19 500 505 Bank of New York Mellon Corp. 2.600% 8/17/20 175 177 Bank of New York Mellon Corp. 2.450% 11/27/20 150 150 Bank of New York Mellon Corp. 2.050% 5/3/21 250 246 Bank of New York Mellon Corp. 3.550% 9/23/21 300 312 Bank of New York Mellon Corp. 2.600% 2/7/22 200 200 Bank of New York Mellon Corp. 2.200% 8/16/23 225 216 Bank of New York Mellon Corp. 3.250% 9/11/24 150 152 Bank of New York Mellon Corp. 3.000% 2/24/25 250 247 Bank of New York Mellon Corp. 2.800% 5/4/26 200 193 Bank of New York Mellon Corp. 2.450% 8/17/26 125 117 5 Bank of New York Mellon Corp. 3.442% 2/7/28 150 151 Bank of New York Mellon Corp. 3.000% 10/30/28 200 190 Bank of Nova Scotia 1.700% 6/11/18 200 200 Bank of Nova Scotia 1.950% 1/15/19 175 176 Bank of Nova Scotia 2.350% 10/21/20 1,000 1,003 Bank of Nova Scotia 2.450% 3/22/21 230 230 Bank of Nova Scotia 2.800% 7/21/21 420 427 Bank of Nova Scotia 4.500% 12/16/25 300 313 Barclays plc 2.750% 11/8/19 100 101 Barclays plc 2.875% 6/8/20 250 251 Barclays plc 3.250% 1/12/21 300 302 Barclays plc 3.200% 8/10/21 150 150 Barclays plc 3.684% 1/10/23 800 804 Barclays plc 4.375% 9/11/24 200 201 Barclays plc 3.650% 3/16/25 350 341 Barclays plc 4.375% 1/12/26 300 305 Barclays plc 5.200% 5/12/26 225 230 Barclays plc 4.337% 1/10/28 500 501 Barclays plc 5.250% 8/17/45 250 262 Barclays plc 4.950% 1/10/47 200 199 BB&T Corp. 1.450% 1/12/18 250 250 BB&T Corp. 6.850% 4/30/19 400 438 BB&T Corp. 5.250% 11/1/19 100 108 BB&T Corp. 2.450% 1/15/20 130 131 BB&T Corp. 2.050% 5/10/21 225 221 BB&T Corp. 2.750% 4/1/22 175 176 Bear Stearns Cos. LLC 7.250% 2/1/18 525 549 Bear Stearns Cos. LLC 4.650% 7/2/18 340 351 BNP Paribas SA 2.700% 8/20/18 275 278 BNP Paribas SA 2.400% 12/12/18 225 226 BNP Paribas SA 2.450% 3/17/19 75 76 BNP Paribas SA 2.375% 5/21/20 375 374 BNP Paribas SA 5.000% 1/15/21 475 513 BPCE SA 2.500% 12/10/18 175 176 BPCE SA 2.500% 7/15/19 250 251 BPCE SA 2.250% 1/27/20 125 124 BPCE SA 2.650% 2/3/21 275 274 BPCE SA 2.750% 12/2/21 250 248 BPCE SA 4.000% 4/15/24 325 338 BPCE SA 3.375% 12/2/26 250 246 Branch Banking & Trust Co. 1.450% 5/10/19 175 173 Branch Banking & Trust Co. 3.625% 9/16/25 500 512 Canadian Imperial Bank of Commerce 1.600% 9/6/19 175 173 Capital One Bank USA NA 2.150% 11/21/18 100 100 Capital One Bank USA NA 2.300% 6/5/19 400 401 Capital One Bank USA NA 8.800% 7/15/19 350 399 Capital One Bank USA NA 3.375% 2/15/23 235 234 Capital One Financial Corp. 2.450% 4/24/19 200 201 Capital One Financial Corp. 4.750% 7/15/21 50 54 Capital One Financial Corp. 3.050% 3/9/22 175 175 Capital One Financial Corp. 3.500% 6/15/23 27 27 Capital One Financial Corp. 3.750% 4/24/24 175 178 Capital One Financial Corp. 4.200% 10/29/25 175 176 Capital One Financial Corp. 3.750% 7/28/26 500 485 Capital One NA 2.400% 9/5/19 100 100 Capital One NA 1.850% 9/13/19 225 223 Capital One NA 2.250% 9/13/21 175 171 5,8 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 372 425 Citigroup Inc. 6.125% 5/15/18 314 329 Citigroup Inc. 2.150% 7/30/18 400 401 Citigroup Inc. 2.500% 9/26/18 475 479 Citigroup Inc. 2.050% 12/7/18 500 501 Citigroup Inc. 2.550% 4/8/19 800 807 Citigroup Inc. 2.050% 6/7/19 150 150 Citigroup Inc. 2.450% 1/10/20 350 352 Citigroup Inc. 2.400% 2/18/20 325 326 Citigroup Inc. 5.375% 8/9/20 50 55 Citigroup Inc. 2.700% 3/30/21 675 676 Citigroup Inc. 2.350% 8/2/21 150 148 Citigroup Inc. 2.900% 12/8/21 200 200 Citigroup Inc. 4.500% 1/14/22 1,275 1,365 Citigroup Inc. 3.375% 3/1/23 150 151 Citigroup Inc. 3.875% 10/25/23 350 362 Citigroup Inc. 4.000% 8/5/24 200 202 Citigroup Inc. 3.875% 3/26/25 350 347 Citigroup Inc. 3.300% 4/27/25 250 245 Citigroup Inc. 4.400% 6/10/25 1,400 1,426 Citigroup Inc. 5.500% 9/13/25 75 82 Citigroup Inc. 4.600% 3/9/26 275 282 Citigroup Inc. 3.400% 5/1/26 25 24 Citigroup Inc. 3.200% 10/21/26 350 335 Citigroup Inc. 4.300% 11/20/26 75 76 Citigroup Inc. 4.450% 9/29/27 1,000 1,015 5 Citigroup Inc. 3.887% 1/10/28 325 326 Citigroup Inc. 4.125% 7/25/28 250 247 Citigroup Inc. 6.625% 6/15/32 100 122 Citigroup Inc. 6.125% 8/25/36 75 87 Citigroup Inc. 8.125% 7/15/39 562 826 Citigroup Inc. 5.875% 1/30/42 100 121 Citigroup Inc. 5.300% 5/6/44 375 401 Citigroup Inc. 4.650% 7/30/45 200 207 Citizens Bank NA 1.600% 12/4/17 100 100 Citizens Bank NA 2.300% 12/3/18 125 125 Citizens Bank NA 2.450% 12/4/19 100 101 Citizens Bank NA 2.250% 3/2/20 175 175 Citizens Bank NA 2.550% 5/13/21 200 199 Citizens Financial Group Inc. 4.300% 12/3/25 125 129 Comerica Bank 4.000% 7/27/25 50 50 Commonwealth Bank of Australia 1.750% 11/2/18 175 175 Commonwealth Bank of Australia 2.050% 3/15/19 125 125 Commonwealth Bank of Australia 2.300% 9/6/19 100 101 Commonwealth Bank of Australia 2.400% 11/2/20 350 349 Commonwealth Bank of Australia 2.550% 3/15/21 175 175 Compass Bank 1.850% 9/29/17 100 100 Compass Bank 2.750% 9/29/19 100 100 Cooperatieve Rabobank UA 2.250% 1/14/19 500 503 Cooperatieve Rabobank UA 2.250% 1/14/20 250 251 Cooperatieve Rabobank UA 4.500% 1/11/21 150 161 Cooperatieve Rabobank UA 2.500% 1/19/21 600 600 Cooperatieve Rabobank UA 2.750% 1/10/22 250 252 Cooperatieve Rabobank UA 3.875% 2/8/22 525 553 Cooperatieve Rabobank UA 3.950% 11/9/22 125 128 Cooperatieve Rabobank UA 4.625% 12/1/23 175 184 Cooperatieve Rabobank UA 3.375% 5/21/25 275 277 Cooperatieve Rabobank UA 4.375% 8/4/25 600 613 Cooperatieve Rabobank UA 3.750% 7/21/26 225 219 Cooperatieve Rabobank UA 5.250% 5/24/41 100 116 Cooperatieve Rabobank UA 5.750% 12/1/43 250 287 Cooperatieve Rabobank UA 5.250% 8/4/45 350 376 Credit Suisse AG 1.700% 4/27/18 100 100 Credit Suisse AG 2.300% 5/28/19 400 401 Credit Suisse AG 5.300% 8/13/19 175 188 Credit Suisse AG 5.400% 1/14/20 325 349 Credit Suisse AG 3.000% 10/29/21 600 605 Credit Suisse AG 3.625% 9/9/24 650 660 8 Credit Suisse Group AG 3.574% 1/9/23 500 499 8 Credit Suisse Group AG 4.282% 1/9/28 250 249 Credit Suisse Group Funding Guernsey Ltd. 2.750% 3/26/20 250 251 Credit Suisse Group Funding Guernsey Ltd. 3.125% 12/10/20 250 251 Credit Suisse Group Funding Guernsey Ltd. 3.450% 4/16/21 275 279 Credit Suisse Group Funding Guernsey Ltd. 3.800% 9/15/22 300 304 Credit Suisse Group Funding Guernsey Ltd. 3.800% 6/9/23 550 550 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 250 246 Credit Suisse Group Funding Guernsey Ltd. 4.875% 5/15/45 375 380 Deutsche Bank AG 2.500% 2/13/19 150 150 Deutsche Bank AG 2.950% 8/20/20 100 100 Deutsche Bank AG 3.125% 1/13/21 100 100 8 Deutsche Bank AG 4.250% 10/14/21 700 718 Deutsche Bank AG 3.700% 5/30/24 225 221 Deutsche Bank AG 4.100% 1/13/26 100 100 Discover Bank 3.200% 8/9/21 100 101 Discover Bank 4.200% 8/8/23 300 312 Discover Bank 3.450% 7/27/26 100 96 Discover Financial Services 3.850% 11/21/22 200 204 Discover Financial Services 3.950% 11/6/24 375 378 Discover Financial Services 3.750% 3/4/25 100 98 Fifth Third Bancorp 3.500% 3/15/22 125 128 Fifth Third Bancorp 4.300% 1/16/24 275 288 Fifth Third Bancorp 8.250% 3/1/38 225 320 Fifth Third Bank 2.150% 8/20/18 575 578 Fifth Third Bank 2.300% 3/15/19 250 252 Fifth Third Bank 1.625% 9/27/19 125 124 Fifth Third Bank 2.250% 6/14/21 300 296 Fifth Third Bank 3.850% 3/15/26 200 202 First Horizon National Corp. 3.500% 12/15/20 100 102 First Niagara Financial Group Inc. 6.750% 3/19/20 50 56 First Republic Bank 4.375% 8/1/46 75 72 FirstMerit Bank NA 4.270% 11/25/26 150 152 FirstMerit Corp. 4.350% 2/4/23 50 52 Goldman Sachs Capital I 6.345% 2/15/34 225 268 Goldman Sachs Group Inc. 6.150% 4/1/18 200 209 Goldman Sachs Group Inc. 2.625% 1/31/19 450 455 Goldman Sachs Group Inc. 7.500% 2/15/19 75 82 Goldman Sachs Group Inc. 2.550% 10/23/19 450 454 Goldman Sachs Group Inc. 2.300% 12/13/19 600 600 Goldman Sachs Group Inc. 5.375% 3/15/20 475 514 Goldman Sachs Group Inc. 2.600% 4/23/20 775 779 Goldman Sachs Group Inc. 6.000% 6/15/20 480 532 Goldman Sachs Group Inc. 2.750% 9/15/20 275 277 Goldman Sachs Group Inc. 2.875% 2/25/21 500 504 Goldman Sachs Group Inc. 2.625% 4/25/21 200 199 Goldman Sachs Group Inc. 5.250% 7/27/21 475 521 Goldman Sachs Group Inc. 2.350% 11/15/21 500 490 Goldman Sachs Group Inc. 5.750% 1/24/22 1,175 1,323 Goldman Sachs Group Inc. 3.000% 4/26/22 525 526 Goldman Sachs Group Inc. 3.625% 1/22/23 375 384 Goldman Sachs Group Inc. 4.000% 3/3/24 525 544 Goldman Sachs Group Inc. 3.850% 7/8/24 175 179 Goldman Sachs Group Inc. 3.500% 1/23/25 450 448 Goldman Sachs Group Inc. 4.250% 10/21/25 200 204 Goldman Sachs Group Inc. 3.750% 2/25/26 200 201 Goldman Sachs Group Inc. 3.500% 11/16/26 1,250 1,223 Goldman Sachs Group Inc. 5.950% 1/15/27 400 457 Goldman Sachs Group Inc. 3.850% 1/26/27 350 352 Goldman Sachs Group Inc. 6.125% 2/15/33 125 151 Goldman Sachs Group Inc. 6.450% 5/1/36 225 269 Goldman Sachs Group Inc. 6.750% 10/1/37 975 1,204 Goldman Sachs Group Inc. 6.250% 2/1/41 675 847 Goldman Sachs Group Inc. 4.800% 7/8/44 200 211 Goldman Sachs Group Inc. 5.150% 5/22/45 475 498 Goldman Sachs Group Inc. 4.750% 10/21/45 200 211 HSBC Bank USA NA 4.875% 8/24/20 250 268 HSBC Bank USA NA 5.625% 8/15/35 250 291 HSBC Bank USA NA 7.000% 1/15/39 250 334 HSBC Holdings plc 5.100% 4/5/21 625 679 HSBC Holdings plc 2.950% 5/25/21 600 601 HSBC Holdings plc 2.650% 1/5/22 500 493 HSBC Holdings plc 4.875% 1/14/22 160 173 HSBC Holdings plc 4.000% 3/30/22 290 305 5 HSBC Holdings plc 3.262% 3/13/23 400 402 HSBC Holdings plc 3.600% 5/25/23 200 203 HSBC Holdings plc 4.250% 3/14/24 250 253 HSBC Holdings plc 4.250% 8/18/25 150 151 HSBC Holdings plc 4.300% 3/8/26 1,100 1,142 HSBC Holdings plc 3.900% 5/25/26 450 455 HSBC Holdings plc 4.375% 11/23/26 350 353 5 HSBC Holdings plc 4.041% 3/13/28 400 404 HSBC Holdings plc 7.625% 5/17/32 100 131 HSBC Holdings plc 7.350% 11/27/32 100 127 HSBC Holdings plc 6.500% 5/2/36 500 610 HSBC Holdings plc 6.500% 9/15/37 550 677 HSBC Holdings plc 6.800% 6/1/38 200 255 HSBC Holdings plc 5.250% 3/14/44 250 268 HSBC USA Inc. 2.000% 8/7/18 300 300 HSBC USA Inc. 2.625% 9/24/18 50 50 HSBC USA Inc. 2.375% 11/13/19 400 402 HSBC USA Inc. 2.350% 3/5/20 275 276 HSBC USA Inc. 2.750% 8/7/20 150 152 HSBC USA Inc. 5.000% 9/27/20 300 322 HSBC USA Inc. 3.500% 6/23/24 100 102 Huntington Bancshares Inc. 2.600% 8/2/18 50 50 Huntington Bancshares Inc. 7.000% 12/15/20 25 29 Huntington Bancshares Inc. 3.150% 3/14/21 175 178 Huntington Bancshares Inc. 2.300% 1/14/22 200 195 Huntington National Bank 1.375% 4/24/17 200 200 Huntington National Bank 2.000% 6/30/18 250 251 Huntington National Bank 2.200% 11/6/18 175 176 Huntington National Bank 2.375% 3/10/20 250 251 Huntington National Bank 2.400% 4/1/20 150 150 ING Groep NV 3.150% 3/29/22 200 200 ING Groep NV 3.950% 3/29/27 300 300 Intesa Sanpaolo SPA 3.875% 1/15/19 185 189 Intesa Sanpaolo SPA 5.250% 1/12/24 225 237 JPMorgan Chase & Co. 1.700% 3/1/18 570 570 JPMorgan Chase & Co. 1.625% 5/15/18 275 275 JPMorgan Chase & Co. 2.350% 1/28/19 175 177 JPMorgan Chase & Co. 6.300% 4/23/19 775 842 JPMorgan Chase & Co. 2.250% 1/23/20 476 478 JPMorgan Chase & Co. 2.750% 6/23/20 1,015 1,027 JPMorgan Chase & Co. 4.400% 7/22/20 475 506 JPMorgan Chase & Co. 4.250% 10/15/20 250 265 JPMorgan Chase & Co. 2.550% 3/1/21 350 350 JPMorgan Chase & Co. 4.625% 5/10/21 300 323 JPMorgan Chase & Co. 2.400% 6/7/21 275 274 JPMorgan Chase & Co. 2.295% 8/15/21 125 124 JPMorgan Chase & Co. 4.350% 8/15/21 205 219 JPMorgan Chase & Co. 4.500% 1/24/22 25 27 JPMorgan Chase & Co. 3.250% 9/23/22 750 763 JPMorgan Chase & Co. 2.972% 1/15/23 445 445 JPMorgan Chase & Co. 3.200% 1/25/23 750 757 JPMorgan Chase & Co. 3.375% 5/1/23 300 300 JPMorgan Chase & Co. 2.700% 5/18/23 250 244 JPMorgan Chase & Co. 3.875% 9/10/24 500 507 JPMorgan Chase & Co. 3.125% 1/23/25 400 393 JPMorgan Chase & Co. 3.900% 7/15/25 300 310 JPMorgan Chase & Co. 3.300% 4/1/26 635 622 JPMorgan Chase & Co. 3.200% 6/15/26 300 291 JPMorgan Chase & Co. 2.950% 10/1/26 525 500 JPMorgan Chase & Co. 4.125% 12/15/26 450 459 JPMorgan Chase & Co. 3.625% 12/1/27 1,000 970 5 JPMorgan Chase & Co. 3.782% 2/1/28 1,225 1,237 JPMorgan Chase & Co. 6.400% 5/15/38 450 580 JPMorgan Chase & Co. 5.500% 10/15/40 250 292 JPMorgan Chase & Co. 5.600% 7/15/41 450 537 JPMorgan Chase & Co. 5.400% 1/6/42 150 175 JPMorgan Chase & Co. 5.625% 8/16/43 300 342 JPMorgan Chase & Co. 4.950% 6/1/45 100 105 5 JPMorgan Chase & Co. 4.260% 2/22/48 300 299 JPMorgan Chase Bank NA 1.450% 9/21/18 40 40 JPMorgan Chase Bank NA 1.650% 9/23/19 300 298 KeyBank NA 1.700% 6/1/18 250 250 KeyBank NA 2.500% 12/15/19 100 101 KeyBank NA 2.250% 3/16/20 500 501 KeyBank NA 3.300% 6/1/25 125 125 KeyCorp 2.300% 12/13/18 125 126 KeyCorp 5.100% 3/24/21 25 27 Lloyds Bank plc 1.750% 5/14/18 100 100 Lloyds Bank plc 2.300% 11/27/18 225 226 Lloyds Bank plc 2.050% 1/22/19 400 400 Lloyds Bank plc 2.400% 3/17/20 50 50 Lloyds Bank plc 6.375% 1/21/21 175 198 Lloyds Banking Group plc 3.000% 1/11/22 500 498 Lloyds Banking Group plc 4.582% 12/10/25 700 712 Lloyds Banking Group plc 3.750% 1/11/27 200 196 Lloyds Banking Group plc 5.300% 12/1/45 200 212 Manufacturers & Traders Trust Co. 2.300% 1/30/19 550 555 Manufacturers & Traders Trust Co. 2.250% 7/25/19 100 101 Manufacturers & Traders Trust Co. 2.100% 2/6/20 175 175 Mitsubishi UFJ Financial Group Inc. 2.950% 3/1/21 700 706 Mitsubishi UFJ Financial Group Inc. 2.190% 9/13/21 400 391 Mitsubishi UFJ Financial Group Inc. 2.527% 9/13/23 100 97 Mitsubishi UFJ Financial Group Inc. 3.850% 3/1/26 525 540 Mitsubishi UFJ Financial Group Inc. 2.757% 9/13/26 250 235 Mitsubishi UFJ Financial Group Inc. 3.677% 2/22/27 500 506 Morgan Stanley 5.550% 4/27/17 50 50 Morgan Stanley 6.625% 4/1/18 450 471 Morgan Stanley 2.125% 4/25/18 425 427 Morgan Stanley 2.200% 12/7/18 250 251 Morgan Stanley 2.500% 1/24/19 150 151 Morgan Stanley 7.300% 5/13/19 525 580 Morgan Stanley 2.375% 7/23/19 400 402 Morgan Stanley 5.625% 9/23/19 900 972 Morgan Stanley 5.500% 1/26/20 275 298 Morgan Stanley 2.650% 1/27/20 250 252 Morgan Stanley 2.800% 6/16/20 1,050 1,062 Morgan Stanley 5.500% 7/24/20 175 191 Morgan Stanley 5.750% 1/25/21 250 277 Morgan Stanley 2.500% 4/21/21 250 249 Morgan Stanley 5.500% 7/28/21 75 83 Morgan Stanley 2.625% 11/17/21 500 497 Morgan Stanley 4.875% 11/1/22 425 459 Morgan Stanley 3.750% 2/25/23 675 697 Morgan Stanley 4.100% 5/22/23 350 361 Morgan Stanley 3.875% 4/29/24 545 561 Morgan Stanley 3.700% 10/23/24 650 660 Morgan Stanley 4.000% 7/23/25 230 237 Morgan Stanley 5.000% 11/24/25 300 322 Morgan Stanley 3.875% 1/27/26 225 228 Morgan Stanley 3.125% 7/27/26 700 669 Morgan Stanley 6.250% 8/9/26 450 531 Morgan Stanley 4.350% 9/8/26 975 994 Morgan Stanley 3.625% 1/20/27 350 347 Morgan Stanley 3.950% 4/23/27 325 322 Morgan Stanley 7.250% 4/1/32 150 204 Morgan Stanley 6.375% 7/24/42 325 415 Morgan Stanley 4.300% 1/27/45 500 495 Morgan Stanley 4.375% 1/22/47 350 351 MUFG Americas Holdings Corp. 1.625% 2/9/18 200 200 MUFG Americas Holdings Corp. 2.250% 2/10/20 200 200 MUFG Americas Holdings Corp. 3.500% 6/18/22 175 179 MUFG Americas Holdings Corp. 3.000% 2/10/25 100 97 MUFG Union Bank NA 2.125% 6/16/17 50 50 MUFG Union Bank NA 2.625% 9/26/18 125 126 MUFG Union Bank NA 2.250% 5/6/19 300 301 National Australia Bank Ltd. 2.300% 7/25/18 175 176 National Australia Bank Ltd. 2.000% 1/14/19 200 200 National Australia Bank Ltd. 1.375% 7/12/19 175 172 National Australia Bank Ltd. 1.875% 7/12/21 175 170 National Australia Bank Ltd. 3.000% 1/20/23 250 250 National Australia Bank Ltd. 3.375% 1/14/26 100 101 National Australia Bank Ltd. 2.500% 7/12/26 200 187 National Bank of Canada 1.450% 11/7/17 100 100 National City Corp. 6.875% 5/15/19 100 110 Northern Trust Corp. 3.450% 11/4/20 100 105 Northern Trust Corp. 3.375% 8/23/21 100 104 Northern Trust Corp. 3.950% 10/30/25 150 158 People's United Bank NA 4.000% 7/15/24 100 100 People's United Financial Inc. 3.650% 12/6/22 100 102 PNC Bank NA 1.600% 6/1/18 150 150 PNC Bank NA 1.800% 11/5/18 200 200 PNC Bank NA 1.700% 12/7/18 100 100 PNC Bank NA 1.950% 3/4/19 150 150 PNC Bank NA 2.250% 7/2/19 600 604 PNC Bank NA 2.400% 10/18/19 75 76 PNC Bank NA 2.300% 6/1/20 150 150 PNC Bank NA 2.450% 11/5/20 180 181 PNC Bank NA 2.150% 4/29/21 250 247 PNC Bank NA 2.550% 12/9/21 100 100 PNC Bank NA 2.625% 2/17/22 175 175 PNC Bank NA 3.300% 10/30/24 200 202 PNC Bank NA 2.950% 2/23/25 150 148 PNC Bank NA 3.250% 6/1/25 100 101 PNC Financial Services Group Inc. 3.900% 4/29/24 625 648 PNC Funding Corp. 6.700% 6/10/19 25 27 PNC Funding Corp. 5.125% 2/8/20 150 162 PNC Funding Corp. 4.375% 8/11/20 475 506 PNC Funding Corp. 3.300% 3/8/22 440 453 Regions Bank 6.450% 6/26/37 250 282 Regions Financial Corp. 3.200% 2/8/21 100 102 Royal Bank of Canada 1.800% 7/30/18 575 576 Royal Bank of Canada 1.625% 4/15/19 125 124 Royal Bank of Canada 1.500% 7/29/19 375 371 Royal Bank of Canada 2.125% 3/2/20 1,200 1,201 Royal Bank of Canada 2.500% 1/19/21 200 201 Royal Bank of Canada 2.750% 2/1/22 300 303 Royal Bank of Canada 4.650% 1/27/26 250 264 Royal Bank of Scotland Group plc 3.875% 9/12/23 800 787 Santander Bank NA 8.750% 5/30/18 75 80 Santander Holdings USA Inc. 3.450% 8/27/18 50 51 Santander Holdings USA Inc. 2.700% 5/24/19 300 301 8 Santander Holdings USA Inc. 3.700% 3/28/22 500 501 Santander Holdings USA Inc. 4.500% 7/17/25 125 127 Santander Issuances SAU 5.179% 11/19/25 450 466 Santander UK Group Holdings plc 2.875% 10/16/20 300 300 Santander UK Group Holdings plc 3.125% 1/8/21 250 252 Santander UK Group Holdings plc 2.875% 8/5/21 225 223 Santander UK Group Holdings plc 3.571% 1/10/23 200 200 Santander UK plc 3.050% 8/23/18 150 152 Santander UK plc 2.500% 3/14/19 950 957 Santander UK plc 2.350% 9/10/19 175 176 Santander UK plc 2.375% 3/16/20 150 150 Santander UK plc 4.000% 3/13/24 150 157 Skandinaviska Enskilda Banken AB 2.300% 3/11/20 250 250 Skandinaviska Enskilda Banken AB 2.625% 3/15/21 300 301 Skandinaviska Enskilda Banken AB 1.875% 9/13/21 250 243 Skandinaviska Enskilda Banken AB 2.800% 3/11/22 250 250 Societe Generale SA 2.625% 10/1/18 125 126 State Street Corp. 4.956% 3/15/18 275 283 State Street Corp. 1.350% 5/15/18 275 274 State Street Corp. 1.950% 5/19/21 125 123 State Street Corp. 3.100% 5/15/23 150 151 State Street Corp. 3.700% 11/20/23 83 87 State Street Corp. 3.550% 8/18/25 225 231 State Street Corp. 2.650% 5/19/26 125 120 Sumitomo Mitsui Banking Corp. 1.950% 7/23/18 250 250 Sumitomo Mitsui Banking Corp. 1.762% 10/19/18 250 249 Sumitomo Mitsui Banking Corp. 2.450% 1/10/19 150 151 Sumitomo Mitsui Banking Corp. 1.966% 1/11/19 250 250 Sumitomo Mitsui Banking Corp. 2.250% 7/11/19 250 250 Sumitomo Mitsui Banking Corp. 2.450% 10/20/20 200 199 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 250 253 Sumitomo Mitsui Banking Corp. 3.950% 7/19/23 100 105 Sumitomo Mitsui Banking Corp. 3.950% 1/10/24 250 262 Sumitomo Mitsui Banking Corp. 3.400% 7/11/24 250 253 Sumitomo Mitsui Financial Group Inc. 2.934% 3/9/21 340 342 Sumitomo Mitsui Financial Group Inc. 2.058% 7/14/21 250 243 Sumitomo Mitsui Financial Group Inc. 2.442% 10/19/21 475 468 Sumitomo Mitsui Financial Group Inc. 2.846% 1/11/22 250 250 Sumitomo Mitsui Financial Group Inc. 3.784% 3/9/26 150 153 Sumitomo Mitsui Financial Group Inc. 2.632% 7/14/26 125 116 Sumitomo Mitsui Financial Group Inc. 3.010% 10/19/26 175 168 SunTrust Bank 2.250% 1/31/20 200 201 SunTrust Bank 3.300% 5/15/26 200 194 SunTrust Banks Inc. 2.350% 11/1/18 40 40 SunTrust Banks Inc. 2.500% 5/1/19 300 303 SunTrust Banks Inc. 2.900% 3/3/21 75 76 SunTrust Banks Inc. 2.700% 1/27/22 125 125 SVB Financial Group 3.500% 1/29/25 100 98 Svenska Handelsbanken AB 2.500% 1/25/19 225 227 Svenska Handelsbanken AB 2.250% 6/17/19 225 226 Svenska Handelsbanken AB 1.500% 9/6/19 350 345 Svenska Handelsbanken AB 2.450% 3/30/21 300 299 Svenska Handelsbanken AB 1.875% 9/7/21 350 340 Synchrony Financial 2.600% 1/15/19 175 176 Synchrony Financial 2.700% 2/3/20 425 427 Synchrony Financial 4.250% 8/15/24 250 256 Synchrony Financial 4.500% 7/23/25 500 514 Synchrony Financial 3.700% 8/4/26 125 121 Toronto-Dominion Bank 1.400% 4/30/18 250 250 Toronto-Dominion Bank 1.750% 7/23/18 350 351 Toronto-Dominion Bank 2.625% 9/10/18 300 304 Toronto-Dominion Bank 2.125% 7/2/19 100 101 Toronto-Dominion Bank 1.450% 8/13/19 200 198 Toronto-Dominion Bank 2.250% 11/5/19 500 503 Toronto-Dominion Bank 2.500% 12/14/20 100 101 Toronto-Dominion Bank 2.125% 4/7/21 175 173 Toronto-Dominion Bank 1.800% 7/13/21 150 146 UBS AG 1.375% 6/1/17 225 225 UBS AG 5.750% 4/25/18 100 104 UBS AG 2.375% 8/14/19 604 608 UBS AG 2.350% 3/26/20 175 175 UBS AG 4.875% 8/4/20 50 54 US Bancorp 1.950% 11/15/18 325 327 US Bancorp 2.200% 4/25/19 100 101 US Bancorp 2.350% 1/29/21 175 175 US Bancorp 4.125% 5/24/21 250 266 US Bancorp 2.625% 1/24/22 200 201 US Bancorp 3.000% 3/15/22 125 127 US Bancorp 2.950% 7/15/22 400 404 US Bancorp 3.600% 9/11/24 50 51 US Bancorp 3.100% 4/27/26 300 294 US Bank NA 2.125% 10/28/19 1,000 1,004 US Bank NA 2.800% 1/27/25 500 490 Wachovia Bank NA 5.850% 2/1/37 300 361 Wachovia Corp. 6.605% 10/1/25 590 698 Wells Fargo & Co. 2.600% 7/22/20 350 353 Wells Fargo & Co. 2.550% 12/7/20 350 352 Wells Fargo & Co. 2.500% 3/4/21 350 349 Wells Fargo & Co. 4.600% 4/1/21 1,325 1,424 Wells Fargo & Co. 2.100% 7/26/21 350 343 Wells Fargo & Co. 3.500% 3/8/22 450 466 Wells Fargo & Co. 3.069% 1/24/23 1,500 1,507 Wells Fargo & Co. 3.300% 9/9/24 400 401 Wells Fargo & Co. 3.000% 2/19/25 100 98 Wells Fargo & Co. 3.000% 4/22/26 525 504 Wells Fargo & Co. 4.100% 6/3/26 575 587 Wells Fargo & Co. 3.000% 10/23/26 625 598 Wells Fargo & Co. 4.300% 7/22/27 325 338 Wells Fargo & Co. 5.375% 2/7/35 200 232 Wells Fargo & Co. 5.375% 11/2/43 300 334 Wells Fargo & Co. 5.606% 1/15/44 600 687 Wells Fargo & Co. 4.650% 11/4/44 325 327 Wells Fargo & Co. 3.900% 5/1/45 500 479 Wells Fargo & Co. 4.900% 11/17/45 250 259 Wells Fargo & Co. 4.400% 6/14/46 300 290 Wells Fargo Bank NA 1.750% 5/24/19 275 274 Wells Fargo Bank NA 2.150% 12/6/19 500 502 Wells Fargo Bank NA 5.950% 8/26/36 200 242 Wells Fargo Bank NA 6.600% 1/15/38 225 295 Westpac Banking Corp. 2.250% 7/30/18 325 327 Westpac Banking Corp. 1.950% 11/23/18 200 200 Westpac Banking Corp. 2.250% 1/17/19 225 226 Westpac Banking Corp. 1.650% 5/13/19 200 199 Westpac Banking Corp. 1.600% 8/19/19 275 272 Westpac Banking Corp. 4.875% 11/19/19 250 267 Westpac Banking Corp. 2.150% 3/6/20 300 300 Westpac Banking Corp. 2.600% 11/23/20 250 252 Westpac Banking Corp. 2.100% 5/13/21 1,000 982 Westpac Banking Corp. 2.000% 8/19/21 275 268 Westpac Banking Corp. 2.800% 1/11/22 250 251 Westpac Banking Corp. 2.850% 5/13/26 400 385 Westpac Banking Corp. 2.700% 8/19/26 175 166 Westpac Banking Corp. 3.350% 3/8/27 250 248 5 Westpac Banking Corp. 4.322% 11/23/31 500 505 Brokerage (0.2%) Affiliated Managers Group Inc. 4.250% 2/15/24 100 104 Affiliated Managers Group Inc. 3.500% 8/1/25 125 122 Ameriprise Financial Inc. 5.300% 3/15/20 125 136 Ameriprise Financial Inc. 4.000% 10/15/23 150 159 Ameriprise Financial Inc. 3.700% 10/15/24 100 103 Apollo Investment Corp. 5.250% 3/3/25 50 50 BGC Partners Inc. 5.375% 12/9/19 50 52 BGC Partners Inc. 5.125% 5/27/21 50 52 BlackRock Inc. 5.000% 12/10/19 160 173 BlackRock Inc. 4.250% 5/24/21 125 134 BlackRock Inc. 3.375% 6/1/22 125 130 BlackRock Inc. 3.500% 3/18/24 225 235 BlackRock Inc. 3.200% 3/15/27 100 100 Brookfield Asset Management Inc. 4.000% 1/15/25 105 106 Brookfield Finance Inc. 4.250% 6/2/26 50 50 Brookfield Finance LLC 4.000% 4/1/24 125 126 CBOE Holdings Inc. 3.650% 1/12/27 85 85 Charles Schwab Corp. 3.225% 9/1/22 300 306 Charles Schwab Corp. 3.200% 3/2/27 250 249 CME Group Inc. 3.000% 9/15/22 125 127 CME Group Inc. 3.000% 3/15/25 125 125 CME Group Inc. 5.300% 9/15/43 125 149 E*TRADE Financial Corp. 5.375% 11/15/22 100 105 E*TRADE Financial Corp. 4.625% 9/15/23 75 76 Eaton Vance Corp. 3.625% 6/15/23 50 51 Franklin Resources Inc. 4.625% 5/20/20 50 53 Franklin Resources Inc. 2.800% 9/15/22 225 226 Intercontinental Exchange Inc. 2.500% 10/15/18 25 25 Intercontinental Exchange Inc. 2.750% 12/1/20 350 355 Intercontinental Exchange Inc. 4.000% 10/15/23 150 159 Intercontinental Exchange Inc. 3.750% 12/1/25 300 310 Invesco Finance plc 3.125% 11/30/22 175 177 Invesco Finance plc 4.000% 1/30/24 100 105 Invesco Finance plc 3.750% 1/15/26 170 175 Invesco Finance plc 5.375% 11/30/43 75 85 Janus Capital Group Inc. 4.875% 8/1/25 75 80 Jefferies Group LLC 5.125% 4/13/18 150 155 Jefferies Group LLC 8.500% 7/15/19 25 28 Jefferies Group LLC 6.875% 4/15/21 155 177 Jefferies Group LLC 5.125% 1/20/23 100 107 Jefferies Group LLC 4.850% 1/15/27 200 205 Jefferies Group LLC 6.450% 6/8/27 50 57 Jefferies Group LLC 6.250% 1/15/36 75 79 Jefferies Group LLC 6.500% 1/20/43 75 81 Lazard Group LLC 3.750% 2/13/25 50 50 Lazard Group LLC 3.625% 3/1/27 100 98 Legg Mason Inc. 4.750% 3/15/26 100 105 Legg Mason Inc. 5.625% 1/15/44 100 102 Leucadia National Corp. 5.500% 10/18/23 150 159 Leucadia National Corp. 6.625% 10/23/43 25 25 Nasdaq Inc. 5.550% 1/15/20 175 189 Nasdaq Inc. 4.250% 6/1/24 75 78 Nomura Holdings Inc. 2.750% 3/19/19 250 252 Nomura Holdings Inc. 6.700% 3/4/20 200 222 OM Asset Management plc 4.800% 7/27/26 100 100 Raymond James Financial Inc. 4.950% 7/15/46 50 49 Stifel Financial Corp. 3.500% 12/1/20 50 51 Stifel Financial Corp. 4.250% 7/18/24 150 151 TD Ameritrade Holding Corp. 5.600% 12/1/19 50 54 TD Ameritrade Holding Corp. 2.950% 4/1/22 125 126 TD Ameritrade Holding Corp. 3.625% 4/1/25 100 102 Finance Companies (0.3%) AerCap Ireland Capital DAC / AerCap Global Aviation Trust 3.500% 5/26/22 100 101 AerCap Ireland Capital DAC / AerCap Global Aviation Trust 4.625% 7/1/22 175 185 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.750% 5/15/19 155 159 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.250% 7/1/20 350 364 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.625% 10/30/20 150 158 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.500% 5/15/21 150 157 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 5.000% 10/1/21 200 213 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.950% 2/1/22 125 128 Air Lease Corp. 2.625% 9/4/18 100 101 Air Lease Corp. 3.375% 1/15/19 125 127 Air Lease Corp. 4.750% 3/1/20 75 80 Air Lease Corp. 3.875% 4/1/21 75 78 Air Lease Corp. 3.375% 6/1/21 100 102 Air Lease Corp. 3.750% 2/1/22 300 308 Air Lease Corp. 4.250% 9/15/24 75 78 Air Lease Corp. 3.625% 4/1/27 75 73 Ares Capital Corp. 4.875% 11/30/18 125 129 Ares Capital Corp. 3.875% 1/15/20 100 102 FS Investment Corp. 4.000% 7/15/19 75 76 FS Investment Corp. 4.750% 5/15/22 100 102 GATX Corp. 2.375% 7/30/18 40 40 GATX Corp. 2.500% 7/30/19 50 50 GATX Corp. 3.250% 3/30/25 125 121 GATX Corp. 3.250% 9/15/26 50 48 GATX Corp. 3.850% 3/30/27 175 175 GATX Corp. 4.500% 3/30/45 50 46 GE Capital International Funding Co. 2.342% 11/15/20 1,637 1,644 GE Capital International Funding Co. 3.373% 11/15/25 558 572 GE Capital International Funding Co. 4.418% 11/15/35 2,068 2,183 HSBC Finance Corp. 6.676% 1/15/21 465 525 International Lease Finance Corp. 3.875% 4/15/18 110 112 8 International Lease Finance Corp. 7.125% 9/1/18 226 242 International Lease Finance Corp. 5.875% 4/1/19 133 142 International Lease Finance Corp. 6.250% 5/15/19 222 239 International Lease Finance Corp. 8.250% 12/15/20 200 235 International Lease Finance Corp. 4.625% 4/15/21 89 93 International Lease Finance Corp. 8.625% 1/15/22 115 141 International Lease Finance Corp. 5.875% 8/15/22 160 178 Prospect Capital Corp. 5.000% 7/15/19 50 51 Prospect Capital Corp. 5.875% 3/15/23 40 41 Insurance (1.3%) ACE Capital Trust II 9.700% 4/1/30 50 74 AEGON Funding Co. LLC 5.750% 12/15/20 81 89 Aetna Inc. 1.700% 6/7/18 300 300 Aetna Inc. 2.200% 3/15/19 60 60 Aetna Inc. 2.750% 11/15/22 200 200 Aetna Inc. 2.800% 6/15/23 225 223 Aetna Inc. 3.500% 11/15/24 125 128 Aetna Inc. 6.625% 6/15/36 130 170 Aetna Inc. 6.750% 12/15/37 100 134 Aetna Inc. 4.500% 5/15/42 75 78 Aetna Inc. 4.125% 11/15/42 75 74 Aflac Inc. 2.400% 3/16/20 100 101 Aflac Inc. 4.000% 2/15/22 50 53 Aflac Inc. 3.625% 6/15/23 125 130 Aflac Inc. 3.625% 11/15/24 125 129 Aflac Inc. 3.250% 3/17/25 75 75 Aflac Inc. 2.875% 10/15/26 325 313 Aflac Inc. 4.000% 10/15/46 50 47 Alleghany Corp. 5.625% 9/15/20 100 110 Alleghany Corp. 4.900% 9/15/44 100 102 Allied World Assurance Co. Holdings Ltd. 5.500% 11/15/20 50 54 Allied World Assurance Co. Holdings Ltd. 4.350% 10/29/25 75 74 Allstate Corp. 3.150% 6/15/23 350 356 Allstate Corp. 5.550% 5/9/35 75 90 Allstate Corp. 4.500% 6/15/43 125 133 Allstate Corp. 4.200% 12/15/46 275 280 5 Allstate Corp. 5.750% 8/15/53 75 80 5 Allstate Corp. 6.500% 5/15/67 100 114 Alterra Finance LLC 6.250% 9/30/20 55 61 American Financial Group Inc. 9.875% 6/15/19 50 58 American Financial Group Inc. 3.500% 8/15/26 50 49 American International Group Inc. 3.375% 8/15/20 125 128 American International Group Inc. 6.400% 12/15/20 385 436 American International Group Inc. 4.875% 6/1/22 250 271 American International Group Inc. 4.125% 2/15/24 170 175 American International Group Inc. 3.875% 1/15/35 200 183 American International Group Inc. 4.700% 7/10/35 75 76 American International Group Inc. 6.250% 5/1/36 475 563 American International Group Inc. 4.500% 7/16/44 500 477 American International Group Inc. 4.375% 1/15/55 125 111 5 American International Group Inc. 8.175% 5/15/68 95 121 Anthem Inc. 2.250% 8/15/19 150 151 Anthem Inc. 4.350% 8/15/20 100 106 Anthem Inc. 3.700% 8/15/21 125 129 Anthem Inc. 3.125% 5/15/22 150 151 Anthem Inc. 3.300% 1/15/23 475 479 Anthem Inc. 3.500% 8/15/24 125 126 Anthem Inc. 5.950% 12/15/34 75 86 Anthem Inc. 5.850% 1/15/36 125 145 Anthem Inc. 6.375% 6/15/37 110 135 Anthem Inc. 4.625% 5/15/42 175 178 Anthem Inc. 4.650% 1/15/43 175 179 Anthem Inc. 5.100% 1/15/44 100 108 Anthem Inc. 4.850% 8/15/54 50 52 Aon Corp. 5.000% 9/30/20 200 216 Aon Corp. 8.205% 1/1/27 25 32 Aon Corp. 6.250% 9/30/40 100 119 Aon plc 3.500% 6/14/24 100 100 Aon plc 3.875% 12/15/25 200 204 Aon plc 4.450% 5/24/43 50 47 Aon plc 4.600% 6/14/44 175 169 Aon plc 4.750% 5/15/45 100 100 Arch Capital Finance LLC 4.011% 12/15/26 100 103 Arch Capital Finance LLC 5.031% 12/15/46 100 107 Arch Capital Group Ltd. 7.350% 5/1/34 50 66 Arch Capital Group US Inc. 5.144% 11/1/43 50 54 Aspen Insurance Holdings Ltd. 4.650% 11/15/23 175 184 Assurant Inc. 4.000% 3/15/23 100 101 Assurant Inc. 6.750% 2/15/34 50 60 Assured Guaranty US Holdings Inc. 5.000% 7/1/24 75 81 AXA SA 8.600% 12/15/30 225 312 AXIS Specialty Finance LLC 5.875% 6/1/20 75 82 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 550 574 Berkshire Hathaway Finance Corp. 2.000% 8/15/18 50 50 Berkshire Hathaway Finance Corp. 1.700% 3/15/19 150 150 Berkshire Hathaway Finance Corp. 1.300% 8/15/19 200 198 Berkshire Hathaway Finance Corp. 2.900% 10/15/20 275 284 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 125 134 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 150 154 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 75 93 Berkshire Hathaway Finance Corp. 4.400% 5/15/42 125 131 Berkshire Hathaway Inc. 1.150% 8/15/18 200 199 Berkshire Hathaway Inc. 2.100% 8/14/19 125 126 Berkshire Hathaway Inc. 3.000% 2/11/23 125 127 Berkshire Hathaway Inc. 2.750% 3/15/23 450 450 Berkshire Hathaway Inc. 3.125% 3/15/26 725 723 Berkshire Hathaway Inc. 4.500% 2/11/43 150 161 Black Knight InfoServ LLC / Black Knight Lending Solutions Inc. 5.750% 4/15/23 65 68 Brown & Brown Inc. 4.200% 9/15/24 100 103 Chubb Corp. 5.750% 5/15/18 50 52 Chubb Corp. 6.000% 5/11/37 125 159 Chubb Corp. 6.500% 5/15/38 50 67 Chubb INA Holdings Inc. 5.900% 6/15/19 25 27 Chubb INA Holdings Inc. 2.875% 11/3/22 150 151 Chubb INA Holdings Inc. 2.700% 3/13/23 125 124 Chubb INA Holdings Inc. 3.350% 5/15/24 100 102 Chubb INA Holdings Inc. 3.150% 3/15/25 250 251 Chubb INA Holdings Inc. 3.350% 5/3/26 375 379 Chubb INA Holdings Inc. 4.150% 3/13/43 100 102 Chubb INA Holdings Inc. 4.350% 11/3/45 400 422 Cigna Corp. 5.125% 6/15/20 50 54 Cigna Corp. 4.375% 12/15/20 45 48 Cigna Corp. 4.500% 3/15/21 50 53 Cigna Corp. 4.000% 2/15/22 125 131 Cigna Corp. 3.250% 4/15/25 450 445 Cigna Corp. 7.875% 5/15/27 50 67 Cigna Corp. 5.375% 2/15/42 75 87 Cincinnati Financial Corp. 6.125% 11/1/34 150 180 CNA Financial Corp. 7.350% 11/15/19 25 28 CNA Financial Corp. 5.875% 8/15/20 75 83 CNA Financial Corp. 5.750% 8/15/21 75 84 CNA Financial Corp. 4.500% 3/1/26 225 238 Coventry Health Care Inc. 5.450% 6/15/21 100 111 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 75 91 Enstar Group Ltd. 4.500% 3/10/22 50 50 Everest Reinsurance Holdings Inc. 4.868% 6/1/44 100 100 First American Financial Corp. 4.600% 11/15/24 100 101 Hanover Insurance Group Inc. 4.500% 4/15/26 100 104 Hartford Financial Services Group Inc. 6.000% 1/15/19 25 27 Hartford Financial Services Group Inc. 5.125% 4/15/22 150 166 Hartford Financial Services Group Inc. 5.950% 10/15/36 50 58 Hartford Financial Services Group Inc. 4.300% 4/15/43 175 169 Humana Inc. 7.200% 6/15/18 100 106 Humana Inc. 3.850% 10/1/24 150 154 Humana Inc. 3.950% 3/15/27 200 205 Humana Inc. 8.150% 6/15/38 175 243 Humana Inc. 4.625% 12/1/42 75 76 Humana Inc. 4.800% 3/15/47 75 78 Kemper Corp. 4.350% 2/15/25 50 50 Lincoln National Corp. 6.250% 2/15/20 25 27 Lincoln National Corp. 4.850% 6/24/21 50 54 Lincoln National Corp. 4.200% 3/15/22 50 53 Lincoln National Corp. 4.000% 9/1/23 50 52 Lincoln National Corp. 3.625% 12/12/26 200 199 Lincoln National Corp. 6.150% 4/7/36 10 12 Lincoln National Corp. 6.300% 10/9/37 75 90 Lincoln National Corp. 7.000% 6/15/40 160 207 Loews Corp. 2.625% 5/15/23 75 73 Loews Corp. 6.000% 2/1/35 50 60 Loews Corp. 4.125% 5/15/43 175 168 Manulife Financial Corp. 4.900% 9/17/20 275 296 Manulife Financial Corp. 4.150% 3/4/26 175 185 5 Manulife Financial Corp. 4.061% 2/24/32 220 221 Manulife Financial Corp. 5.375% 3/4/46 100 116 Markel Corp. 4.900% 7/1/22 125 135 Markel Corp. 5.000% 3/30/43 50 51 Markel Corp. 5.000% 4/5/46 100 103 Marsh & McLennan Cos. Inc. 2.350% 3/6/20 500 502 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 295 320 Marsh & McLennan Cos. Inc. 3.500% 6/3/24 100 102 Marsh & McLennan Cos. Inc. 3.500% 3/10/25 100 102 Marsh & McLennan Cos. Inc. 3.750% 3/14/26 100 103 Mercury General Corp. 4.400% 3/15/27 75 75 MetLife Inc. 6.817% 8/15/18 25 27 MetLife Inc. 7.717% 2/15/19 50 55 MetLife Inc. 4.750% 2/8/21 550 596 MetLife Inc. 3.048% 12/15/22 225 228 MetLife Inc. 3.600% 4/10/24 175 181 MetLife Inc. 3.000% 3/1/25 250 245 MetLife Inc. 3.600% 11/13/25 500 511 MetLife Inc. 6.500% 12/15/32 175 225 MetLife Inc. 6.375% 6/15/34 100 128 MetLife Inc. 5.700% 6/15/35 200 240 MetLife Inc. 5.875% 2/6/41 25 31 MetLife Inc. 4.125% 8/13/42 125 122 MetLife Inc. 4.875% 11/13/43 175 191 MetLife Inc. 4.721% 12/15/44 63 67 MetLife Inc. 4.600% 5/13/46 120 127 5 MetLife Inc. 6.400% 12/15/66 210 230 Montpelier Re Holdings Ltd. 4.700% 10/15/22 100 106 Old Republic International Corp. 4.875% 10/1/24 125 132 Old Republic International Corp. 3.875% 8/26/26 100 99 PartnerRe Finance B LLC 5.500% 6/1/20 100 109 Primerica Inc. 4.750% 7/15/22 25 27 Principal Financial Group Inc. 3.300% 9/15/22 50 51 Principal Financial Group Inc. 3.125% 5/15/23 100 100 Principal Financial Group Inc. 3.100% 11/15/26 100 97 Principal Financial Group Inc. 4.625% 9/15/42 50 53 Principal Financial Group Inc. 4.350% 5/15/43 50 51 Principal Financial Group Inc. 4.300% 11/15/46 75 75 5 Principal Financial Group Inc. 4.700% 5/15/55 65 66 Progressive Corp. 3.750% 8/23/21 75 79 Progressive Corp. 2.450% 1/15/27 150 141 Progressive Corp. 6.625% 3/1/29 125 161 Progressive Corp. 4.350% 4/25/44 50 52 Prudential Financial Inc. 2.300% 8/15/18 25 25 Prudential Financial Inc. 5.375% 6/21/20 100 110 Prudential Financial Inc. 4.500% 11/15/20 325 349 Prudential Financial Inc. 4.500% 11/16/21 75 81 Prudential Financial Inc. 3.500% 5/15/24 125 129 Prudential Financial Inc. 5.750% 7/15/33 100 117 Prudential Financial Inc. 5.400% 6/13/35 100 114 Prudential Financial Inc. 5.900% 3/17/36 150 178 Prudential Financial Inc. 5.700% 12/14/36 125 148 Prudential Financial Inc. 6.625% 12/1/37 175 225 Prudential Financial Inc. 6.625% 6/21/40 300 390 5 Prudential Financial Inc. 5.875% 9/15/42 175 190 5 Prudential Financial Inc. 5.625% 6/15/43 375 402 Prudential Financial Inc. 5.100% 8/15/43 50 56 5 Prudential Financial Inc. 5.200% 3/15/44 85 87 Prudential Financial Inc. 4.600% 5/15/44 125 132 5 Prudential Financial Inc. 5.375% 5/15/45 250 262 Reinsurance Group of America Inc. 6.450% 11/15/19 75 83 Reinsurance Group of America Inc. 5.000% 6/1/21 75 82 Reinsurance Group of America Inc. 4.700% 9/15/23 75 81 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 75 93 Torchmark Corp. 3.800% 9/15/22 50 52 Transatlantic Holdings Inc. 8.000% 11/30/39 175 230 Travelers Cos. Inc. 5.900% 6/2/19 300 327 Travelers Cos. Inc. 3.900% 11/1/20 125 132 Travelers Cos. Inc. 6.250% 6/15/37 150 195 Travelers Cos. Inc. 4.300% 8/25/45 150 157 UnitedHealth Group Inc. 1.900% 7/16/18 250 251 UnitedHealth Group Inc. 1.700% 2/15/19 200 200 UnitedHealth Group Inc. 1.625% 3/15/19 100 100 UnitedHealth Group Inc. 2.300% 12/15/19 125 126 UnitedHealth Group Inc. 2.700% 7/15/20 250 255 UnitedHealth Group Inc. 4.700% 2/15/21 75 81 UnitedHealth Group Inc. 2.125% 3/15/21 225 223 UnitedHealth Group Inc. 3.375% 11/15/21 100 104 UnitedHealth Group Inc. 2.875% 12/15/21 125 127 UnitedHealth Group Inc. 3.350% 7/15/22 180 186 UnitedHealth Group Inc. 2.750% 2/15/23 175 175 UnitedHealth Group Inc. 2.875% 3/15/23 25 25 UnitedHealth Group Inc. 3.750% 7/15/25 450 470 UnitedHealth Group Inc. 3.100% 3/15/26 225 223 UnitedHealth Group Inc. 3.450% 1/15/27 75 76 UnitedHealth Group Inc. 3.375% 4/15/27 350 353 UnitedHealth Group Inc. 4.625% 7/15/35 175 191 UnitedHealth Group Inc. 6.500% 6/15/37 50 65 UnitedHealth Group Inc. 6.625% 11/15/37 125 166 UnitedHealth Group Inc. 6.875% 2/15/38 245 335 UnitedHealth Group Inc. 5.950% 2/15/41 60 76 UnitedHealth Group Inc. 4.625% 11/15/41 110 117 UnitedHealth Group Inc. 4.375% 3/15/42 50 52 UnitedHealth Group Inc. 3.950% 10/15/42 175 170 UnitedHealth Group Inc. 4.250% 3/15/43 125 127 UnitedHealth Group Inc. 4.750% 7/15/45 305 337 UnitedHealth Group Inc. 4.200% 1/15/47 135 137 UnitedHealth Group Inc. 4.250% 4/15/47 500 510 Unum Group 5.625% 9/15/20 50 55 Unum Group 3.000% 5/15/21 100 101 Unum Group 4.000% 3/15/24 50 51 Unum Group 5.750% 8/15/42 25 28 Voya Financial Inc. 5.700% 7/15/43 75 83 Voya Financial Inc. 4.800% 6/15/46 100 99 WR Berkley Corp. 5.375% 9/15/20 175 191 XLIT Ltd. 5.750% 10/1/21 105 116 XLIT Ltd. 4.450% 3/31/25 100 101 XLIT Ltd. 6.250% 5/15/27 125 147 XLIT Ltd. 5.500% 3/31/45 100 100 Real Estate Investment Trusts (0.7%) Alexandria Real Estate Equities Inc. 2.750% 1/15/20 100 100 Alexandria Real Estate Equities Inc. 4.600% 4/1/22 125 133 Alexandria Real Estate Equities Inc. 3.950% 1/15/27 75 75 Alexandria Real Estate Equities Inc. 3.950% 1/15/28 50 50 Alexandria Real Estate Equities Inc. 4.500% 7/30/29 100 103 American Campus Communities Operating Partnership LP 3.350% 10/1/20 50 51 American Campus Communities Operating Partnership LP 4.125% 7/1/24 100 104 AvalonBay Communities Inc. 2.850% 3/15/23 25 25 AvalonBay Communities Inc. 4.200% 12/15/23 75 79 AvalonBay Communities Inc. 3.450% 6/1/25 300 301 AvalonBay Communities Inc. 2.950% 5/11/26 150 144 AvalonBay Communities Inc. 2.900% 10/15/26 50 47 Boston Properties LP 5.625% 11/15/20 325 358 Boston Properties LP 4.125% 5/15/21 75 79 Boston Properties LP 3.850% 2/1/23 225 233 Boston Properties LP 3.125% 9/1/23 275 273 Boston Properties LP 3.650% 2/1/26 100 99 Boston Properties LP 2.750% 10/1/26 50 46 Brandywine Operating Partnership LP 4.950% 4/15/18 250 257 Brixmor Operating Partnership LP 3.875% 8/15/22 100 102 Brixmor Operating Partnership LP 3.850% 2/1/25 125 124 Brixmor Operating Partnership LP 4.125% 6/15/26 200 200 Brixmor Operating Partnership LP 3.900% 3/15/27 75 74 Care Capital Properties LP 5.125% 8/15/26 25 25 CBL & Associates LP 5.250% 12/1/23 100 97 CBL & Associates LP 4.600% 10/15/24 100 92 Columbia Property Trust Operating Partnership LP 4.150% 4/1/25 100 102 Columbia Property Trust Operating Partnership LP 3.650% 8/15/26 25 24 Corporate Office Properties LP 3.700% 6/15/21 50 51 Corporate Office Properties LP 3.600% 5/15/23 150 147 CubeSmart LP 4.375% 12/15/23 100 104 CubeSmart LP 4.000% 11/15/25 50 51 CubeSmart LP 3.125% 9/1/26 100 94 DCT Industrial Operating Partnership LP 4.500% 10/15/23 50 52 DDR Corp. 4.750% 4/15/18 25 26 DDR Corp. 3.500% 1/15/21 75 76 DDR Corp. 4.625% 7/15/22 200 210 DDR Corp. 3.375% 5/15/23 275 266 DDR Corp. 3.625% 2/1/25 200 192 DDR Corp. 4.250% 2/1/26 70 69 Digital Realty Trust LP 5.250% 3/15/21 75 81 Digital Realty Trust LP 3.950% 7/1/22 75 78 Digital Realty Trust LP 3.625% 10/1/22 575 589 Duke Realty LP 3.250% 6/30/26 175 169 EPR Properties 5.750% 8/15/22 25 27 EPR Properties 5.250% 7/15/23 125 131 EPR Properties 4.500% 4/1/25 50 50 EPR Properties 4.750% 12/15/26 100 101 ERP Operating LP 4.750% 7/15/20 50 53 ERP Operating LP 4.625% 12/15/21 129 139 ERP Operating LP 3.000% 4/15/23 125 124 ERP Operating LP 3.375% 6/1/25 125 124 ERP Operating LP 2.850% 11/1/26 50 47 ERP Operating LP 4.500% 7/1/44 150 152 ERP Operating LP 4.500% 6/1/45 125 128 Essex Portfolio LP 5.200% 3/15/21 50 54 Essex Portfolio LP 3.375% 1/15/23 175 175 Essex Portfolio LP 3.250% 5/1/23 25 25 Essex Portfolio LP 3.500% 4/1/25 100 100 Essex Portfolio LP 3.375% 4/15/26 100 97 Federal Realty Investment Trust 2.750% 6/1/23 25 24 Federal Realty Investment Trust 4.500% 12/1/44 300 305 HCP Inc. 3.750% 2/1/19 50 51 HCP Inc. 2.625% 2/1/20 375 377 HCP Inc. 5.375% 2/1/21 15 16 HCP Inc. 3.150% 8/1/22 75 75 HCP Inc. 4.000% 12/1/22 210 217 HCP Inc. 4.250% 11/15/23 250 258 HCP Inc. 3.400% 2/1/25 75 73 HCP Inc. 6.750% 2/1/41 100 123 Healthcare Trust of America Holdings LP 3.375% 7/15/21 100 102 Healthcare Trust of America Holdings LP 3.700% 4/15/23 25 25 Healthcare Trust of America Holdings LP 3.500% 8/1/26 100 96 Highwoods Realty LP 3.200% 6/15/21 100 101 Hospitality Properties Trust 4.650% 3/15/24 140 143 Hospitality Properties Trust 5.250% 2/15/26 100 105 Hospitality Properties Trust 4.950% 2/15/27 100 103 Host Hotels & Resorts LP 6.000% 10/1/21 100 111 Host Hotels & Resorts LP 4.750% 3/1/23 50 53 Host Hotels & Resorts LP 3.750% 10/15/23 336 338 Host Hotels & Resorts LP 3.875% 4/1/24 75 76 Host Hotels & Resorts LP 4.000% 6/15/25 50 50 Kilroy Realty LP 4.800% 7/15/18 175 180 Kilroy Realty LP 3.800% 1/15/23 200 205 Kimco Realty Corp. 6.875% 10/1/19 50 56 Kimco Realty Corp. 3.125% 6/1/23 25 25 Kimco Realty Corp. 2.800% 10/1/26 125 115 Kimco Realty Corp. 3.800% 4/1/27 375 374 Kimco Realty Corp. 4.125% 12/1/46 50 46 Kite Realty Group LP 4.000% 10/1/26 200 193 Liberty Property LP 3.375% 6/15/23 50 50 Liberty Property LP 4.400% 2/15/24 100 106 Liberty Property LP 3.750% 4/1/25 325 329 LifeStorage LP 3.500% 7/1/26 325 310 Mack-Cali Realty LP 4.500% 4/18/22 75 76 Mid-America Apartments LP 4.300% 10/15/23 150 158 Mid-America Apartments LP 3.750% 6/15/24 50 51 National Retail Properties Inc. 3.800% 10/15/22 200 208 Omega Healthcare Investors Inc. 4.375% 8/1/23 500 506 Omega Healthcare Investors Inc. 4.950% 4/1/24 100 103 Omega Healthcare Investors Inc. 4.500% 1/15/25 100 100 Omega Healthcare Investors Inc. 5.250% 1/15/26 100 104 Omega Healthcare Investors Inc. 4.500% 4/1/27 300 294 Omega Healthcare Investors Inc. 4.750% 1/15/28 70 69 Physicians Realty LP 4.300% 3/15/27 150 150 Piedmont Operating Partnership LP 3.400% 6/1/23 50 48 ProLogis LP 2.750% 2/15/19 150 152 Realty Income Corp. 6.750% 8/15/19 200 221 Realty Income Corp. 3.250% 10/15/22 50 51 Realty Income Corp. 3.875% 7/15/24 50 51 Realty Income Corp. 4.125% 10/15/26 100 103 Realty Income Corp. 3.000% 1/15/27 100 94 Realty Income Corp. 4.650% 3/15/47 150 153 Regency Centers LP 4.400% 2/1/47 100 98 Select Income REIT 4.150% 2/1/22 100 100 Select Income REIT 4.500% 2/1/25 50 50 Senior Housing Properties Trust 3.250% 5/1/19 100 101 Senior Housing Properties Trust 4.750% 5/1/24 100 102 Simon Property Group LP 2.200% 2/1/19 575 578 Simon Property Group LP 5.650% 2/1/20 75 82 Simon Property Group LP 4.375% 3/1/21 125 133 Simon Property Group LP 2.500% 7/15/21 120 120 Simon Property Group LP 4.125% 12/1/21 250 265 Simon Property Group LP 2.350% 1/30/22 150 148 Simon Property Group LP 3.375% 3/15/22 100 103 Simon Property Group LP 2.750% 2/1/23 25 25 Simon Property Group LP 3.750% 2/1/24 150 155 Simon Property Group LP 3.500% 9/1/25 100 101 Simon Property Group LP 3.300% 1/15/26 175 173 Simon Property Group LP 3.250% 11/30/26 150 147 Simon Property Group LP 4.750% 3/15/42 75 79 Simon Property Group LP 4.250% 11/30/46 200 193 Tanger Properties LP 3.875% 12/1/23 25 25 Tanger Properties LP 3.125% 9/1/26 175 163 UDR Inc. 4.250% 6/1/18 125 128 UDR Inc. 3.700% 10/1/20 25 26 UDR Inc. 4.625% 1/10/22 50 53 UDR Inc. 2.950% 9/1/26 150 140 Ventas Realty LP 3.750% 5/1/24 200 202 Ventas Realty LP 4.125% 1/15/26 75 76 Ventas Realty LP 3.250% 10/15/26 75 71 Ventas Realty LP 3.850% 4/1/27 50 50 Ventas Realty LP 5.700% 9/30/43 75 85 Ventas Realty LP / Ventas Capital Corp. 4.000% 4/30/19 150 155 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 250 268 Ventas Realty LP / Ventas Capital Corp. 3.250% 8/15/22 200 201 Washington Prime Group LP 3.850% 4/1/20 50 50 Washington REIT 4.950% 10/1/20 25 27 Washington REIT 3.950% 10/15/22 75 76 Weingarten Realty Investors 3.375% 10/15/22 50 50 Weingarten Realty Investors 3.500% 4/15/23 100 100 Welltower Inc. 4.125% 4/1/19 200 207 Welltower Inc. 4.950% 1/15/21 75 80 Welltower Inc. 5.250% 1/15/22 100 110 Welltower Inc. 3.750% 3/15/23 75 77 Welltower Inc. 4.000% 6/1/25 200 203 Welltower Inc. 4.250% 4/1/26 150 154 Welltower Inc. 6.500% 3/15/41 25 31 WP Carey Inc. 4.600% 4/1/24 75 78 WP Carey Inc. 4.000% 2/1/25 50 49 WP Carey Inc. 4.250% 10/1/26 75 74 Industrial (17.1%) Basic Industry (1.0%) Agrium Inc. 6.750% 1/15/19 100 108 Agrium Inc. 3.500% 6/1/23 299 301 Agrium Inc. 3.375% 3/15/25 250 247 Agrium Inc. 4.125% 3/15/35 250 241 Agrium Inc. 6.125% 1/15/41 25 30 Agrium Inc. 4.900% 6/1/43 50 52 Agrium Inc. 5.250% 1/15/45 200 219 Air Products & Chemicals Inc. 3.000% 11/3/21 75 77 Air Products & Chemicals Inc. 2.750% 2/3/23 50 50 Air Products & Chemicals Inc. 3.350% 7/31/24 75 77 Airgas Inc. 3.050% 8/1/20 100 103 Airgas Inc. 3.650% 7/15/24 100 104 Albemarle Corp. 4.150% 12/1/24 75 78 Albemarle Corp. 5.450% 12/1/44 75 83 Barrick Gold Corp. 4.100% 5/1/23 157 167 Barrick North America Finance LLC 4.400% 5/30/21 31 33 Barrick North America Finance LLC 5.700% 5/30/41 450 513 Barrick North America Finance LLC 5.750% 5/1/43 150 174 Barrick PD Australia Finance Pty Ltd. 5.950% 10/15/39 50 57 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 176 179 BHP Billiton Finance USA Ltd. 3.850% 9/30/23 100 106 BHP Billiton Finance USA Ltd. 4.125% 2/24/42 150 150 BHP Billiton Finance USA Ltd. 5.000% 9/30/43 575 644 Celulosa Arauco y Constitucion SA 5.000% 1/21/21 25 26 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 75 79 Domtar Corp. 6.250% 9/1/42 25 25 Domtar Corp. 6.750% 2/15/44 100 106 Dow Chemical Co. 8.550% 5/15/19 325 368 Dow Chemical Co. 4.250% 11/15/20 125 132 Dow Chemical Co. 4.125% 11/15/21 566 600 Dow Chemical Co. 3.500% 10/1/24 50 51 Dow Chemical Co. 7.375% 11/1/29 25 34 Dow Chemical Co. 4.250% 10/1/34 50 50 Dow Chemical Co. 9.400% 5/15/39 350 551 Dow Chemical Co. 5.250% 11/15/41 100 110 Eastman Chemical Co. 5.500% 11/15/19 175 190 Eastman Chemical Co. 2.700% 1/15/20 150 152 Eastman Chemical Co. 4.500% 1/15/21 6 6 Eastman Chemical Co. 3.600% 8/15/22 49 51 Eastman Chemical Co. 4.800% 9/1/42 225 230 Eastman Chemical Co. 4.650% 10/15/44 150 151 Ecolab Inc. 4.350% 12/8/21 200 216 Ecolab Inc. 2.700% 11/1/26 200 190 EI du Pont de Nemours & Co. 6.000% 7/15/18 275 290 EI du Pont de Nemours & Co. 4.625% 1/15/20 400 426 EI du Pont de Nemours & Co. 2.800% 2/15/23 125 124 EI du Pont de Nemours & Co. 6.500% 1/15/28 100 124 EI du Pont de Nemours & Co. 4.900% 1/15/41 200 217 EI du Pont de Nemours & Co. 4.150% 2/15/43 175 171 Fibria Overseas Finance Ltd. 5.250% 5/12/24 100 103 FMC Corp. 3.950% 2/1/22 50 51 FMC Corp. 4.100% 2/1/24 250 256 Georgia-Pacific LLC 8.000% 1/15/24 250 320 Georgia-Pacific LLC 7.375% 12/1/25 100 127 Georgia-Pacific LLC 8.875% 5/15/31 250 381 Goldcorp Inc. 3.700% 3/15/23 200 204 Goldcorp Inc. 5.450% 6/9/44 100 106 International Flavors & Fragrances Inc. 3.200% 5/1/23 25 25 International Paper Co. 7.500% 8/15/21 450 536 International Paper Co. 3.650% 6/15/24 100 102 International Paper Co. 3.800% 1/15/26 75 76 International Paper Co. 3.000% 2/15/27 200 187 International Paper Co. 5.000% 9/15/35 100 107 International Paper Co. 7.300% 11/15/39 100 130 International Paper Co. 4.800% 6/15/44 200 199 International Paper Co. 5.150% 5/15/46 200 209 International Paper Co. 4.400% 8/15/47 300 282 LYB International Finance BV 5.250% 7/15/43 200 218 LYB International Finance II BV 3.500% 3/2/27 100 98 LyondellBasell Industries NV 5.000% 4/15/19 275 290 LyondellBasell Industries NV 6.000% 11/15/21 175 198 LyondellBasell Industries NV 5.750% 4/15/24 175 200 LyondellBasell Industries NV 4.625% 2/26/55 425 400 Meadwestvaco Corp. 7.950% 2/15/31 125 168 Methanex Corp. 3.250% 12/15/19 200 201 Monsanto Co. 2.125% 7/15/19 100 100 Monsanto Co. 2.750% 7/15/21 200 200 Monsanto Co. 5.500% 8/15/25 325 367 Monsanto Co. 4.200% 7/15/34 100 99 Monsanto Co. 5.875% 4/15/38 75 87 Monsanto Co. 3.950% 4/15/45 200 182 Monsanto Co. 4.700% 7/15/64 300 279 Mosaic Co. 3.750% 11/15/21 150 155 Mosaic Co. 5.450% 11/15/33 100 105 Mosaic Co. 5.625% 11/15/43 100 103 Newmont Mining Corp. 5.875% 4/1/35 100 110 Newmont Mining Corp. 4.875% 3/15/42 250 251 Nucor Corp. 5.850% 6/1/18 150 157 Nucor Corp. 6.400% 12/1/37 100 127 Nucor Corp. 5.200% 8/1/43 200 227 Packaging Corp. of America 3.900% 6/15/22 100 104 Packaging Corp. of America 4.500% 11/1/23 350 374 Placer Dome Inc. 6.450% 10/15/35 75 87 Plum Creek Timberlands LP 4.700% 3/15/21 75 80 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 125 132 Potash Corp. of Saskatchewan Inc. 3.000% 4/1/25 250 237 Potash Corp. of Saskatchewan Inc. 4.000% 12/15/26 100 102 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 275 308 PPG Industries Inc. 2.300% 11/15/19 300 303 Praxair Inc. 4.500% 8/15/19 50 53 Praxair Inc. 3.000% 9/1/21 75 77 Praxair Inc. 2.450% 2/15/22 450 450 Praxair Inc. 2.200% 8/15/22 200 196 Praxair Inc. 3.550% 11/7/42 50 48 Rayonier Inc. 3.750% 4/1/22 50 50 Reliance Steel & Aluminum Co. 4.500% 4/15/23 75 78 Rio Tinto Alcan Inc. 6.125% 12/15/33 225 256 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 218 249 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 300 314 Rio Tinto Finance USA Ltd. 3.750% 6/15/25 820 849 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 75 98 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 125 143 Rio Tinto Finance USA plc 3.500% 3/22/22 10 10 Rio Tinto Finance USA plc 2.875% 8/21/22 10 10 Rio Tinto Finance USA plc 4.750% 3/22/42 150 163 Rohm & Haas Co. 7.850% 7/15/29 250 349 RPM International Inc. 6.125% 10/15/19 25 27 RPM International Inc. 3.450% 11/15/22 100 101 RPM International Inc. 3.750% 3/15/27 50 50 Sherwin-Williams Co. 3.450% 8/1/25 225 226 Sherwin-Williams Co. 4.550% 8/1/45 90 91 Southern Copper Corp. 5.375% 4/16/20 75 81 Southern Copper Corp. 3.500% 11/8/22 400 401 Southern Copper Corp. 3.875% 4/23/25 50 50 Southern Copper Corp. 7.500% 7/27/35 100 122 Southern Copper Corp. 6.750% 4/16/40 125 141 Southern Copper Corp. 5.875% 4/23/45 700 728 Syngenta Finance NV 3.125% 3/28/22 100 100 Syngenta Finance NV 4.375% 3/28/42 50 46 Vale Overseas Ltd. 5.625% 9/15/19 75 80 Vale Overseas Ltd. 5.875% 6/10/21 500 535 Vale Overseas Ltd. 4.375% 1/11/22 700 714 Vale Overseas Ltd. 6.250% 8/10/26 300 324 Vale Overseas Ltd. 8.250% 1/17/34 50 59 Vale Overseas Ltd. 6.875% 11/21/36 275 295 Vale Overseas Ltd. 6.875% 11/10/39 450 480 Vale SA 5.625% 9/11/42 300 283 Valspar Corp. 7.250% 6/15/19 100 110 Valspar Corp. 3.950% 1/15/26 200 203 8 Westlake Chemical Corp. 3.600% 8/15/26 500 490 8 Westlake Chemical Corp. 5.000% 8/15/46 200 205 WestRock RKT Co. 3.500% 3/1/20 150 154 WestRock RKT Co. 4.900% 3/1/22 100 108 Weyerhaeuser Co. 7.375% 10/1/19 250 280 Weyerhaeuser Co. 8.500% 1/15/25 50 66 Weyerhaeuser Co. 7.375% 3/15/32 100 131 Weyerhaeuser Co. 6.875% 12/15/33 50 61 Yamana Gold Inc. 4.950% 7/15/24 110 111 Capital Goods (1.4%) 3M Co. 1.375% 8/7/18 100 100 3M Co. 2.000% 8/7/20 100 101 3M Co. 1.625% 9/19/21 150 146 3M Co. 3.000% 8/7/25 100 101 3M Co. 2.250% 9/19/26 150 140 3M Co. 6.375% 2/15/28 100 129 3M Co. 5.700% 3/15/37 125 155 3M Co. 3.125% 9/19/46 75 66 ABB Finance USA Inc. 4.375% 5/8/42 25 26 Acuity Brands Lighting Inc. 6.000% 12/15/19 50 55 Bemis Co. Inc. 3.100% 9/15/26 50 48 Boeing Co. 6.000% 3/15/19 400 432 Boeing Co. 4.875% 2/15/20 175 190 Boeing Co. 1.650% 10/30/20 100 99 Boeing Co. 2.125% 3/1/22 50 49 Boeing Co. 2.200% 10/30/22 100 98 Boeing Co. 1.875% 6/15/23 100 95 Boeing Co. 2.500% 3/1/25 500 482 Boeing Co. 2.250% 6/15/26 50 47 Boeing Co. 2.800% 3/1/27 50 49 Boeing Co. 6.625% 2/15/38 50 68 Boeing Co. 6.875% 3/15/39 75 106 Boeing Co. 5.875% 2/15/40 275 352 Boeing Co. 3.375% 6/15/46 75 69 Boeing Co. 3.650% 3/1/47 50 48 Carlisle Cos. Inc. 3.750% 11/15/22 75 74 Caterpillar Financial Services Corp. 1.800% 11/13/18 250 250 Caterpillar Financial Services Corp. 7.150% 2/15/19 325 356 Caterpillar Financial Services Corp. 2.250% 12/1/19 550 554 Caterpillar Financial Services Corp. 2.100% 1/10/20 200 200 Caterpillar Financial Services Corp. 2.000% 3/5/20 250 249 Caterpillar Financial Services Corp. 2.500% 11/13/20 50 50 Caterpillar Financial Services Corp. 1.700% 8/9/21 300 289 Caterpillar Financial Services Corp. 2.750% 8/20/21 100 101 Caterpillar Financial Services Corp. 3.300% 6/9/24 250 252 Caterpillar Financial Services Corp. 2.400% 8/9/26 100 95 Caterpillar Inc. 3.900% 5/27/21 125 132 Caterpillar Inc. 2.600% 6/26/22 50 50 Caterpillar Inc. 3.400% 5/15/24 250 257 Caterpillar Inc. 5.200% 5/27/41 150 172 Caterpillar Inc. 3.803% 8/15/42 343 325 Crane Co. 2.750% 12/15/18 50 51 Crane Co. 4.450% 12/15/23 50 52 CRH America Inc. 8.125% 7/15/18 100 108 CRH America Inc. 5.750% 1/15/21 75 83 Deere & Co. 4.375% 10/16/19 175 186 Deere & Co. 2.600% 6/8/22 125 125 Deere & Co. 5.375% 10/16/29 125 150 Deere & Co. 7.125% 3/3/31 100 137 Deere & Co. 3.900% 6/9/42 75 75 Dover Corp. 3.150% 11/15/25 200 201 Dover Corp. 6.600% 3/15/38 75 97 Eaton Corp. 5.600% 5/15/18 300 312 Eaton Corp. 2.750% 11/2/22 200 199 Eaton Corp. 4.000% 11/2/32 25 25 Eaton Corp. 4.150% 11/2/42 50 49 Eaton Electric Holdings LLC 3.875% 12/15/20 100 105 Embraer Netherlands Finance BV 5.050% 6/15/25 200 206 Embraer Netherlands Finance BV 5.400% 2/1/27 100 103 8 Embraer Overseas Ltd. 5.696% 9/16/23 100 108 Emerson Electric Co. 4.875% 10/15/19 25 27 Emerson Electric Co. 4.250% 11/15/20 25 27 Emerson Electric Co. 2.625% 12/1/21 150 152 Emerson Electric Co. 3.150% 6/1/25 200 205 Emerson Electric Co. 6.000% 8/15/32 100 124 FLIR Systems Inc. 3.125% 6/15/21 50 50 Flowserve Corp. 3.500% 9/15/22 250 253 Flowserve Corp. 4.000% 11/15/23 50 52 8 Fortive Corp. 2.350% 6/15/21 100 99 8 Fortive Corp. 3.150% 6/15/26 150 148 8 Fortive Corp. 4.300% 6/15/46 100 100 Fortune Brands Home & Security Inc. 3.000% 6/15/20 75 76 Fortune Brands Home & Security Inc. 4.000% 6/15/25 100 103 General Dynamics Corp. 1.875% 8/15/23 300 285 General Dynamics Corp. 3.600% 11/15/42 100 95 General Electric Capital Corp. 2.300% 1/14/19 150 152 General Electric Capital Corp. 6.000% 8/7/19 194 213 General Electric Capital Corp. 2.100% 12/11/19 25 25 General Electric Capital Corp. 5.500% 1/8/20 211 231 General Electric Capital Corp. 2.200% 1/9/20 165 167 General Electric Capital Corp. 5.550% 5/4/20 108 120 General Electric Capital Corp. 4.375% 9/16/20 128 138 General Electric Capital Corp. 4.625% 1/7/21 201 218 General Electric Capital Corp. 5.300% 2/11/21 172 190 General Electric Capital Corp. 4.650% 10/17/21 347 381 General Electric Capital Corp. 3.150% 9/7/22 91 94 General Electric Capital Corp. 3.100% 1/9/23 224 230 General Electric Capital Corp. 3.450% 5/15/24 160 166 General Electric Capital Corp. 6.750% 3/15/32 705 950 General Electric Capital Corp. 6.150% 8/7/37 161 209 General Electric Capital Corp. 5.875% 1/14/38 510 644 General Electric Capital Corp. 6.875% 1/10/39 413 586 General Electric Co. 2.700% 10/9/22 1,100 1,108 General Electric Co. 4.125% 10/9/42 375 381 General Electric Co. 4.500% 3/11/44 350 375 Harris Corp. 1.999% 4/27/18 125 125 Harris Corp. 2.700% 4/27/20 75 75 Harris Corp. 4.400% 12/15/20 75 80 Harris Corp. 3.832% 4/27/25 200 204 Harris Corp. 4.854% 4/27/35 100 107 Harris Corp. 6.150% 12/15/40 75 91 Hexcel Corp. 4.700% 8/15/25 100 106 Honeywell International Inc. 1.400% 10/30/19 125 124 Honeywell International Inc. 4.250% 3/1/21 450 484 Honeywell International Inc. 1.850% 11/1/21 100 98 Honeywell International Inc. 2.500% 11/1/26 100 95 Honeywell International Inc. 5.700% 3/15/37 200 251 Honeywell International Inc. 5.375% 3/1/41 150 182 Hubbell Inc. 3.350% 3/1/26 75 75 Illinois Tool Works Inc. 1.950% 3/1/19 100 101 Illinois Tool Works Inc. 6.250% 4/1/19 100 109 Illinois Tool Works Inc. 3.375% 9/15/21 100 105 Illinois Tool Works Inc. 3.500% 3/1/24 200 208 Illinois Tool Works Inc. 2.650% 11/15/26 300 289 Illinois Tool Works Inc. 4.875% 9/15/41 75 85 Illinois Tool Works Inc. 3.900% 9/1/42 175 174 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 300 321 Ingersoll-Rand Global Holding Co. Ltd. 2.875% 1/15/19 50 51 Ingersoll-Rand Global Holding Co. Ltd. 4.250% 6/15/23 175 186 Ingersoll-Rand Global Holding Co. Ltd. 5.750% 6/15/43 25 30 John Deere Capital Corp. 1.750% 8/10/18 75 75 John Deere Capital Corp. 5.750% 9/10/18 125 132 John Deere Capital Corp. 1.650% 10/15/18 100 100 John Deere Capital Corp. 1.950% 1/8/19 200 201 John Deere Capital Corp. 1.250% 10/9/19 500 493 John Deere Capital Corp. 1.700% 1/15/20 125 124 John Deere Capital Corp. 2.050% 3/10/20 250 250 John Deere Capital Corp. 2.200% 3/13/20 150 151 John Deere Capital Corp. 2.450% 9/11/20 75 76 John Deere Capital Corp. 2.550% 1/8/21 350 353 John Deere Capital Corp. 2.800% 3/4/21 100 102 John Deere Capital Corp. 3.900% 7/12/21 100 106 John Deere Capital Corp. 3.150% 10/15/21 25 26 John Deere Capital Corp. 2.650% 1/6/22 300 301 John Deere Capital Corp. 2.800% 1/27/23 50 50 John Deere Capital Corp. 2.800% 3/6/23 300 301 John Deere Capital Corp. 3.400% 9/11/25 75 77 John Deere Capital Corp. 2.650% 6/10/26 100 96 Johnson Controls International plc 5.000% 3/30/20 125 134 Johnson Controls International plc 4.250% 3/1/21 150 159 Johnson Controls International plc 3.750% 12/1/21 100 104 Johnson Controls International plc 3.625% 7/2/24 135 138 Johnson Controls International plc 3.900% 2/14/26 100 104 Johnson Controls International plc 6.000% 1/15/36 50 60 Johnson Controls International plc 5.125% 9/14/45 100 110 Johnson Controls International plc 4.950% 7/2/64 100 102 Kennametal Inc. 2.650% 11/1/19 75 75 Kennametal Inc. 3.875% 2/15/22 50 50 L3 Technologies Inc. 5.200% 10/15/19 100 107 L3 Technologies Inc. 4.750% 7/15/20 75 80 L3 Technologies Inc. 4.950% 2/15/21 75 81 L3 Technologies Inc. 3.950% 5/28/24 103 106 L3 Technologies Inc. 3.850% 12/15/26 50 51 Lafarge SA 7.125% 7/15/36 100 124 Leggett & Platt Inc. 3.800% 11/15/24 100 102 Lennox International Inc. 3.000% 11/15/23 100 99 Lockheed Martin Corp. 1.850% 11/23/18 75 75 Lockheed Martin Corp. 2.500% 11/23/20 140 141 Lockheed Martin Corp. 3.350% 9/15/21 725 750 Lockheed Martin Corp. 3.100% 1/15/23 200 203 Lockheed Martin Corp. 3.550% 1/15/26 280 284 Lockheed Martin Corp. 3.600% 3/1/35 150 143 Lockheed Martin Corp. 4.500% 5/15/36 100 106 Lockheed Martin Corp. 6.150% 9/1/36 375 474 Lockheed Martin Corp. 5.500% 11/15/39 25 29 Lockheed Martin Corp. 4.700% 5/15/46 375 404 Martin Marietta Materials Inc. 6.600% 4/15/18 50 52 Martin Marietta Materials Inc. 4.250% 7/2/24 100 104 Masco Corp. 7.125% 3/15/20 80 90 Masco Corp. 3.500% 4/1/21 70 71 Masco Corp. 4.450% 4/1/25 50 52 Masco Corp. 4.375% 4/1/26 100 104 Masco Corp. 7.750% 8/1/29 50 64 Mohawk Industries Inc. 3.850% 2/1/23 100 103 Northrop Grumman Corp. 1.750% 6/1/18 275 275 Northrop Grumman Corp. 3.500% 3/15/21 200 207 Northrop Grumman Corp. 3.250% 8/1/23 150 153 Northrop Grumman Corp. 3.200% 2/1/27 250 247 Northrop Grumman Corp. 5.050% 11/15/40 50 56 Northrop Grumman Corp. 4.750% 6/1/43 275 297 Owens Corning 4.200% 12/15/22 150 156 Owens Corning 3.400% 8/15/26 200 193 Parker-Hannifin Corp. 5.500% 5/15/18 50 52 Parker-Hannifin Corp. 3.500% 9/15/22 100 105 Parker-Hannifin Corp. 3.300% 11/21/24 100 102 8 Parker-Hannifin Corp. 3.250% 3/1/27 125 124 Parker-Hannifin Corp. 6.250% 5/15/38 25 32 Parker-Hannifin Corp. 4.450% 11/21/44 200 212 8 Parker-Hannifin Corp. 4.100% 3/1/47 75 75 Pentair Finance SA 2.650% 12/1/19 250 252 Precision Castparts Corp. 2.250% 6/15/20 150 151 Precision Castparts Corp. 2.500% 1/15/23 75 74 Precision Castparts Corp. 3.250% 6/15/25 100 101 Precision Castparts Corp. 3.900% 1/15/43 75 73 Precision Castparts Corp. 4.375% 6/15/45 300 315 Raytheon Co. 4.400% 2/15/20 100 107 Raytheon Co. 3.125% 10/15/20 25 26 Raytheon Co. 2.500% 12/15/22 275 274 Raytheon Co. 7.200% 8/15/27 25 33 Raytheon Co. 4.700% 12/15/41 350 388 Republic Services Inc. 3.800% 5/15/18 150 153 Republic Services Inc. 5.500% 9/15/19 150 162 Republic Services Inc. 5.000% 3/1/20 125 135 Republic Services Inc. 5.250% 11/15/21 175 195 Republic Services Inc. 3.550% 6/1/22 50 52 Republic Services Inc. 3.200% 3/15/25 250 249 Republic Services Inc. 6.200% 3/1/40 50 63 Republic Services Inc. 5.700% 5/15/41 100 120 Rockwell Collins Inc. 5.250% 7/15/19 25 27 Rockwell Collins Inc. 3.100% 11/15/21 50 51 Rockwell Collins Inc. 2.800% 3/15/22 170 170 Rockwell Collins Inc. 3.200% 3/15/24 100 100 Rockwell Collins Inc. 4.800% 12/15/43 65 69 Rockwell Collins Inc. 4.350% 4/15/47 100 100 Roper Technologies Inc. 2.050% 10/1/18 200 201 Roper Technologies Inc. 6.250% 9/1/19 75 82 Roper Technologies Inc. 3.000% 12/15/20 125 127 Roper Technologies Inc. 2.800% 12/15/21 200 200 Roper Technologies Inc. 3.850% 12/15/25 100 102 Roper Technologies Inc. 3.800% 12/15/26 120 121 Snap-on Inc. 6.125% 9/1/21 75 86 Snap-on Inc. 3.250% 3/1/27 50 50 Sonoco Products Co. 5.750% 11/1/40 145 168 Spirit AeroSystems Inc. 5.250% 3/15/22 600 622 Spirit AeroSystems Inc. 3.850% 6/15/26 65 64 Stanley Black & Decker Inc. 1.622% 11/17/18 100 100 Stanley Black & Decker Inc. 2.451% 11/17/18 100 100 Stanley Black & Decker Inc. 3.400% 12/1/21 150 156 Stanley Black & Decker Inc. 5.200% 9/1/40 125 139 Textron Inc. 3.875% 3/1/25 250 254 Textron Inc. 4.000% 3/15/26 100 102 Textron Inc. 3.650% 3/15/27 50 50 Timken CO 3.875% 9/1/24 100 98 United Technologies Corp. 1.500% 11/1/19 100 99 United Technologies Corp. 4.500% 4/15/20 100 108 United Technologies Corp. 1.950% 11/1/21 100 98 United Technologies Corp. 3.100% 6/1/22 485 498 United Technologies Corp. 2.650% 11/1/26 100 96 United Technologies Corp. 6.700% 8/1/28 100 130 United Technologies Corp. 7.500% 9/15/29 125 174 United Technologies Corp. 5.400% 5/1/35 150 174 United Technologies Corp. 6.050% 6/1/36 100 125 United Technologies Corp. 6.125% 7/15/38 300 383 United Technologies Corp. 5.700% 4/15/40 100 122 United Technologies Corp. 4.500% 6/1/42 600 635 United Technologies Corp. 4.150% 5/15/45 100 100 United Technologies Corp. 3.750% 11/1/46 200 188 Vulcan Materials Co. 7.500% 6/15/21 100 117 Vulcan Materials Co. 4.500% 4/1/25 200 211 8 Wabtec Corp. 3.450% 11/15/26 150 146 Waste Management Inc. 4.600% 3/1/21 50 54 Waste Management Inc. 2.400% 5/15/23 175 172 Waste Management Inc. 3.500% 5/15/24 100 104 Waste Management Inc. 3.900% 3/1/35 250 249 Waste Management Inc. 4.100% 3/1/45 100 100 WW Grainger Inc. 4.600% 6/15/45 200 216 WW Grainger Inc. 3.750% 5/15/46 75 71 Xylem Inc. 3.250% 11/1/26 100 99 Xylem Inc. 4.375% 11/1/46 100 99 Communication (2.6%) 21st Century Fox America Inc. 4.500% 2/15/21 550 586 21st Century Fox America Inc. 3.000% 9/15/22 150 150 21st Century Fox America Inc. 3.700% 10/15/25 100 101 21st Century Fox America Inc. 6.550% 3/15/33 200 243 21st Century Fox America Inc. 6.200% 12/15/34 350 414 21st Century Fox America Inc. 6.400% 12/15/35 365 442 21st Century Fox America Inc. 8.150% 10/17/36 175 244 21st Century Fox America Inc. 6.150% 3/1/37 175 207 21st Century Fox America Inc. 6.900% 8/15/39 100 128 21st Century Fox America Inc. 6.150% 2/15/41 250 298 21st Century Fox America Inc. 4.750% 9/15/44 100 100 21st Century Fox America Inc. 7.750% 12/1/45 100 139 8 Activision Blizzard Inc. 2.300% 9/15/21 125 123 8 Activision Blizzard Inc. 3.400% 9/15/26 175 171 America Movil SAB de CV 5.000% 10/16/19 400 427 America Movil SAB de CV 3.125% 7/16/22 275 277 America Movil SAB de CV 6.375% 3/1/35 175 206 America Movil SAB de CV 6.125% 11/15/37 150 175 America Movil SAB de CV 6.125% 3/30/40 375 438 America Movil SAB de CV 4.375% 7/16/42 250 238 American Tower Corp. 2.800% 6/1/20 75 76 American Tower Corp. 3.450% 9/15/21 475 483 American Tower Corp. 5.900% 11/1/21 475 531 American Tower Corp. 2.250% 1/15/22 125 120 American Tower Corp. 3.500% 1/31/23 50 50 American Tower Corp. 5.000% 2/15/24 150 162 American Tower Corp. 4.000% 6/1/25 100 101 American Tower Corp. 4.400% 2/15/26 100 103 American Tower Corp. 3.125% 1/15/27 100 93 AT&T Inc. 5.600% 5/15/18 450 469 AT&T Inc. 2.375% 11/27/18 400 403 AT&T Inc. 5.800% 2/15/19 250 267 AT&T Inc. 2.300% 3/11/19 100 101 AT&T Inc. 5.875% 10/1/19 175 189 AT&T Inc. 2.450% 6/30/20 500 500 AT&T Inc. 4.600% 2/15/21 175 186 AT&T Inc. 5.000% 3/1/21 450 487 AT&T Inc. 4.450% 5/15/21 275 292 AT&T Inc. 3.875% 8/15/21 250 260 AT&T Inc. 3.000% 2/15/22 300 299 AT&T Inc. 3.200% 3/1/22 250 252 AT&T Inc. 3.000% 6/30/22 500 497 AT&T Inc. 2.625% 12/1/22 350 342 AT&T Inc. 3.600% 2/17/23 1,125 1,140 AT&T Inc. 3.800% 3/1/24 125 126 AT&T Inc. 3.950% 1/15/25 200 201 AT&T Inc. 3.400% 5/15/25 895 864 AT&T Inc. 4.125% 2/17/26 275 279 AT&T Inc. 4.250% 3/1/27 600 609 AT&T Inc. 6.450% 6/15/34 265 302 AT&T Inc. 4.500% 5/15/35 200 189 AT&T Inc. 5.250% 3/1/37 400 407 AT&T Inc. 6.500% 9/1/37 175 205 AT&T Inc. 6.300% 1/15/38 275 316 AT&T Inc. 6.550% 2/15/39 50 59 AT&T Inc. 6.350% 3/15/40 100 114 AT&T Inc. 6.000% 8/15/40 300 329 AT&T Inc. 5.350% 9/1/40 756 772 AT&T Inc. 5.550% 8/15/41 225 238 AT&T Inc. 5.150% 3/15/42 375 372 AT&T Inc. 4.300% 12/15/42 271 241 AT&T Inc. 4.800% 6/15/44 600 561 AT&T Inc. 4.350% 6/15/45 699 615 AT&T Inc. 4.750% 5/15/46 550 512 AT&T Inc. 5.450% 3/1/47 400 409 AT&T Inc. 4.500% 3/9/48 582 517 AT&T Inc. 4.550% 3/9/49 62 55 AT&T Inc. 5.700% 3/1/57 200 205 AT&T Mobility LLC 7.125% 12/15/31 75 94 Bellsouth Capital Funding Corp. 7.875% 2/15/30 78 97 BellSouth LLC 6.875% 10/15/31 78 91 BellSouth LLC 6.550% 6/15/34 79 89 BellSouth LLC 6.000% 11/15/34 64 69 BellSouth Telecommunications LLC 6.375% 6/1/28 45 51 British Telecommunications plc 2.350% 2/14/19 200 201 British Telecommunications plc 9.125% 12/15/30 441 660 CBS Corp. 4.300% 2/15/21 275 291 CBS Corp. 3.700% 8/15/24 175 178 CBS Corp. 3.500% 1/15/25 300 298 CBS Corp. 2.900% 1/15/27 125 116 CBS Corp. 5.900% 10/15/40 275 314 CBS Corp. 4.850% 7/1/42 100 101 CBS Corp. 4.600% 1/15/45 125 122 CC Holdings GS V LLC / Crown Castle GS III Corp. 3.849% 4/15/23 250 256 Charter Communications Operating LLC / Charter Communications Operating Capital 3.579% 7/23/20 375 386 Charter Communications Operating LLC / Charter Communications Operating Capital 4.464% 7/23/22 250 263 Charter Communications Operating LLC / Charter Communications Operating Capital 4.908% 7/23/25 825 871 Charter Communications Operating LLC / Charter Communications Operating Capital 6.384% 10/23/35 350 398 Charter Communications Operating LLC / Charter Communications Operating Capital 6.484% 10/23/45 600 691 8 Charter Communications Operating LLC / Charter Communications Operating Capital 5.375% 5/1/47 225 227 Charter Communications Operating LLC / Charter Communications Operating Capital 6.834% 10/23/55 75 87 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 139 186 Comcast Corp. 5.700% 5/15/18 175 183 Comcast Corp. 5.700% 7/1/19 850 921 Comcast Corp. 5.150% 3/1/20 325 354 Comcast Corp. 3.000% 2/1/24 385 384 Comcast Corp. 3.375% 2/15/25 150 152 Comcast Corp. 3.375% 8/15/25 250 252 Comcast Corp. 3.150% 3/1/26 400 393 Comcast Corp. 3.300% 2/1/27 200 198 Comcast Corp. 4.250% 1/15/33 275 283 Comcast Corp. 4.200% 8/15/34 175 177 Comcast Corp. 5.650% 6/15/35 400 471 Comcast Corp. 4.400% 8/15/35 200 207 Comcast Corp. 6.500% 11/15/35 750 958 Comcast Corp. 3.200% 7/15/36 175 155 Comcast Corp. 6.450% 3/15/37 75 96 Comcast Corp. 6.950% 8/15/37 225 302 Comcast Corp. 4.650% 7/15/42 535 558 Comcast Corp. 4.500% 1/15/43 125 127 Comcast Corp. 4.750% 3/1/44 175 184 Comcast Corp. 4.600% 8/15/45 250 258 Comcast Corp. 3.400% 7/15/46 250 213 Crown Castle International Corp. 3.400% 2/15/21 300 305 Crown Castle International Corp. 2.250% 9/1/21 125 122 Crown Castle International Corp. 4.875% 4/15/22 125 134 Crown Castle International Corp. 5.250% 1/15/23 275 300 Crown Castle International Corp. 4.450% 2/15/26 250 260 Crown Castle International Corp. 3.700% 6/15/26 175 172 Crown Castle International Corp. 4.000% 3/1/27 75 76 Deutsche Telekom International Finance BV 6.750% 8/20/18 75 80 Deutsche Telekom International Finance BV 6.000% 7/8/19 150 163 Deutsche Telekom International Finance BV 8.750% 6/15/30 700 1,021 Discovery Communications LLC 5.625% 8/15/19 75 81 Discovery Communications LLC 4.375% 6/15/21 25 26 Discovery Communications LLC 3.300% 5/15/22 125 124 Discovery Communications LLC 3.250% 4/1/23 100 98 Discovery Communications LLC 3.800% 3/13/24 100 99 Discovery Communications LLC 3.450% 3/15/25 150 142 Discovery Communications LLC 4.900% 3/11/26 200 208 Discovery Communications LLC 4.875% 4/1/43 125 113 Electronic Arts Inc. 3.700% 3/1/21 100 104 Electronic Arts Inc. 4.800% 3/1/26 100 108 Grupo Televisa SAB 6.625% 3/18/25 100 116 Grupo Televisa SAB 4.625% 1/30/26 500 515 Grupo Televisa SAB 6.625% 1/15/40 175 191 Historic TW Inc. 9.150% 2/1/23 195 251 Historic TW Inc. 6.625% 5/15/29 66 80 Interpublic Group of Cos. Inc. 3.750% 2/15/23 100 102 Interpublic Group of Cos. Inc. 4.200% 4/15/24 175 180 Koninklijke KPN NV 8.375% 10/1/30 175 234 Moody's Corp. 4.500% 9/1/22 175 187 Moody's Corp. 4.875% 2/15/24 250 274 Moody's Corp. 5.250% 7/15/44 250 279 NBCUniversal Media LLC 5.150% 4/30/20 125 136 NBCUniversal Media LLC 4.375% 4/1/21 175 188 NBCUniversal Media LLC 2.875% 1/15/23 225 225 NBCUniversal Media LLC 6.400% 4/30/40 300 382 NBCUniversal Media LLC 5.950% 4/1/41 150 182 NBCUniversal Media LLC 4.450% 1/15/43 325 326 New Cingular Wireless Services Inc. 8.750% 3/1/31 75 106 Omnicom Group Inc. 4.450% 8/15/20 175 187 Omnicom Group Inc. 3.625% 5/1/22 225 233 Omnicom Group Inc. 3.650% 11/1/24 125 126 Omnicom Group Inc. 3.600% 4/15/26 275 275 Orange SA 1.625% 11/3/19 175 172 Orange SA 4.125% 9/14/21 325 343 Orange SA 9.000% 3/1/31 425 626 Orange SA 5.375% 1/13/42 175 194 Orange SA 5.500% 2/6/44 165 187 Pacific Bell Telephone Co. 7.125% 3/15/26 50 61 Qwest Corp. 6.750% 12/1/21 200 219 Qwest Corp. 6.875% 9/15/33 296 293 Qwest Corp. 7.125% 11/15/43 100 98 RELX Capital Inc. 3.125% 10/15/22 282 281 Rogers Communications Inc. 6.800% 8/15/18 150 160 Rogers Communications Inc. 3.000% 3/15/23 205 205 Rogers Communications Inc. 4.100% 10/1/23 175 184 Rogers Communications Inc. 2.900% 11/15/26 100 95 Rogers Communications Inc. 4.500% 3/15/43 65 65 Rogers Communications Inc. 5.000% 3/15/44 190 204 S&P Global Inc. 2.500% 8/15/18 75 76 S&P Global Inc. 3.300% 8/14/20 125 128 S&P Global Inc. 4.000% 6/15/25 125 128 S&P Global Inc. 4.400% 2/15/26 200 212 8 S&P Global Inc. 2.950% 1/22/27 100 94 S&P Global Inc. 6.550% 11/15/37 150 180 Scripps Networks Interactive Inc. 2.750% 11/15/19 125 127 Scripps Networks Interactive Inc. 2.800% 6/15/20 100 101 Scripps Networks Interactive Inc. 3.900% 11/15/24 50 51 Telefonica Emisiones SAU 3.192% 4/27/18 325 329 Telefonica Emisiones SAU 5.877% 7/15/19 100 108 Telefonica Emisiones SAU 5.134% 4/27/20 225 242 Telefonica Emisiones SAU 5.462% 2/16/21 225 247 Telefonica Emisiones SAU 4.570% 4/27/23 200 214 Telefonica Emisiones SAU 4.103% 3/8/27 250 251 Telefonica Emisiones SAU 7.045% 6/20/36 425 522 Telefonica Emisiones SAU 5.213% 3/8/47 400 403 TELUS Corp. 2.800% 2/16/27 100 94 Thomson Reuters Corp. 4.700% 10/15/19 300 319 Thomson Reuters Corp. 3.850% 9/29/24 100 102 Thomson Reuters Corp. 5.500% 8/15/35 75 81 Thomson Reuters Corp. 5.850% 4/15/40 150 167 Thomson Reuters Corp. 5.650% 11/23/43 325 360 Time Warner Cable LLC 6.750% 7/1/18 850 899 Time Warner Cable LLC 8.750% 2/14/19 200 224 Time Warner Cable LLC 8.250% 4/1/19 200 223 Time Warner Cable LLC 5.000% 2/1/20 350 372 Time Warner Cable LLC 6.550% 5/1/37 200 229 Time Warner Cable LLC 7.300% 7/1/38 50 62 Time Warner Cable LLC 6.750% 6/15/39 200 235 Time Warner Cable LLC 5.875% 11/15/40 500 533 Time Warner Cable LLC 4.500% 9/15/42 350 317 Time Warner Entertainment Co. LP 8.375% 3/15/23 175 218 Time Warner Entertainment Co. LP 8.375% 7/15/33 250 331 Time Warner Inc. 4.875% 3/15/20 350 375 Time Warner Inc. 4.700% 1/15/21 50 54 Time Warner Inc. 4.750% 3/29/21 425 456 Time Warner Inc. 3.600% 7/15/25 275 272 Time Warner Inc. 3.875% 1/15/26 100 100 Time Warner Inc. 3.800% 2/15/27 500 495 Time Warner Inc. 7.625% 4/15/31 200 269 Time Warner Inc. 7.700% 5/1/32 275 376 Time Warner Inc. 6.200% 3/15/40 100 114 Time Warner Inc. 6.100% 7/15/40 175 197 Time Warner Inc. 6.250% 3/29/41 50 57 Time Warner Inc. 4.900% 6/15/42 325 319 Time Warner Inc. 5.350% 12/15/43 25 26 Time Warner Inc. 4.650% 6/1/44 100 94 Verizon Communications Inc. 3.650% 9/14/18 560 575 Verizon Communications Inc. 1.375% 8/15/19 200 197 Verizon Communications Inc. 2.625% 2/21/20 389 394 Verizon Communications Inc. 4.500% 9/15/20 560 597 Verizon Communications Inc. 3.450% 3/15/21 300 307 Verizon Communications Inc. 4.600% 4/1/21 475 507 Verizon Communications Inc. 1.750% 8/15/21 225 215 Verizon Communications Inc. 3.000% 11/1/21 600 603 Verizon Communications Inc. 3.500% 11/1/21 100 102 8 Verizon Communications Inc. 2.946% 3/15/22 552 550 Verizon Communications Inc. 3.125% 3/16/22 300 301 Verizon Communications Inc. 5.150% 9/15/23 1,230 1,351 Verizon Communications Inc. 4.150% 3/15/24 300 311 Verizon Communications Inc. 3.500% 11/1/24 100 99 Verizon Communications Inc. 2.625% 8/15/26 475 434 Verizon Communications Inc. 4.125% 3/16/27 700 712 Verizon Communications Inc. 5.050% 3/15/34 365 371 Verizon Communications Inc. 4.400% 11/1/34 575 542 Verizon Communications Inc. 4.272% 1/15/36 688 633 Verizon Communications Inc. 5.250% 3/16/37 875 904 8 Verizon Communications Inc. 4.812% 3/15/39 150 146 Verizon Communications Inc. 4.750% 11/1/41 375 361 Verizon Communications Inc. 3.850% 11/1/42 250 208 Verizon Communications Inc. 4.125% 8/15/46 650 558 Verizon Communications Inc. 4.862% 8/21/46 256 244 Verizon Communications Inc. 5.500% 3/16/47 275 288 Verizon Communications Inc. 4.522% 9/15/48 788 717 8 Verizon Communications Inc. 5.012% 4/15/49 716 690 Verizon Communications Inc. 5.012% 8/21/54 1,074 1,016 Verizon Communications Inc. 4.672% 3/15/55 888 792 Viacom Inc. 5.625% 9/15/19 125 134 Viacom Inc. 3.875% 12/15/21 25 26 Viacom Inc. 3.125% 6/15/22 50 49 Viacom Inc. 4.250% 9/1/23 75 77 Viacom Inc. 3.875% 4/1/24 300 300 Viacom Inc. 6.875% 4/30/36 190 218 Viacom Inc. 4.375% 3/15/43 656 568 Viacom Inc. 5.850% 9/1/43 75 79 Viacom Inc. 5.250% 4/1/44 50 49 Vodafone Group plc 5.450% 6/10/19 150 161 Vodafone Group plc 2.500% 9/26/22 175 171 Vodafone Group plc 2.950% 2/19/23 715 702 Vodafone Group plc 7.875% 2/15/30 150 199 Vodafone Group plc 6.150% 2/27/37 125 144 Vodafone Group plc 4.375% 2/19/43 400 366 Walt Disney Co. 1.500% 9/17/18 100 100 Walt Disney Co. 1.650% 1/8/19 100 100 Walt Disney Co. 1.850% 5/30/19 50 50 Walt Disney Co. 2.150% 9/17/20 150 151 Walt Disney Co. 2.300% 2/12/21 250 252 Walt Disney Co. 2.750% 8/16/21 100 102 Walt Disney Co. 2.550% 2/15/22 75 76 Walt Disney Co. 2.450% 3/4/22 75 75 Walt Disney Co. 2.350% 12/1/22 75 74 Walt Disney Co. 3.150% 9/17/25 150 153 Walt Disney Co. 3.000% 2/13/26 300 300 Walt Disney Co. 1.850% 7/30/26 250 226 Walt Disney Co. 4.375% 8/16/41 75 79 Walt Disney Co. 4.125% 12/1/41 225 230 Walt Disney Co. 3.700% 12/1/42 125 120 Walt Disney Co. 4.125% 6/1/44 50 52 WPP Finance 2010 4.750% 11/21/21 208 224 WPP Finance 2010 3.625% 9/7/22 200 204 WPP Finance 2010 3.750% 9/19/24 100 101 WPP Finance 2010 5.625% 11/15/43 50 53 Consumer Cyclical (2.0%) Advance Auto Parts Inc. 5.750% 5/1/20 125 136 Alibaba Group Holding Ltd. 2.500% 11/28/19 360 362 Alibaba Group Holding Ltd. 3.125% 11/28/21 300 302 Alibaba Group Holding Ltd. 3.600% 11/28/24 200 202 Alibaba Group Holding Ltd. 4.500% 11/28/34 80 83 Amazon.com Inc. 2.600% 12/5/19 300 306 Amazon.com Inc. 3.300% 12/5/21 200 208 Amazon.com Inc. 2.500% 11/29/22 150 149 Amazon.com Inc. 3.800% 12/5/24 120 127 Amazon.com Inc. 4.800% 12/5/34 225 249 Amazon.com Inc. 4.950% 12/5/44 250 281 American Honda Finance Corp. 1.600% 7/13/18 100 100 American Honda Finance Corp. 2.125% 10/10/18 125 126 American Honda Finance Corp. 1.200% 7/12/19 200 197 American Honda Finance Corp. 2.250% 8/15/19 275 277 American Honda Finance Corp. 2.000% 2/14/20 100 100 American Honda Finance Corp. 2.450% 9/24/20 225 227 American Honda Finance Corp. 1.650% 7/12/21 150 145 American Honda Finance Corp. 1.700% 9/9/21 200 194 American Honda Finance Corp. 2.900% 2/16/24 100 100 American Honda Finance Corp. 2.300% 9/9/26 50 46 Automatic Data Processing Inc. 2.250% 9/15/20 175 177 Automatic Data Processing Inc. 3.375% 9/15/25 200 206 AutoNation Inc. 6.750% 4/15/18 50 52 AutoNation Inc. 5.500% 2/1/20 55 59 AutoNation Inc. 3.350% 1/15/21 60 61 AutoNation Inc. 4.500% 10/1/25 150 155 AutoZone Inc. 7.125% 8/1/18 50 53 AutoZone Inc. 3.700% 4/15/22 350 363 AutoZone Inc. 2.875% 1/15/23 50 49 AutoZone Inc. 3.125% 7/15/23 125 124 AutoZone Inc. 3.125% 4/21/26 100 95 Bed Bath & Beyond Inc. 4.915% 8/1/34 50 47 Bed Bath & Beyond Inc. 5.165% 8/1/44 150 133 Best Buy Co. Inc. 5.500% 3/15/21 25 27 Block Financial LLC 4.125% 10/1/20 94 96 Block Financial LLC 5.500% 11/1/22 75 80 Block Financial LLC 5.250% 10/1/25 100 104 BorgWarner Inc. 4.625% 9/15/20 25 27 BorgWarner Inc. 3.375% 3/15/25 75 75 BorgWarner Inc. 4.375% 3/15/45 100 98 Carnival Corp. 3.950% 10/15/20 100 105 Coach Inc. 4.250% 4/1/25 70 71 Costco Wholesale Corp. 1.700% 12/15/19 200 200 Costco Wholesale Corp. 1.750% 2/15/20 200 200 Costco Wholesale Corp. 2.250% 2/15/22 100 100 Cummins Inc. 7.125% 3/1/28 100 130 Cummins Inc. 4.875% 10/1/43 125 139 CVS Health Corp. 1.900% 7/20/18 400 401 CVS Health Corp. 2.250% 8/12/19 100 101 CVS Health Corp. 2.800% 7/20/20 475 482 CVS Health Corp. 2.125% 6/1/21 250 245 CVS Health Corp. 3.500% 7/20/22 150 155 CVS Health Corp. 2.750% 12/1/22 150 148 CVS Health Corp. 4.750% 12/1/22 150 163 CVS Health Corp. 4.000% 12/5/23 195 205 CVS Health Corp. 3.375% 8/12/24 750 751 CVS Health Corp. 5.000% 12/1/24 100 109 CVS Health Corp. 3.875% 7/20/25 465 479 CVS Health Corp. 2.875% 6/1/26 325 310 CVS Health Corp. 5.300% 12/5/43 50 56 CVS Health Corp. 5.125% 7/20/45 675 743 Daimler Finance North America LLC 8.500% 1/18/31 50 75 Delphi Automotive plc 3.150% 11/19/20 150 153 Delphi Automotive plc 4.250% 1/15/26 150 157 Delphi Automotive plc 4.400% 10/1/46 50 48 Delphi Corp. 4.150% 3/15/24 125 131 Dollar General Corp. 3.250% 4/15/23 150 150 Dollar General Corp. 4.150% 11/1/25 105 108 Dollar General Corp. 3.875% 4/15/27 50 50 DR Horton Inc. 3.750% 3/1/19 25 26 DR Horton Inc. 4.375% 9/15/22 100 106 DR Horton Inc. 4.750% 2/15/23 100 107 DR Horton Inc. 5.750% 8/15/23 100 113 eBay Inc. 2.200% 8/1/19 300 301 eBay Inc. 3.250% 10/15/20 75 77 eBay Inc. 2.875% 8/1/21 125 126 eBay Inc. 3.800% 3/9/22 100 104 eBay Inc. 2.600% 7/15/22 450 443 eBay Inc. 3.450% 8/1/24 125 125 eBay Inc. 4.000% 7/15/42 25 21 Expedia Inc. 5.950% 8/15/20 75 82 Expedia Inc. 4.500% 8/15/24 100 105 Expedia Inc. 5.000% 2/15/26 275 294 Ford Motor Co. 4.346% 12/8/26 100 102 Ford Motor Co. 6.625% 10/1/28 425 505 Ford Motor Co. 6.375% 2/1/29 100 115 Ford Motor Co. 7.450% 7/16/31 375 470 Ford Motor Co. 4.750% 1/15/43 100 93 Ford Motor Co. 7.400% 11/1/46 100 128 Ford Motor Co. 5.291% 12/8/46 300 300 Ford Motor Credit Co. LLC 5.000% 5/15/18 650 672 Ford Motor Credit Co. LLC 2.551% 10/5/18 200 202 Ford Motor Credit Co. LLC 2.375% 3/12/19 550 552 Ford Motor Credit Co. LLC 2.597% 11/4/19 550 553 Ford Motor Credit Co. LLC 2.681% 1/9/20 200 201 Ford Motor Credit Co. LLC 8.125% 1/15/20 250 287 Ford Motor Credit Co. LLC 2.459% 3/27/20 200 199 Ford Motor Credit Co. LLC 3.157% 8/4/20 200 203 Ford Motor Credit Co. LLC 3.200% 1/15/21 250 253 Ford Motor Credit Co. LLC 5.750% 2/1/21 250 275 Ford Motor Credit Co. LLC 3.336% 3/18/21 200 202 Ford Motor Credit Co. LLC 5.875% 8/2/21 325 361 Ford Motor Credit Co. LLC 3.339% 3/28/22 150 151 Ford Motor Credit Co. LLC 4.375% 8/6/23 225 235 Ford Motor Credit Co. LLC 3.810% 1/9/24 150 150 Ford Motor Credit Co. LLC 3.664% 9/8/24 200 197 Ford Motor Credit Co. LLC 4.134% 8/4/25 300 301 Ford Motor Credit Co. LLC 4.389% 1/8/26 200 204 General Motors Co. 3.500% 10/2/18 50 51 General Motors Co. 4.875% 10/2/23 250 267 General Motors Co. 4.000% 4/1/25 100 100 General Motors Co. 5.000% 4/1/35 165 163 General Motors Co. 6.600% 4/1/36 50 57 General Motors Co. 6.250% 10/2/43 210 230 General Motors Co. 5.200% 4/1/45 280 277 General Motors Co. 6.750% 4/1/46 130 152 General Motors Financial Co. Inc. 3.250% 5/15/18 90 91 General Motors Financial Co. Inc. 6.750% 6/1/18 335 353 General Motors Financial Co. Inc. 3.100% 1/15/19 275 279 General Motors Financial Co. Inc. 2.400% 5/9/19 100 100 General Motors Financial Co. Inc. 3.500% 7/10/19 230 236 General Motors Financial Co. Inc. 2.350% 10/4/19 200 200 General Motors Financial Co. Inc. 3.150% 1/15/20 65 66 General Motors Financial Co. Inc. 3.200% 7/13/20 700 712 General Motors Financial Co. Inc. 3.700% 11/24/20 275 283 General Motors Financial Co. Inc. 4.200% 3/1/21 175 182 General Motors Financial Co. Inc. 3.200% 7/6/21 225 226 General Motors Financial Co. Inc. 4.375% 9/25/21 100 105 General Motors Financial Co. Inc. 3.450% 1/14/22 125 126 General Motors Financial Co. Inc. 3.450% 4/10/22 205 206 General Motors Financial Co. Inc. 3.700% 5/9/23 200 202 General Motors Financial Co. Inc. 4.250% 5/15/23 225 232 General Motors Financial Co. Inc. 4.000% 1/15/25 175 176 General Motors Financial Co. Inc. 4.300% 7/13/25 300 304 General Motors Financial Co. Inc. 5.250% 3/1/26 150 161 General Motors Financial Co. Inc. 4.000% 10/6/26 100 98 General Motors Financial Co. Inc. 4.350% 1/17/27 200 202 Harley-Davidson Inc. 3.500% 7/28/25 100 102 Harley-Davidson Inc. 4.625% 7/28/45 25 25 Harman International Industries Inc. 4.150% 5/15/25 50 51 Home Depot Inc. 3.950% 9/15/20 100 106 Home Depot Inc. 2.000% 4/1/21 75 75 Home Depot Inc. 4.400% 4/1/21 975 1,053 Home Depot Inc. 2.625% 6/1/22 215 217 Home Depot Inc. 3.750% 2/15/24 200 212 Home Depot Inc. 3.000% 4/1/26 125 125 Home Depot Inc. 2.125% 9/15/26 100 93 Home Depot Inc. 5.875% 12/16/36 825 1,044 Home Depot Inc. 5.400% 9/15/40 75 90 Home Depot Inc. 5.950% 4/1/41 75 96 Home Depot Inc. 4.200% 4/1/43 100 103 Home Depot Inc. 4.875% 2/15/44 200 226 Home Depot Inc. 4.250% 4/1/46 330 343 Home Depot Inc. 3.500% 9/15/56 225 196 Hyatt Hotels Corp. 5.375% 8/15/21 50 55 Hyatt Hotels Corp. 3.375% 7/15/23 25 25 Hyatt Hotels Corp. 4.850% 3/15/26 50 54 Kohl's Corp. 4.000% 11/1/21 525 534 Kohl's Corp. 4.250% 7/17/25 100 96 Kohl's Corp. 5.550% 7/17/45 75 67 Lear Corp. 5.250% 1/15/25 200 210 Lowe's Cos. Inc. 3.750% 4/15/21 400 422 Lowe's Cos. Inc. 3.875% 9/15/23 275 292 Lowe's Cos. Inc. 3.125% 9/15/24 100 101 Lowe's Cos. Inc. 3.375% 9/15/25 200 204 Lowe's Cos. Inc. 2.500% 4/15/26 250 237 Lowe's Cos. Inc. 6.875% 2/15/28 25 33 Lowe's Cos. Inc. 6.500% 3/15/29 200 259 Lowe's Cos. Inc. 5.800% 10/15/36 175 213 Lowe's Cos. Inc. 5.125% 11/15/41 325 371 Lowe's Cos. Inc. 4.650% 4/15/42 100 108 Lowe's Cos. Inc. 5.000% 9/15/43 50 56 Lowe's Cos. Inc. 4.375% 9/15/45 50 52 Lowe's Cos. Inc. 3.700% 4/15/46 250 232 Macy's Retail Holdings Inc. 3.450% 1/15/21 100 100 Macy's Retail Holdings Inc. 6.900% 4/1/29 225 238 Macy's Retail Holdings Inc. 4.500% 12/15/34 100 87 Macy's Retail Holdings Inc. 6.375% 3/15/37 125 127 Macy's Retail Holdings Inc. 5.125% 1/15/42 175 152 Magna International Inc. 3.625% 6/15/24 120 123 Magna International Inc. 4.150% 10/1/25 100 106 Marriott International Inc. 3.000% 3/1/19 50 51 Marriott International Inc. 3.375% 10/15/20 225 231 Marriott International Inc. 2.875% 3/1/21 75 76 Marriott International Inc. 3.125% 10/15/21 50 51 Marriott International Inc. 2.300% 1/15/22 100 98 Marriott International Inc. 3.125% 2/15/23 100 99 Marriott International Inc. 3.750% 3/15/25 175 178 Marriott International Inc. 3.750% 10/1/25 65 66 Marriott International Inc. 3.125% 6/15/26 183 176 Marriott International Inc. 4.500% 10/1/34 50 50 Mastercard Inc. 2.000% 4/1/19 75 76 Mastercard Inc. 2.000% 11/21/21 100 99 Mastercard Inc. 3.375% 4/1/24 150 155 Mastercard Inc. 2.950% 11/21/26 100 99 Mastercard Inc. 3.800% 11/21/46 100 98 McDonald's Corp. 5.000% 2/1/19 100 106 McDonald's Corp. 1.875% 5/29/19 75 75 McDonald's Corp. 2.750% 12/9/20 75 76 McDonald's Corp. 3.625% 5/20/21 175 183 McDonald's Corp. 2.625% 1/15/22 475 474 McDonald's Corp. 3.375% 5/26/25 175 175 McDonald's Corp. 3.700% 1/30/26 300 306 McDonald's Corp. 3.500% 3/1/27 200 200 McDonald's Corp. 4.700% 12/9/35 200 209 McDonald's Corp. 6.300% 10/15/37 50 62 McDonald's Corp. 5.700% 2/1/39 100 116 McDonald's Corp. 3.700% 2/15/42 375 339 McDonald's Corp. 3.625% 5/1/43 25 22 McDonald's Corp. 4.600% 5/26/45 210 212 McDonald's Corp. 4.875% 12/9/45 300 318 McDonald's Corp. 4.450% 3/1/47 200 201 Metropolitan Museum of Art New York Revenue 3.400% 7/1/45 75 69 NIKE Inc. 2.375% 11/1/26 200 187 NIKE Inc. 3.625% 5/1/43 50 46 NIKE Inc. 3.875% 11/1/45 150 145 NIKE Inc. 3.375% 11/1/46 50 44 Nordstrom Inc. 4.750% 5/1/20 100 106 Nordstrom Inc. 4.000% 10/15/21 125 130 Nordstrom Inc. 4.000% 3/15/27 100 100 Nordstrom Inc. 5.000% 1/15/44 165 156 NVR Inc. 3.950% 9/15/22 100 103 O'Reilly Automotive Inc. 4.875% 1/14/21 25 27 O'Reilly Automotive Inc. 3.800% 9/1/22 100 103 O'Reilly Automotive Inc. 3.850% 6/15/23 75 78 O'Reilly Automotive Inc. 3.550% 3/15/26 100 100 PACCAR Financial Corp. 1.750% 8/14/18 50 50 PACCAR Financial Corp. 1.300% 5/10/19 150 149 PACCAR Financial Corp. 2.200% 9/15/19 50 50 PACCAR Financial Corp. 2.500% 8/14/20 75 76 PACCAR Financial Corp. 2.250% 2/25/21 75 75 Priceline Group Inc. 3.650% 3/15/25 100 101 Priceline Group Inc. 3.600% 6/1/26 300 298 QVC Inc. 3.125% 4/1/19 125 127 QVC Inc. 5.125% 7/2/22 25 26 QVC Inc. 4.850% 4/1/24 125 126 QVC Inc. 4.450% 2/15/25 100 97 QVC Inc. 5.950% 3/15/43 125 115 Ralph Lauren Corp. 2.125% 9/26/18 50 50 Ralph Lauren Corp. 2.625% 8/18/20 50 50 Signet UK Finance plc 4.700% 6/15/24 75 73 Staples Inc. 4.375% 1/12/23 100 102 Starbucks Corp. 2.100% 2/4/21 75 75 Starbucks Corp. 2.700% 6/15/22 75 76 Starbucks Corp. 3.850% 10/1/23 250 268 Starbucks Corp. 2.450% 6/15/26 100 96 Starbucks Corp. 4.300% 6/15/45 50 53 Target Corp. 2.300% 6/26/19 200 202 Target Corp. 2.900% 1/15/22 175 178 Target Corp. 3.500% 7/1/24 325 333 Target Corp. 2.500% 4/15/26 200 187 Target Corp. 6.350% 11/1/32 140 178 Target Corp. 6.500% 10/15/37 103 135 Target Corp. 4.000% 7/1/42 260 252 Target Corp. 3.625% 4/15/46 200 181 TJX Cos. Inc. 2.750% 6/15/21 125 127 TJX Cos. Inc. 2.500% 5/15/23 100 98 TJX Cos. Inc. 2.250% 9/15/26 200 183 Toyota Motor Credit Corp. 1.200% 4/6/18 100 100 Toyota Motor Credit Corp. 2.000% 10/24/18 25 25 Toyota Motor Credit Corp. 1.700% 1/9/19 100 100 Toyota Motor Credit Corp. 1.700% 2/19/19 300 300 Toyota Motor Credit Corp. 1.400% 5/20/19 300 298 Toyota Motor Credit Corp. 2.125% 7/18/19 500 504 Toyota Motor Credit Corp. 1.550% 10/18/19 200 199 Toyota Motor Credit Corp. 2.150% 3/12/20 300 301 Toyota Motor Credit Corp. 4.250% 1/11/21 125 134 Toyota Motor Credit Corp. 1.900% 4/8/21 200 197 Toyota Motor Credit Corp. 2.750% 5/17/21 200 203 Toyota Motor Credit Corp. 3.400% 9/15/21 75 78 Toyota Motor Credit Corp. 2.600% 1/11/22 200 201 Toyota Motor Credit Corp. 3.300% 1/12/22 175 181 Toyota Motor Credit Corp. 2.800% 7/13/22 100 101 Toyota Motor Credit Corp. 2.625% 1/10/23 100 100 Toyota Motor Credit Corp. 2.250% 10/18/23 200 193 Toyota Motor Credit Corp. 3.200% 1/11/27 100 100 VF Corp. 3.500% 9/1/21 200 208 VF Corp. 6.450% 11/1/37 50 64 Visa Inc. 2.200% 12/14/20 500 502 Visa Inc. 2.800% 12/14/22 250 252 Visa Inc. 3.150% 12/14/25 675 678 Visa Inc. 4.150% 12/14/35 275 288 Visa Inc. 4.300% 12/14/45 600 629 Wal-Mart Stores Inc. 1.125% 4/11/18 150 150 Wal-Mart Stores Inc. 1.950% 12/15/18 75 76 Wal-Mart Stores Inc. 3.625% 7/8/20 25 26 Wal-Mart Stores Inc. 3.250% 10/25/20 325 339 Wal-Mart Stores Inc. 4.250% 4/15/21 100 108 Wal-Mart Stores Inc. 2.550% 4/11/23 150 150 Wal-Mart Stores Inc. 3.300% 4/22/24 250 259 Wal-Mart Stores Inc. 5.875% 4/5/27 625 772 Wal-Mart Stores Inc. 7.550% 2/15/30 175 252 Wal-Mart Stores Inc. 5.250% 9/1/35 150 176 Wal-Mart Stores Inc. 6.500% 8/15/37 900 1,201 Wal-Mart Stores Inc. 6.200% 4/15/38 300 388 Wal-Mart Stores Inc. 5.000% 10/25/40 245 278 Wal-Mart Stores Inc. 5.625% 4/15/41 435 534 Wal-Mart Stores Inc. 4.000% 4/11/43 274 272 Wal-Mart Stores Inc. 4.300% 4/22/44 175 182 Walgreen Co. 3.100% 9/15/22 250 252 Walgreen Co. 4.400% 9/15/42 75 72 Walgreens Boots Alliance Inc. 1.750% 5/30/18 200 200 Walgreens Boots Alliance Inc. 2.700% 11/18/19 250 253 Walgreens Boots Alliance Inc. 2.600% 6/1/21 300 301 Walgreens Boots Alliance Inc. 3.300% 11/18/21 225 231 Walgreens Boots Alliance Inc. 3.800% 11/18/24 275 280 Walgreens Boots Alliance Inc. 3.450% 6/1/26 325 318 Walgreens Boots Alliance Inc. 4.500% 11/18/34 125 125 Walgreens Boots Alliance Inc. 4.800% 11/18/44 250 254 Walgreens Boots Alliance Inc. 4.650% 6/1/46 175 174 Western Union Co. 5.253% 4/1/20 133 143 Western Union Co. 3.600% 3/15/22 100 101 Western Union Co. 6.200% 11/17/36 75 77 Western Union Co. 6.200% 6/21/40 35 36 Wyndham Worldwide Corp. 4.250% 3/1/22 175 182 Wyndham Worldwide Corp. 3.900% 3/1/23 50 51 Wyndham Worldwide Corp. 4.500% 4/1/27 50 50 Consumer Noncyclical (4.4%) Abbott Laboratories 5.125% 4/1/19 350 371 Abbott Laboratories 2.350% 11/22/19 300 301 Abbott Laboratories 2.000% 3/15/20 200 198 Abbott Laboratories 4.125% 5/27/20 25 26 Abbott Laboratories 2.800% 9/15/20 100 101 Abbott Laboratories 2.900% 11/30/21 425 426 Abbott Laboratories 2.550% 3/15/22 775 762 Abbott Laboratories 3.250% 4/15/23 175 175 Abbott Laboratories 3.400% 11/30/23 400 404 Abbott Laboratories 2.950% 3/15/25 175 167 Abbott Laboratories 3.875% 9/15/25 75 76 Abbott Laboratories 3.750% 11/30/26 500 500 Abbott Laboratories 4.750% 11/30/36 300 309 Abbott Laboratories 5.300% 5/27/40 125 135 Abbott Laboratories 4.750% 4/15/43 75 76 Abbott Laboratories 4.900% 11/30/46 650 673 AbbVie Inc. 1.800% 5/14/18 600 601 AbbVie Inc. 2.000% 11/6/18 225 226 AbbVie Inc. 2.500% 5/14/20 650 655 AbbVie Inc. 2.300% 5/14/21 175 173 AbbVie Inc. 2.900% 11/6/22 800 795 AbbVie Inc. 3.200% 11/6/22 275 277 AbbVie Inc. 2.850% 5/14/23 200 196 AbbVie Inc. 3.600% 5/14/25 525 525 AbbVie Inc. 3.200% 5/14/26 350 335 AbbVie Inc. 4.500% 5/14/35 475 471 AbbVie Inc. 4.300% 5/14/36 175 169 AbbVie Inc. 4.400% 11/6/42 426 406 AbbVie Inc. 4.700% 5/14/45 452 448 AbbVie Inc. 4.450% 5/14/46 300 286 Actavis Funding SCS 3.000% 3/12/20 624 633 Actavis Funding SCS 3.450% 3/15/22 507 516 Actavis Funding SCS 3.850% 6/15/24 200 203 Actavis Funding SCS 3.800% 3/15/25 690 694 Actavis Funding SCS 4.550% 3/15/35 400 401 Actavis Funding SCS 4.850% 6/15/44 295 298 Actavis Funding SCS 4.750% 3/15/45 425 428 Actavis Inc. 3.250% 10/1/22 300 302 Actavis Inc. 4.625% 10/1/42 175 171 Agilent Technologies Inc. 5.000% 7/15/20 100 108 Agilent Technologies Inc. 3.200% 10/1/22 300 303 Agilent Technologies Inc. 3.875% 7/15/23 100 104 Agilent Technologies Inc. 3.050% 9/22/26 75 72 Allergan Inc. 2.800% 3/15/23 100 96 Altria Group Inc. 9.250% 8/6/19 185 215 Altria Group Inc. 2.625% 1/14/20 500 506 Altria Group Inc. 4.750% 5/5/21 125 135 Altria Group Inc. 2.850% 8/9/22 325 326 Altria Group Inc. 2.950% 5/2/23 350 348 Altria Group Inc. 2.625% 9/16/26 75 71 Altria Group Inc. 4.250% 8/9/42 115 113 Altria Group Inc. 4.500% 5/2/43 200 203 Altria Group Inc. 5.375% 1/31/44 350 399 Altria Group Inc. 3.875% 9/16/46 225 208 AmerisourceBergen Corp. 4.875% 11/15/19 25 27 AmerisourceBergen Corp. 3.500% 11/15/21 200 206 AmerisourceBergen Corp. 3.400% 5/15/24 75 76 AmerisourceBergen Corp. 3.250% 3/1/25 50 50 AmerisourceBergen Corp. 4.250% 3/1/45 50 49 Amgen Inc. 5.700% 2/1/19 75 80 Amgen Inc. 2.125% 5/1/20 175 175 Amgen Inc. 3.450% 10/1/20 225 234 Amgen Inc. 4.100% 6/15/21 150 159 Amgen Inc. 1.850% 8/19/21 125 121 Amgen Inc. 3.875% 11/15/21 350 368 Amgen Inc. 2.700% 5/1/22 75 75 Amgen Inc. 3.625% 5/15/22 225 234 Amgen Inc. 2.250% 8/19/23 150 143 Amgen Inc. 3.625% 5/22/24 500 512 Amgen Inc. 3.125% 5/1/25 325 319 Amgen Inc. 2.600% 8/19/26 225 208 Amgen Inc. 4.950% 10/1/41 250 262 Amgen Inc. 4.400% 5/1/45 375 364 Amgen Inc. 4.563% 6/15/48 591 587 Amgen Inc. 4.663% 6/15/51 634 634 Anheuser-Busch Cos. LLC 5.000% 3/1/19 100 106 Anheuser-Busch Cos. LLC 6.800% 8/20/32 50 68 Anheuser-Busch Cos. LLC 5.750% 4/1/36 115 138 Anheuser-Busch Cos. LLC 6.500% 5/1/42 125 167 Anheuser-Busch InBev Finance Inc. 1.900% 2/1/19 750 751 Anheuser-Busch InBev Finance Inc. 2.150% 2/1/19 425 428 Anheuser-Busch InBev Finance Inc. 2.650% 2/1/21 1,300 1,308 Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 250 246 Anheuser-Busch InBev Finance Inc. 3.300% 2/1/23 1,030 1,049 Anheuser-Busch InBev Finance Inc. 3.700% 2/1/24 250 258 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 2,075 2,096 Anheuser-Busch InBev Finance Inc. 4.700% 2/1/36 1,070 1,128 Anheuser-Busch InBev Finance Inc. 4.000% 1/17/43 300 285 Anheuser-Busch InBev Finance Inc. 4.625% 2/1/44 200 207 Anheuser-Busch InBev Finance Inc. 4.900% 2/1/46 1,910 2,062 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 700 770 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 175 197 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 500 543 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 150 163 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 75 80 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 525 519 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 150 228 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 75 98 Anheuser-Busch InBev Worldwide Inc. 4.950% 1/15/42 250 269 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 325 298 Archer-Daniels-Midland Co. 4.479% 3/1/21 163 177 Archer-Daniels-Midland Co. 2.500% 8/11/26 200 190 Archer-Daniels-Midland Co. 5.935% 10/1/32 80 98 Archer-Daniels-Midland Co. 5.375% 9/15/35 95 109 Archer-Daniels-Midland Co. 4.535% 3/26/42 50 53 Archer-Daniels-Midland Co. 4.016% 4/16/43 25 25 Ascension Health 3.945% 11/15/46 125 123 5 Ascension Health 4.847% 11/15/53 75 83 AstraZeneca plc 1.750% 11/16/18 200 200 AstraZeneca plc 1.950% 9/18/19 25 25 AstraZeneca plc 2.375% 11/16/20 350 350 AstraZeneca plc 3.375% 11/16/25 250 252 AstraZeneca plc 6.450% 9/15/37 450 587 AstraZeneca plc 4.375% 11/16/45 150 153 Baxalta Inc. 2.000% 6/22/18 75 75 Baxalta Inc. 2.875% 6/23/20 175 177 Baxalta Inc. 3.600% 6/23/22 50 51 Baxalta Inc. 4.000% 6/23/25 300 305 Baxalta Inc. 5.250% 6/23/45 180 197 Baxter International Inc. 1.700% 8/15/21 150 145 Baxter International Inc. 3.500% 8/15/46 100 86 Baylor Scott & White Holdings Texas Revenue 4.185% 11/15/45 100 99 Beam Suntory Inc. 3.250% 5/15/22 50 51 Becton Dickinson & Co. 2.675% 12/15/19 175 178 Becton Dickinson & Co. 3.250% 11/12/20 150 155 Becton Dickinson & Co. 3.125% 11/8/21 65 66 Becton Dickinson & Co. 3.300% 3/1/23 50 50 Becton Dickinson & Co. 3.734% 12/15/24 272 280 Becton Dickinson & Co. 4.685% 12/15/44 200 209 Biogen Inc. 2.900% 9/15/20 325 331 Biogen Inc. 3.625% 9/15/22 275 283 Biogen Inc. 4.050% 9/15/25 300 310 Biogen Inc. 5.200% 9/15/45 340 368 Boston Children's Hospital Corp. Revenue 4.115% 1/1/47 150 152 Boston Scientific Corp. 2.650% 10/1/18 285 288 Boston Scientific Corp. 6.000% 1/15/20 150 164 Boston Scientific Corp. 2.850% 5/15/20 100 101 Boston Scientific Corp. 3.375% 5/15/22 50 51 Boston Scientific Corp. 3.850% 5/15/25 150 152 Boston Scientific Corp. 7.000% 11/15/35 50 61 Boston Scientific Corp. 7.375% 1/15/40 50 63 Bristol-Myers Squibb Co. 2.000% 8/1/22 275 266 Bristol-Myers Squibb Co. 7.150% 6/15/23 200 248 Bristol-Myers Squibb Co. 5.875% 11/15/36 62 77 Bristol-Myers Squibb Co. 3.250% 8/1/42 200 175 Brown-Forman Corp. 2.250% 1/15/23 50 49 Brown-Forman Corp. 4.500% 7/15/45 100 106 Bunge Ltd. Finance Corp. 8.500% 6/15/19 275 311 Campbell Soup Co. 3.300% 3/19/25 125 126 Campbell Soup Co. 3.800% 8/2/42 75 70 Cardinal Health Inc. 1.950% 6/15/18 200 201 Cardinal Health Inc. 3.200% 3/15/23 150 152 Cardinal Health Inc. 3.750% 9/15/25 175 180 Cardinal Health Inc. 4.500% 11/15/44 100 99 Cardinal Health Inc. 4.900% 9/15/45 100 103 Catholic Health Initiatives Colorado GO 2.950% 11/1/22 75 73 5 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 200 174 Celgene Corp. 2.125% 8/15/18 125 126 Celgene Corp. 2.300% 8/15/18 100 101 Celgene Corp. 2.250% 5/15/19 125 126 Celgene Corp. 2.875% 8/15/20 250 254 Celgene Corp. 3.950% 10/15/20 125 131 Celgene Corp. 3.250% 8/15/22 175 177 Celgene Corp. 3.550% 8/15/22 50 51 Celgene Corp. 4.000% 8/15/23 125 130 Celgene Corp. 3.625% 5/15/24 175 177 Celgene Corp. 3.875% 8/15/25 425 434 Celgene Corp. 5.700% 10/15/40 50 55 Celgene Corp. 5.250% 8/15/43 175 184 Celgene Corp. 4.625% 5/15/44 175 174 Celgene Corp. 5.000% 8/15/45 250 261 Children's Hospital Medical Center Ohio GO 4.268% 5/15/44 50 52 Church & Dwight Co. Inc. 2.450% 12/15/19 75 76 City of Hope 5.623% 11/15/43 75 89 Cleveland Clinic Foundation Ohio Revenue 4.858% 1/1/14 100 97 Clorox Co. 3.800% 11/15/21 50 53 Clorox Co. 3.500% 12/15/24 250 258 Coca-Cola Bottling Co. Consolidated 3.800% 11/25/25 125 128 Coca-Cola Co. 1.375% 5/30/19 100 100 Coca-Cola Co. 1.875% 10/27/20 250 250 Coca-Cola Co. 2.450% 11/1/20 750 763 Coca-Cola Co. 3.150% 11/15/20 125 130 Coca-Cola Co. 1.550% 9/1/21 300 293 Coca-Cola Co. 3.300% 9/1/21 250 261 Coca-Cola Co. 3.200% 11/1/23 225 232 Coca-Cola Co. 2.875% 10/27/25 300 297 Coca-Cola Co. 2.550% 6/1/26 100 96 Coca-Cola Co. 2.250% 9/1/26 200 187 Coca-Cola Enterprises Inc. 3.500% 9/15/20 300 311 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 150 150 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 105 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 250 257 Coca-Cola Femsa SAB de CV 5.250% 11/26/43 200 220 Colgate-Palmolive Co. 1.750% 3/15/19 75 75 Colgate-Palmolive Co. 2.450% 11/15/21 175 177 Colgate-Palmolive Co. 2.100% 5/1/23 280 272 Colgate-Palmolive Co. 3.250% 3/15/24 100 103 Colgate-Palmolive Co. 4.000% 8/15/45 150 154 Conagra Brands Inc. 3.250% 9/15/22 75 76 Conagra Brands Inc. 3.200% 1/25/23 426 429 Conagra Brands Inc. 8.250% 9/15/30 50 68 Constellation Brands Inc. 3.875% 11/15/19 75 78 Constellation Brands Inc. 3.750% 5/1/21 100 104 Constellation Brands Inc. 6.000% 5/1/22 100 113 Constellation Brands Inc. 4.250% 5/1/23 200 210 Constellation Brands Inc. 4.750% 11/15/24 175 189 Constellation Brands Inc. 3.700% 12/6/26 100 100 Covidien International Finance SA 4.200% 6/15/20 100 106 Covidien International Finance SA 3.200% 6/15/22 200 204 CR Bard Inc. 4.400% 1/15/21 75 80 Danaher Corp. 1.650% 9/15/18 100 100 Danaher Corp. 2.400% 9/15/20 100 101 Danaher Corp. 3.350% 9/15/25 100 103 Danaher Corp. 4.375% 9/15/45 100 105 Delhaize America LLC 9.000% 4/15/31 100 144 Diageo Capital plc 4.828% 7/15/20 125 135 Diageo Capital plc 2.625% 4/29/23 500 495 Diageo Capital plc 5.875% 9/30/36 50 62 Diageo Investment Corp. 2.875% 5/11/22 200 203 Diageo Investment Corp. 4.250% 5/11/42 150 152 Dignity Health California GO 3.125% 11/1/22 50 50 Dignity Health California GO 3.812% 11/1/24 100 100 Dignity Health California GO 4.500% 11/1/42 100 92 Dignity Health California GO 5.267% 11/1/64 75 74 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 36 38 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 75 75 Dr Pepper Snapple Group Inc. 2.700% 11/15/22 50 49 Dr Pepper Snapple Group Inc. 3.130% 12/15/23 100 100 Dr Pepper Snapple Group Inc. 3.400% 11/15/25 100 100 Dr Pepper Snapple Group Inc. 2.550% 9/15/26 75 70 Dr Pepper Snapple Group Inc. 3.430% 6/15/27 75 74 Dr Pepper Snapple Group Inc. 7.450% 5/1/38 75 103 Dr Pepper Snapple Group Inc. 4.420% 12/15/46 50 50 Edwards Lifesciences Corp. 2.875% 10/15/18 100 101 Eli Lilly & Co. 1.950% 3/15/19 125 126 Eli Lilly & Co. 2.750% 6/1/25 150 148 Eli Lilly & Co. 5.550% 3/15/37 100 121 Eli Lilly & Co. 3.700% 3/1/45 160 153 Estee Lauder Cos. Inc. 1.800% 2/7/20 100 100 Estee Lauder Cos. Inc. 1.700% 5/10/21 225 220 Estee Lauder Cos. Inc. 3.150% 3/15/27 125 125 Estee Lauder Cos. Inc. 6.000% 5/15/37 75 91 Estee Lauder Cos. Inc. 4.375% 6/15/45 100 103 Estee Lauder Cos. Inc. 4.150% 3/15/47 100 100 Express Scripts Holding Co. 4.750% 11/15/21 425 457 Express Scripts Holding Co. 3.900% 2/15/22 200 208 Express Scripts Holding Co. 3.000% 7/15/23 500 484 Express Scripts Holding Co. 4.500% 2/25/26 265 270 Express Scripts Holding Co. 3.400% 3/1/27 300 282 Express Scripts Holding Co. 6.125% 11/15/41 42 48 Express Scripts Holding Co. 4.800% 7/15/46 325 309 Flowers Foods Inc. 4.375% 4/1/22 100 106 Flowers Foods Inc. 3.500% 10/1/26 50 49 Fomento Economico Mexicano SAB de CV 4.375% 5/10/43 100 97 General Mills Inc. 5.650% 2/15/19 275 294 General Mills Inc. 2.200% 10/21/19 200 201 General Mills Inc. 3.150% 12/15/21 25 26 General Mills Inc. 3.200% 2/10/27 150 147 General Mills Inc. 5.400% 6/15/40 100 113 Gilead Sciences Inc. 1.850% 9/4/18 125 125 Gilead Sciences Inc. 2.050% 4/1/19 400 401 Gilead Sciences Inc. 2.350% 2/1/20 105 106 Gilead Sciences Inc. 2.550% 9/1/20 325 328 Gilead Sciences Inc. 4.500% 4/1/21 150 161 Gilead Sciences Inc. 4.400% 12/1/21 725 778 Gilead Sciences Inc. 3.250% 9/1/22 175 179 Gilead Sciences Inc. 2.500% 9/1/23 125 121 Gilead Sciences Inc. 3.700% 4/1/24 350 359 Gilead Sciences Inc. 3.500% 2/1/25 310 312 Gilead Sciences Inc. 3.650% 3/1/26 575 579 Gilead Sciences Inc. 4.600% 9/1/35 150 154 Gilead Sciences Inc. 5.650% 12/1/41 175 201 Gilead Sciences Inc. 4.800% 4/1/44 300 307 Gilead Sciences Inc. 4.500% 2/1/45 275 269 Gilead Sciences Inc. 4.750% 3/1/46 255 260 Gilead Sciences Inc. 4.150% 3/1/47 575 532 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 675 706 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 50 50 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 550 723 GlaxoSmithKline Capital Inc. 4.200% 3/18/43 100 103 GlaxoSmithKline Capital plc 2.850% 5/8/22 100 101 Hasbro Inc. 6.350% 3/15/40 125 149 Hasbro Inc. 5.100% 5/15/44 50 51 Hershey Co. 1.600% 8/21/18 75 75 Hershey Co. 4.125% 12/1/20 75 81 Hershey Co. 2.625% 5/1/23 100 99 Hershey Co. 3.200% 8/21/25 65 66 Hershey Co. 2.300% 8/15/26 100 94 Hillshire Brands Co. 4.100% 9/15/20 50 52 Hormel Foods Corp. 4.125% 4/15/21 25 27 Ingredion Inc. 4.625% 11/1/20 25 27 Ingredion Inc. 3.200% 10/1/26 100 98 JM Smucker Co. 2.500% 3/15/20 75 76 JM Smucker Co. 3.500% 10/15/21 175 182 JM Smucker Co. 3.000% 3/15/22 100 101 JM Smucker Co. 3.500% 3/15/25 175 177 JM Smucker Co. 4.250% 3/15/35 100 100 JM Smucker Co. 4.375% 3/15/45 100 100 Johns Hopkins Health System Corp. 3.837% 5/15/46 100 98 Johnson & Johnson 5.150% 7/15/18 150 157 Johnson & Johnson 1.125% 3/1/19 150 149 Johnson & Johnson 2.950% 9/1/20 100 104 Johnson & Johnson 1.650% 3/1/21 200 197 Johnson & Johnson 2.250% 3/3/22 400 401 Johnson & Johnson 2.050% 3/1/23 125 122 Johnson & Johnson 3.375% 12/5/23 200 211 Johnson & Johnson 2.450% 3/1/26 350 336 Johnson & Johnson 2.950% 3/3/27 175 175 Johnson & Johnson 6.950% 9/1/29 25 34 Johnson & Johnson 4.950% 5/15/33 150 175 Johnson & Johnson 4.375% 12/5/33 100 110 Johnson & Johnson 3.550% 3/1/36 175 173 Johnson & Johnson 3.625% 3/3/37 150 149 Johnson & Johnson 5.950% 8/15/37 375 491 Johnson & Johnson 4.500% 9/1/40 150 165 Johnson & Johnson 3.700% 3/1/46 350 342 Johnson & Johnson 3.750% 3/3/47 175 173 Kaiser Foundation Hospitals 3.500% 4/1/22 50 52 Kaiser Foundation Hospitals 4.875% 4/1/42 100 112 Kellogg Co. 4.150% 11/15/19 125 131 Kellogg Co. 4.000% 12/15/20 172 182 Kellogg Co. 2.650% 12/1/23 150 146 Kellogg Co. 3.250% 4/1/26 125 122 Kellogg Co. 7.450% 4/1/31 25 32 Kellogg Co. 4.500% 4/1/46 250 246 Kimberly-Clark Corp. 6.250% 7/15/18 50 53 Kimberly-Clark Corp. 1.400% 2/15/19 125 125 Kimberly-Clark Corp. 3.625% 8/1/20 140 147 Kimberly-Clark Corp. 2.650% 3/1/25 125 121 Kimberly-Clark Corp. 3.050% 8/15/25 50 50 Kimberly-Clark Corp. 2.750% 2/15/26 100 98 Kimberly-Clark Corp. 6.625% 8/1/37 250 341 Kimberly-Clark Corp. 3.200% 7/30/46 100 87 Koninklijke Philips NV 3.750% 3/15/22 200 207 Koninklijke Philips NV 5.000% 3/15/42 50 52 Kraft Foods Group Inc. 6.125% 8/23/18 175 185 Kraft Foods Group Inc. 5.375% 2/10/20 138 150 Kraft Foods Group Inc. 6.875% 1/26/39 325 405 Kraft Foods Group Inc. 5.000% 6/4/42 435 440 Kraft Heinz Foods Co. 2.000% 7/2/18 350 351 Kraft Heinz Foods Co. 2.800% 7/2/20 280 284 Kraft Heinz Foods Co. 3.500% 7/15/22 175 179 Kraft Heinz Foods Co. 3.950% 7/15/25 360 365 Kraft Heinz Foods Co. 3.000% 6/1/26 325 305 Kraft Heinz Foods Co. 5.000% 7/15/35 170 176 Kraft Heinz Foods Co. 5.200% 7/15/45 295 306 Kraft Heinz Foods Co. 4.375% 6/1/46 600 563 Kroger Co. 4.450% 2/1/47 125 123 Laboratory Corp. of America Holdings 2.500% 11/1/18 50 50 Laboratory Corp. of America Holdings 2.625% 2/1/20 50 50 Laboratory Corp. of America Holdings 3.200% 2/1/22 100 100 Laboratory Corp. of America Holdings 3.750% 8/23/22 25 26 Laboratory Corp. of America Holdings 3.600% 2/1/25 175 173 Laboratory Corp. of America Holdings 4.700% 2/1/45 145 141 Life Technologies Corp. 6.000% 3/1/20 125 137 Life Technologies Corp. 5.000% 1/15/21 100 107 Mattel Inc. 2.350% 5/6/19 200 201 Mattel Inc. 2.350% 8/15/21 75 73 Mattel Inc. 3.150% 3/15/23 25 25 Mattel Inc. 5.450% 11/1/41 75 76 5 Mayo Clinic 3.774% 11/15/43 75 71 5 Mayo Clinic 4.128% 11/15/52 50 50 McCormick & Co. Inc. 3.900% 7/15/21 50 53 McKesson Corp. 7.500% 2/15/19 250 274 McKesson Corp. 2.284% 3/15/19 150 151 McKesson Corp. 4.750% 3/1/21 25 27 McKesson Corp. 3.796% 3/15/24 200 207 McKesson Corp. 6.000% 3/1/41 200 232 Mead Johnson Nutrition Co. 4.900% 11/1/19 100 107 Mead Johnson Nutrition Co. 3.000% 11/15/20 150 153 Mead Johnson Nutrition Co. 4.125% 11/15/25 125 131 Mead Johnson Nutrition Co. 5.900% 11/1/39 100 119 Mead Johnson Nutrition Co. 4.600% 6/1/44 75 78 Medtronic Global Holdings SCA 3.350% 4/1/27 150 151 Medtronic Inc. 5.600% 3/15/19 25 27 Medtronic Inc. 2.500% 3/15/20 650 659 Medtronic Inc. 3.125% 3/15/22 760 777 Medtronic Inc. 3.150% 3/15/22 650 669 Medtronic Inc. 3.625% 3/15/24 50 52 Medtronic Inc. 3.500% 3/15/25 850 870 Medtronic Inc. 4.375% 3/15/35 468 491 Medtronic Inc. 6.500% 3/15/39 25 32 Medtronic Inc. 5.550% 3/15/40 150 174 Medtronic Inc. 4.500% 3/15/42 21 22 Medtronic Inc. 4.625% 3/15/44 55 58 Medtronic Inc. 4.625% 3/15/45 775 826 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 50 57 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 150 148 Memorial Sloan-Kettering Cancer Center New York GO 4.200% 7/1/55 25 25 Merck & Co. Inc. 1.300% 5/18/18 400 400 Merck & Co. Inc. 1.850% 2/10/20 200 200 Merck & Co. Inc. 3.875% 1/15/21 250 265 Merck & Co. Inc. 2.350% 2/10/22 225 225 Merck & Co. Inc. 2.400% 9/15/22 250 248 Merck & Co. Inc. 2.750% 2/10/25 200 197 Merck & Co. Inc. 6.500% 12/1/33 75 98 Merck & Co. Inc. 6.550% 9/15/37 125 168 Merck & Co. Inc. 3.600% 9/15/42 75 70 Merck & Co. Inc. 4.150% 5/18/43 200 205 Merck & Co. Inc. 3.700% 2/10/45 475 451 Merck Sharp & Dohme Corp. 5.000% 6/30/19 100 107 Merck Sharp & Dohme Corp. 5.750% 11/15/36 150 184 8 Molson Coors Brewing Co. 1.900% 3/15/19 100 100 Molson Coors Brewing Co. 1.450% 7/15/19 100 99 8 Molson Coors Brewing Co. 2.250% 3/15/20 100 100 Molson Coors Brewing Co. 2.100% 7/15/21 100 98 Molson Coors Brewing Co. 3.500% 5/1/22 25 26 Molson Coors Brewing Co. 3.000% 7/15/26 350 332 Molson Coors Brewing Co. 5.000% 5/1/42 100 106 Molson Coors Brewing Co. 4.200% 7/15/46 425 398 Mondelez International Inc. 6.500% 2/9/40 100 124 Mylan Inc. 2.600% 6/24/18 20 20 Mylan Inc. 2.550% 3/28/19 275 276 Mylan Inc. 4.200% 11/29/23 150 154 Mylan Inc. 5.400% 11/29/43 75 78 Mylan NV 2.500% 6/7/19 75 75 Mylan NV 3.150% 6/15/21 400 400 Mylan NV 3.950% 6/15/26 400 391 Mylan NV 5.250% 6/15/46 175 179 New York & Presbyterian Hospital 4.024% 8/1/45 130 127 New York & Presbyterian Hospital 4.063% 8/1/56 75 70 New York & Presbyterian Hospital 4.763% 8/1/16 60 56 Newell Brands Inc. 2.150% 10/15/18 50 50 Newell Brands Inc. 2.600% 3/29/19 25 25 Newell Brands Inc. 3.150% 4/1/21 175 179 Newell Brands Inc. 3.850% 4/1/23 310 320 Newell Brands Inc. 4.000% 12/1/24 100 103 Newell Brands Inc. 3.900% 11/1/25 50 51 Newell Brands Inc. 4.200% 4/1/26 475 494 Newell Brands Inc. 5.375% 4/1/36 100 113 Newell Brands Inc. 5.500% 4/1/46 350 397 Northwell Healthcare Inc. 3.979% 11/1/46 150 137 Novant Health Inc. 5.850% 11/1/19 150 164 Novartis Capital Corp. 1.800% 2/14/20 350 349 Novartis Capital Corp. 2.400% 5/17/22 350 348 Novartis Capital Corp. 2.400% 9/21/22 75 75 Novartis Capital Corp. 3.400% 5/6/24 400 413 Novartis Capital Corp. 3.000% 11/20/25 300 299 Novartis Capital Corp. 3.100% 5/17/27 175 175 Novartis Capital Corp. 3.700% 9/21/42 75 72 Novartis Capital Corp. 4.400% 5/6/44 300 319 Novartis Capital Corp. 4.000% 11/20/45 250 251 Novartis Securities Investment Ltd. 5.125% 2/10/19 450 478 NYU Hospitals Center 4.784% 7/1/44 100 105 PepsiCo Inc. 1.250% 4/30/18 325 325 PepsiCo Inc. 5.000% 6/1/18 325 338 PepsiCo Inc. 1.350% 10/4/19 175 174 PepsiCo Inc. 4.500% 1/15/20 25 27 PepsiCo Inc. 1.850% 4/30/20 675 673 PepsiCo Inc. 2.150% 10/14/20 200 201 PepsiCo Inc. 3.000% 8/25/21 150 154 PepsiCo Inc. 1.700% 10/6/21 175 170 PepsiCo Inc. 2.750% 3/5/22 375 381 PepsiCo Inc. 2.750% 4/30/25 200 196 PepsiCo Inc. 3.500% 7/17/25 125 130 PepsiCo Inc. 2.375% 10/6/26 225 212 PepsiCo Inc. 5.500% 1/15/40 250 304 PepsiCo Inc. 4.875% 11/1/40 250 281 PepsiCo Inc. 4.000% 3/5/42 175 174 PepsiCo Inc. 4.250% 10/22/44 200 207 PepsiCo Inc. 4.450% 4/14/46 125 132 PepsiCo Inc. 3.450% 10/6/46 225 203 PerkinElmer Inc. 5.000% 11/15/21 650 705 Perrigo Co. plc 2.300% 11/8/18 310 312 Perrigo Co. plc 5.300% 11/15/43 150 153 Perrigo Finance Unlimited Co. 3.900% 12/15/24 200 199 Perrigo Finance Unlimited Co. 4.375% 3/15/26 225 229 Pfizer Inc. 1.200% 6/1/18 200 200 Pfizer Inc. 2.100% 5/15/19 450 454 Pfizer Inc. 1.450% 6/3/19 225 224 Pfizer Inc. 1.700% 12/15/19 100 100 Pfizer Inc. 1.950% 6/3/21 225 224 Pfizer Inc. 2.200% 12/15/21 100 100 Pfizer Inc. 3.400% 5/15/24 100 104 Pfizer Inc. 2.750% 6/3/26 240 233 Pfizer Inc. 3.000% 12/15/26 300 296 Pfizer Inc. 4.000% 12/15/36 350 353 Pfizer Inc. 7.200% 3/15/39 275 392 Pfizer Inc. 4.300% 6/15/43 125 129 Pfizer Inc. 4.400% 5/15/44 200 208 Pfizer Inc. 4.125% 12/15/46 275 273 Pharmacia LLC 6.600% 12/1/28 75 96 Philip Morris International Inc. 5.650% 5/16/18 325 340 Philip Morris International Inc. 1.375% 2/25/19 100 99 Philip Morris International Inc. 2.000% 2/21/20 175 175 Philip Morris International Inc. 1.875% 2/25/21 125 123 Philip Morris International Inc. 2.625% 3/6/23 100 98 Philip Morris International Inc. 2.125% 5/10/23 95 90 Philip Morris International Inc. 3.250% 11/10/24 225 226 Philip Morris International Inc. 3.375% 8/11/25 400 403 Philip Morris International Inc. 2.750% 2/25/26 125 120 Philip Morris International Inc. 6.375% 5/16/38 200 254 Philip Morris International Inc. 4.375% 11/15/41 425 425 Philip Morris International Inc. 4.500% 3/20/42 100 102 Philip Morris International Inc. 3.875% 8/21/42 25 23 Philip Morris International Inc. 4.125% 3/4/43 125 120 Philip Morris International Inc. 4.250% 11/10/44 150 148 Premier Health Partners 2.911% 11/15/26 50 46 5 Procter & Gamble - Esop 9.360% 1/1/21 198 229 Procter & Gamble Co. 1.850% 2/2/21 100 100 Procter & Gamble Co. 1.700% 11/3/21 125 122 Procter & Gamble Co. 2.300% 2/6/22 425 427 Procter & Gamble Co. 3.100% 8/15/23 150 155 Procter & Gamble Co. 2.700% 2/2/26 100 98 Procter & Gamble Co. 2.450% 11/3/26 100 95 Procter & Gamble Co. 5.550% 3/5/37 30 39 Providence St. Joseph Health Obligated Group 2.746% 10/1/26 50 48 Quest Diagnostics Inc. 2.700% 4/1/19 75 76 Quest Diagnostics Inc. 2.500% 3/30/20 70 70 Quest Diagnostics Inc. 4.250% 4/1/24 100 105 Quest Diagnostics Inc. 3.500% 3/30/25 125 124 Quest Diagnostics Inc. 3.450% 6/1/26 125 123 Quest Diagnostics Inc. 5.750% 1/30/40 13 14 Reynolds American Inc. 2.300% 6/12/18 225 226 Reynolds American Inc. 8.125% 6/23/19 175 197 Reynolds American Inc. 3.250% 6/12/20 370 380 Reynolds American Inc. 4.000% 6/12/22 175 184 Reynolds American Inc. 4.850% 9/15/23 25 27 Reynolds American Inc. 4.450% 6/12/25 475 499 Reynolds American Inc. 5.700% 8/15/35 175 200 Reynolds American Inc. 7.250% 6/15/37 125 165 Reynolds American Inc. 5.850% 8/15/45 325 381 RWJ Barnabas Health Inc. 3.949% 7/1/46 100 94 Sanofi 1.250% 4/10/18 275 275 Sanofi 4.000% 3/29/21 350 371 Shire Acquisitions Investments Ireland DAC 1.900% 9/23/19 575 570 Shire Acquisitions Investments Ireland DAC 2.400% 9/23/21 1,000 974 Shire Acquisitions Investments Ireland DAC 2.875% 9/23/23 650 628 Southern Baptist Hospital of Florida Inc. 4.857% 7/15/45 25 27 Stryker Corp. 2.000% 3/8/19 125 125 Stryker Corp. 4.375% 1/15/20 50 53 Stryker Corp. 2.625% 3/15/21 125 126 Stryker Corp. 3.375% 5/15/24 200 203 Stryker Corp. 3.375% 11/1/25 140 141 Stryker Corp. 3.500% 3/15/26 183 185 Stryker Corp. 4.375% 5/15/44 50 49 Stryker Corp. 4.625% 3/15/46 250 257 Sysco Corp. 1.900% 4/1/19 100 100 Sysco Corp. 2.600% 10/1/20 50 50 Sysco Corp. 2.500% 7/15/21 75 75 Sysco Corp. 3.750% 10/1/25 75 77 Sysco Corp. 3.300% 7/15/26 200 196 Sysco Corp. 5.375% 9/21/35 100 112 Sysco Corp. 4.850% 10/1/45 50 53 Sysco Corp. 4.500% 4/1/46 100 100 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 300 305 Teva Pharmaceutical Finance Co. BV 2.950% 12/18/22 422 411 Teva Pharmaceutical Finance IV BV 3.650% 11/10/21 129 131 Teva Pharmaceutical Finance Netherlands III BV 1.400% 7/20/18 300 298 Teva Pharmaceutical Finance Netherlands III BV 1.700% 7/19/19 250 247 Teva Pharmaceutical Finance Netherlands III BV 2.200% 7/21/21 525 506 Teva Pharmaceutical Finance Netherlands III BV 2.800% 7/21/23 500 476 Teva Pharmaceutical Finance Netherlands III BV 3.150% 10/1/26 600 553 Teva Pharmaceutical Finance Netherlands III BV 4.100% 10/1/46 450 388 5 Texas Health Resources 4.330% 11/15/55 25 26 The Kroger Co. 2.000% 1/15/19 50 50 The Kroger Co. 1.500% 9/30/19 100 99 The Kroger Co. 6.150% 1/15/20 125 138 The Kroger Co. 3.300% 1/15/21 250 256 The Kroger Co. 2.600% 2/1/21 50 50 The Kroger Co. 2.950% 11/1/21 150 151 The Kroger Co. 3.400% 4/15/22 250 256 The Kroger Co. 4.000% 2/1/24 175 182 The Kroger Co. 3.500% 2/1/26 100 100 The Kroger Co. 2.650% 10/15/26 125 115 The Kroger Co. 7.700% 6/1/29 50 66 The Kroger Co. 8.000% 9/15/29 125 169 The Kroger Co. 7.500% 4/1/31 100 134 The Kroger Co. 6.900% 4/15/38 75 97 The Kroger Co. 5.400% 7/15/40 50 55 The Kroger Co. 5.150% 8/1/43 100 107 The Kroger Co. 3.875% 10/15/46 50 45 The Pepsi Bottling Group Inc. 7.000% 3/1/29 250 340 Thermo Fisher Scientific Inc. 4.500% 3/1/21 200 214 Thermo Fisher Scientific Inc. 3.600% 8/15/21 200 208 Thermo Fisher Scientific Inc. 3.300% 2/15/22 200 204 Thermo Fisher Scientific Inc. 3.150% 1/15/23 100 100 Thermo Fisher Scientific Inc. 3.000% 4/15/23 125 124 Thermo Fisher Scientific Inc. 3.650% 12/15/25 500 507 Thermo Fisher Scientific Inc. 2.950% 9/19/26 200 190 Trinity Health Corp. 4.125% 12/1/45 60 58 Tupperware Brands Corp. 4.750% 6/1/21 100 107 Tyson Foods Inc. 2.650% 8/15/19 175 177 Tyson Foods Inc. 4.500% 6/15/22 275 293 Tyson Foods Inc. 3.950% 8/15/24 100 102 Tyson Foods Inc. 4.875% 8/15/34 350 359 Tyson Foods Inc. 5.150% 8/15/44 100 105 Unilever Capital Corp. 2.200% 3/6/19 200 202 Unilever Capital Corp. 2.100% 7/30/20 250 251 Unilever Capital Corp. 4.250% 2/10/21 200 214 Unilever Capital Corp. 1.375% 7/28/21 100 96 Unilever Capital Corp. 3.100% 7/30/25 225 224 Unilever Capital Corp. 2.000% 7/28/26 125 113 Unilever Capital Corp. 5.900% 11/15/32 50 64 Whirlpool Corp. 4.850% 6/15/21 50 54 Whirlpool Corp. 4.700% 6/1/22 100 109 Whirlpool Corp. 4.000% 3/1/24 175 183 Whirlpool Corp. 3.700% 5/1/25 75 77 Whirlpool Corp. 4.500% 6/1/46 150 149 Whole Foods Market Inc. 5.200% 12/3/25 225 238 Wyeth LLC 7.250% 3/1/23 250 310 Wyeth LLC 6.450% 2/1/24 100 121 Wyeth LLC 6.500% 2/1/34 150 194 Wyeth LLC 6.000% 2/15/36 85 105 Wyeth LLC 5.950% 4/1/37 360 445 Zeneca Wilmington Inc. 7.000% 11/15/23 25 31 Zimmer Biomet Holdings Inc. 2.000% 4/1/18 200 200 Zimmer Biomet Holdings Inc. 4.625% 11/30/19 50 53 Zimmer Biomet Holdings Inc. 2.700% 4/1/20 200 201 Zimmer Biomet Holdings Inc. 3.375% 11/30/21 100 101 Zimmer Biomet Holdings Inc. 3.150% 4/1/22 175 176 Zimmer Biomet Holdings Inc. 3.550% 4/1/25 250 247 Zoetis Inc. 3.450% 11/13/20 75 77 Zoetis Inc. 3.250% 2/1/23 300 303 Zoetis Inc. 4.500% 11/13/25 100 108 Zoetis Inc. 4.700% 2/1/43 100 102 Energy (2.7%) Anadarko Petroleum Corp. 5.550% 3/15/26 200 222 Anadarko Petroleum Corp. 6.450% 9/15/36 200 236 Anadarko Petroleum Corp. 7.950% 6/15/39 25 32 Anadarko Petroleum Corp. 6.200% 3/15/40 275 310 Anadarko Petroleum Corp. 4.500% 7/15/44 700 659 Anadarko Petroleum Corp. 6.600% 3/15/46 200 242 Apache Corp. 6.900% 9/15/18 300 321 Apache Corp. 3.625% 2/1/21 75 77 Apache Corp. 6.000% 1/15/37 350 395 Apache Corp. 5.100% 9/1/40 350 360 Apache Corp. 4.750% 4/15/43 200 200 Baker Hughes Inc. 3.200% 8/15/21 300 307 Baker Hughes Inc. 5.125% 9/15/40 175 192 Boardwalk Pipelines LP 3.375% 2/1/23 100 97 Boardwalk Pipelines LP 4.950% 12/15/24 150 157 Boardwalk Pipelines LP 5.950% 6/1/26 200 221 Boardwalk Pipelines LP 4.450% 7/15/27 100 101 BP Capital Markets plc 4.750% 3/10/19 175 184 BP Capital Markets plc 1.676% 5/3/19 200 199 BP Capital Markets plc 2.237% 5/10/19 425 428 BP Capital Markets plc 2.315% 2/13/20 500 504 BP Capital Markets plc 4.500% 10/1/20 300 323 BP Capital Markets plc 4.742% 3/11/21 250 271 BP Capital Markets plc 3.062% 3/17/22 25 25 BP Capital Markets plc 3.245% 5/6/22 250 255 BP Capital Markets plc 2.500% 11/6/22 75 74 BP Capital Markets plc 2.750% 5/10/23 300 296 BP Capital Markets plc 3.994% 9/26/23 200 209 BP Capital Markets plc 3.216% 11/28/23 200 201 BP Capital Markets plc 3.814% 2/10/24 400 414 BP Capital Markets plc 3.535% 11/4/24 68 69 BP Capital Markets plc 3.506% 3/17/25 200 201 BP Capital Markets plc 3.119% 5/4/26 350 342 BP Capital Markets plc 3.723% 11/28/28 200 203 Buckeye Partners LP 2.650% 11/15/18 225 226 Buckeye Partners LP 4.150% 7/1/23 75 76 Buckeye Partners LP 3.950% 12/1/26 100 98 Buckeye Partners LP 5.850% 11/15/43 25 26 Buckeye Partners LP 5.600% 10/15/44 75 77 Burlington Resources Finance Co. 7.400% 12/1/31 175 237 Canadian Natural Resources Ltd. 7.200% 1/15/32 225 273 Canadian Natural Resources Ltd. 6.450% 6/30/33 125 142 Canadian Natural Resources Ltd. 5.850% 2/1/35 100 108 Canadian Natural Resources Ltd. 6.500% 2/15/37 50 57 Canadian Natural Resources Ltd. 6.250% 3/15/38 100 114 Cenovus Energy Inc. 5.700% 10/15/19 100 108 Cenovus Energy Inc. 6.750% 11/15/39 300 343 Cenovus Energy Inc. 5.200% 9/15/43 100 98 Chevron Corp. 1.718% 6/24/18 350 351 Chevron Corp. 1.790% 11/16/18 300 301 Chevron Corp. 1.686% 2/28/19 100 100 Chevron Corp. 4.950% 3/3/19 275 291 Chevron Corp. 1.561% 5/16/19 200 200 Chevron Corp. 2.193% 11/15/19 300 303 Chevron Corp. 1.961% 3/3/20 275 275 Chevron Corp. 1.991% 3/3/20 100 100 Chevron Corp. 2.419% 11/17/20 200 202 Chevron Corp. 2.100% 5/16/21 300 297 Chevron Corp. 2.411% 3/3/22 125 125 Chevron Corp. 2.498% 3/3/22 100 100 Chevron Corp. 2.355% 12/5/22 325 320 Chevron Corp. 3.191% 6/24/23 400 410 Chevron Corp. 2.895% 3/3/24 100 100 Chevron Corp. 2.954% 5/16/26 400 395 Cimarex Energy Co. 4.375% 6/1/24 200 208 Columbia Pipeline Group Inc. 2.450% 6/1/18 100 101 Columbia Pipeline Group Inc. 3.300% 6/1/20 125 127 Columbia Pipeline Group Inc. 4.500% 6/1/25 300 315 ConocoPhillips 5.750% 2/1/19 875 937 ConocoPhillips 5.900% 10/15/32 50 60 ConocoPhillips 5.900% 5/15/38 150 180 ConocoPhillips 6.500% 2/1/39 200 255 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 200 232 ConocoPhillips Co. 4.200% 3/15/21 500 532 ConocoPhillips Co. 2.400% 12/15/22 250 244 ConocoPhillips Co. 3.350% 11/15/24 100 101 ConocoPhillips Co. 4.150% 11/15/34 100 100 ConocoPhillips Co. 4.300% 11/15/44 125 125 ConocoPhillips Co. 5.950% 3/15/46 300 372 ConocoPhillips Holding Co. 6.950% 4/15/29 150 194 Devon Energy Corp. 4.000% 7/15/21 100 103 Devon Energy Corp. 3.250% 5/15/22 200 198 Devon Energy Corp. 7.950% 4/15/32 33 43 Devon Energy Corp. 5.600% 7/15/41 250 264 Devon Energy Corp. 4.750% 5/15/42 200 192 Devon Financing Co. LLC 7.875% 9/30/31 200 258 Dominion Gas Holdings LLC 2.800% 11/15/20 200 202 Dominion Gas Holdings LLC 3.600% 12/15/24 200 202 Dominion Gas Holdings LLC 4.600% 12/15/44 200 201 Enable Midstream Partners LP 2.400% 5/15/19 100 99 Enable Midstream Partners LP 4.400% 3/15/27 150 148 Enable Midstream Partners LP 5.000% 5/15/44 100 92 Enbridge Energy Partners LP 6.500% 4/15/18 75 78 Enbridge Energy Partners LP 9.875% 3/1/19 225 256 Enbridge Energy Partners LP 4.375% 10/15/20 100 105 Enbridge Energy Partners LP 5.875% 10/15/25 150 168 Enbridge Energy Partners LP 7.500% 4/15/38 150 179 Enbridge Energy Partners LP 5.500% 9/15/40 75 75 Enbridge Energy Partners LP 7.375% 10/15/45 25 31 Enbridge Inc. 4.250% 12/1/26 200 204 Enbridge Inc. 4.500% 6/10/44 100 92 Enbridge Inc. 5.500% 12/1/46 200 211 Encana Corp. 6.500% 8/15/34 450 506 Encana Corp. 6.625% 8/15/37 200 226 Energy Transfer Partners LP 2.500% 6/15/18 100 100 Energy Transfer Partners LP 9.000% 4/15/19 229 258 Energy Transfer Partners LP 4.150% 10/1/20 75 78 Energy Transfer Partners LP 4.650% 6/1/21 105 110 Energy Transfer Partners LP 3.600% 2/1/23 475 472 Energy Transfer Partners LP 4.050% 3/15/25 1,000 988 Energy Transfer Partners LP 4.750% 1/15/26 100 103 Energy Transfer Partners LP 4.200% 4/15/27 100 99 Energy Transfer Partners LP 6.625% 10/15/36 150 167 Energy Transfer Partners LP 6.050% 6/1/41 100 103 Energy Transfer Partners LP 6.500% 2/1/42 175 189 Energy Transfer Partners LP 5.150% 3/15/45 100 94 Energy Transfer Partners LP 5.300% 4/15/47 100 96 EnLink Midstream Partners LP 4.400% 4/1/24 100 101 EnLink Midstream Partners LP 4.150% 6/1/25 100 99 EnLink Midstream Partners LP 4.850% 7/15/26 200 206 EnLink Midstream Partners LP 5.600% 4/1/44 125 125 Enterprise Products Operating LLC 6.650% 4/15/18 75 79 Enterprise Products Operating LLC 1.650% 5/7/18 50 50 Enterprise Products Operating LLC 6.500% 1/31/19 50 54 Enterprise Products Operating LLC 2.550% 10/15/19 225 227 Enterprise Products Operating LLC 5.200% 9/1/20 300 326 Enterprise Products Operating LLC 3.350% 3/15/23 200 201 Enterprise Products Operating LLC 3.900% 2/15/24 375 384 Enterprise Products Operating LLC 3.750% 2/15/25 150 151 Enterprise Products Operating LLC 3.700% 2/15/26 100 100 Enterprise Products Operating LLC 3.950% 2/15/27 200 204 Enterprise Products Operating LLC 6.875% 3/1/33 175 215 Enterprise Products Operating LLC 7.550% 4/15/38 150 196 Enterprise Products Operating LLC 6.125% 10/15/39 150 174 Enterprise Products Operating LLC 5.950% 2/1/41 175 200 Enterprise Products Operating LLC 4.450% 2/15/43 300 285 Enterprise Products Operating LLC 4.850% 3/15/44 300 303 Enterprise Products Operating LLC 5.100% 2/15/45 100 104 Enterprise Products Operating LLC 4.900% 5/15/46 200 205 Enterprise Products Operating LLC 4.950% 10/15/54 100 100 5 Enterprise Products Operating LLC 7.034% 1/15/68 225 232 EOG Resources Inc. 4.400% 6/1/20 100 106 EOG Resources Inc. 4.100% 2/1/21 350 369 EOG Resources Inc. 2.625% 3/15/23 450 439 EOG Resources Inc. 3.900% 4/1/35 75 71 EQT Corp. 6.500% 4/1/18 350 365 EQT Corp. 4.875% 11/15/21 125 134 EQT Midstream Partners LP 4.125% 12/1/26 100 99 Exxon Mobil Corp. 1.819% 3/15/19 45 45 Exxon Mobil Corp. 1.912% 3/6/20 265 265 Exxon Mobil Corp. 2.222% 3/1/21 400 400 Exxon Mobil Corp. 2.397% 3/6/22 350 350 Exxon Mobil Corp. 2.726% 3/1/23 500 501 Exxon Mobil Corp. 2.709% 3/6/25 300 294 Exxon Mobil Corp. 3.043% 3/1/26 300 300 Exxon Mobil Corp. 3.567% 3/6/45 175 164 Exxon Mobil Corp. 4.114% 3/1/46 425 435 Halliburton Co. 2.000% 8/1/18 125 125 Halliburton Co. 3.500% 8/1/23 225 229 Halliburton Co. 3.800% 11/15/25 350 355 Halliburton Co. 4.850% 11/15/35 200 211 Halliburton Co. 6.700% 9/15/38 125 156 Halliburton Co. 7.450% 9/15/39 200 267 Halliburton Co. 4.750% 8/1/43 150 152 Halliburton Co. 5.000% 11/15/45 300 315 Hess Corp. 3.500% 7/15/24 100 96 Hess Corp. 4.300% 4/1/27 250 245 Hess Corp. 7.125% 3/15/33 100 114 Hess Corp. 6.000% 1/15/40 150 153 Hess Corp. 5.600% 2/15/41 300 301 Hess Corp. 5.800% 4/1/47 200 206 Husky Energy Inc. 6.150% 6/15/19 100 108 Husky Energy Inc. 4.000% 4/15/24 150 152 Husky Energy Inc. 6.800% 9/15/37 50 62 Kerr-McGee Corp. 6.950% 7/1/24 250 295 Kerr-McGee Corp. 7.875% 9/15/31 50 64 Kinder Morgan Energy Partners LP 9.000% 2/1/19 365 408 Kinder Morgan Energy Partners LP 6.850% 2/15/20 750 835 Kinder Morgan Energy Partners LP 3.500% 3/1/21 125 127 Kinder Morgan Energy Partners LP 5.000% 10/1/21 150 161 Kinder Morgan Energy Partners LP 3.450% 2/15/23 25 25 Kinder Morgan Energy Partners LP 3.500% 9/1/23 125 123 Kinder Morgan Energy Partners LP 4.300% 5/1/24 400 407 Kinder Morgan Energy Partners LP 7.300% 8/15/33 275 320 Kinder Morgan Energy Partners LP 5.800% 3/15/35 50 52 Kinder Morgan Energy Partners LP 6.500% 2/1/37 250 272 Kinder Morgan Energy Partners LP 6.950% 1/15/38 50 58 Kinder Morgan Energy Partners LP 6.500% 9/1/39 200 222 Kinder Morgan Energy Partners LP 6.550% 9/15/40 250 276 Kinder Morgan Energy Partners LP 5.000% 8/15/42 25 24 Kinder Morgan Energy Partners LP 4.700% 11/1/42 375 344 Kinder Morgan Energy Partners LP 5.000% 3/1/43 75 72 Kinder Morgan Inc. 4.300% 6/1/25 300 306 Kinder Morgan Inc. 7.800% 8/1/31 90 113 Kinder Morgan Inc. 7.750% 1/15/32 165 206 Kinder Morgan Inc. 5.300% 12/1/34 175 176 Kinder Morgan Inc. 5.550% 6/1/45 200 205 Kinder Morgan Inc. 5.050% 2/15/46 350 342 Magellan Midstream Partners LP 6.550% 7/15/19 75 82 Magellan Midstream Partners LP 4.250% 2/1/21 125 132 Magellan Midstream Partners LP 5.150% 10/15/43 275 291 Magellan Midstream Partners LP 4.250% 9/15/46 200 187 Marathon Oil Corp. 2.700% 6/1/20 150 149 Marathon Oil Corp. 2.800% 11/1/22 175 168 Marathon Oil Corp. 6.800% 3/15/32 300 342 Marathon Oil Corp. 5.200% 6/1/45 100 98 Marathon Petroleum Corp. 2.700% 12/14/18 200 202 Marathon Petroleum Corp. 5.125% 3/1/21 375 406 Marathon Petroleum Corp. 4.750% 9/15/44 250 227 Marathon Petroleum Corp. 5.850% 12/15/45 200 199 MPLX LP 4.500% 7/15/23 350 363 MPLX LP 4.875% 12/1/24 300 315 MPLX LP 4.875% 6/1/25 100 105 MPLX LP 4.125% 3/1/27 300 298 MPLX LP 5.200% 3/1/47 300 302 Nabors Industries Inc. 6.150% 2/15/18 450 466 Nabors Industries Inc. 5.000% 9/15/20 175 181 Nabors Industries Inc. 4.625% 9/15/21 125 126 National Fuel Gas Co. 3.750% 3/1/23 275 274 National Oilwell Varco Inc. 2.600% 12/1/22 25 24 National Oilwell Varco Inc. 3.950% 12/1/42 125 101 Noble Energy Inc. 8.250% 3/1/19 475 528 Noble Energy Inc. 6.000% 3/1/41 100 111 Noble Energy Inc. 5.250% 11/15/43 375 388 Noble Energy Inc. 5.050% 11/15/44 150 153 Occidental Petroleum Corp. 4.100% 2/1/21 350 370 Occidental Petroleum Corp. 2.700% 2/15/23 250 247 Occidental Petroleum Corp. 3.500% 6/15/25 250 252 Occidental Petroleum Corp. 3.400% 4/15/26 250 249 Occidental Petroleum Corp. 4.625% 6/15/45 100 104 Oceaneering International Inc. 4.650% 11/15/24 85 85 ONEOK Partners LP 8.625% 3/1/19 225 251 ONEOK Partners LP 3.375% 10/1/22 100 100 ONEOK Partners LP 6.650% 10/1/36 300 349 ONEOK Partners LP 6.125% 2/1/41 150 167 Petro-Canada 6.800% 5/15/38 225 289 Phillips 66 2.950% 5/1/17 600 601 Phillips 66 4.300% 4/1/22 275 292 Phillips 66 4.650% 11/15/34 200 202 Phillips 66 5.875% 5/1/42 175 200 Phillips 66 4.875% 11/15/44 299 300 Phillips 66 Partners LP 2.646% 2/15/20 35 35 Phillips 66 Partners LP 3.605% 2/15/25 125 122 Phillips 66 Partners LP 4.680% 2/15/45 50 46 Phillips 66 Partners LP 4.900% 10/1/46 200 190 Pioneer Natural Resources Co. 6.875% 5/1/18 50 53 Pioneer Natural Resources Co. 3.950% 7/15/22 200 208 Pioneer Natural Resources Co. 4.450% 1/15/26 400 421 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 25 26 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 75 85 Plains All American Pipeline LP / PAA Finance Corp. 2.850% 1/31/23 314 301 Plains All American Pipeline LP / PAA Finance Corp. 3.600% 11/1/24 790 765 Plains All American Pipeline LP / PAA Finance Corp. 4.500% 12/15/26 100 102 Plains All American Pipeline LP / PAA Finance Corp. 4.300% 1/31/43 325 275 Plains All American Pipeline LP / PAA Finance Corp. 4.700% 6/15/44 200 179 Regency Energy Partners LP / Regency Energy Finance Corp. 6.500% 7/15/21 257 265 Regency Energy Partners LP / Regency Energy Finance Corp. 5.875% 3/1/22 300 329 Regency Energy Partners LP / Regency Energy Finance Corp. 5.000% 10/1/22 200 212 Regency Energy Partners LP / Regency Energy Finance Corp. 5.500% 4/15/23 200 207 Regency Energy Partners LP / Regency Energy Finance Corp. 4.500% 11/1/23 100 102 Repsol Oil & Gas Canada Inc. 7.750% 6/1/19 121 131 Repsol Oil & Gas Canada Inc. 3.750% 2/1/21 225 218 Sabine Pass Liquefaction LLC 5.625% 2/1/21 400 431 Sabine Pass Liquefaction LLC 6.250% 3/15/22 325 360 Sabine Pass Liquefaction LLC 5.625% 4/15/23 300 326 Sabine Pass Liquefaction LLC 5.750% 5/15/24 500 545 Sabine Pass Liquefaction LLC 5.625% 3/1/25 400 433 8 Sabine Pass Liquefaction LLC 5.875% 6/30/26 500 551 8 Sabine Pass Liquefaction LLC 5.000% 3/15/27 200 208 8 Sabine Pass Liquefaction LLC 4.200% 3/15/28 100 99 Schlumberger Investment SA 3.650% 12/1/23 225 234 Shell International Finance BV 1.900% 8/10/18 325 326 Shell International Finance BV 2.000% 11/15/18 500 502 Shell International Finance BV 1.375% 9/12/19 200 198 Shell International Finance BV 4.300% 9/22/19 550 581 Shell International Finance BV 4.375% 3/25/20 325 346 Shell International Finance BV 2.125% 5/11/20 450 450 Shell International Finance BV 2.250% 11/10/20 100 100 Shell International Finance BV 1.875% 5/10/21 200 196 Shell International Finance BV 1.750% 9/12/21 200 194 Shell International Finance BV 3.400% 8/12/23 75 77 Shell International Finance BV 3.250% 5/11/25 200 201 Shell International Finance BV 2.875% 5/10/26 500 486 Shell International Finance BV 2.500% 9/12/26 900 844 Shell International Finance BV 4.125% 5/11/35 500 502 Shell International Finance BV 6.375% 12/15/38 475 609 Shell International Finance BV 5.500% 3/25/40 125 146 Shell International Finance BV 4.550% 8/12/43 400 415 Shell International Finance BV 4.375% 5/11/45 400 405 Shell International Finance BV 4.000% 5/10/46 450 433 Shell International Finance BV 3.750% 9/12/46 200 184 Spectra Energy Capital LLC 6.200% 4/15/18 300 313 Spectra Energy Capital LLC 6.750% 2/15/32 50 57 Spectra Energy Partners LP 2.950% 9/25/18 25 25 Spectra Energy Partners LP 4.750% 3/15/24 400 424 Spectra Energy Partners LP 3.500% 3/15/25 50 49 Spectra Energy Partners LP 4.500% 3/15/45 250 234 Suncor Energy Inc. 6.100% 6/1/18 25 26 Suncor Energy Inc. 5.950% 12/1/34 75 88 Suncor Energy Inc. 6.500% 6/15/38 525 659 Sunoco Logistics Partners Operations LP 4.400% 4/1/21 425 447 Sunoco Logistics Partners Operations LP 3.450% 1/15/23 50 50 Sunoco Logistics Partners Operations LP 4.250% 4/1/24 75 76 Sunoco Logistics Partners Operations LP 4.950% 1/15/43 175 159 Sunoco Logistics Partners Operations LP 5.300% 4/1/44 325 315 8 TechnipFMC plc 3.450% 10/1/22 25 25 Tosco Corp. 7.800% 1/1/27 130 170 Total Capital Canada Ltd. 2.750% 7/15/23 125 124 Total Capital International SA 2.125% 1/10/19 150 151 Total Capital International SA 2.750% 6/19/21 300 303 Total Capital International SA 2.875% 2/17/22 300 303 Total Capital International SA 2.700% 1/25/23 50 49 Total Capital International SA 3.700% 1/15/24 775 804 Total Capital SA 2.125% 8/10/18 250 252 Total Capital SA 4.450% 6/24/20 375 401 Total Capital SA 4.125% 1/28/21 125 133 TransCanada PipeLines Ltd. 6.500% 8/15/18 150 159 TransCanada PipeLines Ltd. 3.800% 10/1/20 175 183 TransCanada PipeLines Ltd. 4.875% 1/15/26 100 111 TransCanada PipeLines Ltd. 4.625% 3/1/34 350 368 TransCanada PipeLines Ltd. 5.600% 3/31/34 150 173 TransCanada PipeLines Ltd. 5.850% 3/15/36 300 357 TransCanada PipeLines Ltd. 6.200% 10/15/37 475 587 TransCanada PipeLines Ltd. 5.000% 10/16/43 150 165 Transcontinental Gas Pipe Line Co. LLC 6.050% 6/15/18 265 277 Valero Energy Corp. 6.125% 2/1/20 75 83 Valero Energy Corp. 7.500% 4/15/32 725 921 Valero Energy Partners LP 4.375% 12/15/26 100 101 Western Gas Partners LP 5.375% 6/1/21 300 322 Western Gas Partners LP 5.450% 4/1/44 120 122 Williams Partners LP 5.250% 3/15/20 475 512 Williams Partners LP 4.125% 11/15/20 275 288 Williams Partners LP 3.600% 3/15/22 475 481 Williams Partners LP 3.350% 8/15/22 125 125 Williams Partners LP 3.900% 1/15/25 325 324 Williams Partners LP 6.300% 4/15/40 100 112 Williams Partners LP 5.400% 3/4/44 400 411 Williams Partners LP 5.100% 9/15/45 350 347 Williams Partners LP / ACMP Finance Corp. 4.875% 5/15/23 150 154 Williams Partners LP / ACMP Finance Corp. 4.875% 3/15/24 300 309 Other Industrial (0.1%) California Institute of Technology GO 4.321% 8/1/45 70 75 California Institute of Technology GO 4.700% 11/1/11 50 48 CBRE Services Inc. 5.000% 3/15/23 150 156 CBRE Services Inc. 5.250% 3/15/25 100 106 CBRE Services Inc. 4.875% 3/1/26 100 104 Cintas Corp. No 2 2.900% 4/1/22 100 101 Cintas Corp. No 2 3.250% 6/1/22 75 77 Cintas Corp. No 2 3.700% 4/1/27 100 102 5 Duke University 3.199% 10/1/38 50 46 5 Duke University Revenue 3.299% 10/1/46 100 88 Fluor Corp. 3.375% 9/15/21 75 77 Fluor Corp. 3.500% 12/15/24 250 256 George Washington University District of Columbia GO 3.545% 9/15/46 50 44 Howard Hughes Medical Institute Revenue 3.500% 9/1/23 200 210 5 Johns Hopkins University Maryland GO 4.083% 7/1/53 25 26 5 Massachusetts Institute of Technology GO 3.959% 7/1/38 125 132 Massachusetts Institute of Technology GO 5.600% 7/1/11 130 160 Massachusetts Institute of Technology GO 4.678% 7/1/14 175 181 5 Northwestern University Illinois GO 3.688% 12/1/38 100 100 5 Northwestern University Illinois GO 4.643% 12/1/44 75 84 5 University of Notre Dame DU LAC Indiana GO 3.438% 2/15/45 100 95 University of Pennsylvania GO 4.674% 9/1/12 50 51 5 University of Southern California GO 3.028% 10/1/39 100 90 Wesleyan University Connecticut GO 4.781% 7/1/16 50 46 Yale University Connecticut GO 2.086% 4/15/19 50 51 Technology (2.3%) Adobe Systems Inc. 4.750% 2/1/20 175 188 Adobe Systems Inc. 3.250% 2/1/25 200 202 Alphabet Inc. 3.625% 5/19/21 150 159 Altera Corp. 2.500% 11/15/18 225 228 Altera Corp. 4.100% 11/15/23 75 81 Amphenol Corp. 2.550% 1/30/19 200 202 Amphenol Corp. 2.200% 4/1/20 50 50 Amphenol Corp. 3.125% 9/15/21 100 102 Amphenol Corp. 3.200% 4/1/24 50 50 Analog Devices Inc. 2.875% 6/1/23 450 443 Analog Devices Inc. 3.500% 12/5/26 200 198 Apple Inc. 1.000% 5/3/18 450 448 Apple Inc. 1.550% 2/8/19 75 75 Apple Inc. 2.100% 5/6/19 425 429 Apple Inc. 1.100% 8/2/19 275 271 Apple Inc. 1.550% 2/7/20 225 224 Apple Inc. 1.900% 2/7/20 175 175 Apple Inc. 2.250% 2/23/21 750 752 Apple Inc. 2.850% 5/6/21 875 896 Apple Inc. 1.550% 8/4/21 375 363 Apple Inc. 2.150% 2/9/22 225 222 Apple Inc. 2.500% 2/9/22 300 301 Apple Inc. 2.700% 5/13/22 600 607 Apple Inc. 2.850% 2/23/23 300 302 Apple Inc. 2.400% 5/3/23 1,215 1,194 Apple Inc. 3.000% 2/9/24 300 302 Apple Inc. 3.450% 5/6/24 75 78 Apple Inc. 2.500% 2/9/25 100 97 Apple Inc. 3.200% 5/13/25 350 354 Apple Inc. 3.250% 2/23/26 350 354 Apple Inc. 2.450% 8/4/26 350 331 Apple Inc. 3.350% 2/9/27 375 378 Apple Inc. 4.500% 2/23/36 225 243 Apple Inc. 3.850% 5/4/43 450 430 Apple Inc. 4.450% 5/6/44 175 180 Apple Inc. 3.450% 2/9/45 225 200 Apple Inc. 4.650% 2/23/46 1,525 1,634 Apple Inc. 3.850% 8/4/46 350 331 Apple Inc. 4.250% 2/9/47 150 152 Applied Materials Inc. 2.625% 10/1/20 150 152 Applied Materials Inc. 4.300% 6/15/21 150 161 Applied Materials Inc. 3.900% 10/1/25 120 127 Applied Materials Inc. 3.300% 4/1/27 200 201 Applied Materials Inc. 5.100% 10/1/35 100 112 Applied Materials Inc. 5.850% 6/15/41 100 121 Applied Materials Inc. 4.350% 4/1/47 175 177 Arrow Electronics Inc. 3.500% 4/1/22 100 101 Arrow Electronics Inc. 4.500% 3/1/23 50 52 Arrow Electronics Inc. 4.000% 4/1/25 100 101 Autodesk Inc. 3.125% 6/15/20 100 102 Autodesk Inc. 3.600% 12/15/22 25 25 Autodesk Inc. 4.375% 6/15/25 50 52 Avnet Inc. 5.875% 6/15/20 200 217 AVNET Inc. 4.625% 4/15/26 100 101 Baidu Inc. 2.750% 6/9/19 200 202 Baidu Inc. 3.500% 11/28/22 500 510 8 Broadcom Corp. / Broadcom Cayman Finance Ltd. 2.375% 1/15/20 500 500 8 Broadcom Corp. / Broadcom Cayman Finance Ltd. 3.000% 1/15/22 600 599 8 Broadcom Corp. / Broadcom Cayman Finance Ltd. 3.625% 1/15/24 450 453 8 Broadcom Corp. / Broadcom Cayman Finance Ltd. 3.875% 1/15/27 775 779 Broadridge Financial Solutions Inc. 3.950% 9/1/20 75 79 Broadridge Financial Solutions Inc. 3.400% 6/27/26 100 98 CA Inc. 5.375% 12/1/19 175 189 CA Inc. 3.600% 8/1/20 100 103 Cadence Design Systems Inc. 4.375% 10/15/24 100 100 Cisco Systems Inc. 4.950% 2/15/19 475 504 Cisco Systems Inc. 1.600% 2/28/19 250 250 Cisco Systems Inc. 2.125% 3/1/19 600 606 Cisco Systems Inc. 4.450% 1/15/20 825 883 Cisco Systems Inc. 2.200% 2/28/21 600 600 Cisco Systems Inc. 2.900% 3/4/21 75 77 Cisco Systems Inc. 2.200% 9/20/23 150 145 Cisco Systems Inc. 3.625% 3/4/24 125 131 Cisco Systems Inc. 2.950% 2/28/26 100 99 Cisco Systems Inc. 2.500% 9/20/26 225 213 Cisco Systems Inc. 5.900% 2/15/39 350 444 Cisco Systems Inc. 5.500% 1/15/40 350 426 Corning Inc. 1.500% 5/8/18 75 75 Corning Inc. 6.625% 5/15/19 25 27 Corning Inc. 2.900% 5/15/22 175 176 Corning Inc. 3.700% 11/15/23 200 206 Corning Inc. 4.700% 3/15/37 50 50 Corning Inc. 5.750% 8/15/40 75 86 8 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 3.480% 6/1/19 675 692 8 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 4.420% 6/15/21 800 837 8 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 5.450% 6/15/23 875 941 8 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 6.020% 6/15/26 1,050 1,147 8 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.100% 7/15/36 60 75 8 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.350% 7/15/46 355 460 Dun & Bradstreet Corp. 4.625% 12/1/22 50 52 Equifax Inc. 2.300% 6/1/21 200 197 Equifax Inc. 3.250% 6/1/26 100 97 8 Everett Spinco Inc. 2.875% 3/27/20 100 101 8 Everett Spinco Inc. 4.250% 4/15/24 100 101 8 Everett Spinco Inc. 4.750% 4/15/27 200 204 Fidelity National Information Services Inc. 2.000% 4/15/18 25 25 Fidelity National Information Services Inc. 2.850% 10/15/18 100 101 Fidelity National Information Services Inc. 3.625% 10/15/20 425 441 Fidelity National Information Services Inc. 3.500% 4/15/23 175 178 Fidelity National Information Services Inc. 5.000% 10/15/25 625 680 Fidelity National Information Services Inc. 3.000% 8/15/26 350 329 Fidelity National Information Services Inc. 4.500% 8/15/46 125 120 Fiserv Inc. 2.700% 6/1/20 125 126 Fiserv Inc. 3.500% 10/1/22 150 154 Fiserv Inc. 3.850% 6/1/25 300 307 Flex Ltd. 4.625% 2/15/20 85 89 Hewlett Packard Enterprise Co. 2.850% 10/5/18 350 354 Hewlett Packard Enterprise Co. 3.600% 10/15/20 525 539 Hewlett Packard Enterprise Co. 4.400% 10/15/22 375 393 Hewlett Packard Enterprise Co. 4.900% 10/15/25 500 519 Hewlett Packard Enterprise Co. 6.200% 10/15/35 100 105 Hewlett Packard Enterprise Co. 6.350% 10/15/45 400 412 HP Inc. 3.750% 12/1/20 53 55 HP Inc. 4.300% 6/1/21 500 527 HP Inc. 4.375% 9/15/21 200 211 HP Inc. 4.650% 12/9/21 350 375 HP Inc. 6.000% 9/15/41 100 103 Intel Corp. 2.450% 7/29/20 300 304 Intel Corp. 3.300% 10/1/21 100 104 Intel Corp. 3.100% 7/29/22 175 180 Intel Corp. 2.700% 12/15/22 275 276 Intel Corp. 3.700% 7/29/25 200 209 Intel Corp. 4.000% 12/15/32 150 158 Intel Corp. 4.800% 10/1/41 275 303 Intel Corp. 4.250% 12/15/42 300 306 Intel Corp. 4.900% 7/29/45 250 280 Intel Corp. 4.100% 5/19/46 225 224 International Business Machines Corp. 1.950% 2/12/19 225 227 International Business Machines Corp. 1.900% 1/27/20 1,000 1,003 International Business Machines Corp. 1.625% 5/15/20 25 25 International Business Machines Corp. 2.900% 11/1/21 25 26 International Business Machines Corp. 2.500% 1/27/22 585 588 International Business Machines Corp. 2.875% 11/9/22 240 243 International Business Machines Corp. 3.625% 2/12/24 450 472 International Business Machines Corp. 7.000% 10/30/25 300 383 International Business Machines Corp. 3.300% 1/27/27 225 226 International Business Machines Corp. 6.220% 8/1/27 75 94 International Business Machines Corp. 6.500% 1/15/28 75 96 International Business Machines Corp. 5.600% 11/30/39 98 120 International Business Machines Corp. 4.000% 6/20/42 193 193 International Business Machines Corp. 4.700% 2/19/46 125 137 Jabil Circuit Inc. 5.625% 12/15/20 100 107 Juniper Networks Inc. 3.125% 2/26/19 100 102 Juniper Networks Inc. 3.300% 6/15/20 200 205 Juniper Networks Inc. 4.600% 3/15/21 50 53 Juniper Networks Inc. 4.350% 6/15/25 50 51 Juniper Networks Inc. 5.950% 3/15/41 25 27 Keysight Technologies Inc. 3.300% 10/30/19 100 102 Keysight Technologies Inc. 4.550% 10/30/24 100 102 Keysight Technologies Inc. 4.600% 4/6/27 100 101 KLA-Tencor Corp. 4.125% 11/1/21 300 314 KLA-Tencor Corp. 4.650% 11/1/24 200 213 Lam Research Corp. 2.750% 3/15/20 100 101 Lam Research Corp. 2.800% 6/15/21 125 125 Lam Research Corp. 3.800% 3/15/25 100 100 Maxim Integrated Products Inc. 3.375% 3/15/23 25 25 Microsoft Corp. 1.000% 5/1/18 200 200 Microsoft Corp. 1.300% 11/3/18 425 425 Microsoft Corp. 4.200% 6/1/19 25 26 Microsoft Corp. 1.100% 8/8/19 615 608 Microsoft Corp. 3.000% 10/1/20 225 233 Microsoft Corp. 2.000% 11/3/20 375 376 Microsoft Corp. 1.550% 8/8/21 525 511 Microsoft Corp. 2.400% 2/6/22 325 327 Microsoft Corp. 2.375% 2/12/22 450 451 Microsoft Corp. 2.650% 11/3/22 200 202 Microsoft Corp. 2.125% 11/15/22 200 196 Microsoft Corp. 2.375% 5/1/23 75 74 Microsoft Corp. 2.000% 8/8/23 300 288 Microsoft Corp. 3.625% 12/15/23 300 316 Microsoft Corp. 2.875% 2/6/24 350 351 Microsoft Corp. 2.700% 2/12/25 250 246 Microsoft Corp. 3.125% 11/3/25 850 858 Microsoft Corp. 2.400% 8/8/26 750 709 Microsoft Corp. 3.300% 2/6/27 675 684 Microsoft Corp. 3.500% 2/12/35 325 312 Microsoft Corp. 4.200% 11/3/35 175 183 Microsoft Corp. 3.450% 8/8/36 450 427 Microsoft Corp. 4.100% 2/6/37 475 489 Microsoft Corp. 4.500% 10/1/40 100 108 Microsoft Corp. 5.300% 2/8/41 50 59 Microsoft Corp. 3.500% 11/15/42 280 258 Microsoft Corp. 3.750% 5/1/43 45 43 Microsoft Corp. 3.750% 2/12/45 300 283 Microsoft Corp. 4.450% 11/3/45 725 762 Microsoft Corp. 3.700% 8/8/46 750 704 Microsoft Corp. 4.250% 2/6/47 725 740 Microsoft Corp. 4.000% 2/12/55 400 378 Microsoft Corp. 4.750% 11/3/55 175 187 Microsoft Corp. 4.500% 2/6/57 400 411 Motorola Solutions Inc. 3.500% 9/1/21 150 152 Motorola Solutions Inc. 3.750% 5/15/22 200 203 Motorola Solutions Inc. 7.500% 5/15/25 50 59 Motorola Solutions Inc. 5.500% 9/1/44 100 96 NetApp Inc. 3.375% 6/15/21 150 153 NVIDIA Corp. 2.200% 9/16/21 175 171 NVIDIA Corp. 3.200% 9/16/26 175 169 Oracle Corp. 5.750% 4/15/18 300 313 Oracle Corp. 2.375% 1/15/19 225 228 Oracle Corp. 5.000% 7/8/19 550 590 Oracle Corp. 2.250% 10/8/19 225 228 Oracle Corp. 1.900% 9/15/21 1,275 1,252 Oracle Corp. 2.400% 9/15/23 450 438 Oracle Corp. 3.400% 7/8/24 450 462 Oracle Corp. 2.950% 5/15/25 900 887 Oracle Corp. 2.650% 7/15/26 800 759 Oracle Corp. 3.250% 5/15/30 100 99 Oracle Corp. 4.300% 7/8/34 300 310 Oracle Corp. 3.900% 5/15/35 75 74 Oracle Corp. 3.850% 7/15/36 300 292 Oracle Corp. 6.500% 4/15/38 200 263 Oracle Corp. 6.125% 7/8/39 150 189 Oracle Corp. 5.375% 7/15/40 600 694 Oracle Corp. 4.500% 7/8/44 200 206 Oracle Corp. 4.125% 5/15/45 50 49 Oracle Corp. 4.000% 7/15/46 525 501 Oracle Corp. 4.375% 5/15/55 150 146 Pitney Bowes Inc. 3.375% 10/1/21 350 344 Pitney Bowes Inc. 4.625% 3/15/24 50 49 QUALCOMM Inc. 1.400% 5/18/18 350 350 QUALCOMM Inc. 2.250% 5/20/20 300 301 QUALCOMM Inc. 3.000% 5/20/22 350 354 QUALCOMM Inc. 3.450% 5/20/25 250 252 QUALCOMM Inc. 4.650% 5/20/35 125 130 QUALCOMM Inc. 4.800% 5/20/45 300 312 Seagate HDD Cayman 3.750% 11/15/18 200 205 8 Seagate HDD Cayman 4.250% 3/1/22 125 124 Seagate HDD Cayman 4.750% 6/1/23 150 150 8 Seagate HDD Cayman 4.875% 3/1/24 75 74 Seagate HDD Cayman 4.750% 1/1/25 100 97 Seagate HDD Cayman 4.875% 6/1/27 175 164 Seagate HDD Cayman 5.750% 12/1/34 100 91 Tech Data Corp. 3.700% 2/15/22 50 50 Tech Data Corp. 4.950% 2/15/27 100 101 Telefonaktiebolaget LM Ericsson 4.125% 5/15/22 150 153 Texas Instruments Inc. 1.650% 8/3/19 525 524 Total System Services Inc. 2.375% 6/1/18 95 95 Total System Services Inc. 3.800% 4/1/21 130 135 Total System Services Inc. 4.800% 4/1/26 350 377 Trimble Navigation Ltd. 4.750% 12/1/24 75 78 Tyco Electronics Group SA 2.350% 8/1/19 50 50 Tyco Electronics Group SA 3.500% 2/3/22 100 103 Tyco Electronics Group SA 3.450% 8/1/24 100 101 Tyco Electronics Group SA 7.125% 10/1/37 200 262 Verisk Analytics Inc. 5.800% 5/1/21 75 83 Verisk Analytics Inc. 4.125% 9/12/22 375 391 Verisk Analytics Inc. 5.500% 6/15/45 50 54 Xerox Corp. 5.625% 12/15/19 25 27 Xerox Corp. 2.800% 5/15/20 75 74 8 Xerox Corp. 4.070% 3/17/22 87 88 Xerox Corp. 6.750% 12/15/39 175 178 Xilinx Inc. 2.125% 3/15/19 75 75 Xilinx Inc. 3.000% 3/15/21 100 102 Transportation (0.6%) 5 American Airlines 2011-1 Class A Pass Through Trust 5.250% 7/31/22 69 74 5 American Airlines 2013-1 Class A Pass Through Trust 4.000% 1/15/27 25 26 5 American Airlines 2013-2 Class A Pass Through Trust 4.950% 7/15/24 190 202 5 American Airlines 2014-1 Class A Pass Through Trust 3.700% 4/1/28 111 111 5 American Airlines 2015-1 Class A Pass Through Trust 3.375% 11/1/28 163 160 5 American Airlines 2015-1 Class B Pass Through Trust 3.700% 11/1/24 43 42 5 American Airlines 2015-2 Class AA Pass Through Trust 3.600% 9/22/27 52 53 5 American Airlines 2016-1 Class A Pass Through Trust 4.100% 1/15/28 73 75 5 American Airlines 2016-1 Class AA Pass Through Trust 3.575% 1/15/28 146 146 5 American Airlines 2016-2 Class A Pass Through Trust 3.650% 6/15/28 100 99 5 American Airlines 2016-2 Class AA Pass Through Trust 3.200% 12/15/29 275 269 5 American Airlines 2016-3 Class A Pass Through Trust 3.250% 4/15/30 50 48 American Airlines 2016-3 Class AA Pass Through Trust 3.000% 10/15/28 150 144 5 American Airlines 2017-1 Class AA Pass Through Trust 3.650% 8/15/30 50 50 5 American Airlines 2017-1B Class B Pass Through Trust 4.950% 2/15/25 25 26 5 BNSF Funding Trust I 6.613% 12/15/55 65 74 Burlington Northern Santa Fe LLC 3.050% 3/15/22 150 154 Burlington Northern Santa Fe LLC 3.050% 9/1/22 150 154 Burlington Northern Santa Fe LLC 3.000% 3/15/23 175 177 Burlington Northern Santa Fe LLC 3.850% 9/1/23 75 79 Burlington Northern Santa Fe LLC 3.750% 4/1/24 200 211 Burlington Northern Santa Fe LLC 3.400% 9/1/24 150 154 Burlington Northern Santa Fe LLC 3.000% 4/1/25 100 99 Burlington Northern Santa Fe LLC 3.650% 9/1/25 75 78 Burlington Northern Santa Fe LLC 3.250% 6/15/27 125 126 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 160 Burlington Northern Santa Fe LLC 5.050% 3/1/41 125 141 Burlington Northern Santa Fe LLC 5.400% 6/1/41 250 292 Burlington Northern Santa Fe LLC 4.400% 3/15/42 250 258 Burlington Northern Santa Fe LLC 4.375% 9/1/42 100 103 Burlington Northern Santa Fe LLC 4.450% 3/15/43 75 78 Burlington Northern Santa Fe LLC 5.150% 9/1/43 125 143 Burlington Northern Santa Fe LLC 4.900% 4/1/44 100 110 Burlington Northern Santa Fe LLC 4.550% 9/1/44 150 158 Burlington Northern Santa Fe LLC 4.150% 4/1/45 75 75 Burlington Northern Santa Fe LLC 4.700% 9/1/45 75 81 Burlington Northern Santa Fe LLC 3.900% 8/1/46 350 336 Burlington Northern Santa Fe LLC 4.125% 6/15/47 125 124 Canadian National Railway Co. 5.550% 3/1/19 100 107 Canadian National Railway Co. 2.850% 12/15/21 75 76 Canadian National Railway Co. 6.250% 8/1/34 75 97 Canadian National Railway Co. 6.200% 6/1/36 75 98 Canadian National Railway Co. 6.375% 11/15/37 100 134 Canadian National Railway Co. 3.200% 8/2/46 50 44 Canadian Pacific Railway Co. 7.250% 5/15/19 150 166 Canadian Pacific Railway Co. 9.450% 8/1/21 50 62 Canadian Pacific Railway Co. 4.450% 3/15/23 225 243 Canadian Pacific Railway Co. 7.125% 10/15/31 100 135 Canadian Pacific Railway Co. 5.950% 5/15/37 450 541 Canadian Pacific Railway Co. 5.750% 1/15/42 115 136 Canadian Pacific Railway Co. 6.125% 9/15/15 70 84 5 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 10/19/23 57 62 5 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 5/10/21 101 112 5 Continental Airlines 2012-2 Class A Pass Through Trust 4.000% 4/29/26 85 88 CSX Corp. 4.250% 6/1/21 25 27 CSX Corp. 3.350% 11/1/25 150 150 CSX Corp. 6.220% 4/30/40 152 188 CSX Corp. 5.500% 4/15/41 225 258 CSX Corp. 4.750% 5/30/42 210 220 CSX Corp. 4.100% 3/15/44 150 144 CSX Corp. 3.950% 5/1/50 125 114 CSX Corp. 4.500% 8/1/54 25 24 CSX Corp. 4.250% 11/1/66 150 136 5 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 126 145 5 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 6/17/21 48 53 5 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 11/23/20 34 35 5 Delta Air Lines 2015-1 Class AA Pass Through Trust 3.625% 7/30/27 47 48 Delta Air Lines Inc. 2.875% 3/13/20 175 176 Delta Air Lines Inc. 3.625% 3/15/22 175 178 FedEx Corp. 8.000% 1/15/19 100 110 FedEx Corp. 2.625% 8/1/22 75 75 FedEx Corp. 4.000% 1/15/24 125 133 FedEx Corp. 3.250% 4/1/26 100 99 FedEx Corp. 3.875% 8/1/42 125 114 FedEx Corp. 4.100% 4/15/43 75 70 FedEx Corp. 5.100% 1/15/44 100 107 FedEx Corp. 4.750% 11/15/45 200 205 FedEx Corp. 4.550% 4/1/46 150 150 FedEx Corp. 4.500% 2/1/65 60 55 JB Hunt Transport Services Inc. 3.300% 8/15/22 100 101 Kansas City Southern 3.000% 5/15/23 75 73 Kansas City Southern 4.300% 5/15/43 75 69 Kansas City Southern 4.950% 8/15/45 125 126 5 Latam Airlines 2015-1 Pass Through Trust A 4.200% 8/15/29 117 115 Norfolk Southern Corp. 5.900% 6/15/19 175 190 Norfolk Southern Corp. 2.903% 2/15/23 48 48 Norfolk Southern Corp. 5.590% 5/17/25 50 57 Norfolk Southern Corp. 7.800% 5/15/27 60 80 Norfolk Southern Corp. 4.837% 10/1/41 313 341 Norfolk Southern Corp. 4.450% 6/15/45 75 78 Norfolk Southern Corp. 4.650% 1/15/46 75 80 Norfolk Southern Corp. 6.000% 3/15/05 100 117 Norfolk Southern Corp. 6.000% 5/23/11 140 164 Ryder System Inc. 2.450% 11/15/18 260 262 Ryder System Inc. 2.350% 2/26/19 250 251 Ryder System Inc. 2.550% 6/1/19 300 302 Ryder System Inc. 2.500% 5/11/20 50 50 Ryder System Inc. 2.250% 9/1/21 50 49 Southwest Airlines Co. 2.750% 11/6/19 50 51 Southwest Airlines Co. 2.650% 11/5/20 125 126 Southwest Airlines Co. 3.000% 11/15/26 100 94 5 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 32 35 5 Spirit Airlines Class A Pass Through Certificates Series 2015-1 4.100% 10/1/29 97 98 Trinity Industries Inc. 4.550% 10/1/24 60 60 Union Pacific Corp. 2.250% 6/19/20 225 227 Union Pacific Corp. 4.163% 7/15/22 659 711 Union Pacific Corp. 3.250% 1/15/25 200 203 Union Pacific Corp. 3.250% 8/15/25 150 152 Union Pacific Corp. 2.750% 3/1/26 75 73 Union Pacific Corp. 3.375% 2/1/35 100 96 Union Pacific Corp. 4.050% 11/15/45 150 149 Union Pacific Corp. 4.050% 3/1/46 150 148 Union Pacific Corp. 3.799% 10/1/51 560 522 Union Pacific Corp. 3.875% 2/1/55 100 93 Union Pacific Corp. 4.375% 11/15/65 135 135 5 United Airlines 2013-1 Class A Pass Through Trust 4.300% 2/15/27 132 137 5 United Airlines 2014-1 Class A Pass Through Trust 4.000% 10/11/27 183 189 5 United Airlines 2015-1 Class A Pass Through Trust 3.700% 6/1/24 60 61 5 United Airlines 2015-1 Class AA Pass Through Trust 3.450% 12/1/27 171 170 5 United Airlines 2016-1 Class A Pass Through Trust 3.450% 1/7/30 50 49 5 United Airlines 2016-1 Class AA Pass Through Trust 3.100% 7/7/28 700 688 5 United Airlines 2016-2 Class A Pass Through Trust 3.100% 10/7/28 50 48 5 United Airlines 2016-2 Class AA Pass Through Trust 2.875% 10/7/28 75 72 United Parcel Service Inc. 5.125% 4/1/19 100 107 United Parcel Service Inc. 3.125% 1/15/21 200 207 United Parcel Service Inc. 2.450% 10/1/22 450 451 United Parcel Service Inc. 2.400% 11/15/26 150 143 United Parcel Service Inc. 6.200% 1/15/38 278 363 United Parcel Service Inc. 4.875% 11/15/40 75 84 United Parcel Service Inc. 3.625% 10/1/42 75 71 United Parcel Service Inc. 3.400% 11/15/46 85 77 5 US Airways 2013-1 Class A Pass Through Trust 3.950% 5/15/27 126 129 5 US Airways Inc. 2012-2 Class A Pass Through Trust 4.625% 12/3/26 38 40 Utilities (2.1%) Electric (1.9%) AEP Texas Central Co. 6.650% 2/15/33 200 245 Alabama Power Co. 6.125% 5/15/38 50 61 Alabama Power Co. 5.500% 3/15/41 50 58 Alabama Power Co. 5.200% 6/1/41 175 195 Alabama Power Co. 3.850% 12/1/42 25 24 Alabama Power Co. 4.150% 8/15/44 75 75 Alabama Power Co. 3.750% 3/1/45 150 141 Alabama Power Co. 4.300% 1/2/46 300 307 Ameren Corp. 2.700% 11/15/20 100 101 Ameren Corp. 3.650% 2/15/26 80 81 Ameren Illinois Co. 2.700% 9/1/22 500 503 American Electric Power Co. Inc. 2.950% 12/15/22 25 25 Appalachian Power Co. 4.600% 3/30/21 50 54 Appalachian Power Co. 6.700% 8/15/37 250 321 Arizona Public Service Co. 8.750% 3/1/19 200 225 Arizona Public Service Co. 3.350% 6/15/24 50 51 Arizona Public Service Co. 3.150% 5/15/25 200 200 Arizona Public Service Co. 2.550% 9/15/26 50 47 Arizona Public Service Co. 4.500% 4/1/42 25 26 Arizona Public Service Co. 4.350% 11/15/45 125 129 Arizona Public Service Co. 3.750% 5/15/46 200 188 Atlantic City Electric Co. 7.750% 11/15/18 100 109 Baltimore Gas & Electric Co. 3.500% 11/15/21 350 364 Baltimore Gas & Electric Co. 2.400% 8/15/26 50 47 Baltimore Gas & Electric Co. 3.500% 8/15/46 100 91 Berkshire Hathaway Energy Co. 5.750% 4/1/18 575 598 Berkshire Hathaway Energy Co. 2.000% 11/15/18 125 125 Berkshire Hathaway Energy Co. 3.750% 11/15/23 100 105 Berkshire Hathaway Energy Co. 3.500% 2/1/25 100 102 Berkshire Hathaway Energy Co. 5.950% 5/15/37 225 277 Berkshire Hathaway Energy Co. 6.500% 9/15/37 200 260 Berkshire Hathaway Energy Co. 5.150% 11/15/43 150 170 Berkshire Hathaway Energy Co. 4.500% 2/1/45 100 104 Black Hills Corp. 3.950% 1/15/26 75 77 Black Hills Corp. 4.200% 9/15/46 100 94 CenterPoint Energy Houston Electric LLC 1.850% 6/1/21 250 245 CenterPoint Energy Houston Electric LLC 2.400% 9/1/26 300 282 CenterPoint Energy Houston Electric LLC 6.950% 3/15/33 50 67 8 Cleco Corporate Holdings LLC 3.743% 5/1/26 100 99 8 Cleco Corporate Holdings LLC 4.973% 5/1/46 125 129 Cleco Power LLC 6.000% 12/1/40 100 120 Cleveland Electric Illuminating Co. 5.500% 8/15/24 225 257 CMS Energy Corp. 8.750% 6/15/19 200 228 CMS Energy Corp. 5.050% 3/15/22 25 27 CMS Energy Corp. 3.600% 11/15/25 175 175 CMS Energy Corp. 3.000% 5/15/26 75 72 CMS Energy Corp. 2.950% 2/15/27 25 24 Commonwealth Edison Co. 4.000% 8/1/20 25 26 Commonwealth Edison Co. 5.900% 3/15/36 50 61 Commonwealth Edison Co. 6.450% 1/15/38 175 233 Commonwealth Edison Co. 4.600% 8/15/43 300 324 Commonwealth Edison Co. 4.700% 1/15/44 175 191 Commonwealth Edison Co. 3.700% 3/1/45 300 283 Commonwealth Edison Co. 3.650% 6/15/46 175 164 Connecticut Light & Power Co. 2.500% 1/15/23 125 123 Connecticut Light & Power Co. 4.300% 4/15/44 500 510 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 425 464 Consolidated Edison Co. of New York Inc. 4.450% 6/15/20 200 214 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 200 229 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 275 336 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 75 95 Consolidated Edison Co. of New York Inc. 4.450% 3/15/44 200 211 Consolidated Edison Co. of New York Inc. 4.500% 12/1/45 375 399 Consolidated Edison Co. of New York Inc. 3.850% 6/15/46 145 139 Consolidated Edison Inc. 2.000% 3/15/20 75 75 Consolidated Edison Inc. 2.000% 5/15/21 75 74 Constellation Energy Group Inc. 5.150% 12/1/20 200 217 Consumers Energy Co. 3.375% 8/15/23 275 285 Consumers Energy Co. 3.950% 5/15/43 75 75 Consumers Energy Co. 3.250% 8/15/46 50 45 Consumers Energy Co. 3.950% 7/15/47 50 51 Delmarva Power & Light Co. 3.500% 11/15/23 25 26 Delmarva Power & Light Co. 4.000% 6/1/42 50 48 Delmarva Power & Light Co. 4.150% 5/15/45 100 103 Dominion Resources Inc. 6.400% 6/15/18 342 360 Dominion Resources Inc. 2.500% 12/1/19 50 51 Dominion Resources Inc. 3.625% 12/1/24 50 50 Dominion Resources Inc. 3.900% 10/1/25 125 127 Dominion Resources Inc. 2.850% 8/15/26 100 93 Dominion Resources Inc. 6.300% 3/15/33 100 120 Dominion Resources Inc. 5.950% 6/15/35 225 266 Dominion Resources Inc. 4.050% 9/15/42 200 188 Dominion Resources Inc. 4.700% 12/1/44 175 180 5 Dominion Resources Inc. 5.750% 10/1/54 100 104 DTE Electric Co. 3.650% 3/15/24 175 184 DTE Electric Co. 3.375% 3/1/25 150 153 DTE Electric Co. 4.000% 4/1/43 225 227 DTE Electric Co. 3.700% 6/1/46 50 48 DTE Energy Co. 1.500% 10/1/19 100 98 DTE Energy Co. 2.400% 12/1/19 300 302 DTE Energy Co. 2.850% 10/1/26 700 655 DTE Energy Co. 3.800% 3/15/27 75 76 Duke Energy Carolinas LLC 4.300% 6/15/20 325 347 Duke Energy Carolinas LLC 3.900% 6/15/21 500 528 Duke Energy Carolinas LLC 2.950% 12/1/26 175 172 Duke Energy Carolinas LLC 6.000% 12/1/28 125 155 Duke Energy Carolinas LLC 6.100% 6/1/37 100 125 Duke Energy Carolinas LLC 6.000% 1/15/38 25 31 Duke Energy Carolinas LLC 6.050% 4/15/38 25 32 Duke Energy Carolinas LLC 5.300% 2/15/40 150 177 Duke Energy Carolinas LLC 4.000% 9/30/42 75 74 Duke Energy Corp. 2.100% 6/15/18 75 75 Duke Energy Corp. 5.050% 9/15/19 250 267 Duke Energy Corp. 3.050% 8/15/22 75 76 Duke Energy Corp. 3.750% 4/15/24 325 334 Duke Energy Corp. 3.750% 9/1/46 150 134 Duke Energy Florida Llc 5.650% 6/15/18 75 79 Duke Energy Florida LLC 6.350% 9/15/37 225 295 Duke Energy Florida LLC 6.400% 6/15/38 200 265 Duke Energy Florida LLC 3.850% 11/15/42 200 195 Duke Energy Florida LLC 3.400% 10/1/46 100 90 5 Duke Energy Florida Project Finance LLC 1.196% 3/1/22 40 40 5 Duke Energy Florida Project Finance LLC 1.731% 9/1/22 50 49 5 Duke Energy Florida Project Finance LLC 2.538% 9/1/29 100 96 5 Duke Energy Florida Project Finance LLC 2.858% 3/1/33 50 45 5 Duke Energy Florida Project Finance LLC 3.112% 9/1/36 75 68 Duke Energy Indiana LLC 3.750% 7/15/20 25 26 Duke Energy Indiana LLC 6.350% 8/15/38 225 298 Duke Energy Indiana LLC 4.200% 3/15/42 400 405 Duke Energy Indiana LLC 3.750% 5/15/46 225 213 Duke Energy Ohio Inc. 3.700% 6/15/46 25 23 Duke Energy Progress Llc 5.300% 1/15/19 175 186 Duke Energy Progress Llc 2.800% 5/15/22 100 101 Duke Energy Progress LLC 4.375% 3/30/44 400 419 Duke Energy Progress LLC 3.700% 10/15/46 50 48 Edison International 2.950% 3/15/23 200 200 El Paso Electric Co. 6.000% 5/15/35 50 58 El Paso Electric Co. 5.000% 12/1/44 75 80 Emera US Finance LP 2.150% 6/15/19 50 50 Emera US Finance LP 2.700% 6/15/21 75 74 Emera US Finance LP 3.550% 6/15/26 100 98 Emera US Finance LP 4.750% 6/15/46 305 308 Entergy Arkansas Inc. 3.750% 2/15/21 75 78 Entergy Corp. 2.950% 9/1/26 200 188 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 200 209 Entergy Louisiana LLC 5.400% 11/1/24 475 545 Entergy Louisiana LLC 2.400% 10/1/26 75 70 Entergy Louisiana LLC 3.050% 6/1/31 175 166 Entergy Louisiana LLC 4.950% 1/15/45 150 154 Entergy Texas Inc. 7.125% 2/1/19 175 191 Eversource Energy 1.450% 5/1/18 100 100 Eversource Energy 4.500% 11/15/19 75 80 Eversource Energy 3.150% 1/15/25 125 124 Eversource Energy 3.350% 3/15/26 100 99 Exelon Corp. 2.850% 6/15/20 75 76 Exelon Corp. 2.500% 6/1/22 200 202 Exelon Corp. 3.950% 6/15/25 200 206 Exelon Corp. 3.400% 4/15/26 200 197 Exelon Corp. 4.950% 6/15/35 225 238 Exelon Corp. 5.625% 6/15/35 20 23 Exelon Corp. 5.100% 6/15/45 250 271 Exelon Corp. 4.450% 4/15/46 175 174 Exelon Generation Co. LLC 2.950% 1/15/20 400 405 Exelon Generation Co. LLC 4.000% 10/1/20 100 104 Exelon Generation Co. LLC 5.600% 6/15/42 205 195 FirstEnergy Corp. 7.375% 11/15/31 125 163 Florida Power & Light Co. 5.550% 11/1/17 75 77 Florida Power & Light Co. 5.625% 4/1/34 25 30 Florida Power & Light Co. 5.960% 4/1/39 375 480 Florida Power & Light Co. 3.800% 12/15/42 75 74 8 Fortis Inc. 2.100% 10/4/21 50 49 8 Fortis Inc. 3.055% 10/4/26 475 446 Georgia Power Co. 1.950% 12/1/18 140 140 Georgia Power Co. 2.400% 4/1/21 350 349 Georgia Power Co. 3.250% 4/1/26 100 98 Georgia Power Co. 5.650% 3/1/37 50 56 Georgia Power Co. 5.400% 6/1/40 300 335 Georgia Power Co. 4.750% 9/1/40 100 105 Georgia Power Co. 4.300% 3/15/43 100 96 Great Plains Energy Inc. 4.850% 6/1/21 250 267 Great Plains Energy Inc. 3.900% 4/1/27 250 251 Great Plains Energy Inc. 4.850% 4/1/47 175 179 Iberdrola International BV 6.750% 7/15/36 75 94 Interstate Power & Light Co. 6.250% 7/15/39 50 63 Interstate Power & Light Co. 3.700% 9/15/46 125 116 ITC Holdings Corp. 4.050% 7/1/23 75 78 ITC Holdings Corp. 5.300% 7/1/43 175 195 5 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 70 75 Kansas City Power & Light Co. 6.050% 11/15/35 50 60 Kansas City Power & Light Co. 5.300% 10/1/41 100 106 Kentucky Utilities Co. 3.250% 11/1/20 50 52 Kentucky Utilities Co. 5.125% 11/1/40 125 144 Kentucky Utilities Co. 4.375% 10/1/45 25 26 LG&E & KU Energy LLC 4.375% 10/1/21 75 79 Louisville Gas & Electric Co. 4.650% 11/15/43 25 27 MidAmerican Energy Co. 3.100% 5/1/27 150 150 MidAmerican Energy Co. 6.750% 12/30/31 125 169 MidAmerican Energy Co. 5.750% 11/1/35 125 152 MidAmerican Energy Co. 3.950% 8/1/47 100 99 Mississippi Power Co. 4.250% 3/15/42 150 129 National Rural Utilities Cooperative Finance Corp. 1.650% 2/8/19 200 200 National Rural Utilities Cooperative Finance Corp. 2.300% 11/15/19 175 176 National Rural Utilities Cooperative Finance Corp. 2.000% 1/27/20 300 299 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 375 376 National Rural Utilities Cooperative Finance Corp. 2.300% 11/1/20 200 199 National Rural Utilities Cooperative Finance Corp. 2.700% 2/15/23 200 199 National Rural Utilities Cooperative Finance Corp. 2.950% 2/7/24 250 251 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 204 213 5 National Rural Utilities Cooperative Finance Corp. 4.750% 4/30/43 25 26 5 National Rural Utilities Cooperative Finance Corp. 5.250% 4/20/46 75 78 Nevada Power Co. 7.125% 3/15/19 550 606 NextEra Energy Capital Holdings Inc. 2.400% 9/15/19 425 429 Northern States Power Co. 2.200% 8/15/20 50 50 Northern States Power Co. 6.250% 6/1/36 75 97 Northern States Power Co. 6.200% 7/1/37 50 65 Northern States Power Co. 5.350% 11/1/39 175 207 Northern States Power Co. 4.000% 8/15/45 50 50 Northern States Power Co. 3.600% 5/15/46 50 47 NSTAR Electric Co. 2.375% 10/15/22 50 49 NSTAR Electric Co. 5.500% 3/15/40 75 90 Oglethorpe Power Corp. 6.100% 3/15/19 65 70 Oglethorpe Power Corp. 5.950% 11/1/39 50 59 Oglethorpe Power Corp. 5.375% 11/1/40 125 141 Oglethorpe Power Corp. 4.250% 4/1/46 75 70 Ohio Power Co. 5.375% 10/1/21 325 361 Oklahoma Gas & Electric Co. 4.150% 4/1/47 50 50 Oncor Electric Delivery Co. LLC 4.100% 6/1/22 175 186 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 50 68 Oncor Electric Delivery Co. LLC 7.500% 9/1/38 125 179 Pacific Gas & Electric Co. 8.250% 10/15/18 220 241 Pacific Gas & Electric Co. 3.250% 6/15/23 300 306 Pacific Gas & Electric Co. 3.750% 2/15/24 50 52 Pacific Gas & Electric Co. 3.400% 8/15/24 50 51 Pacific Gas & Electric Co. 3.500% 6/15/25 50 51 Pacific Gas & Electric Co. 6.050% 3/1/34 375 469 Pacific Gas & Electric Co. 6.350% 2/15/38 100 130 Pacific Gas & Electric Co. 5.400% 1/15/40 250 295 Pacific Gas & Electric Co. 4.450% 4/15/42 225 236 Pacific Gas & Electric Co. 4.600% 6/15/43 375 401 Pacific Gas & Electric Co. 4.750% 2/15/44 150 164 Pacific Gas & Electric Co. 4.250% 3/15/46 175 179 Pacific Gas & Electric Co. 4.000% 12/1/46 75 74 PacifiCorp 5.650% 7/15/18 100 105 PacifiCorp 3.600% 4/1/24 125 129 PacifiCorp 7.700% 11/15/31 600 867 PacifiCorp 5.250% 6/15/35 100 115 PacifiCorp 4.100% 2/1/42 200 200 PECO Energy Co. 2.375% 9/15/22 75 74 PG&E Corp. 2.400% 3/1/19 100 100 Potomac Electric Power Co. 6.500% 11/15/37 100 133 PPL Capital Funding Inc. 1.900% 6/1/18 50 50 PPL Capital Funding Inc. 3.500% 12/1/22 115 117 PPL Capital Funding Inc. 3.400% 6/1/23 100 101 PPL Capital Funding Inc. 3.950% 3/15/24 50 51 PPL Capital Funding Inc. 3.100% 5/15/26 100 96 PPL Capital Funding Inc. 4.700% 6/1/43 25 25 PPL Capital Funding Inc. 5.000% 3/15/44 200 211 PPL Electric Utilities Corp. 3.000% 9/15/21 275 282 PPL Electric Utilities Corp. 4.125% 6/15/44 50 51 Progress Energy Inc. 7.050% 3/15/19 400 437 Progress Energy Inc. 4.400% 1/15/21 100 106 Progress Energy Inc. 3.150% 4/1/22 40 40 Progress Energy Inc. 7.000% 10/30/31 119 156 Progress Energy Inc. 6.000% 12/1/39 25 30 PSEG Power LLC 8.625% 4/15/31 371 456 Public Service Co. of Colorado 5.125% 6/1/19 275 294 Public Service Co. of Colorado 3.200% 11/15/20 25 26 Public Service Co. of Colorado 3.600% 9/15/42 175 165 Public Service Co. of New Hampshire 3.500% 11/1/23 50 52 Public Service Co. of Oklahoma 6.625% 11/15/37 200 256 Public Service Electric & Gas Co. 5.300% 5/1/18 85 88 Public Service Electric & Gas Co. 2.300% 9/15/18 125 127 Public Service Electric & Gas Co. 1.800% 6/1/19 50 50 Public Service Electric & Gas Co. 1.900% 3/15/21 150 148 Public Service Electric & Gas Co. 3.000% 5/15/25 80 80 Public Service Electric & Gas Co. 2.250% 9/15/26 250 232 Public Service Electric & Gas Co. 3.800% 3/1/46 250 246 Puget Energy Inc. 6.000% 9/1/21 100 111 Puget Energy Inc. 3.650% 5/15/25 400 395 Puget Sound Energy Inc. 5.483% 6/1/35 25 29 Puget Sound Energy Inc. 6.274% 3/15/37 125 158 Puget Sound Energy Inc. 5.757% 10/1/39 75 91 Puget Sound Energy Inc. 5.764% 7/15/40 100 121 Puget Sound Energy Inc. 4.434% 11/15/41 150 155 San Diego Gas & Electric Co. 2.500% 5/15/26 250 238 San Diego Gas & Electric Co. 4.500% 8/15/40 150 162 SCANA Corp. 4.750% 5/15/21 125 131 SCANA Corp. 4.125% 2/1/22 50 50 Sierra Pacific Power Co. 3.375% 8/15/23 50 51 Sierra Pacific Power Co. 2.600% 5/1/26 100 96 Sierra Pacific Power Co. 6.750% 7/1/37 150 195 South Carolina Electric & Gas Co. 6.500% 11/1/18 200 214 South Carolina Electric & Gas Co. 6.050% 1/15/38 25 29 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 115 South Carolina Electric & Gas Co. 4.100% 6/15/46 350 344 South Carolina Electric & Gas Co. 4.500% 6/1/64 100 97 Southern California Edison Co. 3.875% 6/1/21 275 291 5 Southern California Edison Co. 1.845% 2/1/22 71 71 Southern California Edison Co. 2.400% 2/1/22 300 299 Southern California Edison Co. 3.500% 10/1/23 175 182 Southern California Edison Co. 6.650% 4/1/29 75 94 Southern California Edison Co. 5.750% 4/1/35 75 91 Southern California Edison Co. 5.350% 7/15/35 100 117 Southern California Edison Co. 5.625% 2/1/36 125 151 Southern California Edison Co. 4.500% 9/1/40 75 80 Southern California Edison Co. 4.050% 3/15/42 125 126 Southern California Edison Co. 4.650% 10/1/43 85 94 Southern Co. 1.550% 7/1/18 100 100 Southern Co. 1.850% 7/1/19 75 75 Southern Co. 2.150% 9/1/19 50 50 Southern Co. 2.750% 6/15/20 250 252 Southern Co. 2.350% 7/1/21 175 171 Southern Co. 3.250% 7/1/26 100 95 Southern Co. 4.250% 7/1/36 250 242 Southern Co. 4.400% 7/1/46 300 287 Southern Power Co. 1.500% 6/1/18 75 75 Southern Power Co. 2.375% 6/1/20 50 50 Southern Power Co. 2.500% 12/15/21 400 392 Southern Power Co. 4.150% 12/1/25 100 103 Southern Power Co. 5.150% 9/15/41 100 101 Southern Power Co. 5.250% 7/15/43 50 52 Southern Power Co. 4.950% 12/15/46 75 75 Southwestern Electric Power Co. 6.450% 1/15/19 100 108 Southwestern Electric Power Co. 6.200% 3/15/40 50 62 Southwestern Electric Power Co. 3.900% 4/1/45 200 189 Southwestern Public Service Co. 3.300% 6/15/24 315 321 Southwestern Public Service Co. 4.500% 8/15/41 100 106 Southwestern Public Service Co. 3.400% 8/15/46 375 338 System Energy Resources Inc. 4.100% 4/1/23 50 52 Tampa Electric Co. 2.600% 9/15/22 75 74 Tampa Electric Co. 6.550% 5/15/36 25 31 Tampa Electric Co. 4.100% 6/15/42 50 49 Tampa Electric Co. 4.200% 5/15/45 250 241 TECO Finance Inc. 5.150% 3/15/20 50 53 Toledo Edison Co. 6.150% 5/15/37 25 30 TransAlta Corp. 6.900% 5/15/18 150 156 TransAlta Corp. 4.500% 11/15/22 100 100 Tucson Electric Power Co. 3.050% 3/15/25 50 48 UIL Holdings Corp. 4.625% 10/1/20 75 78 Union Electric Co. 3.500% 4/15/24 225 232 Union Electric Co. 8.450% 3/15/39 150 234 Union Electric Co. 3.650% 4/15/45 125 118 Virginia Electric & Power Co. 3.450% 2/15/24 50 51 Virginia Electric & Power Co. 3.500% 3/15/27 500 509 Virginia Electric & Power Co. 6.000% 1/15/36 125 155 Virginia Electric & Power Co. 6.350% 11/30/37 50 64 Virginia Electric & Power Co. 4.000% 1/15/43 250 246 Virginia Electric & Power Co. 4.450% 2/15/44 475 500 WEC Energy Group Inc. 1.650% 6/15/18 50 50 WEC Energy Group Inc. 2.450% 6/15/20 75 75 WEC Energy Group Inc. 3.550% 6/15/25 200 204 Westar Energy Inc. 2.550% 7/1/26 150 143 Westar Energy Inc. 3.100% 4/1/27 100 99 Westar Energy Inc. 4.125% 3/1/42 200 202 Westar Energy Inc. 4.100% 4/1/43 50 50 Westar Energy Inc. 4.625% 9/1/43 25 26 Westar Energy Inc. 4.250% 12/1/45 25 24 Wisconsin Electric Power Co. 2.950% 9/15/21 75 77 Wisconsin Electric Power Co. 4.250% 6/1/44 100 101 Wisconsin Power & Light Co. 5.000% 7/15/19 65 69 Wisconsin Power & Light Co. 6.375% 8/15/37 100 130 Xcel Energy Inc. 4.700% 5/15/20 100 106 Xcel Energy Inc. 2.400% 3/15/21 100 100 Xcel Energy Inc. 2.600% 3/15/22 75 74 Xcel Energy Inc. 3.300% 6/1/25 525 525 Xcel Energy Inc. 3.350% 12/1/26 75 75 Natural Gas (0.2%) Atmos Energy Corp. 8.500% 3/15/19 75 84 Atmos Energy Corp. 5.500% 6/15/41 200 240 British Transco Finance Inc. 6.625% 6/1/18 50 53 CenterPoint Energy Resources Corp. 4.500% 1/15/21 25 26 CenterPoint Energy Resources Corp. 5.850% 1/15/41 250 297 NiSource Finance Corp. 6.800% 1/15/19 75 81 NiSource Finance Corp. 5.450% 9/15/20 225 246 NiSource Finance Corp. 6.125% 3/1/22 75 86 NiSource Finance Corp. 6.250% 12/15/40 150 182 NiSource Finance Corp. 5.800% 2/1/42 150 174 NiSource Finance Corp. 4.800% 2/15/44 125 131 ONE Gas Inc. 2.070% 2/1/19 75 75 ONE Gas Inc. 4.658% 2/1/44 25 26 Piedmont Natural Gas Co. Inc. 4.650% 8/1/43 50 52 Piedmont Natural Gas Co. Inc. 3.640% 11/1/46 50 45 Sempra Energy 6.150% 6/15/18 548 577 Sempra Energy 1.625% 10/7/19 100 99 Sempra Energy 2.850% 11/15/20 395 400 Sempra Energy 2.875% 10/1/22 100 100 Sempra Energy 3.750% 11/15/25 105 107 Sempra Energy 6.000% 10/15/39 50 60 Southern California Gas Co. 2.600% 6/15/26 200 193 Southern California Gas Co. 3.750% 9/15/42 25 24 Southern California Gas Co. 4.450% 3/15/44 50 53 Southern Co. Gas Capital Corp. 3.500% 9/15/21 325 335 Southern Co. Gas Capital Corp. 3.250% 6/15/26 75 73 Southern Co. Gas Capital Corp. 5.875% 3/15/41 75 88 Southern Co. Gas Capital Corp. 4.400% 6/1/43 50 49 Southern Co. Gas Capital Corp. 3.950% 10/1/46 100 91 Washington Gas Light Co. 3.796% 9/15/46 75 70 Other Utility (0.0%) American Water Capital Corp. 3.400% 3/1/25 75 77 American Water Capital Corp. 6.593% 10/15/37 150 202 American Water Capital Corp. 4.300% 9/1/45 100 105 United Utilities plc 5.375% 2/1/19 225 235 Total Corporate Bonds (Cost $815,599) Sovereign Bonds (5.2%) African Development Bank 1.625% 10/2/18 300 301 African Development Bank 1.000% 11/2/18 350 347 African Development Bank 1.000% 5/15/19 200 197 African Development Bank 1.875% 3/16/20 500 502 African Development Bank 1.250% 7/26/21 500 483 African Development Bank 2.375% 9/23/21 300 303 Agricultural Bank of China Ltd. (New York) 2.000% 5/21/18 250 249 Asian Development Bank 0.875% 4/26/18 600 598 Asian Development Bank 5.593% 7/16/18 275 289 Asian Development Bank 1.750% 9/11/18 225 226 Asian Development Bank 0.875% 10/5/18 550 546 Asian Development Bank 1.875% 10/23/18 950 957 Asian Development Bank 1.375% 1/15/19 500 499 Asian Development Bank 1.750% 3/21/19 25 25 Asian Development Bank 1.875% 4/12/19 50 50 Asian Development Bank 1.000% 8/16/19 300 296 Asian Development Bank 1.750% 1/10/20 600 602 Asian Development Bank 1.500% 1/22/20 700 697 Asian Development Bank 1.625% 3/16/21 500 494 Asian Development Bank 2.000% 2/16/22 650 648 Asian Development Bank 1.875% 2/18/22 600 594 Asian Development Bank 2.000% 1/22/25 300 290 Asian Development Bank 2.000% 4/24/26 100 96 Asian Development Bank 2.625% 1/12/27 200 202 8 Bank of England 1.250% 3/14/19 50 50 Canada 1.125% 3/19/18 450 450 CNOOC Finance 2013 Ltd. 3.000% 5/9/23 150 146 CNOOC Finance 2015 Australia Pty Ltd. 2.625% 5/5/20 300 299 CNOOC Finance 2 3.500% 5/5/25 500 496 CNOOC Nexen Finance 2014 ULC 4.250% 4/30/24 300 313 Corp. Andina de Fomento 8.125% 6/4/19 300 336 Corp. Andina de Fomento 2.125% 9/27/21 200 196 Council Of Europe Development Bank 1.000% 3/7/18 275 274 Council Of Europe Development Bank 1.125% 5/31/18 200 199 Council Of Europe Development Bank 1.625% 3/10/20 300 299 Council Of Europe Development Bank 1.625% 3/16/21 200 197 Ecopetrol SA 4.250% 9/18/18 100 103 Ecopetrol SA 5.875% 9/18/23 225 244 Ecopetrol SA 4.125% 1/16/25 775 749 Ecopetrol SA 5.375% 6/26/26 250 257 Ecopetrol SA 7.375% 9/18/43 100 107 Ecopetrol SA 5.875% 5/28/45 200 182 Emirates Telecommunications Group Co. PJSC 3.500% 6/18/24 200 201 European Bank for Reconstruction & Development 1.000% 9/17/18 150 149 European Bank for Reconstruction & Development 1.625% 11/15/18 200 200 European Bank for Reconstruction & Development 1.750% 6/14/19 275 276 European Bank for Reconstruction & Development 0.875% 7/22/19 850 835 European Bank for Reconstruction & Development 1.750% 11/26/19 500 501 European Bank for Reconstruction & Development 1.500% 3/16/20 350 347 European Bank for Reconstruction & Development 1.875% 2/23/22 200 197 European Investment Bank 1.250% 5/15/18 900 900 European Investment Bank 1.000% 6/15/18 650 648 European Investment Bank 1.125% 8/15/18 350 349 European Investment Bank 1.625% 12/18/18 400 401 European Investment Bank 1.875% 3/15/19 1,500 1,509 European Investment Bank 1.750% 6/17/19 885 887 European Investment Bank 1.125% 8/15/19 2,500 2,468 European Investment Bank 1.625% 3/16/20 275 274 European Investment Bank 1.375% 6/15/20 1,825 1,798 European Investment Bank 2.875% 9/15/20 1,025 1,057 European Investment Bank 1.625% 12/15/20 125 123 European Investment Bank 4.000% 2/16/21 25 27 European Investment Bank 2.000% 3/15/21 1,550 1,548 European Investment Bank 2.500% 4/15/21 850 865 European Investment Bank 1.625% 6/15/21 1,000 981 European Investment Bank 1.375% 9/15/21 100 97 European Investment Bank 2.125% 10/15/21 100 100 European Investment Bank 2.375% 6/15/22 1,400 1,397 European Investment Bank 3.250% 1/29/24 400 419 European Investment Bank 2.500% 10/15/24 200 200 European Investment Bank 1.875% 2/10/25 1,050 998 Export Development Canada 1.000% 6/15/18 575 572 9 Export Development Canada 1.750% 8/19/19 100 100 9 Export Development Canada 1.625% 12/3/19 150 150 9 Export Development Canada 1.625% 1/17/20 450 449 Export Development Canada 1.500% 5/26/21 500 488 Export Development Canada 1.375% 10/21/21 200 194 Export-Import Bank of Korea 1.750% 2/27/18 325 325 Export-Import Bank of Korea 2.875% 9/17/18 200 203 Export-Import Bank of Korea 2.375% 8/12/19 200 201 Export-Import Bank of Korea 1.500% 10/21/19 175 173 Export-Import Bank of Korea 2.500% 5/10/21 300 298 Export-Import Bank of Korea 4.375% 9/15/21 75 80 Export-Import Bank of Korea 1.875% 10/21/21 250 241 Export-Import Bank of Korea 5.000% 4/11/22 275 303 Export-Import Bank of Korea 4.000% 1/14/24 650 686 Export-Import Bank of Korea 2.625% 5/26/26 200 192 FMS Wertmanagement AoeR 1.625% 11/20/18 500 501 FMS Wertmanagement AoeR 1.000% 8/16/19 500 493 10 FMS Wertmanagement AoeR 1.750% 1/24/20 500 499 FMS Wertmanagement AoeR 1.750% 3/17/20 150 150 Hydro-Quebec 8.400% 1/15/22 775 960 Hydro-Quebec 8.050% 7/7/24 200 261 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 250 255 Industrial & Commercial Bank of China Ltd. 2.635% 5/26/21 250 247 Inter-American Development Bank 0.875% 3/15/18 150 149 Inter-American Development Bank 1.750% 8/24/18 275 276 Inter-American Development Bank 1.125% 8/28/18 500 499 Inter-American Development Bank 4.250% 9/10/18 1,050 1,092 Inter-American Development Bank 1.000% 5/13/19 300 297 Inter-American Development Bank 1.125% 9/12/19 100 99 Inter-American Development Bank 3.875% 9/17/19 1,000 1,054 Inter-American Development Bank 1.750% 10/15/19 600 602 Inter-American Development Bank 3.875% 2/14/20 50 53 Inter-American Development Bank 1.875% 6/16/20 275 276 Inter-American Development Bank 2.125% 1/18/22 700 703 Inter-American Development Bank 1.750% 4/14/22 800 786 Inter-American Development Bank 3.000% 2/21/24 650 674 Inter-American Development Bank 2.125% 1/15/25 400 391 Inter-American Development Bank 7.000% 6/15/25 100 126 Inter-American Development Bank 2.000% 6/2/26 1,000 955 International Bank for Reconstruction & Development 1.375% 4/10/18 550 551 International Bank for Reconstruction & Development 1.000% 6/15/18 1,000 996 International Bank for Reconstruction & Development 0.875% 7/19/18 1,100 1,094 International Bank for Reconstruction & Development 1.875% 3/15/19 1,225 1,234 International Bank for Reconstruction & Development 1.250% 7/26/19 1,200 1,192 International Bank for Reconstruction & Development 0.875% 8/15/19 925 911 International Bank for Reconstruction & Development 1.875% 10/7/19 600 604 International Bank for Reconstruction & Development 1.125% 11/27/19 525 518 International Bank for Reconstruction & Development 1.375% 3/30/20 100 99 International Bank for Reconstruction & Development 1.875% 4/21/20 1,000 1,005 International Bank for Reconstruction & Development 1.625% 3/9/21 1,100 1,088 International Bank for Reconstruction & Development 1.375% 5/24/21 1,100 1,075 International Bank for Reconstruction & Development 2.250% 6/24/21 450 455 International Bank for Reconstruction & Development 1.375% 9/20/21 2,250 2,185 International Bank for Reconstruction & Development 1.625% 2/10/22 1,025 1,002 International Bank for Reconstruction & Development 2.500% 7/29/25 1,000 995 International Bank for Reconstruction & Development 4.750% 2/15/35 400 489 International Finance Corp. 0.625% 12/21/17 250 248 International Finance Corp. 0.875% 6/15/18 300 298 International Finance Corp. 1.250% 7/16/18 150 149 International Finance Corp. 1.750% 9/4/18 350 351 International Finance Corp. 1.750% 9/16/19 300 300 International Finance Corp. 1.750% 3/30/20 450 450 International Finance Corp. 2.125% 4/7/26 1,100 1,057 11 Japan Bank for International Cooperation 1.750% 7/31/18 150 150 11 Japan Bank for International Cooperation 1.750% 11/13/18 400 400 11 Japan Bank for International Cooperation 1.875% 4/20/21 300 293 11 Japan Bank for International Cooperation 1.500% 7/21/21 750 719 11 Japan Bank for International Cooperation 2.000% 11/4/21 1,650 1,609 11 Japan Bank for International Cooperation 3.375% 7/31/23 100 104 11 Japan Bank for International Cooperation 3.000% 5/29/24 500 509 11 Japan Bank for International Cooperation 2.125% 2/10/25 200 191 11 Japan Bank for International Cooperation 2.500% 5/28/25 200 195 11 Japan Bank for International Cooperation 2.375% 4/20/26 200 192 11 Japan Finance Organization for Municipalities 4.000% 1/13/21 300 316 10 KFW 4.375% 3/15/18 250 257 10 KFW 0.875% 4/19/18 2,000 1,993 10 KFW 1.000% 6/11/18 300 299 10 KFW 1.125% 8/6/18 600 599 10 KFW 1.000% 9/7/18 300 299 10 KFW 1.875% 4/1/19 775 781 10 KFW 4.875% 6/17/19 1,350 1,445 10 KFW 1.000% 7/15/19 650 642 10 KFW 1.750% 10/15/19 200 201 10 KFW 4.000% 1/27/20 50 53 10 KFW 1.500% 4/20/20 625 620 10 KFW 1.875% 6/30/20 1,100 1,103 10 KFW 2.750% 9/8/20 3,200 3,292 10 KFW 2.750% 10/1/20 200 206 10 KFW 1.625% 3/15/21 900 889 10 KFW 1.500% 6/15/21 1,700 1,666 10 KFW 2.000% 11/30/21 600 597 10 KFW 2.125% 3/7/22 1,000 999 10 KFW 2.000% 10/4/22 650 641 10 KFW 2.125% 1/17/23 1,025 1,016 10 KFW 2.500% 11/20/24 800 806 10 KFW 2.000% 5/2/25 300 290 10 KFW 0.000% 4/18/36 400 217 Korea Development Bank 3.000% 3/17/19 200 204 Korea Development Bank 4.625% 11/16/21 150 162 Korea Development Bank 3.000% 9/14/22 750 757 Korea Development Bank 3.750% 1/22/24 400 416 10 Landwirtschaftliche Rentenbank 1.000% 4/4/18 100 100 10 Landwirtschaftliche Rentenbank 1.875% 9/17/18 150 151 10 Landwirtschaftliche Rentenbank 1.750% 4/15/19 75 75 10 Landwirtschaftliche Rentenbank 1.375% 10/23/19 50 50 10 Landwirtschaftliche Rentenbank 2.250% 10/1/21 75 75 10 Landwirtschaftliche Rentenbank 2.000% 12/6/21 275 273 10 Landwirtschaftliche Rentenbank 2.000% 1/13/25 850 819 10 Landwirtschaftliche Rentenbank 2.375% 6/10/25 475 469 10 Landwirtschaftliche Rentenbank 1.750% 7/27/26 275 255 Nexen Energy ULC 7.875% 3/15/32 50 69 Nexen Energy ULC 6.400% 5/15/37 450 558 Nexen Energy ULC 7.500% 7/30/39 200 280 Nordic Investment Bank 0.875% 9/27/18 200 198 Nordic Investment Bank 1.875% 6/14/19 300 302 Nordic Investment Bank 1.500% 9/29/20 200 198 Nordic Investment Bank 1.250% 8/2/21 400 387 North American Development Bank 4.375% 2/11/20 100 106 12 Oesterreichische Kontrollbank AG 1.125% 4/26/19 350 346 12 Oesterreichische Kontrollbank AG 1.750% 1/24/20 250 250 12 Oesterreichische Kontrollbank AG 1.375% 2/10/20 700 691 12 Oesterreichische Kontrollbank AG 1.500% 10/21/20 300 295 5 Oriental Republic of Uruguay 4.500% 8/14/24 225 238 5 Oriental Republic of Uruguay 4.375% 10/27/27 75 78 5 Oriental Republic of Uruguay 7.625% 3/21/36 400 517 5 Oriental Republic of Uruguay 4.125% 11/20/45 300 264 5 Oriental Republic of Uruguay 5.100% 6/18/50 850 819 Petroleos Mexicanos 5.500% 2/4/19 500 525 Petroleos Mexicanos 6.000% 3/5/20 100 108 Petroleos Mexicanos 3.500% 7/23/20 100 101 Petroleos Mexicanos 5.500% 1/21/21 400 424 Petroleos Mexicanos 6.375% 2/4/21 1,451 1,575 Petroleos Mexicanos 4.875% 1/24/22 425 438 Petroleos Mexicanos 3.500% 1/30/23 365 348 Petroleos Mexicanos 4.625% 9/21/23 487 491 Petroleos Mexicanos 4.875% 1/18/24 350 355 Petroleos Mexicanos 2.378% 4/15/25 43 42 Petroleos Mexicanos 4.500% 1/23/26 125 120 Petroleos Mexicanos 6.875% 8/4/26 429 478 8 Petroleos Mexicanos 6.500% 3/13/27 300 323 Petroleos Mexicanos 6.625% 6/15/35 625 644 Petroleos Mexicanos 6.625% 6/15/38 150 152 Petroleos Mexicanos 6.500% 6/2/41 400 399 Petroleos Mexicanos 5.500% 6/27/44 184 163 Petroleos Mexicanos 5.625% 1/23/46 1,059 954 Petroleos Mexicanos 6.750% 9/21/47 688 700 13 Power Sector Assets & Liabilities Management Corp. 9.625% 5/15/28 35 53 Province of Alberta Canada 1.900% 12/6/19 400 400 Province of British Columbia 2.000% 10/23/22 200 195 Province of British Columbia 2.250% 6/2/26 300 286 Province of Manitoba 1.750% 5/30/19 175 175 Province of Manitoba 2.050% 11/30/20 300 300 Province of Manitoba 2.100% 9/6/22 150 147 Province of Manitoba 3.050% 5/14/24 250 255 Province of Manitoba 2.125% 6/22/26 90 84 Province of Ontario 3.000% 7/16/18 225 229 Province of Ontario 2.000% 9/27/18 200 201 Province of Ontario 1.250% 6/17/19 500 494 Province of Ontario 1.650% 9/27/19 225 224 Province of Ontario 4.000% 10/7/19 575 605 Province of Ontario 4.400% 4/14/20 700 747 Province of Ontario 2.500% 9/10/21 575 578 Province of Ontario 2.400% 2/8/22 650 650 Province of Ontario 2.450% 6/29/22 150 150 Province of Ontario 3.200% 5/16/24 150 154 Province of Ontario 2.500% 4/27/26 250 242 Province of Quebec 4.625% 5/14/18 575 594 Province of Quebec 3.500% 7/29/20 350 365 Province of Quebec 2.750% 8/25/21 325 330 Province of Quebec 2.375% 1/31/22 100 100 Province of Quebec 2.625% 2/13/23 400 400 Province of Quebec 2.500% 4/20/26 200 195 Province of Quebec 7.500% 9/15/29 475 668 Republic of Chile 2.250% 10/30/22 175 171 Republic of Chile 3.125% 1/21/26 735 742 Republic of Chile 3.625% 10/30/42 75 74 Republic of Colombia 7.375% 3/18/19 400 441 Republic of Colombia 4.375% 7/12/21 450 476 Republic of Colombia 4.000% 2/26/24 700 720 Republic of Colombia 8.125% 5/21/24 100 127 5 Republic of Colombia 4.500% 1/28/26 522 551 5 Republic of Colombia 3.875% 4/25/27 200 200 Republic of Colombia 7.375% 9/18/37 100 128 Republic of Colombia 6.125% 1/18/41 575 656 5 Republic of Colombia 5.625% 2/26/44 200 218 5 Republic of Colombia 5.000% 6/15/45 800 812 Republic of Hungary 6.250% 1/29/20 350 384 Republic of Hungary 6.375% 3/29/21 2,450 2,759 Republic of Hungary 7.625% 3/29/41 100 145 Republic of Italy 6.875% 9/27/23 475 556 Republic of Italy 5.375% 6/15/33 175 189 Republic of Korea 7.125% 4/16/19 600 663 Republic of Korea 5.625% 11/3/25 100 121 Republic of Panama 5.200% 1/30/20 200 216 5 Republic of Panama 4.000% 9/22/24 200 208 5 Republic of Panama 3.750% 3/16/25 200 204 Republic of Panama 7.125% 1/29/26 400 505 5 Republic of Panama 3.875% 3/17/28 300 305 Republic of Panama 9.375% 4/1/29 300 442 5 Republic of Panama 6.700% 1/26/36 292 369 5 Republic of Panama 4.300% 4/29/53 200 189 Republic of Peru 7.350% 7/21/25 425 552 Republic of Peru 8.750% 11/21/33 645 977 5 Republic of Peru 6.550% 3/14/37 225 291 Republic of Peru 5.625% 11/18/50 350 418 Republic of Poland 6.375% 7/15/19 961 1,055 Republic of Poland 5.125% 4/21/21 275 301 Republic of Poland 5.000% 3/23/22 775 852 Republic of Poland 3.000% 3/17/23 325 325 Republic of Poland 4.000% 1/22/24 150 157 Republic of Poland 3.250% 4/6/26 150 149 Republic of South Africa 5.500% 3/9/20 350 372 Republic of South Africa 4.665% 1/17/24 625 632 Republic of South Africa 5.875% 9/16/25 300 322 Republic of South Africa 4.875% 4/14/26 275 276 Republic of South Africa 4.300% 10/12/28 500 469 Republic of South Africa 6.250% 3/8/41 200 224 Republic of South Africa 5.000% 10/12/46 100 95 Republic of the Philippines 4.000% 1/15/21 350 372 Republic of the Philippines 9.500% 10/21/24 350 503 Republic of the Philippines 10.625% 3/16/25 100 152 Republic of the Philippines 5.500% 3/30/26 225 265 Republic of the Philippines 9.500% 2/2/30 225 355 Republic of the Philippines 7.750% 1/14/31 400 570 Republic of the Philippines 6.375% 1/15/32 500 645 Republic of the Philippines 6.375% 10/23/34 550 730 Republic of the Philippines 3.950% 1/20/40 100 103 Republic of the Philippines 3.700% 3/1/41 200 197 State of Israel 5.125% 3/26/19 350 373 State of Israel 3.150% 6/30/23 400 405 State of Israel 2.875% 3/16/26 200 196 State of Israel 4.500% 1/30/43 200 206 Statoil ASA 3.125% 8/17/17 400 402 Statoil ASA 1.250% 11/9/17 200 200 Statoil ASA 1.200% 1/17/18 125 125 Statoil ASA 5.250% 4/15/19 25 27 Statoil ASA 2.250% 11/8/19 250 251 Statoil ASA 2.750% 11/10/21 300 302 Statoil ASA 3.150% 1/23/22 150 153 Statoil ASA 2.450% 1/17/23 150 147 Statoil ASA 2.650% 1/15/24 100 98 Statoil ASA 3.250% 11/10/24 50 50 Statoil ASA 7.250% 9/23/27 400 529 Statoil ASA 5.100% 8/17/40 125 141 Statoil ASA 4.250% 11/23/41 175 175 Statoil ASA 3.950% 5/15/43 125 121 Statoil ASA 4.800% 11/8/43 175 192 Svensk Exportkredit AB 1.250% 4/12/19 300 298 Svensk Exportkredit AB 1.875% 6/17/19 200 201 Svensk Exportkredit AB 1.125% 8/28/19 300 296 Svensk Exportkredit AB 1.875% 6/23/20 200 200 Svensk Exportkredit AB 1.750% 3/10/21 250 247 United Mexican States 5.950% 3/19/19 150 162 United Mexican States 5.125% 1/15/20 200 217 United Mexican States 3.500% 1/21/21 100 104 United Mexican States 3.625% 3/15/22 958 986 United Mexican States 4.000% 10/2/23 1,026 1,059 United Mexican States 3.600% 1/30/25 600 599 United Mexican States 4.125% 1/21/26 200 206 United Mexican States 7.500% 4/8/33 100 131 United Mexican States 6.750% 9/27/34 533 662 United Mexican States 6.050% 1/11/40 1,145 1,311 United Mexican States 4.750% 3/8/44 765 744 United Mexican States 4.600% 1/23/46 600 576 United Mexican States 4.350% 1/15/47 350 322 United Mexican States 5.750% 10/12/10 342 341 Total Sovereign Bonds (Cost $153,937) Taxable Municipal Bonds (0.8%) Alabama Economic Settlement Authority BP Settlement Revenue 3.163% 9/15/25 100 100 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 150 177 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 50 60 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 50 68 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 125 192 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 50 61 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 100 135 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 250 341 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 200 286 California Department of Water Resources Power Supply Revenue 2.000% 5/1/22 250 246 California GO 6.200% 10/1/19 275 305 California GO 5.700% 11/1/21 250 284 California GO 7.500% 4/1/34 600 849 California GO 7.300% 10/1/39 75 105 California GO 7.350% 11/1/39 925 1,307 California GO 7.625% 3/1/40 205 299 California GO 7.600% 11/1/40 200 298 California State University Systemwide Revenue 3.899% 11/1/47 50 50 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 50 62 Chicago IL GO 7.045% 1/1/29 50 51 Chicago IL GO 7.375% 1/1/33 150 153 Chicago IL GO 7.781% 1/1/35 50 52 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 125 164 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 150 176 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 125 156 Chicago IL Water Revenue 6.742% 11/1/40 175 217 Clark County NV Airport System Revenue 6.881% 7/1/42 100 111 Clark County NV Airport System Revenue 6.820% 7/1/45 100 140 Connecticut GO 5.090% 10/1/30 175 195 Connecticut GO 5.850% 3/15/32 200 240 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 50 58 Cook County IL GO 6.229% 11/15/34 50 59 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 100 129 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 50 58 Dallas TX Convention Center Hotel Development Corp. Hotel Revenue 7.088% 1/1/42 100 130 Dallas TX Independent School District GO 6.450% 2/15/35 100 115 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 50 61 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 61 District of Columbia Water & Sewer Authority Public Utility Revenue 4.814% 10/1/14 150 150 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 2.197% 7/1/19 100 101 Florida Board of Administration Finance Corp Revenue 2.638% 7/1/21 150 151 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 125 126 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.995% 7/1/20 450 462 George Washington University District of Columbia GO 3.485% 9/15/22 200 207 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 250 284 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 150 169 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 75 79 Houston TX GO 6.290% 3/1/32 145 171 Houston TX Utility System Revenue 3.828% 5/15/28 75 78 Illinois GO 5.877% 3/1/19 250 263 Illinois GO 4.950% 6/1/23 550 560 Illinois GO 5.100% 6/1/33 1,200 1,093 Illinois GO 7.350% 7/1/35 300 319 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 150 189 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 50 62 JobsOhio Beverage System Statewide Liquor Profits Revenue 3.985% 1/1/29 150 159 JobsOhio Beverage System Statewide Liquor Profits Revenue 4.532% 1/1/35 100 108 Kansas Development Finance Authority Revenue 4.727% 4/15/37 200 205 Los Angeles CA Community College District GO 6.600% 8/1/42 200 277 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 25 28 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 100 138 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 100 140 Los Angeles CA Unified School District GO 5.755% 7/1/29 200 244 Los Angeles CA Unified School District GO 5.750% 7/1/34 125 154 Los Angeles CA Unified School District GO 6.758% 7/1/34 200 268 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 75 92 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 100 134 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 72 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 50 62 Massachusetts GO 4.200% 12/1/21 125 133 Massachusetts GO 5.456% 12/1/39 150 184 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 100 124 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 63 Massachusetts Water Pollution Abatement Trust Revenue 5.192% 8/1/40 75 86 Metropolitan Government of Nashville & Davidson County TN Convention Center Authority Tourism Tax Revenue 6.731% 7/1/43 50 65 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 50 71 Mississippi GO 5.245% 11/1/34 50 60 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 50 59 14 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 225 269 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.104% 12/15/28 100 104 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 400 437 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 100 144 New York City NY GO 6.246% 6/1/35 25 28 New York City NY GO 5.968% 3/1/36 100 126 New York City NY GO 5.985% 12/1/36 50 62 New York City NY GO 5.517% 10/1/37 50 60 New York City NY GO 6.271% 12/1/37 100 130 New York City NY GO 5.846% 6/1/40 50 63 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 50 65 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 50 65 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 50 65 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 125 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 175 226 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 150 182 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 100 121 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 75 91 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 400 582 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 50 60 New York State Dormitory Authority Revenue (Personal Income Tax) 5.289% 3/15/33 100 117 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 100 120 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 150 180 North Texas Tollway Authority System Revenue 6.718% 1/1/49 100 140 Ohio State University General Receipts Revenue 4.910% 6/1/40 100 115 Ohio State University General Receipts Revenue 4.800% 6/1/11 100 98 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 75 85 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 150 189 Oregon GO 5.762% 6/1/23 200 223 Oregon GO 5.892% 6/1/27 75 90 15 Oregon School Boards Association GO 4.759% 6/30/28 75 83 16 Oregon School Boards Association GO 5.528% 6/30/28 50 58 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 50 53 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 50 60 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 75 94 Port Authority of New York & New Jersey Revenue 4.960% 8/1/46 250 284 Port Authority of New York & New Jersey Revenue 5.310% 8/1/46 100 107 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 550 574 Port Authority of New York & New Jersey Revenue 4.810% 10/15/65 100 110 President & Fellows of Harvard College Massachusetts GO 4.875% 10/15/40 25 30 President & Fellows of Harvard College Massachusetts GO 3.150% 7/15/46 100 92 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 100 130 Rutgers State University New Jersey Revenue 5.665% 5/1/40 50 59 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 150 172 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 125 160 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 50 62 San Antonio TX Electric & Gas Systems Revenue 5.808% 2/1/41 125 157 San Diego County CA Water Authority Revenue 6.138% 5/1/49 100 129 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 100 141 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 200 244 South Carolina Public Service Authority Revenue 2.388% 12/1/23 100 92 South Carolina Public Service Authority Revenue 6.454% 1/1/50 100 111 Texas GO 5.517% 4/1/39 50 63 Texas Transportation Commission Revenue 5.028% 4/1/26 50 56 Texas Transportation Commission Revenue 5.178% 4/1/30 175 205 Texas Transportation Commission Revenue 4.631% 4/1/33 350 395 Texas Transportation Commission Revenue 4.681% 4/1/40 50 56 Tufts University Massachusetts GO 5.017% 4/15/12 150 149 University of California Regents Medical Center Revenue 6.548% 5/15/48 250 324 University of California Regents Medical Center Revenue 6.583% 5/15/49 50 65 University of California Revenue 6.270% 5/15/31 500 543 University of California Revenue 5.946% 5/15/45 175 216 University of Southern California GO 5.250% 10/1/11 100 117 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 50 60 University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 25 27 University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 100 117 University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 75 85 Utah GO 4.554% 7/1/24 50 55 Utah GO 3.539% 7/1/25 50 52 Washington GO 5.140% 8/1/40 150 180 Wisconsin Annual Appropriation Revenue 3.954% 5/1/36 250 252 16 Wisconsin GO 5.700% 5/1/26 75 88 Total Taxable Municipal Bonds (Cost $22,561) Shares Temporary Cash Investment (2.1%) Money Market Fund (2.1%) 17 Vanguard Market Liquidity Fund (Cost $64,121) 0.965% 641,190 64,132 Total Investments (101.4%) (Cost $3,017,768) Other Assets and Liabilities-Net (-1.4%) Net Assets (100%) 1 Securities with a value of $224,000 have been segregated as initial margin for open futures contracts. 2 U.S. government-guaranteed. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 6 Includes securities purchased on a when-issued or delayed-delivery basis for which the portfolio has not taken delivery as of March 31, 2017. 7 Adjustable-rate security. 8 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, the aggregate value of these securities was $15,813,000, representing 0.5% of net assets. 9 Guaranteed by the Government of Canada. 10 Guaranteed by the Federal Republic of Germany. 11 Guaranteed by the Government of Japan. 12 Guaranteed by the Republic of Austria. 13 Guaranteed by the Republic of the Philippines. 14 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 15 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 16 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 17 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GO—General Obligation Bond. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but Vanguard Total Bond Market Index Portfolio after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the portfolio is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The portfolio mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The portfolio may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the portfolio cannot be repledged, resold, or rehypothecated. Under an MSFTA, upon a counterparty default (including bankruptcy), the portfolio may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. C. Mortgage Dollar Rolls: The portfolio enters into mortgage-dollar-roll transactions, in which the portfolio sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The portfolio forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The portfolio has also entered into mortgage-dollar-roll transactions in which the portfolio buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The portfolio continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The portfolio accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the portfolio's portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value Vanguard Total Bond Market Index Portfolio securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 1,880,790 — Asset-Backed/Commercial Mortgage Backed Securities — 83,888 — Corporate Bonds — 836,772 — Sovereign Bonds — 155,376 — Taxable Municipal Bonds — 25,410 — Temporary Cash Investments 64,132 — — Futures Contracts—Liabilities 1 — — — Total 64,132 2,982,236 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Vanguard Total Bond Market Index Portfolio At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long ) Settlement Unrealized (Short Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 5-Year U.S. Treasury Note June 2017 (3) (353) — Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At March 31, 2017, the cost of investment securities for tax purposes was $3,017,768,000. Net unrealized appreciation of investment securities for tax purposes was $28,600,000, consisting of unrealized gains of $56,958,000 on securities that had risen in value since their purchase and $28,358,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Balanced Portfolio Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (64.9%) Consumer Discretionary (4.2%) Comcast Corp. Class A 1,189,138 44,700 Twenty-First Century Fox Inc. Class A 533,824 17,291 Ford Motor Co. 1,474,530 17,163 Lowe's Cos. Inc. 168,710 13,870 Bayerische Motoren Werke AG 60,433 5,514 L Brands Inc. 112,620 5,304 Hilton Worldwide Holdings Inc. 68,128 3,983 VF Corp. 65,990 3,627 Consumer Staples (5.3%) PepsiCo Inc. 217,590 24,340 Unilever NV 387,714 19,250 Walgreens Boots Alliance Inc. 221,740 18,415 Philip Morris International Inc. 157,930 17,830 Diageo plc 500,633 14,336 Mondelez International Inc. Class A 332,655 14,331 CVS Health Corp. 164,550 12,917 Costco Wholesale Corp. 74,260 12,453 British American Tobacco plc 83,176 5,518 Energy (6.3%) Chevron Corp. 430,500 46,223 TOTAL SA 471,804 23,856 Exxon Mobil Corp. 282,487 23,167 Suncor Energy Inc. 458,200 14,068 Royal Dutch Shell plc Class B 504,402 13,866 Anadarko Petroleum Corp. 207,350 12,856 ConocoPhillips 198,320 9,890 Hess Corp. 166,560 8,030 Eni SPA 321,085 5,257 Halliburton Co. 102,770 5,057 Valero Energy Corp. 75,750 5,021 Financials (15.6%) JPMorgan Chase & Co. 550,783 48,381 Bank of America Corp. 1,932,937 45,598 Wells Fargo & Co. 692,340 38,536 Chubb Ltd. 282,500 38,491 Prudential Financial Inc. 339,410 36,208 PNC Financial Services Group Inc. 243,500 29,278 Marsh & McLennan Cos. Inc. 243,730 18,009 Mitsubishi UFJ Financial Group Inc. 2,409,130 15,176 Northern Trust Corp. 174,320 15,093 BlackRock Inc. 38,309 14,692 Intercontinental Exchange Inc. 239,075 14,313 Synchrony Financial 403,480 13,839 Goldman Sachs Group Inc. 58,100 13,347 MetLife Inc. 249,873 13,198 Bank of Nova Scotia 194,010 11,363 BNP Paribas SA 141,838 9,438 Hartford Financial Services Group Inc. 179,250 8,617 Zurich Insurance Group AG 21,183 5,653 American International Group Inc. 89,425 5,583 UBS Group AG 270,203 4,310 Tokio Marine Holdings Inc. 91,200 3,854 US Bancorp 72,845 3,752 ING Groep NV 177,812 2,686 Capital One Financial Corp. 21,200 1,837 Health Care (10.5%) Merck & Co. Inc. 617,019 39,205 Bristol-Myers Squibb Co. 615,580 33,475 ^ AstraZeneca plc ADR 900,868 28,053 Johnson & Johnson 208,880 26,016 Medtronic plc 301,655 24,301 Pfizer Inc. 672,718 23,014 Eli Lilly & Co. 222,555 18,719 Cardinal Health Inc. 224,790 18,332 UnitedHealth Group Inc. 98,975 16,233 Novartis AG 209,658 15,569 * HCA Holdings Inc. 107,870 9,599 Roche Holding AG 29,053 7,430 McKesson Corp. 41,130 6,098 Abbott Laboratories 116,434 5,171 * Regeneron Pharmaceuticals Inc. 12,190 4,724 Industrials (7.2%) United Parcel Service Inc. Class B 287,724 30,873 Honeywell International Inc. 148,405 18,531 Lockheed Martin Corp. 67,050 17,943 Canadian National Railway Co. 214,348 15,847 Caterpillar Inc. 162,001 15,027 Eaton Corp. plc 202,540 15,018 FedEx Corp. 68,187 13,307 Siemens AG 96,460 13,212 Boeing Co. 69,330 12,262 ^ ABB Ltd. ADR 497,198 11,634 CSX Corp. 194,682 9,063 Airbus SE 118,290 9,021 Schneider Electric SE 93,810 6,892 Information Technology (9.5%) Microsoft Corp. 829,778 54,649 Intel Corp. 1,203,990 43,428 Apple Inc. 296,062 42,532 * Alphabet Inc. Class A 49,850 42,263 Cisco Systems Inc. 652,036 22,039 Accenture plc Class A 161,060 19,308 * eBay Inc. 391,440 13,140 Texas Instruments Inc. 113,690 9,159 International Business Machines Corp. 19,650 3,422 Materials (1.9%) Dow Chemical Co. 285,370 18,132 International Paper Co. 236,410 12,005 Monsanto Co. 62,631 7,090 Linde AG 38,437 6,404 BHP Billiton plc 409,202 6,312 Real Estate (0.8%) American Tower Corporation 149,122 18,124 AvalonBay Communities Inc. 15,670 2,877 Telecommunication Services (1.1%) Verizon Communications Inc. 572,300 27,900 Utilities (2.5%) NextEra Energy Inc. 231,910 29,770 Dominion Resources Inc. 292,110 22,659 Exelon Corp. 400,160 14,398 Total Common Stocks (Cost $1,262,275) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (5.7%) U.S. Government Securities (5.6%) United States Treasury Note/Bond 0.750% 6/30/17 4,800 4,799 United States Treasury Note/Bond 0.625% 7/31/17 8,000 7,995 United States Treasury Note/Bond 1.000% 9/15/17 17,240 17,248 United States Treasury Note/Bond 0.750% 10/31/17 9,200 9,190 United States Treasury Note/Bond 0.625% 11/30/17 5,575 5,562 United States Treasury Note/Bond 0.875% 3/31/18 750 748 United States Treasury Note/Bond 0.750% 4/30/18 1,500 1,494 United States Treasury Note/Bond 1.000% 5/31/18 5,500 5,491 United States Treasury Note/Bond 0.750% 8/31/18 1,300 1,293 United States Treasury Note/Bond 1.375% 9/30/18 14,700 14,741 United States Treasury Note/Bond 0.750% 7/15/19 4,300 4,243 United States Treasury Note/Bond 1.750% 9/30/19 13,000 13,114 United States Treasury Note/Bond 1.375% 2/15/20 1,300 1,296 United States Treasury Note/Bond 1.375% 2/29/20 2,130 2,122 United States Treasury Note/Bond 1.625% 6/30/20 2,840 2,843 United States Treasury Note/Bond 1.250% 3/31/21 3,000 2,938 United States Treasury Note/Bond 1.375% 5/31/21 3,500 3,438 United States Treasury Note/Bond 2.000% 2/15/25 11,180 10,930 United States Treasury Note/Bond 2.000% 8/15/25 7,095 6,909 United States Treasury Note/Bond 2.250% 11/15/25 180 178 United States Treasury Note/Bond 1.625% 2/15/26 1,000 940 United States Treasury Note/Bond 1.625% 5/15/26 2,500 2,345 United States Treasury Note/Bond 1.500% 8/15/26 2,700 2,498 United States Treasury Note/Bond 2.875% 5/15/43 6,738 6,559 United States Treasury Note/Bond 3.375% 5/15/44 4,410 4,704 United States Treasury Note/Bond 3.125% 8/15/44 1,740 1,773 United States Treasury Note/Bond 2.500% 2/15/45 2,610 2,345 United States Treasury Note/Bond 2.875% 8/15/45 1,910 1,852 United States Treasury Note/Bond 2.500% 2/15/46 465 417 United States Treasury Note/Bond 2.500% 5/15/46 1,260 1,128 United States Treasury Note/Bond 2.250% 8/15/46 6,203 5,246 Conventional Mortgage-Backed Securities (0.0%) 1,2 Freddie Mac Gold Pool 4.000% 9/1/41 7 7 1 Ginnie Mae I Pool 7.000% 11/15/31–11/15/33 114 132 1 Ginnie Mae I Pool 8.000% 9/15/30 61 63 Nonconventional Mortgage-Backed Securities (0.1%) 1,2 Fannie Mae REMICS 3.500% 4/25/31 245 254 1,2 Fannie Mae REMICS 4.000% 9/25/29–5/25/31 470 499 1,2 Freddie Mac REMICS 3.500% 3/15/31 145 150 1,2 Freddie Mac REMICS 4.000% 12/15/30–4/15/31 2,709 2,887 Total U.S. Government and Agency Obligations (Cost $150,578) Asset-Backed/Commercial Mortgage-Backed Securities (1.2%) 3 American Tower Trust I 1.551% 3/15/18 380 379 3 American Tower Trust I 3.070% 3/15/23 1,100 1,098 1,3,4Apidos CLO XVII 2.333% 4/17/26 1,295 1,298 1,3,4Ares XXIX CLO Ltd. 2.220% 4/17/26 1,195 1,195 1,3,4Atlas Senior Loan Fund VI Ltd. 2.284% 10/15/26 355 355 1,3,4Avery Point IV CLO Ltd. 0.000% 4/25/26 1,190 1,190 1,3,4Avery Point IV CLO Ltd. 2.558% 4/25/26 1,190 1,190 3 Bank of Montreal 2.500% 1/11/22 1,700 1,702 1,3,4BlueMountain CLO 2014-1 Ltd. 2.275% 4/30/26 725 728 1,3,4Cent CLO 20 Ltd. 2.518% 1/25/26 1,300 1,300 1,3,4Cent CLO 21 Ltd. 2.247% 7/27/26 415 415 1,3,4Cent CLO 22 Ltd. 2.444% 11/7/26 930 933 1,3,4CIFC Funding Ltd. 2.524% 4/18/25 1,185 1,188 1 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 480 493 3 DNB Boligkreditt AS 2.500% 3/28/22 1,315 1,313 1,3,4Dryden Senior Loan Fund 2.374% 4/18/26 1,165 1,165 1,3,4Dryden XXXI Senior Loan Fund 0.000% 4/18/26 1,160 1,158 1,3 Enterprise Fleet Financing LLC Series 2017- 1 2.130% 7/20/22 210 210 1,4 LB-UBS Commercial Mortgage Trust 2008- C1 6.126% 4/15/41 575 592 1,3,4Limerock CLO II Ltd. 2.310% 4/18/26 1,300 1,300 1,3,4Madison Park Funding XII Ltd. 2.275% 7/20/26 920 921 1,3,4Madison Park Funding XIII Ltd. 1.988% 1/19/25 745 744 1,3 OneMain Financial Issuance Trust 2016-2 4.100% 3/20/28 770 789 1 Santander Drive Auto Receivables Trust 2013-2 2.570% 3/15/19 515 518 1 Santander Drive Auto Receivables Trust 2014-2 2.330% 11/15/19 307 309 3 SBA Tower Trust 2.898% 10/15/19 1,205 1,213 1,3,4Seneca Park CLO Ltd. 2.503% 7/17/26 680 680 1,3,4Seneca Park CLO Ltd. 2014-1 0.000% 7/17/26 680 680 1,3,4SFAVE Commercial Mortgage Securities Trust 2015-5AVE 4.144% 1/5/43 700 689 1,3,4Shackleton CLO Ltd. 2.503% 7/17/26 660 661 1,3 Springleaf Funding Trust 3.160% 11/15/24 1,375 1,388 1,3 Springleaf Funding Trust 2015-B 3.480% 5/15/28 590 598 1,3,4Symphony CLO XIV Ltd. 2.285% 7/14/26 1,125 1,129 1,3,4Thacher Park CLO Ltd. 2.644% 10/20/26 505 505 3 Toronto-Dominion Bank 2.500% 1/18/22 2,100 2,100 1 Utility Debt Securitization Authority Series 2013T 3.435% 12/15/25 210 217 1,3,4Voya CLO 2014-1 Ltd. 2.354% 4/18/26 525 526 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $32,847) Corporate Bonds (22.0%) Finance (8.7%) Banking (6.9%) American Express Centurion Bank 6.000% 9/13/17 500 510 American Express Co. 1.550% 5/22/18 1,635 1,632 American Express Credit Corp. 2.125% 7/27/18 1,235 1,241 American Express Credit Corp. 2.250% 8/15/19 800 806 American Express Credit Corp. 2.700% 3/3/22 1,505 1,503 Bank of America Corp. 6.000% 9/1/17 1,010 1,028 Bank of America Corp. 5.750% 12/1/17 500 513 Bank of America Corp. 6.875% 4/25/18 1,250 1,315 Bank of America Corp. 5.625% 7/1/20 85 93 Bank of America Corp. 5.875% 1/5/21 3,000 3,338 Bank of America Corp. 3.300% 1/11/23 120 121 Bank of America Corp. 4.000% 1/22/25 875 873 Bank of America Corp. 5.875% 2/7/42 260 314 Bank of America Corp. 5.000% 1/21/44 1,000 1,091 Bank of America Corp. 4.875% 4/1/44 420 451 Bank of New York Mellon Corp. 2.150% 2/24/20 1,580 1,585 Bank of New York Mellon Corp. 2.200% 8/16/23 460 442 4 Bank of New York Mellon Corp. 2.089% 10/30/23 1,145 1,170 Bank of New York Mellon Corp. 3.000% 2/24/25 720 712 Bank of Nova Scotia 2.050% 10/30/18 1,600 1,612 Bank of Nova Scotia 2.800% 7/21/21 750 762 3 Bank of Tokyo-Mitsubishi UFJ Ltd. 1.700% 3/5/18 1,390 1,390 3 Banque Federative du Credit Mutuel SA 2.750% 10/15/20 1,200 1,201 3 Barclays Bank plc 6.050% 12/4/17 1,400 1,437 Barclays Bank plc 5.140% 10/14/20 160 171 Barclays plc 3.684% 1/10/23 700 704 BB&T Corp. 4.900% 6/30/17 1,000 1,007 BB&T Corp. 2.750% 4/1/22 1,700 1,710 Bear Stearns Cos. LLC 6.400% 10/2/17 235 241 Bear Stearns Cos. LLC 7.250% 2/1/18 425 444 BNP Paribas SA 2.400% 12/12/18 1,300 1,307 BNP Paribas SA 3.250% 3/3/23 305 307 3 BNP Paribas SA 3.800% 1/10/24 1,170 1,167 BPCE SA 2.500% 12/10/18 220 221 BPCE SA 2.500% 7/15/19 1,400 1,406 BPCE SA 4.000% 4/15/24 775 805 3 BPCE SA 5.150% 7/21/24 1,260 1,294 Branch Banking & Trust Co. 2.625% 1/15/22 1,250 1,251 Capital One Bank USA NA 2.150% 11/21/18 1,215 1,217 Capital One Financial Corp. 4.750% 7/15/21 400 429 Capital One Financial Corp. 3.750% 4/24/24 1,305 1,326 Capital One Financial Corp. 3.200% 2/5/25 1,050 1,017 Capital One Financial Corp. 4.200% 10/29/25 310 312 Citigroup Inc. 1.750% 5/1/18 500 500 Citigroup Inc. 2.500% 9/26/18 500 504 Citigroup Inc. 2.550% 4/8/19 1,800 1,816 Citigroup Inc. 2.500% 7/29/19 965 973 Citigroup Inc. 2.400% 2/18/20 800 802 Citigroup Inc. 4.500% 1/14/22 1,975 2,115 Citigroup Inc. 6.625% 6/15/32 2,000 2,440 Citigroup Inc. 8.125% 7/15/39 101 148 Compass Bank 2.750% 9/29/19 375 376 Cooperatieve Rabobank UA 2.250% 1/14/19 1,350 1,357 3 Credit Agricole SA 2.500% 4/15/19 1,460 1,468 Credit Suisse AG 2.300% 5/28/19 2,845 2,855 Credit Suisse AG 3.000% 10/29/21 735 742 Credit Suisse AG 3.625% 9/9/24 250 254 Credit Suisse AG New York NY 1.750% 1/29/18 840 840 3 Credit Suisse Group AG 3.574% 1/9/23 550 549 Credit Suisse Group Funding Guernsey Ltd. 3.800% 9/15/22 1,335 1,352 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 1,595 1,567 3 Danske Bank A/S 2.000% 9/8/21 1,120 1,088 Deutsche Bank AG 1.875% 2/13/18 195 195 Deutsche Bank AG 2.500% 2/13/19 270 270 3 Deutsche Bank AG 4.250% 10/14/21 1,215 1,246 Fifth Third Bank 2.875% 10/1/21 425 430 Fifth Third Bank 3.850% 3/15/26 830 836 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,368 Goldman Sachs Group Inc. 2.375% 1/22/18 555 558 Goldman Sachs Group Inc. 5.375% 3/15/20 405 439 Goldman Sachs Group Inc. 2.600% 4/23/20 170 171 Goldman Sachs Group Inc. 6.000% 6/15/20 3,350 3,716 Goldman Sachs Group Inc. 5.250% 7/27/21 865 949 Goldman Sachs Group Inc. 5.750% 1/24/22 360 405 Goldman Sachs Group Inc. 3.625% 1/22/23 1,980 2,028 Goldman Sachs Group Inc. 3.500% 11/16/26 2,000 1,957 Goldman Sachs Group Inc. 3.850% 1/26/27 740 743 Goldman Sachs Group Inc. 6.450% 5/1/36 2,000 2,390 Goldman Sachs Group Inc. 6.750% 10/1/37 835 1,031 Goldman Sachs Group Inc. 4.750% 10/21/45 680 716 3 HSBC Bank plc 4.750% 1/19/21 1,700 1,825 HSBC Holdings plc 3.400% 3/8/21 1,535 1,570 HSBC Holdings plc 4.000% 3/30/22 2,395 2,519 HSBC Holdings plc 3.600% 5/25/23 1,600 1,626 1 HSBC Holdings plc 4.041% 3/13/28 890 899 HSBC Holdings plc 6.500% 5/2/36 1,000 1,221 HSBC Holdings plc 6.100% 1/14/42 375 470 HSBC Holdings plc 5.250% 3/14/44 440 472 HSBC USA Inc. 1.625% 1/16/18 1,005 1,005 HSBC USA Inc. 2.350% 3/5/20 1,825 1,829 HSBC USA Inc. 3.500% 6/23/24 620 631 Huntington Bancshares Inc. 3.150% 3/14/21 800 813 Huntington National Bank 2.200% 4/1/19 560 561 Huntington National Bank 2.400% 4/1/20 1,160 1,161 3 ING Bank NV 1.800% 3/16/18 1,340 1,345 ING Groep NV 3.150% 3/29/22 365 365 ING Groep NV 3.950% 3/29/27 820 819 JPMorgan Chase & Co. 6.300% 4/23/19 465 505 JPMorgan Chase & Co. 4.950% 3/25/20 650 700 JPMorgan Chase & Co. 4.350% 8/15/21 4,862 5,202 JPMorgan Chase & Co. 4.500% 1/24/22 495 533 JPMorgan Chase & Co. 3.250% 9/23/22 970 987 JPMorgan Chase & Co. 3.375% 5/1/23 875 875 JPMorgan Chase & Co. 3.875% 2/1/24 800 832 JPMorgan Chase & Co. 3.900% 7/15/25 2,270 2,347 JPMorgan Chase & Co. 4.125% 12/15/26 765 780 JPMorgan Chase & Co. 4.250% 10/1/27 2,295 2,354 JPMorgan Chase & Co. 5.400% 1/6/42 750 874 3 Macquarie Bank Ltd. 2.400% 1/21/20 330 330 Manufacturers & Traders Trust Co. 2.100% 2/6/20 495 494 Manufacturers & Traders Trust Co. 2.900% 2/6/25 685 673 Morgan Stanley 5.550% 4/27/17 2,801 2,808 Morgan Stanley 1.875% 1/5/18 255 256 Morgan Stanley 2.125% 4/25/18 1,375 1,381 Morgan Stanley 2.500% 1/24/19 2,500 2,524 Morgan Stanley 5.625% 9/23/19 645 696 Morgan Stanley 5.750% 1/25/21 1,740 1,929 Morgan Stanley 2.500% 4/21/21 1,175 1,170 Morgan Stanley 2.625% 11/17/21 800 795 Morgan Stanley 3.700% 10/23/24 750 761 Morgan Stanley 3.125% 7/27/26 1,345 1,285 Morgan Stanley 6.250% 8/9/26 3,000 3,541 Morgan Stanley 3.625% 1/20/27 1,250 1,238 Morgan Stanley 4.300% 1/27/45 850 842 National City Corp. 6.875% 5/15/19 1,000 1,098 3 Nationwide Building Society 2.350% 1/21/20 785 785 Northern Trust Corp. 3.450% 11/4/20 255 267 PNC Bank NA 4.875% 9/21/17 1,500 1,523 PNC Bank NA 3.300% 10/30/24 460 465 PNC Bank NA 2.950% 2/23/25 1,105 1,091 PNC Bank NA 4.200% 11/1/25 255 272 PNC Financial Services Group Inc. 3.900% 4/29/24 580 601 Royal Bank of Canada 2.750% 2/1/22 1,195 1,208 Santander Holdings USA Inc. 2.700% 5/24/19 800 802 Santander Holdings USA Inc. 2.650% 4/17/20 580 578 3 Santander Holdings USA Inc. 3.700% 3/28/22 725 726 3 Skandinaviska Enskilda Banken AB 2.450% 5/27/20 1,600 1,603 3 Societe Generale SA 3.250% 1/12/22 1,515 1,498 State Street Corp. 5.375% 4/30/17 2,775 2,783 SunTrust Bank 3.300% 5/15/26 340 330 Svenska Handelsbanken AB 2.875% 4/4/17 1,000 1,000 Svenska Handelsbanken AB 1.875% 9/7/21 1,050 1,020 Synchrony Financial 3.000% 8/15/19 1,055 1,071 Synchrony Financial 2.700% 2/3/20 1,605 1,611 Toronto-Dominion Bank 2.500% 12/14/20 985 995 UBS AG 1.800% 3/26/18 1,020 1,021 3 UBS Group Funding Jersey Ltd. 2.950% 9/24/20 1,160 1,169 3 UBS Group Funding Jersey Ltd. 2.650% 2/1/22 1,250 1,222 US Bancorp 2.625% 1/24/22 1,305 1,310 US Bancorp 3.700% 1/30/24 1,560 1,635 Wachovia Corp. 7.500% 4/15/35 1,000 1,310 Wells Fargo & Co. 5.625% 12/11/17 820 842 Wells Fargo & Co. 2.150% 1/15/19 2,915 2,930 Wells Fargo & Co. 3.000% 1/22/21 505 514 Wells Fargo & Co. 3.500% 3/8/22 640 663 Wells Fargo & Co. 3.450% 2/13/23 930 938 Wells Fargo & Co. 4.480% 1/16/24 1,199 1,278 Wells Fargo & Co. 3.000% 2/19/25 890 869 Wells Fargo & Co. 3.550% 9/29/25 860 867 Wells Fargo & Co. 3.000% 4/22/26 1,045 1,003 Wells Fargo & Co. 3.000% 10/23/26 510 488 Wells Fargo & Co. 5.606% 1/15/44 2,276 2,607 Wells Fargo & Co. 4.900% 11/17/45 515 534 Wells Fargo & Co. 4.750% 12/7/46 620 632 Brokerage (0.0%) Ameriprise Financial Inc. 5.300% 3/15/20 305 331 Charles Schwab Corp. 3.200% 3/2/27 545 542 Finance Companies (0.4%) GE Capital International Funding Co. 2.342% 11/15/20 1,192 1,197 GE Capital International Funding Co. 3.373% 11/15/25 3,460 3,545 GE Capital International Funding Co. 4.418% 11/15/35 4,955 5,231 Insurance (1.2%) Aetna Inc. 1.750% 5/15/17 60 60 Aetna Inc. 2.800% 6/15/23 680 675 1 Allstate Corp. 6.125% 5/15/67 985 963 Anthem Inc. 2.300% 7/15/18 375 377 Anthem Inc. 3.125% 5/15/22 1,610 1,619 Anthem Inc. 3.300% 1/15/23 1,100 1,110 Anthem Inc. 4.650% 8/15/44 426 435 Berkshire Hathaway Inc. 2.750% 3/15/23 1,050 1,050 Berkshire Hathaway Inc. 3.125% 3/15/26 715 713 Chubb INA Holdings Inc. 5.800% 3/15/18 1,295 1,347 Chubb INA Holdings Inc. 2.300% 11/3/20 170 170 Chubb INA Holdings Inc. 3.350% 5/15/24 555 567 Chubb INA Holdings Inc. 4.350% 11/3/45 800 845 Cigna Corp. 3.250% 4/15/25 880 870 CNA Financial Corp. 3.950% 5/15/24 135 139 3 Five Corners Funding Trust 4.419% 11/15/23 210 224 3 Liberty Mutual Group Inc. 4.250% 6/15/23 360 379 Loews Corp. 2.625% 5/15/23 440 430 1,3 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,407 MetLife Inc. 1.903% 12/15/17 225 226 MetLife Inc. 3.600% 4/10/24 580 598 MetLife Inc. 4.125% 8/13/42 145 141 MetLife Inc. 4.875% 11/13/43 530 578 3 Metropolitan Life Global Funding I 1.500% 1/10/18 1,480 1,479 3 Metropolitan Life Global Funding I 1.875% 6/22/18 950 952 3 Metropolitan Life Global Funding I 3.450% 12/18/26 640 644 3 New York Life Global Funding 1.650% 5/15/17 600 600 3 New York Life Global Funding 2.900% 1/17/24 810 812 3 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,556 3 QBE Insurance Group Ltd. 2.400% 5/1/18 235 236 3 Teachers Insurance & Annuity Assn. of America 4.900% 9/15/44 375 405 UnitedHealth Group Inc. 6.000% 6/15/17 500 505 UnitedHealth Group Inc. 6.000% 2/15/18 700 727 UnitedHealth Group Inc. 3.875% 10/15/20 601 635 UnitedHealth Group Inc. 2.875% 3/15/22 27 27 UnitedHealth Group Inc. 2.875% 3/15/23 1,175 1,179 UnitedHealth Group Inc. 3.100% 3/15/26 430 427 UnitedHealth Group Inc. 4.625% 7/15/35 815 892 UnitedHealth Group Inc. 4.250% 3/15/43 1,600 1,623 UnitedHealth Group Inc. 4.750% 7/15/45 760 839 Other Finance (0.0%) 3 LeasePlan Corp. NV 2.875% 1/22/19 970 973 Real Estate Investment Trusts (0.2%) AvalonBay Communities Inc. 3.625% 10/1/20 520 540 Boston Properties LP 3.125% 9/1/23 355 353 Boston Properties LP 3.800% 2/1/24 45 46 Duke Realty LP 6.500% 1/15/18 210 218 Realty Income Corp. 4.650% 8/1/23 640 690 Simon Property Group LP 3.750% 2/1/24 90 93 Simon Property Group LP 3.375% 10/1/24 275 277 3 WEA Finance LLC / Westfield UK & Europe Finance plc 1.750% 9/15/17 375 375 3 WEA Finance LLC / Westfield UK & Europe Finance plc 2.700% 9/17/19 1,330 1,342 Industrial (11.2%) Basic Industry (0.1%) BHP Billiton Finance USA Ltd. 3.850% 9/30/23 750 795 LyondellBasell Industries NV 4.625% 2/26/55 650 611 Monsanto Co. 4.700% 7/15/64 60 56 Rio Tinto Finance USA plc 3.500% 3/22/22 42 44 Capital Goods (0.9%) 3 BAE Systems Holdings Inc. 2.850% 12/15/20 160 161 3 BAE Systems Holdings Inc. 3.850% 12/15/25 1,085 1,108 Caterpillar Financial Services Corp. 2.625% 3/1/23 1,360 1,346 Caterpillar Inc. 3.900% 5/27/21 1,170 1,237 Caterpillar Inc. 2.600% 6/26/22 705 706 Caterpillar Inc. 3.400% 5/15/24 810 833 Caterpillar Inc. 4.300% 5/15/44 745 758 General Dynamics Corp. 3.875% 7/15/21 355 378 General Electric Capital Corp. 4.625% 1/7/21 321 348 General Electric Capital Corp. 5.300% 2/11/21 228 252 General Electric Capital Corp. 3.150% 9/7/22 967 999 General Electric Capital Corp. 3.100% 1/9/23 360 370 General Electric Capital Corp. 6.750% 3/15/32 135 182 General Electric Capital Corp. 6.150% 8/7/37 633 821 General Electric Capital Corp. 5.875% 1/14/38 443 560 General Electric Capital Corp. 6.875% 1/10/39 187 265 General Electric Co. 2.700% 10/9/22 210 212 General Electric Co. 4.500% 3/11/44 1,050 1,125 Honeywell International Inc. 4.250% 3/1/21 1,002 1,078 Illinois Tool Works Inc. 3.500% 3/1/24 1,295 1,347 John Deere Capital Corp. 2.250% 4/17/19 1,465 1,482 John Deere Capital Corp. 1.700% 1/15/20 520 516 Lockheed Martin Corp. 2.900% 3/1/25 610 597 Lockheed Martin Corp. 4.500% 5/15/36 211 223 Lockheed Martin Corp. 4.700% 5/15/46 520 561 Parker-Hannifin Corp. 4.450% 11/21/44 450 478 3 Siemens Financieringsmaatschappij NV 2.900% 5/27/22 1,050 1,056 3 Siemens Financieringsmaatschappij NV 3.125% 3/16/24 1,680 1,692 3 Siemens Financieringsmaatschappij NV 4.400% 5/27/45 800 833 United Technologies Corp. 3.100% 6/1/22 535 550 United Technologies Corp. 7.500% 9/15/29 770 1,073 United Technologies Corp. 6.050% 6/1/36 675 843 United Technologies Corp. 4.500% 6/1/42 325 344 Communication (1.6%) 21st Century Fox America Inc. 3.000% 9/15/22 245 245 America Movil SAB de CV 3.125% 7/16/22 1,880 1,892 America Movil SAB de CV 6.125% 3/30/40 390 455 American Tower Corp. 3.450% 9/15/21 1,125 1,145 American Tower Corp. 5.000% 2/15/24 220 237 AT&T Inc. 1.400% 12/1/17 1,090 1,090 AT&T Inc. 5.600% 5/15/18 1,000 1,043 AT&T Inc. 5.200% 3/15/20 255 276 AT&T Inc. 2.450% 6/30/20 225 225 AT&T Inc. 4.600% 2/15/21 100 106 AT&T Inc. 4.500% 3/9/48 1,077 957 CBS Corp. 4.300% 2/15/21 675 713 Comcast Corp. 3.600% 3/1/24 2,900 2,974 Comcast Corp. 3.375% 2/15/25 70 71 Comcast Corp. 2.350% 1/15/27 540 495 Comcast Corp. 4.250% 1/15/33 1,032 1,062 Comcast Corp. 4.200% 8/15/34 620 628 Comcast Corp. 5.650% 6/15/35 110 129 Comcast Corp. 4.400% 8/15/35 700 725 Comcast Corp. 6.500% 11/15/35 115 147 Comcast Corp. 6.400% 5/15/38 120 153 Comcast Corp. 4.650% 7/15/42 1,290 1,345 Comcast Corp. 4.500% 1/15/43 500 508 Comcast Corp. 4.750% 3/1/44 525 553 Comcast Corp. 4.600% 8/15/45 1,110 1,144 3 Cox Communications Inc. 4.800% 2/1/35 1,540 1,445 3 Deutsche Telekom International Finance BV 3.600% 1/19/27 975 973 Discovery Communications LLC 5.625% 8/15/19 49 53 Grupo Televisa SAB 6.625% 1/15/40 630 686 Grupo Televisa SAB 6.125% 1/31/46 410 426 3 GTP Acquisition Partners I LLC 2.350% 6/15/20 580 575 3 NBCUniversal Enterprise Inc. 1.974% 4/15/19 2,530 2,535 NBCUniversal Media LLC 4.375% 4/1/21 600 644 NBCUniversal Media LLC 2.875% 1/15/23 240 240 Omnicom Group Inc. 3.600% 4/15/26 660 660 Orange SA 4.125% 9/14/21 1,740 1,834 Orange SA 9.000% 3/1/31 530 781 1,3 SBA Tower Trust 2.933% 12/15/42 840 840 3 Sky plc 2.625% 9/16/19 975 977 3 Sky plc 3.750% 9/16/24 1,435 1,442 Time Warner Cable LLC 5.850% 5/1/17 1,030 1,033 Time Warner Cable LLC 8.750% 2/14/19 25 28 Time Warner Cable LLC 8.250% 4/1/19 364 406 Time Warner Entertainment Co. LP 8.375% 3/15/23 95 118 Time Warner Inc. 4.875% 3/15/20 700 750 Time Warner Inc. 4.750% 3/29/21 350 376 Verizon Communications Inc. 4.500% 9/15/20 1,280 1,365 Verizon Communications Inc. 3.500% 11/1/21 1,040 1,066 3 Verizon Communications Inc. 4.812% 3/15/39 2,406 2,339 Verizon Communications Inc. 4.750% 11/1/41 290 279 Verizon Communications Inc. 4.862% 8/21/46 1,151 1,098 3 Verizon Communications Inc. 5.012% 4/15/49 1,133 1,091 Walt Disney Co. 4.125% 6/1/44 560 577 Consumer Cyclical (1.5%) Alibaba Group Holding Ltd. 3.600% 11/28/24 1,065 1,074 Amazon.com Inc. 2.500% 11/29/22 885 880 Amazon.com Inc. 4.800% 12/5/34 995 1,101 Amazon.com Inc. 4.950% 12/5/44 580 653 3 American Honda Finance Corp. 1.500% 9/11/17 490 490 3 American Honda Finance Corp. 1.600% 2/16/18 810 811 American Honda Finance Corp. 2.125% 10/10/18 1,110 1,118 AutoZone Inc. 3.700% 4/15/22 1,371 1,421 AutoZone Inc. 3.125% 7/15/23 600 596 3 BMW US Capital LLC 2.000% 4/11/21 585 573 3 BMW US Capital LLC 2.250% 9/15/23 2,500 2,397 3 BMW US Capital LLC 2.800% 4/11/26 151 145 CVS Health Corp. 2.750% 12/1/22 965 955 CVS Health Corp. 4.875% 7/20/35 315 339 CVS Health Corp. 5.125% 7/20/45 1,310 1,442 3 Daimler Finance North America LLC 2.375% 8/1/18 900 906 3 Daimler Finance North America LLC 2.250% 7/31/19 1,575 1,582 3 Daimler Finance North America LLC 3.250% 8/1/24 160 160 Ford Motor Co. 4.346% 12/8/26 1,225 1,247 Ford Motor Credit Co. LLC 2.375% 3/12/19 900 903 Ford Motor Credit Co. LLC 3.157% 8/4/20 710 721 Home Depot Inc. 2.250% 9/10/18 975 986 Home Depot Inc. 2.700% 4/1/23 720 726 Home Depot Inc. 4.400% 3/15/45 780 828 3 Hyundai Capital America 2.550% 4/3/20 790 790 Lowe's Cos. Inc. 6.875% 2/15/28 710 931 Lowe's Cos. Inc. 6.500% 3/15/29 1,000 1,297 McDonald's Corp. 2.625% 1/15/22 195 195 McDonald's Corp. 3.250% 6/10/24 140 144 McDonald's Corp. 4.875% 12/9/45 260 275 3 Nissan Motor Acceptance Corp. 1.950% 9/12/17 1,186 1,187 3 Nissan Motor Acceptance Corp. 1.800% 3/15/18 1,100 1,101 3 Nissan Motor Acceptance Corp. 2.650% 9/26/18 585 590 Toyota Motor Credit Corp. 1.750% 5/22/17 1,200 1,201 Toyota Motor Credit Corp. 1.250% 10/5/17 900 900 3 Volkswagen Group of America Finance LLC 2.450% 11/20/19 440 441 Wal-Mart Stores Inc. 3.250% 10/25/20 742 774 Wal-Mart Stores Inc. 4.250% 4/15/21 1,000 1,083 Wal-Mart Stores Inc. 2.550% 4/11/23 1,250 1,250 Wal-Mart Stores Inc. 5.625% 4/15/41 2,790 3,427 Wal-Mart Stores Inc. 4.300% 4/22/44 525 547 Consumer Noncyclical (3.8%) Actavis Funding SCS 3.000% 3/12/20 985 1,000 Actavis Funding SCS 3.450% 3/15/22 950 967 Actavis Funding SCS 4.550% 3/15/35 375 376 Actavis Funding SCS 4.850% 6/15/44 450 455 Altria Group Inc. 4.750% 5/5/21 590 639 Altria Group Inc. 2.850% 8/9/22 455 456 Altria Group Inc. 4.500% 5/2/43 245 249 AmerisourceBergen Corp. 3.500% 11/15/21 1,310 1,352 Amgen Inc. 3.875% 11/15/21 310 326 Amgen Inc. 5.150% 11/15/41 945 1,011 Amgen Inc. 4.563% 6/15/48 125 124 Anheuser-Busch InBev Finance Inc. 3.300% 2/1/23 2,000 2,037 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 1,805 1,823 Anheuser-Busch InBev Finance Inc. 4.700% 2/1/36 4,915 5,180 Anheuser-Busch InBev Finance Inc. 4.900% 2/1/46 2,640 2,850 Anheuser-Busch InBev Worldwide Inc. 3.750% 1/15/22 400 419 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 3,780 3,735 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 520 476 AstraZeneca plc 1.950% 9/18/19 390 389 AstraZeneca plc 2.375% 11/16/20 1,180 1,180 AstraZeneca plc 6.450% 9/15/37 615 803 AstraZeneca plc 4.375% 11/16/45 800 814 3 BAT International Finance plc 2.750% 6/15/20 550 553 3 BAT International Finance plc 3.250% 6/7/22 1,480 1,492 3 BAT International Finance plc 3.500% 6/15/22 235 239 3 Bayer US Finance LLC 2.375% 10/8/19 200 201 3 Bayer US Finance LLC 3.000% 10/8/21 1,980 2,006 Biogen Inc. 2.900% 9/15/20 550 560 Boston Children's Hospital Corp. Revenue 4.115% 1/1/47 905 918 Cardinal Health Inc. 1.700% 3/15/18 75 75 Cardinal Health Inc. 2.400% 11/15/19 625 629 Cardinal Health Inc. 3.200% 3/15/23 1,065 1,077 Cardinal Health Inc. 3.500% 11/15/24 580 591 Cardinal Health Inc. 4.500% 11/15/44 665 659 3 Cargill Inc. 4.307% 5/14/21 2,092 2,237 3 Cargill Inc. 6.875% 5/1/28 645 812 3 Cargill Inc. 4.760% 11/23/45 635 691 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 55 55 Catholic Health Initiatives Colorado GO 2.600% 8/1/18 255 257 1 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 736 641 Celgene Corp. 2.250% 5/15/19 160 161 Celgene Corp. 3.550% 8/15/22 475 488 Coca-Cola Co. 3.300% 9/1/21 300 313 Coca-Cola Enterprises Inc. 3.500% 9/15/20 500 519 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 768 770 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 850 872 Colgate-Palmolive Co. 7.600% 5/19/25 480 619 Diageo Capital plc 2.625% 4/29/23 1,230 1,218 Diageo Investment Corp. 2.875% 5/11/22 525 534 Dignity Health California GO 2.637% 11/1/19 140 141 Dignity Health California GO 3.812% 11/1/24 300 301 Eli Lilly & Co. 3.700% 3/1/45 635 608 3 EMD Finance LLC 2.950% 3/19/22 605 607 3 EMD Finance LLC 3.250% 3/19/25 1,200 1,185 3 Forest Laboratories Inc. 4.875% 2/15/21 575 617 Gilead Sciences Inc. 2.550% 9/1/20 615 620 Gilead Sciences Inc. 3.700% 4/1/24 1,010 1,037 Gilead Sciences Inc. 3.500% 2/1/25 560 563 Gilead Sciences Inc. 4.500% 2/1/45 825 807 Gilead Sciences Inc. 4.750% 3/1/46 195 199 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 385 385 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 2,345 3 Imperial Tobacco Finance plc 3.750% 7/21/22 1,680 1,725 3 Japan Tobacco Inc. 2.100% 7/23/18 545 546 Kaiser Foundation Hospitals 3.500% 4/1/22 560 580 Kaiser Foundation Hospitals 4.875% 4/1/42 365 408 Kraft Foods Group Inc. 2.250% 6/5/17 295 295 Kraft Heinz Foods Co. 3.000% 6/1/26 530 497 Kraft Heinz Foods Co. 5.000% 7/15/35 230 238 Kraft Heinz Foods Co. 4.375% 6/1/46 1,110 1,041 Kroger Co. 4.450% 2/1/47 1,000 980 McKesson Corp. 2.700% 12/15/22 195 193 McKesson Corp. 2.850% 3/15/23 190 187 McKesson Corp. 3.796% 3/15/24 305 316 McKesson Corp. 4.883% 3/15/44 718 741 Medtronic Inc. 1.375% 4/1/18 225 225 Medtronic Inc. 2.500% 3/15/20 935 948 Medtronic Inc. 3.150% 3/15/22 1,690 1,738 Medtronic Inc. 3.625% 3/15/24 270 280 Medtronic Inc. 3.500% 3/15/25 2,196 2,247 Medtronic Inc. 4.375% 3/15/35 249 261 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 275 271 Memorial Sloan-Kettering Cancer Center New York GO 4.200% 7/1/55 405 401 Merck & Co. Inc. 2.350% 2/10/22 790 789 Merck & Co. Inc. 2.800% 5/18/23 1,175 1,180 Merck & Co. Inc. 2.750% 2/10/25 1,210 1,194 Merck & Co. Inc. 4.150% 5/18/43 760 778 Molson Coors Brewing Co. 3.500% 5/1/22 690 715 Molson Coors Brewing Co. 5.000% 5/1/42 160 169 New York & Presbyterian Hospital 4.024% 8/1/45 735 716 Novartis Capital Corp. 3.400% 5/6/24 415 428 Novartis Capital Corp. 4.400% 5/6/44 640 681 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 50 51 PepsiCo Inc. 3.125% 11/1/20 330 342 PepsiCo Inc. 2.750% 3/5/22 670 680 PepsiCo Inc. 2.375% 10/6/26 1,945 1,836 PepsiCo Inc. 4.000% 3/5/42 845 842 PepsiCo Inc. 3.450% 10/6/46 1,215 1,098 Pfizer Inc. 3.000% 6/15/23 755 769 Pfizer Inc. 3.000% 12/15/26 1,200 1,184 Philip Morris International Inc. 4.500% 3/26/20 250 267 Philip Morris International Inc. 4.125% 5/17/21 1,025 1,090 Philip Morris International Inc. 2.500% 8/22/22 575 568 Philip Morris International Inc. 2.625% 3/6/23 1,150 1,127 Philip Morris International Inc. 4.875% 11/15/43 145 156 1 Procter & Gamble - Esop 9.360% 1/1/21 833 962 Providence St. Joseph Health Obligated Group 2.746% 10/1/26 490 468 1 Providence St. Joseph Health Obligated Group 3.744% 10/1/47 305 283 3 Roche Holdings Inc. 2.875% 9/29/21 850 866 3 Roche Holdings Inc. 2.375% 1/28/27 1,650 1,547 Sanofi 4.000% 3/29/21 1,130 1,199 3 Sigma Alimentos SA de CV 4.125% 5/2/26 510 499 Teva Pharmaceutical Finance Netherlands III BV 2.800% 7/21/23 980 933 Teva Pharmaceutical Finance Netherlands III BV 3.150% 10/1/26 240 221 Teva Pharmaceutical Finance Netherlands III BV 4.100% 10/1/46 865 746 The Kroger Co. 3.850% 8/1/23 270 280 The Kroger Co. 4.000% 2/1/24 540 561 The Kroger Co. 3.875% 10/15/46 785 704 The Pepsi Bottling Group Inc. 7.000% 3/1/29 500 679 Unilever Capital Corp. 4.250% 2/10/21 2,805 3,002 Energy (1.6%) 3 BG Energy Capital plc 4.000% 10/15/21 555 585 BP Capital Markets plc 1.846% 5/5/17 650 650 BP Capital Markets plc 4.750% 3/10/19 795 838 BP Capital Markets plc 2.315% 2/13/20 160 161 BP Capital Markets plc 4.500% 10/1/20 400 430 BP Capital Markets plc 3.062% 3/17/22 1,100 1,114 BP Capital Markets plc 3.245% 5/6/22 650 664 BP Capital Markets plc 2.500% 11/6/22 500 490 BP Capital Markets plc 3.994% 9/26/23 420 439 BP Capital Markets plc 3.814% 2/10/24 1,700 1,761 BP Capital Markets plc 3.506% 3/17/25 1,280 1,286 Chevron Corp. 3.191% 6/24/23 1,235 1,265 ConocoPhillips 5.200% 5/15/18 1,500 1,558 ConocoPhillips 5.750% 2/1/19 200 214 ConocoPhillips 6.000% 1/15/20 95 105 ConocoPhillips Co. 2.875% 11/15/21 686 695 ConocoPhillips Co. 3.350% 11/15/24 1,040 1,051 ConocoPhillips Co. 3.350% 5/15/25 245 246 ConocoPhillips Co. 4.950% 3/15/26 115 128 ConocoPhillips Co. 4.300% 11/15/44 1,570 1,565 Devon Energy Corp. 3.250% 5/15/22 495 489 Dominion Gas Holdings LLC 3.550% 11/1/23 470 478 EOG Resources Inc. 5.625% 6/1/19 425 457 Exxon Mobil Corp. 2.222% 3/1/21 380 380 Exxon Mobil Corp. 2.726% 3/1/23 320 321 Exxon Mobil Corp. 3.043% 3/1/26 225 225 Exxon Mobil Corp. 4.114% 3/1/46 320 328 Halliburton Co. 3.500% 8/1/23 1,980 2,013 Noble Energy Inc. 4.150% 12/15/21 425 446 Occidental Petroleum Corp. 4.100% 2/1/21 1,120 1,185 Occidental Petroleum Corp. 2.700% 2/15/23 250 247 Occidental Petroleum Corp. 3.400% 4/15/26 790 788 Occidental Petroleum Corp. 4.400% 4/15/46 625 632 Phillips 66 4.875% 11/15/44 280 281 3 Schlumberger Holdings Corp. 3.000% 12/21/20 800 818 3 Schlumberger Investment SA 2.400% 8/1/22 630 612 Schlumberger Investment SA 3.650% 12/1/23 1,120 1,164 Shell International Finance BV 4.375% 3/25/20 800 853 Shell International Finance BV 2.250% 11/10/20 1,600 1,601 Shell International Finance BV 2.875% 5/10/26 445 433 Shell International Finance BV 4.125% 5/11/35 930 934 Shell International Finance BV 5.500% 3/25/40 345 403 Shell International Finance BV 4.375% 5/11/45 2,500 2,534 Suncor Energy Inc. 6.100% 6/1/18 400 421 Suncor Energy Inc. 5.950% 12/1/34 500 588 Sunoco Logistics Partners Operations LP 4.400% 4/1/21 1,225 1,288 Total Capital International SA 1.550% 6/28/17 1,365 1,365 Total Capital International SA 2.700% 1/25/23 885 876 Total Capital International SA 3.750% 4/10/24 1,400 1,455 Total Capital SA 2.125% 8/10/18 850 855 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,220 1,279 TransCanada PipeLines Ltd. 4.875% 1/15/26 1,255 1,393 1 Transcanada Trust 5.300% 3/15/77 635 630 Other Industrial (0.0%) 1 Johns Hopkins University Maryland GO 4.083% 7/1/53 690 711 Technology (1.2%) Apple Inc. 2.850% 5/6/21 1,100 1,126 Apple Inc. 3.000% 2/9/24 620 625 Apple Inc. 3.450% 5/6/24 1,000 1,035 Apple Inc. 3.250% 2/23/26 1,020 1,031 Apple Inc. 2.450% 8/4/26 1,170 1,105 Apple Inc. 3.350% 2/9/27 1,545 1,558 Apple Inc. 3.850% 5/4/43 430 411 Apple Inc. 4.450% 5/6/44 120 124 Apple Inc. 3.850% 8/4/46 985 930 Applied Materials Inc. 3.300% 4/1/27 875 878 3 Broadcom Corp. / Broadcom Cayman Finance Ltd. 3.625% 1/15/24 1,485 1,494 Cisco Systems Inc. 4.450% 1/15/20 605 648 Cisco Systems Inc. 2.900% 3/4/21 320 328 Cisco Systems Inc. 2.500% 9/20/26 431 408 Intel Corp. 4.100% 5/19/46 1,360 1,353 International Business Machines Corp. 3.375% 8/1/23 1,750 1,816 International Business Machines Corp. 5.875% 11/29/32 1,010 1,282 Microsoft Corp. 2.375% 2/12/22 635 637 Microsoft Corp. 3.625% 12/15/23 500 527 Microsoft Corp. 2.875% 2/6/24 1,385 1,389 Microsoft Corp. 2.700% 2/12/25 760 747 Microsoft Corp. 3.125% 11/3/25 845 853 Microsoft Corp. 2.400% 8/8/26 1,890 1,787 Microsoft Corp. 3.500% 2/12/35 605 580 Microsoft Corp. 3.450% 8/8/36 1,725 1,638 Microsoft Corp. 4.100% 2/6/37 1,225 1,260 Microsoft Corp. 4.450% 11/3/45 380 400 Microsoft Corp. 3.700% 8/8/46 1,615 1,516 Microsoft Corp. 4.250% 2/6/47 2,500 2,551 Oracle Corp. 2.800% 7/8/21 375 383 Oracle Corp. 2.500% 5/15/22 1,210 1,206 Oracle Corp. 2.950% 5/15/25 355 350 Transportation (0.5%) Burlington Northern Santa Fe LLC 3.000% 3/15/23 565 572 Burlington Northern Santa Fe LLC 3.850% 9/1/23 1,630 1,725 Burlington Northern Santa Fe LLC 3.250% 6/15/27 335 337 1 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 10/19/23 709 778 3 ERAC USA Finance LLC 2.350% 10/15/19 610 611 3 ERAC USA Finance LLC 4.500% 8/16/21 325 346 3 ERAC USA Finance LLC 3.300% 10/15/22 40 40 3 ERAC USA Finance LLC 7.000% 10/15/37 1,150 1,452 1 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 794 879 FedEx Corp. 2.700% 4/15/23 255 251 FedEx Corp. 4.900% 1/15/34 230 247 FedEx Corp. 3.875% 8/1/42 120 110 FedEx Corp. 4.100% 4/15/43 500 467 FedEx Corp. 5.100% 1/15/44 340 365 FedEx Corp. 4.550% 4/1/46 415 415 Kansas City Southern 4.950% 8/15/45 905 915 Norfolk Southern Corp. 7.700% 5/15/17 1,500 1,511 1 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 357 393 United Parcel Service Inc. 2.450% 10/1/22 425 426 United Parcel Service Inc. 4.875% 11/15/40 460 518 Utilities (2.1%) Electric (2.0%) Alabama Power Co. 3.750% 3/1/45 630 591 Ameren Illinois Co. 6.125% 12/15/28 1,000 1,196 Berkshire Hathaway Energy Co. 6.125% 4/1/36 1,190 1,482 Berkshire Hathaway Energy Co. 6.500% 9/15/37 575 748 Commonwealth Edison Co. 4.350% 11/15/45 220 230 Connecticut Light & Power Co. 5.650% 5/1/18 465 485 Consolidated Edison Co. of New York Inc. 4.500% 12/1/45 980 1,042 Consolidated Edison Co. of New York Inc. 4.625% 12/1/54 1,365 1,450 Delmarva Power & Light Co. 3.500% 11/15/23 305 316 4 Dominion Resources Inc. 2.962% 7/1/19 495 502 Dominion Resources Inc. 5.200% 8/15/19 750 801 Dominion Resources Inc. 3.625% 12/1/24 1,515 1,524 DTE Energy Co. 3.800% 3/15/27 250 254 Duke Energy Carolinas LLC 5.250% 1/15/18 275 283 Duke Energy Carolinas LLC 5.100% 4/15/18 590 611 Duke Energy Carolinas LLC 3.900% 6/15/21 1,090 1,151 Duke Energy Carolinas LLC 6.100% 6/1/37 391 487 Duke Energy Corp. 2.650% 9/1/26 315 292 Duke Energy Corp. 4.800% 12/15/45 1,200 1,266 Duke Energy Corp. 3.750% 9/1/46 265 238 Duke Energy Florida LLC 6.350% 9/15/37 200 263 Duke Energy Progress LLC 6.300% 4/1/38 365 471 Duke Energy Progress LLC 4.200% 8/15/45 845 861 Eversource Energy 4.500% 11/15/19 90 95 Eversource Energy 3.150% 1/15/25 110 109 Florida Power & Light Co. 5.650% 2/1/35 1,000 1,192 Florida Power & Light Co. 4.950% 6/1/35 1,000 1,140 Florida Power & Light Co. 5.950% 2/1/38 785 1,002 3 Fortis Inc. 3.055% 10/4/26 1,195 1,123 Georgia Power Co. 5.400% 6/1/18 1,165 1,212 Georgia Power Co. 3.250% 3/30/27 850 824 Georgia Power Co. 5.950% 2/1/39 218 254 Georgia Power Co. 5.400% 6/1/40 1,163 1,298 Georgia Power Co. 4.750% 9/1/40 168 176 Georgia Power Co. 4.300% 3/15/42 950 915 Great Plains Energy Inc. 3.150% 4/1/22 325 328 Great Plains Energy Inc. 3.900% 4/1/27 270 271 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,548 National Rural Utilities Cooperative Finance Corp. 2.950% 2/7/24 415 416 National Rural Utilities Cooperative Finance Corp. 2.850% 1/27/25 1,040 1,024 Northern States Power Co. 6.250% 6/1/36 2,000 2,582 Pacific Gas & Electric Co. 4.250% 5/15/21 300 319 Pacific Gas & Electric Co. 3.850% 11/15/23 450 473 Pacific Gas & Electric Co. 3.750% 2/15/24 305 319 Pacific Gas & Electric Co. 5.125% 11/15/43 285 327 PacifiCorp 6.250% 10/15/37 2,000 2,580 PECO Energy Co. 5.350% 3/1/18 565 584 Potomac Electric Power Co. 6.500% 11/15/37 750 995 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 1,977 San Diego Gas & Electric Co. 6.000% 6/1/26 600 723 Sierra Pacific Power Co. 3.375% 8/15/23 850 870 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,140 1,336 South Carolina Electric & Gas Co. 5.450% 2/1/41 35 40 South Carolina Electric & Gas Co. 4.350% 2/1/42 165 164 South Carolina Electric & Gas Co. 4.100% 6/15/46 525 515 South Carolina Electric & Gas Co. 5.100% 6/1/65 715 740 Southern California Edison Co. 2.400% 2/1/22 170 169 Southern California Edison Co. 6.000% 1/15/34 1,000 1,245 Southern California Edison Co. 5.550% 1/15/37 2,250 2,692 Southern California Edison Co. 3.600% 2/1/45 141 133 Southern Co. 2.450% 9/1/18 225 227 Southern Co. 2.950% 7/1/23 1,280 1,246 Virginia Electric & Power Co. 2.750% 3/15/23 690 685 Virginia Electric & Power Co. 3.500% 3/15/27 435 443 Wisconsin Electric Power Co. 5.700% 12/1/36 690 847 Natural Gas (0.1%) 3 KeySpan Gas East Corp. 2.742% 8/15/26 670 640 Nisource Finance Corp. 5.250% 2/15/43 390 431 NiSource Finance Corp. 4.800% 2/15/44 1,355 1,425 Sempra Energy 2.875% 10/1/22 750 747 Southern California Gas Co. 2.600% 6/15/26 820 791 Total Corporate Bonds (Cost $559,815) Sovereign Bonds (1.5%) 3 CDP Financial Inc. 4.400% 11/25/19 1,000 1,061 3 Electricite de France SA 4.600% 1/27/20 1,200 1,272 3 Electricite de France SA 4.875% 1/22/44 50 50 3 Electricite de France SA 4.950% 10/13/45 400 406 1,3 Electricite de France SA 5.250% 1/29/49 235 231 Export-Import Bank of Korea 1.750% 5/26/19 2,000 1,989 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 2,444 5 Japan Bank for International Cooperation 2.250% 2/24/20 1,190 1,191 6 Japan Treasury Discount Bill 0.000% 4/10/17 250,000 2,245 6 Japan Treasury Discount Bill 0.000% 4/17/17 240,000 2,156 6 Japan Treasury Discount Bill 0.000% 5/22/17 250,000 2,246 6 Japan Treasury Discount Bill 0.000% 5/29/17 250,000 2,257 3 Kingdom of Saudi Arabia 2.375% 10/26/21 850 835 Korea Development Bank 2.875% 8/22/18 505 512 Korea Development Bank 2.500% 3/11/20 2,000 2,006 Petroleos Mexicanos 5.500% 2/4/19 330 346 Province of Ontario 2.500% 4/27/26 2,150 2,083 Province of Quebec 2.500% 4/20/26 3,820 3,721 3 Sinopec Group Overseas Development 2015 Ltd. 2.500% 4/28/20 1,615 1,607 3 Sinopec Group Overseas Development 2015 Ltd. 3.250% 4/28/25 1,615 1,574 3 State Grid Overseas Investment 2014 Ltd. 2.750% 5/7/19 1,305 1,319 Statoil ASA 2.250% 11/8/19 580 583 Statoil ASA 2.900% 11/8/20 1,410 1,439 Statoil ASA 2.750% 11/10/21 850 856 Statoil ASA 2.450% 1/17/23 382 375 Statoil ASA 2.650% 1/15/24 360 352 Statoil ASA 3.700% 3/1/24 640 665 Statoil ASA 3.250% 11/10/24 795 803 3 Temasek Financial I Ltd. 2.375% 1/23/23 1,130 1,108 United Mexican States 3.500% 1/21/21 342 355 United Mexican States 4.150% 3/28/27 1,021 1,039 United Mexican States 4.750% 3/8/44 170 165 Total Sovereign Bonds (Cost $38,515) Taxable Municipal Bonds (1.7%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 245 274 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 685 935 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 1,025 1,475 California GO 5.700% 11/1/21 265 301 California GO 7.550% 4/1/39 1,170 1,714 California GO 7.300% 10/1/39 300 421 California GO 7.350% 11/1/39 2,000 2,825 California GO 7.625% 3/1/40 90 131 California GO 7.600% 11/1/40 920 1,372 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 215 257 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 530 591 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 425 558 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 1,560 1,944 Chicago Transit Authority 6.899% 12/1/40 695 866 Commonwealth Financing Authority 4.144% 6/1/38 635 615 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 750 969 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 1,346 1,531 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.184% 10/1/42 1,015 1,184 Houston TX GO 6.290% 3/1/32 560 660 Illinois Finance Authority 4.545% 10/1/18 810 839 Illinois GO 5.100% 6/1/33 1,600 1,458 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 750 946 7 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 2,000 2,294 Los Angeles CA Community College District GO 6.750% 8/1/49 405 588 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,400 1,718 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 545 679 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 1,000 1,243 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 410 590 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 600 838 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 115 127 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 80 103 New York Metropolitan Transportation Authority Revenue 6.814% 11/15/40 150 202 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 325 473 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 445 564 North Texas Tollway Authority System Revenue 6.718% 1/1/49 1,555 2,169 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 655 825 Oregon GO 5.902% 8/1/38 490 615 7 Oregon School Boards Association GO 5.528% 6/30/28 2,000 2,330 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 325 389 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 265 333 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,300 1,357 Port Authority of New York & New Jersey Revenue 4.810% 10/15/65 640 703 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 305 390 University of California 3.931% 5/15/45 570 564 University of California Regents Medical Center Revenue 6.548% 5/15/48 295 382 University of California Regents Medical Center Revenue 6.583% 5/15/49 900 1,170 University of California Revenue 4.601% 5/15/31 590 648 University of California Revenue 5.770% 5/15/43 1,010 1,238 University of California Revenue 4.765% 5/15/44 145 151 Total Taxable Municipal Bonds (Cost $39,902) Shares Temporary Cash Investments (3.1%) Money Market Fund (0.6%) 8,9 Vanguard Market Liquidity Fund 0.965% 161 16,104 Face Amount ($000) Commercial Paper (0.7%) Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.920% 4/10/17 3,000 2,999 10 BK Nederlandse Gemeenten 0.970% 4/20/17 6,000 5,997 BNP Paribas (New York Branch) 0.910% 4/5/17 3,000 3,000 10 BPCE SA 0.920% 5/8/17 2,000 1,998 10 DNB Bank ASA 0.920% 4/21/17 3,000 2,998 10 Societe Generale SA 0.870% 4/10/17 2,000 1,999 Repurchase Agreement (1.8%) RBS Securities, Inc. (Dated 3/31/17, Repurchase Value $47,603,000 collateralized by U.S. Treasury Note/Bond, 0.625%, 4/30/18, with a value of $48,428,000) 0.780% 4/3/17 47,600 47,600 Total Temporary Cash Investments (Cost $82,695) Total Investments (100.1%) (Cost $2,166,627) Conventional Mortgage-Backed Securities—Sale Commitments (Net) (0.0%) 1,2,12 Freddie Mac Gold Pool 3.000% 4/1/45-4/1/47 (35) (24) Total Conventional Mortgage-Backed Securities—Sale Commitments (Net Proceeds ($114)) Other Asset and Liabilities-Net (-0.1%)11 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $15,667,000. * Non-income-producing security. 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, the aggregate value of these securities was $126,714,000, representing 4.8% of net assets. 4 Adjustable-rate security. 5 Guaranteed by the Government of Japan. 6 Face amount denominated in Japanese yen. 7 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 8 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 9 Includes $16,098,000 of collateral received for securities on loan. 10 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At March 31, 2017, the aggregate value of these securities was $12,992,000, representing 0.5% of net assets. 11 Cash of $231,000 has been segregated as initial margin for open futures contracts. 12 Represents the net TBA purchases, long positions, and sale commitments in the same issuer and coupon. ADR—American Depositary Receipt. GO—General Obligation Bond. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the portfolio is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The portfolio mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The portfolio may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the portfolio cannot be repledged, resold, or rehypothecated. Under an MSFTA, upon a counterparty default (including bankruptcy), the portfolio may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. D. Mortgage Dollar Rolls: The portfolio enters into mortgage-dollar-roll transactions, in which the portfolio sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The portfolio forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The portfolio has also entered into mortgage-dollar-roll transactions in which the portfolio buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The portfolio continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The portfolio accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the portfolio's portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Other Assets and Liabilities in the Schedule of Investments. E. Repurchase Agreements: The portfolio enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold, or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. F. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,520,320 189,245 — U.S. Government and Agency Obligations — 150,371 — Asset-Backed/Commercial Mortgage-Backed Securities — 32,189 680 Corporate Bonds — 577,657 — Sovereign Bonds — 39,291 — Taxable Municipal Bonds — 44,549 — Temporary Cash Investments 16,104 66,591 — Conventional Mortgage-Backed Securities—Sale Commitments (Net) — (24) — Futures Contracts—Liabilities 1 (36) — — Forward Currency Contracts—Liabilities — (207) — Total 1,536,388 1,099,662 680 1 Represents variation margin on the last day of the reporting period. G. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Long Value Unrealized (Short) Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciati on) 2-Year U.S. Treasury Note June 2017 (78) (16,883) (17) 10-Year U.S. Treasury Note June 2017 (100) (12,456) (26) 5-Year U.S. Treasury June 2017 (51) (6,004) (13) Note (56) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. H. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold, or rehypothecated. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2017, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. I. At March 31, 2017, the cost of investment securities for tax purposes was $2,167,543,000. Net unrealized appreciation of investment securities for tax purposes was $469,430,000, consisting of unrealized gains of $492,243,000 on securities that had risen in value since their purchase and $22,813,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Capital Growth Portfolio Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (92.8%) Consumer Discretionary (7.1%) Ross Stores Inc. 175,100 11,534 Sony Corp. ADR 337,200 11,374 TJX Cos. Inc. 133,000 10,518 L Brands Inc. 205,700 9,688 Walt Disney Co. 85,100 9,650 Carnival Corp. 140,800 8,295 Royal Caribbean Cruises Ltd. 55,100 5,406 * Amazon.com Inc. 3,500 3,103 Whirlpool Corp. 9,800 1,679 Bed Bath & Beyond Inc. 41,700 1,645 Comcast Corp. Class A 27,200 1,022 VF Corp. 13,500 742 Consumer Staples (0.3%) CVS Health Corp. 29,700 2,331 Tyson Foods Inc. Class A 16,100 994 Energy (1.1%) EOG Resources Inc. 41,700 4,068 Schlumberger Ltd. 45,700 3,569 * Transocean Ltd. 169,200 2,107 Noble Energy Inc. 43,000 1,477 Exxon Mobil Corp. 11,200 918 Financials (6.7%) JPMorgan Chase & Co. 218,700 19,211 Charles Schwab Corp. 414,600 16,920 Wells Fargo & Co. 224,700 12,507 Marsh & McLennan Cos. Inc. 138,400 10,226 Progressive Corp. 100,200 3,926 US Bancorp 66,400 3,420 Discover Financial Services 29,700 2,031 CME Group Inc. 16,500 1,960 American Express Co. 7,800 617 Health Care (22.6%) Eli Lilly & Co. 578,400 48,649 * Biogen Inc. 156,200 42,708 Amgen Inc. 255,971 41,997 Roche Holding AG 109,900 28,105 Novartis AG ADR 246,250 18,289 * Boston Scientific Corp. 544,502 13,542 AstraZeneca plc ADR 358,700 11,170 Medtronic plc 131,100 10,562 Thermo Fisher Scientific Inc. 49,700 7,634 Abbott Laboratories 123,300 5,476 * Bioverativ Inc. 78,100 4,253 Johnson & Johnson 19,100 2,379 Sanofi ADR 36,800 1,665 GlaxoSmithKline plc ADR 25,100 1,058 Merck & Co. Inc. 15,800 1,004 AbbVie Inc. 14,000 912 Industrials (16.6%) FedEx Corp. 192,500 37,566 Southwest Airlines Co. 682,750 36,705 Airbus SE 227,700 17,365 American Airlines Group Inc. 351,700 14,877 Alaska Air Group Inc. 100,700 9,286 Honeywell International Inc. 69,600 8,691 * United Continental Holdings Inc. 117,900 8,328 Caterpillar Inc. 89,400 8,293 Delta Air Lines Inc. 144,900 6,660 Deere & Co. 59,500 6,477 Union Pacific Corp. 48,100 5,095 United Parcel Service Inc. Class B 43,550 4,673 Boeing Co. 16,800 2,971 United Technologies Corp. 22,600 2,536 CSX Corp. 42,500 1,978 Pentair plc 28,300 1,777 Safran SA 18,900 1,411 Textron Inc. 20,700 985 Information Technology (36.1%) Texas Instruments Inc. 578,300 46,588 * Adobe Systems Inc. 355,700 46,287 Microsoft Corp. 685,100 45,121 * Alphabet Inc. Class C 29,170 24,198 NVIDIA Corp. 218,950 23,850 * Alphabet Inc. Class A 27,500 23,315 * Micron Technology Inc. 654,800 18,924 * Alibaba Group Holding Ltd. ADR 166,400 17,943 Hewlett Packard Enterprise Co. 586,250 13,894 Intel Corp. 376,500 13,580 KLA-Tencor Corp. 137,300 13,053 HP Inc. 618,550 11,060 NetApp Inc. 255,400 10,689 QUALCOMM Inc. 182,000 10,436 Intuit Inc. 86,500 10,033 Cisco Systems Inc. 291,400 9,849 Oracle Corp. 141,300 6,303 Activision Blizzard Inc. 116,000 5,784 ^ Telefonaktiebolaget LM Ericsson ADR 717,500 4,764 Plantronics Inc. 71,650 3,877 Analog Devices Inc. 42,400 3,475 Visa Inc. Class A 35,400 3,146 Corning Inc. 98,350 2,655 * Dell Technologies Inc. Class V 37,974 2,433 * BlackBerry Ltd. 195,800 1,517 Apple Inc. 9,500 1,365 * PayPal Holdings Inc. 31,700 1,364 * Yahoo! Inc. 26,600 1,235 Mastercard Inc. Class A 9,800 1,102 * Entegris Inc. 46,900 1,097 * eBay Inc. 31,700 1,064 * salesforce.com Inc. 12,700 1,048 Materials (1.4%) Monsanto Co. 115,400 13,063 Praxair Inc. 17,400 2,064 Telecommunication Services (0.9%) AT&T Inc. 217,508 9,037 Total Common Stocks (Cost $594,331) Coupon Temporary Cash Investment (8.6%) Money Market Fund (8.6%) 1,2 Vanguard Market Liquidity Fund (Cost 0.965% 908,562 Total Investments (101.4%) (Cost $685,200) Other Asset and Liabilities-Net (-1.4%)2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $2,470,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $2,604,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 934,347 46,881 — Temporary Cash Investments 90,874 — — Total 1,025,221 46,881 — D. At March 31, 2017, the cost of investment securities for tax purposes was $685,200,000. Net unrealized appreciation of investment securities for tax purposes was $386,902,000, consisting of unrealized gains of $402,733,000 on securities that had risen in value since their purchase and $15,831,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Diversified Value Portfolio Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (99.3%) Consumer Discretionary (8.1%) Twenty-First Century Fox Inc. Class A 868,400 28,128 Carnival Corp. 356,500 21,001 Target Corp. 286,000 15,784 Lowe's Cos. Inc. 162,200 13,335 Ford Motor Co. 870,900 10,137 Adient plc 69,941 5,083 Consumer Staples (13.6%) Philip Morris International Inc. 400,600 45,228 Imperial Brands plc ADR 778,600 38,463 Altria Group Inc. 526,100 37,574 CVS Health Corp. 450,000 35,325 Energy (10.3%) ConocoPhillips 746,544 37,230 Phillips 66 305,572 24,207 Occidental Petroleum Corp. 379,700 24,058 BP plc ADR 614,700 21,220 Chevron Corp. 114,000 12,240 Financials (15.6%) Wells Fargo & Co. 780,800 43,459 JPMorgan Chase & Co. 421,450 37,020 American Express Co. 406,200 32,134 Bank of America Corp. 1,277,046 30,126 Citigroup Inc. 366,030 21,896 Navient Corp. 584,400 8,626 * SLM Corp. 584,400 7,071 Health Care (25.0%) Cardinal Health Inc. 479,100 39,070 Sanofi ADR 842,700 38,132 Medtronic plc 453,100 36,502 Johnson & Johnson 291,600 36,319 Anthem Inc. 195,600 32,348 Pfizer Inc. 940,714 32,182 * Express Scripts Holding Co. 485,100 31,973 Teva Pharmaceutical Industries Ltd. ADR 786,900 25,252 Merck & Co. Inc. 253,000 16,076 Industrials (9.9%) United Technologies Corp. 332,900 37,355 Johnson Controls International plc 803,812 33,856 Honeywell International Inc. 183,800 22,951 General Dynamics Corp. 103,200 19,319 Information Technology (8.8%) Oracle Corp. 860,400 38,382 QUALCOMM Inc. 570,200 32,695 Microsoft Corp. 464,800 30,612 Materials (4.0%) Air Products & Chemicals Inc. 248,400 33,606 EI du Pont de Nemours & Co. 153,800 12,355 Telecommunication Services (4.0%) Verizon Communications Inc. 702,560 34,250 AT&T Inc. 294,627 12,241 Total Common Stocks (Cost $1,002,244) Coupon Temporary Cash Investment (0.7%) Money Market Fund (0.7%) 1 Vanguard Market Liquidity Fund (Cost $8,382) 0.965% 83,811 8,383 Total Investments (100.0%) (Cost $1,010,626) Other Asset and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At March 31, 2017, 100% of the market value of the portfolio's investments was determined based on Level 1 inputs. C. At March 31, 2017, the cost of investment securities for tax purposes was $1,010,626,000. Net unrealized appreciation of investment securities for tax purposes was $142,578,000, consisting of unrealized gains of $232,502,000 on securities that had risen in value since their purchase and $89,924,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Equity Income Portfolio Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (95.5%)1 Consumer Discretionary (4.9%) Home Depot Inc. 106,000 15,564 McDonald's Corp. 82,302 10,667 VF Corp. 150,770 8,288 General Motors Co. 112,685 3,985 Best Buy Co. Inc. 57,913 2,846 Darden Restaurants Inc. 33,537 2,806 L Brands Inc. 51,600 2,430 Regal Entertainment Group Class A 93,990 2,122 Tailored Brands Inc. 140,519 2,099 Carnival Corp. 33,149 1,953 International Game Technology plc 72,432 1,717 Tupperware Brands Corp. 21,133 1,326 Coach Inc. 22,509 930 Ford Motor Co. 59,092 688 Ralph Lauren Corp. Class A 8,426 688 Hasbro Inc. 5,203 519 Chico's FAS Inc. 29,826 424 Meredith Corp. 4,215 272 Consumer Staples (12.3%) Philip Morris International Inc. 322,756 36,439 PepsiCo Inc. 130,736 14,624 Coca-Cola Co. 308,011 13,072 Unilever NV 262,300 13,031 Procter & Gamble Co. 142,114 12,769 British American Tobacco plc 178,254 11,827 Kraft Heinz Co. 118,146 10,729 Wal-Mart Stores Inc. 137,908 9,940 Altria Group Inc. 122,304 8,735 Diageo plc ADR 43,040 4,974 Conagra Brands Inc. 71,045 2,866 Bunge Ltd. 30,628 2,428 Nu Skin Enterprises Inc. Class A 41,502 2,305 Universal Corp. 30,403 2,151 Kellogg Co. 13,495 980 Reynolds American Inc. 1,321 83 Energy (9.6%) Exxon Mobil Corp. 294,949 24,189 Chevron Corp. 211,839 22,745 Suncor Energy Inc. 466,600 14,348 ^ TransCanada Corp. 195,100 9,003 Occidental Petroleum Corp. 140,691 8,914 Canadian Natural Resources Ltd. 268,990 8,820 Phillips 66 98,700 7,819 Valero Energy Corp. 51,331 3,403 ConocoPhillips 57,752 2,880 ONEOK Inc. 46,510 2,578 Cosan Ltd. 264,830 2,262 Kinder Morgan Inc. 100,457 2,184 Enbridge Inc. 46,600 1,950 Archrock Inc. 157,205 1,949 Williams Cos. Inc. 49,902 1,477 Delek US Holdings Inc. 25,603 621 Marathon Petroleum Corp. 8,343 422 Financials (16.6%) JPMorgan Chase & Co. 489,979 43,040 Wells Fargo & Co. 678,510 37,766 Marsh & McLennan Cos. Inc. 259,100 19,145 PNC Financial Services Group Inc. 106,990 12,864 MetLife Inc. 221,420 11,695 BlackRock Inc. 29,370 11,264 Chubb Ltd. 79,302 10,805 Principal Financial Group Inc. 144,011 9,089 M&T Bank Corp. 50,100 7,752 Thomson Reuters Corp. 153,490 6,635 US Bancorp 114,840 5,914 Prudential Financial Inc. 38,648 4,123 Aflac Inc. 45,934 3,327 Ameriprise Financial Inc. 23,207 3,009 Regions Financial Corp. 198,224 2,880 Fifth Third Bancorp 101,478 2,578 Navient Corp. 151,342 2,234 LPL Financial Holdings Inc. 34,737 1,384 Travelers Cos. Inc. 9,775 1,178 SunTrust Banks Inc. 21,139 1,169 AmTrust Financial Services Inc. 26,030 480 CME Group Inc. 2,921 347 FNF Group 2,171 85 CNA Financial Corp. 1,815 80 Health Care (13.0%) Johnson & Johnson 303,865 37,846 Merck & Co. Inc. 407,394 25,886 Pfizer Inc. 696,192 23,817 Eli Lilly & Co. 171,522 14,427 Bristol-Myers Squibb Co. 201,500 10,958 Cardinal Health Inc. 109,600 8,938 Novartis AG 117,627 8,735 Roche Holding AG 30,803 7,877 Amgen Inc. 41,855 6,867 AbbVie Inc. 82,076 5,348 Abbott Laboratories 87,600 3,890 Gilead Sciences Inc. 21,070 1,431 Owens & Minor Inc. 3,931 136 Industrials (11.1%) General Electric Co. 974,269 29,033 Eaton Corp. plc 182,870 13,560 Union Pacific Corp. 124,330 13,169 3M Co. 67,696 12,952 Honeywell International Inc. 83,910 10,478 United Technologies Corp. 63,800 7,159 Raytheon Co. 45,350 6,916 Boeing Co. 36,168 6,397 Lockheed Martin Corp. 20,369 5,451 Caterpillar Inc. 54,818 5,085 United Parcel Service Inc. Class B 37,121 3,983 Emerson Electric Co. 52,954 3,170 Copa Holdings SA Class A 21,264 2,387 General Cable Corp. 122,562 2,200 Greenbrier Cos. Inc. 46,111 1,987 West Corp. 61,430 1,500 Brady Corp. Class A 36,570 1,413 ^ American Railcar Industries Inc. 28,814 1,184 Ryder System Inc. 15,257 1,151 Applied Industrial Technologies Inc. 16,112 996 Norfolk Southern Corp. 8,654 969 Aircastle Ltd. 39,609 956 Knoll Inc. 19,642 468 Information Technology (13.6%) Microsoft Corp. 821,856 54,127 Cisco Systems Inc. 864,466 29,219 Intel Corp. 592,834 21,384 Analog Devices Inc. 171,879 14,085 QUALCOMM Inc. 142,076 8,147 International Business Machines Corp. 45,173 7,866 Maxim Integrated Products Inc. 146,260 6,576 Texas Instruments Inc. 69,797 5,623 KLA-Tencor Corp. 30,337 2,884 HP Inc. 159,150 2,846 Seagate Technology plc 57,570 2,644 Brooks Automation Inc. 103,747 2,324 Science Applications International Corp. 25,227 1,877 ManTech International Corp. Class A 54,164 1,876 Computer Sciences Corp. 14,678 1,013 Materials (3.1%) Dow Chemical Co. 230,099 14,620 International Paper Co. 145,980 7,413 LyondellBasell Industries NV Class A 36,698 3,346 Huntsman Corp. 103,544 2,541 Steel Dynamics Inc. 63,566 2,210 Greif Inc. Class A 39,407 2,171 Rayonier Advanced Materials Inc. 149,345 2,009 Innophos Holdings Inc. 19,107 1,031 WestRock Co. 18,256 950 EI du Pont de Nemours & Co. 9,224 741 Other (0.8%) 2 Vanguard High Dividend Yield ETF 119,332 9,266 Telecommunication Services (3.4%) Verizon Communications Inc. 384,841 18,761 AT&T Inc. 314,200 13,055 BCE Inc. 183,480 8,124 Windstream Holdings Inc. 77,491 422 Utilities (7.1%) Dominion Resources Inc. 180,860 14,029 NextEra Energy Inc. 70,048 8,992 Eversource Energy 146,010 8,583 Sempra Energy 68,820 7,605 Xcel Energy Inc. 153,140 6,807 Duke Energy Corp. 61,149 5,015 UGI Corp. 98,166 4,850 PG&E Corp. 51,889 3,443 Edison International 42,068 3,349 CenterPoint Energy Inc. 98,235 2,708 FirstEnergy Corp. 85,020 2,705 Southwest Gas Holdings Inc. 28,284 2,345 National Fuel Gas Co. 38,695 2,307 MDU Resources Group Inc. 83,802 2,294 AES Corp. 203,807 2,279 Entergy Corp. 27,673 2,102 Exelon Corp. 37,936 1,365 Atlantica Yield plc 50,709 1,063 ONE Gas Inc. 12,175 823 Hawaiian Electric Industries Inc. 12,558 418 NRG Energy Inc. 18,211 341 PPL Corp. 8,562 320 Otter Tail Corp. 7,497 284 South Jersey Industries Inc. 7,835 279 Great Plains Energy Inc. 4,309 126 OGE Energy Corp. 2,696 94 Total Common Stocks (Cost $911,507) Coupon Temporary Cash Investments (5.1%)1 Money Market Fund (2.7%) 3,4 Vanguard Market Liquidity Fund 0.965% 320,072 32,013 Face Maturity Amount Date ($000) Repurchase Agreement (2.2%) BNP Paribas Securities Corp. (Dated 3/31/17, Repurchase Value $26,002,000 collateralized by Federal Home Loan Mortgage Corp. 2.174%- 4.500%, 3/1/39-2/1/47, Federal National Mortgage Assn. 2.267%-7.500%, 9/1/26- 3/1/46, and Government National Mortgage Assn. 2.125%-3.000%, 3/20/25-12/20/43, with a value of $26,520,000) 0.800% 4/3/17 26,000 26,000 U.S. Government and Agency Obligations (0.2%) 5 United States Treasury Bill 0.564%–0.579% 5/4/17 600 600 5 United States Treasury Bill 0.574% 5/11/17 1,500 1,499 5 United States Treasury Bill 0.597% 5/25/17 500 499 Total Temporary Cash Investments (Cost $60,609) Total Investments (100.6%) (Cost $972,116) Other Assets and Liabilities-Net (-0.6%)4 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $6,155,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 97.9% and 2.7%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $6,527,000 of collateral received for securities on loan. 5 Securities with a value of $1,449,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The portfolio enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold, or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,114,642 28,439 — Temporary Cash Investments 32,013 28,598 — Futures Contracts—Liabilities 1 (64) — — Total 1,146,591 57,037 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Unrealized Number of Long ) Settlement Value Appreciation Futures Contracts Expiration (Short Contracts Long (Short) (Depreciation) E-mini S&P 500 Index June 2017 238 28,074 (107) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. At March 31, 2017, the cost of investment securities for tax purposes was $972,116,000. Net unrealized appreciation of investment securities for tax purposes was $231,576,000, consisting of unrealized gains of $247,816,000 on securities that had risen in value since their purchase and $16,240,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Growth Portfolio Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (95.0%)1 Consumer Discretionary (14.8%) * Amazon.com Inc. 10,599 9,396 Home Depot Inc. 60,592 8,897 * Liberty Interactive Corp. QVC Group Class A 338,079 6,768 * Liberty Global plc 136,601 4,787 * TripAdvisor Inc. 106,291 4,588 * O'Reilly Automotive Inc. 16,538 4,463 * Netflix Inc. 26,771 3,957 Starbucks Corp. 60,203 3,515 Dollar General Corp. 48,816 3,404 * Priceline Group Inc. 1,542 2,745 NIKE Inc. Class B 48,996 2,731 Ross Stores Inc. 28,829 1,899 Hilton Worldwide Holdings Inc. 30,159 1,763 * AutoZone Inc. 2,072 1,498 Las Vegas Sands Corp. 25,538 1,457 * Liberty Global plc Class A 36,429 1,307 * Chipotle Mexican Grill Inc. Class A 2,730 1,216 * Under Armour Inc. 62,533 1,144 Lennar Corp. Class A 22,311 1,142 Consumer Staples (3.4%) * Monster Beverage Corp. 92,198 4,257 Estee Lauder Cos. Inc. Class A 32,819 2,783 Constellation Brands Inc. Class A 15,520 2,515 Walgreens Boots Alliance Inc. 28,340 2,354 Kroger Co. 71,230 2,100 PepsiCo Inc. 11,522 1,289 Energy (0.2%) Schlumberger Ltd. 11,220 876 Financials (6.1%) Intercontinental Exchange Inc. 179,317 10,736 Charles Schwab Corp. 122,562 5,002 Marsh & McLennan Cos. Inc. 32,456 2,398 * Markel Corp. 2,372 2,315 MarketAxess Holdings Inc. 9,013 1,690 MSCI Inc. Class A 17,197 1,671 Affiliated Managers Group Inc. 8,880 1,456 TD Ameritrade Holding Corp. 28,500 1,107 Bank of America Corp. 40,230 949 Health Care (14.6%) * Celgene Corp. 94,649 11,777 Allergan plc 36,377 8,691 * Biogen Inc. 31,089 8,500 * Quintiles IMS Holdings Inc. 74,046 5,963 Bristol-Myers Squibb Co. 109,193 5,938 UnitedHealth Group Inc. 32,745 5,371 Dentsply Sirona Inc. 78,755 4,918 * Edwards Lifesciences Corp. 30,425 2,862 Zoetis Inc. 41,470 2,213 Thermo Fisher Scientific Inc. 12,000 1,843 Danaher Corp. 18,510 1,583 * Cerner Corp. 24,460 1,440 * Regeneron Pharmaceuticals Inc. 3,614 1,400 * ABIOMED Inc. 9,464 1,185 * Vertex Pharmaceuticals Inc. 10,345 1,131 Medtronic plc 5,064 408 * Illumina Inc. 2,136 365 Industrials (8.9%) FedEx Corp. 28,081 5,480 Nielsen Holdings plc 119,511 4,937 * Verisk Analytics Inc. Class A 37,008 3,003 Union Pacific Corp. 27,980 2,964 Equifax Inc. 18,912 2,586 * TransUnion 66,267 2,541 AMETEK Inc. 46,637 2,522 Fastenal Co. 47,535 2,448 Lockheed Martin Corp. 8,964 2,399 * IHS Markit Ltd. 56,807 2,383 Fortune Brands Home & Security Inc. 29,063 1,768 Northrop Grumman Corp. 7,376 1,754 JB Hunt Transport Services Inc. 15,761 1,446 Fortive Corp. 23,845 1,436 TransDigm Group Inc. 5,860 1,290 Snap-on Inc. 6,928 1,169 Information Technology (42.0%) Microsoft Corp. 286,951 18,899 * Facebook Inc. Class A 123,787 17,584 * Alphabet Inc. Class C 19,645 16,297 Mastercard Inc. Class A 142,221 15,996 Visa Inc. Class A 165,427 14,701 * PayPal Holdings Inc. 303,304 13,048 Apple Inc. 83,814 12,041 * eBay Inc. 306,448 10,287 * Alphabet Inc. Class A 11,859 10,054 * Electronic Arts Inc. 71,661 6,415 Symantec Corp. 197,838 6,070 * Adobe Systems Inc. 38,928 5,066 QUALCOMM Inc. 66,712 3,825 Intuit Inc. 31,356 3,637 * ServiceNow Inc. 33,352 2,917 ASML Holding NV 21,624 2,872 * Autodesk Inc. 32,161 2,781 Texas Instruments Inc. 33,780 2,721 Alliance Data Systems Corp. 10,836 2,698 CDW Corp. 44,761 2,583 Global Payments Inc. 30,492 2,460 * salesforce.com Inc. 28,910 2,385 * FleetCor Technologies Inc. 14,671 2,222 * Red Hat Inc. 25,390 2,196 * Workday Inc. Class A 23,760 1,979 * Alibaba Group Holding Ltd. ADR 18,161 1,958 Microchip Technology Inc. 20,630 1,522 Accenture plc Class A 12,160 1,458 NVIDIA Corp. 12,238 1,333 * Zillow Group Inc. 35,341 1,190 Materials (0.7%) Sherwin-Williams Co. 5,846 1,813 PPG Industries Inc. 11,620 1,221 Other (0.0%) *,2 WeWork Class A PP 4,015 208 Real Estate (4.3%) Crown Castle International Corp. 89,606 8,463 Equinix Inc. 11,397 4,563 American Tower Corporation 26,168 3,181 Public Storage 8,834 1,934 * SBA Communications Corp. Class A 10,720 1,290 Park Hotels & Resorts Inc. 1,030 26 Total Common Stocks (Cost $332,286) Convertible Preferred Stocks (0.2%) *,2 Airbnb Inc. (Cost $928) 9,972 Preferred Stocks (1.8%) *,2 Uber Technologies PP 104,984 5,121 *,2 WeWork Pfd. D1 PP 19,954 1,034 *,2 WeWork Pfd. D2 PP 15,678 812 *,2 Pinterest Prf G PP 124,325 798 *,2 Cloudera, Inc. Pfd. 21,972 458 Total Preferred Stocks (Cost $3,435) Coupon Temporary Cash Investments (3.3%)1 Money Market Fund (2.6%) 3 Vanguard Market Liquidity Fund 0.965% 117,668 11,769 Face Maturity Amount Date ($000) Repurchase Agreement (0.3%) Bank of America Securities, LLC (Dated 3/31/17, Repurchase Value $1,300,000, collateralized by Government National Mortgage Assn. 3.500%, 2/20/47, with a value of $1,326,000) 0.800% 4/3/17 1,300 1,300 U.S. Government and Agency Obligations (0.4%) 4 United States Treasury Bill 0.713% 6/1/17 700 699 United States Treasury Bill 0.741% 6/8/17 800 799 Total Temporary Cash Investments (Cost $14,567) Total Investments (100.3%) (Cost $351,216) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) * Non-income-producing security. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 97.6% and 0.7%, respectively, of net assets. 2 Restricted securities totaling $9,478,000, representing 2.1% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Securities with a value of $699,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. PP—Private Placement. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Repurchase Agreements: The portfolio enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold, or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 427,575 — 208 Convertible Preferred Stocks — — 1,047 Preferred Stocks — — 8,223 Temporary Cash Investments 11,769 2,798 — Futures Contracts—Liabilities 1 (27) — — Total 439,317 2,798 9,478 1 Represents variation margin on the last day of the reporting period. The determination of Level 3 fair value measurements is governed by documented policies and procedures adopted by the board of trustees. The board has designated a pricing review committee, as an agent of the board, to ensure the timely analysis and valuation of Level 3 securities held by the portfolio in accordance with established policies and procedures. The pricing review committee employs various methods for calibrating valuation approaches, including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. All valuation decisions made by the pricing review committee are reported to the board on a quarterly basis for review and ratification. The board reviews the adequacy of the fair value measurement policies and procedures in place on an annual basis. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended March 31, 2017. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Convertible Investments in Preferred Investments in Common Stocks Stocks Preferred Stocks ($000) ($000) ($000) Amount Valued Based on Level 3 Inputs Balance as of December 31, 2016 201 1,047 8,006 Change in Unrealized Appreciation (Depreciation) 7 — 217 Balance as of March 31, 2017 208 1,047 8,223 Net change in unrealized appreciation (depreciation) from investments still held as of March 31, 2017, was The following table provides quantitative information about the significant unobservable inputs used in fair value measurement as of March 31, 2017: Security Type Fair Value Valuation Technique Unobservable Input Amount Common Stocks 208 Market Approach Recent Market Transaction $51.810 Convertible 1,047 Market Approach Recent Market Transaction 105.000 Preferred Stocks Preferred Stocks 8,223 Market Approach Recent Market Transaction 51.810 Recent Market Transaction 48.772 Comparable Company Approach 20.850 Comparable Company Approach 6.420 Significant increases or decreases in the significant unobservable inputs used in the fair value measurement of the portfolio’s Level 3 securities, in isolation, could result in a significantly higher or lower fair value measurement. D. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2017 100 11,796 (42) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. At March 31, 2017, the cost of investment securities for tax purposes was $351,216,000. Net unrealized appreciation of investment securities for tax purposes was $100,404,000, consisting of unrealized gains of $113,289,000 on securities that had risen in value since their purchase and $12,885,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard International Portfolio Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (96.7%)1 Australia (0.4%) Brambles Ltd. 1,239,087 8,849 Belgium (0.2%) Umicore SA 94,189 5,364 Brazil (0.9%) BM&FBovespa SA - Bolsa de Valores Mercadorias e Futuros 1,347,600 8,303 Telefonica Brasil SA Preference Shares 487,900 7,286 Raia Drogasil SA 377,286 7,071 Canada (1.6%) Toronto-Dominion Bank 480,932 24,089 Canadian Pacific Railway Ltd. 66,054 9,703 Goldcorp Inc. 416,545 6,077 China (15.7%) Tencent Holdings Ltd. 4,317,400 124,382 * Alibaba Group Holding Ltd. ADR 917,993 98,987 * Baidu Inc. ADR 403,200 69,560 * Ctrip.com International Ltd. ADR 717,364 35,259 * TAL Education Group ADR 198,896 21,196 * New Oriental Education & Technology Group Inc. ADR 349,685 21,114 China Pacific Insurance Group Co. Ltd. 2,326,800 8,410 Denmark (2.8%) * Genmab A/S 207,128 39,858 Novozymes A/S 338,400 13,407 Chr Hansen Holding A/S 163,100 10,462 * Vestas Wind Systems A/S 61,833 5,030 France (4.3%) L'Oreal SA 142,580 27,424 Kering 89,975 23,255 Schneider Electric SE 244,328 17,951 Essilor International SA 147,637 17,925 LVMH Moet Hennessy Louis Vuitton SE 42,173 9,269 Danone SA 101,519 6,906 Germany (8.9%) *,2 Zalando SE 1,013,535 40,964 BASF SE 327,729 32,450 Bayer AG 186,251 21,459 Bayerische Motoren Werke AG 218,745 19,959 SAP SE 195,435 19,174 Continental AG 68,908 15,108 Deutsche Telekom AG 828,942 14,525 HeidelbergCement AG 116,760 10,934 GEA Group AG 184,823 7,852 adidas AG 35,186 6,694 *,3 HOME 24AG 2,691 5,144 *,3 HELLOFRESH 286,769 4,932 *,2, ^ Rocket Internet SE 278,557 4,757 * MorphoSys AG 67,732 3,976 *,3 CureVac GmbH 1,452 3,307 Fresenius Medical Care AG & Co. KGaA 29,960 2,526 * AIXTRON SE 274,000 1,017 Hong Kong (4.2%) AIA Group Ltd. 11,339,000 71,571 Jardine Matheson Holdings Ltd. 254,951 16,378 Hong Kong Exchanges & Clearing Ltd. 490,260 12,371 India (2.4%) Housing Development Finance Corp. Ltd. 810,964 18,762 HDFC Bank Ltd. 692,127 15,389 Zee Entertainment Enterprises Ltd. 1,238,546 10,214 Idea Cellular Ltd. 3,593,996 4,752 *,3 ANI Technologies 19,170 3,693 *,2, 3 Flipkart G Series 37,575 2,782 *,2, 3 Flipkart H Series 16,044 1,332 Indonesia (0.3%) Bank Mandiri Persero Tbk PT 7,977,300 7,006 Bank Central Asia Tbk PT 723,200 898 Ireland (0.3%) Kerry Group plc Class A 100,301 7,886 Israel (1.9%) * Check Point Software Technologies Ltd. 279,723 28,716 * Mobileye NV 294,035 18,054 Italy (3.5%) Ferrari NV 519,887 38,748 * EXOR NV 331,840 17,159 * Fiat Chrysler Automobiles NV 1,376,016 15,033 Intesa Sanpaolo SPA (Registered) 4,749,613 12,920 Japan (11.3%) SoftBank Group Corp. 666,100 47,237 SMC Corp. 135,200 40,082 M3 Inc. 1,308,600 32,614 Bridgestone Corp. 428,200 17,382 Rakuten Inc. 1,584,500 15,920 KDDI Corp. 524,500 13,795 Sekisui Chemical Co. Ltd. 746,500 12,584 Kubota Corp. 818,500 12,338 ORIX Corp. 792,900 11,769 Sumitomo Mitsui Financial Group Inc. 317,700 11,564 Recruit Holdings Co. Ltd. 223,000 11,405 Pigeon Corp. 319,600 10,255 Keyence Corp. 22,800 9,147 Suntory Beverage & Food Ltd. 189,600 8,010 Suzuki Motor Corp. 182,900 7,596 SBI Holdings Inc. 477,700 6,675 Fuji Heavy Industries Ltd. 118,500 4,346 Luxembourg (0.3%) *,3 Spotify Technology SA 2,961 6,599 Mexico (0.3%) Grupo Financiero Banorte SAB de CV 1,381,363 7,943 Netherlands (3.3%) ASML Holding NV 597,081 79,229 Norway (1.1%) Statoil ASA 417,155 7,170 DNB ASA 442,549 7,027 Schibsted ASA Class A 214,063 5,510 Norsk Hydro ASA 726,320 4,233 Schibsted ASA Class B 153,788 3,524 Other (0.6%) 4 Vanguard FTSE All-World ex-US ETF 298,796 14,291 Peru (0.2%) Credicorp Ltd. 26,371 4,306 Portugal (0.3%) Jeronimo Martins SGPS SA 343,323 6,135 South Korea (2.0%) NAVER Corp. 44,000 33,645 *,^ Celltrion Inc. 192,456 15,504 Spain (5.2%) Industria de Diseno Textil SA 2,040,646 71,865 Banco Bilbao Vizcaya Argentaria SA 4,822,275 37,434 Distribuidora Internacional de Alimentacion SA 1,347,136 7,786 *,^ Banco Popular Espanol SA 7,866,506 7,628 Sweden (5.4%) Atlas Copco AB Class A 1,258,070 44,346 ^ Svenska Handelsbanken AB Class A 2,808,511 38,488 * Kinnevik AB 1,012,007 26,976 Assa Abloy AB Class B 633,192 13,017 ^ Elekta AB Class B 668,047 6,526 Switzerland (2.8%) Nestle SA 283,943 21,793 Roche Holding AG 77,222 19,748 Cie Financiere Richemont SA 184,483 14,586 Lonza Group AG 54,701 10,340 Taiwan (1.1%) Taiwan Semiconductor Manufacturing Co. Ltd. 4,299,000 26,957 Thailand (0.3%) Kasikornbank PCL 1,551,700 8,539 United Kingdom (7.4%) Rolls-Royce Holdings plc 3,819,412 36,083 Diageo plc 767,660 21,982 Royal Dutch Shell plc Class A 820,537 21,604 Burberry Group plc 861,317 18,588 Reckitt Benckiser Group plc 160,758 14,676 BHP Billiton plc 894,979 13,804 * Standard Chartered plc 1,351,923 12,931 Aviva plc 1,586,410 10,586 Aggreko plc 729,423 8,067 Barclays plc 2,817,816 7,954 Lloyds Banking Group plc 8,014,915 6,666 *,^ Ocado Group plc 1,403,300 4,233 Antofagasta plc 214,248 2,237 United States (7.7%) * Amazon.com Inc. 82,512 73,150 * Illumina Inc. 223,073 38,065 *,^ Tesla Inc. 135,910 37,824 MercadoLibre Inc. 147,899 31,276 Philip Morris International Inc. 23,075 2,605 * Priceline Group Inc. 1,446 2,574 Total Common Stocks (Cost $1,905,295) Preferred Stocks (0.6%) *,3 Internet Plus Holdings Ltd. 2,083,522 8,044 *,3 You & Mr. Jones 5,200,000 5,861 Total Preferred Stocks (Cost $13,244) Coupon Temporary Cash Investments (5.1%)1 Money Market Fund (4.9%) 5,6 Vanguard Market Liquidity Fund 0.965% 1,186,474 118,671 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.2%) 7 United States Treasury Bill 0.731% 5/11/17 100 100 7,8 United States Treasury Bill 0.577%–0.618% 5/25/17 3,100 3,097 7 United States Treasury Bill 0.729% 6/8/17 300 299 7 United States Treasury Bill 0.724% 6/15/17 200 200 Total Temporary Cash Investments (Cost $122,356) Total Investments (102.4%) (Cost $2,040,895) Other Assets and Liabilities-Net (-2.4%)6,7 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $57,063,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 99.2% and 2.6%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, the aggregate value of these securities was $49,835,000, representing 2.1% of net assets. 3 Restricted securities totaling $41,694,000, representing 1.7% of net assets. 4 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $60,104,000 of collateral received for securities on loan. 7 Securities with a value of $3,384,000 and cash of $150,000 have been segregated as initial margin for open futures contracts. 8 Securities with a value of $312,000 have been segregated as collateral for open forward currency contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
